     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 1 of 227

1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
2                          SOUTHERN DIVISION

3    UNITED STATES OF AMERICA           Criminal No.     TDC-18-00157

4             v.                        Greenbelt, Maryland

5    LEE ELBAZ,                         August 1, 2019

6                   Defendant.          8:30 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                     BEFORE THE HONORABLE THEODORE D. CHUANG
9                    UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:         US Department of Justice
                                 By: CAITLIN COTTINGHAM, ESQUIRE
12                                   LAWRENCE RUSH ATKINSON, ESQUIRE
                                     HENRY P. VAN DYCK, ESQUIRE
13                               1400 New York Avenue, NW
                                 Washington, D.C. 20530
14

15

16   For the Defendant:          Robbins Russell Englert Orseck
                                 Untereinter & Sauber LLP
17                               By: BARRY J. POLLACK, ESQUIRE
                                      JESSICA A. ETTINGER, ESQUIRE
18                               2000 K Street, NW
                                 Fourth Floor
19                               Washington, D.C. 20006

20

21   Court Reporter              Lisa K. Bankins RMR FCRR RDR
                                 United States District Court
22                               6500 Cherrywood Lane
                                 Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 2 of 227

1                         TABLE OF CONTENTS
                                TRIAL
2

3                            MISCELLANY

4

5
     Jury Instructions.............................. 39
6

7    Closing Argument by Mr. Atkinson .............. 94

8    Closing Argument by Mr. Pollack................ 134

9    Closing Argument by Ms. Cottingham............. 162

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        2
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 3 of 227

1                         P R O C E E D I N G S

2                THE COURT:    So I did want to just report that

3    just in reviewing the instructions again yesterday, I

4    found some non-substantive minor things, singular, plural,

5    language, et cetera.      I will give you a clean copy of what

6    I intend to use.     The only thing that was arguably

7    substantive was that there had been a statement somewhere

8    in the middle saying that we are not going to give you the

9    indictment and I took that out because we have a later

10   statement saying that we will.

11               So, Mr. Pollack, was there an issue you wanted

12   to raise?

13               MR. POLLACK:    Yes, Your Honor.     I had the

14   opportunity last night to review the exhibits that the

15   government was seeking to introduce at the end of the day

16   yesterday.

17               THE COURT:    Um-hum.

18               MR. POLLACK:    And frankly, it made me realize

19   that I was too generous yesterday agreeing to the ones

20   that I agreed to, that the list that was read to the jury,

21   but has not yet been published to the jury.          I would like

22   to move to strike those.      But more importantly, I do

23   oppose the other ones that the government is offering

24   today.

25               They basically fall into three categories, Your




                                                                        3
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 4 of 227

1    Honor.

2               THE COURT:     Okay.

3               MR. POLLACK:     The first and most voluminous

4    category is correspondence between Aimee Nicolle and Ms.

5    Elbaz, primarily statements by Ms. Nicolle as opposed to

6    statements by Ms. Elbaz.      Aimee Nicolle was a customer

7    that came up during Ms. Elbaz's testimony and about which

8    Mr. Van Dyck cross-examined Ms. Elbaz.

9               THE COURT:     Remind me again because --

10              MR. POLLACK:     Yeah.

11              THE COURT:     -- who was the agent who was working

12   with Ms. Nicolle originally.

13              MR. POLLACK:     No.   Ms. Nicolle was a customer in

14   New Zealand.    There was no -- oh, I'm sorry.         Which

15   retention agent?

16              THE COURT:     Retention agent.     Yeah.

17              MR. POLLACK:     A gentleman named Jordan Fino.

18   But let me explain my concern with it because it's not

19   merely that it's hearsay.

20              The real problem is that the government could

21   have cross-examined with these documents and then Ms.

22   Elbaz would have had the opportunity to explain these

23   documents.    By not doing that and then trying to put them

24   in without a sponsoring witness in a rebuttal case, it

25   essentially would force me to recall Ms. Elbaz as a




                                                                        4
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 5 of 227

1    surrebuttal witness.      Otherwise, there are documents in

2    evidence that she's never had the opportunity to explain

3    that the government could have asked her about and so I

4    object to them coming in.        I don't think they are proper

5    rebuttal and the government had every opportunity to use

6    them in cross-examination.        Just chose not to.

7                THE COURT:    Okay.

8                MR. POLLACK:    The second category --

9                THE COURT:    Does anybody have a copy of these

10   documents?    It's very hard to work on this in the

11   abstract.

12               MR. VAN DYCK:    May I approach, Your Honor?

13               THE COURT:    Yes.    These are all the new

14   exhibits?

15               MR. VAN DYCK:    No, Your Honor.      There's ten

16   exhibits total.

17               THE COURT:    Okay.

18               MR. POLLACK:    The exhibits that are the Aimee

19   Nicolle correspondence are all, by the way, exhibits that

20   were not on the government's exhibit list.              They are 793,

21   794, 797, 442.    442 was on the exhibit list.           The others I

22   have mentioned were not.         798 --

23               THE COURT:    793, 794.       79 -- what?

24               MR. POLLACK:    798.    And then 442.       I don't know

25   if I mentioned that one.         That's the only one that I think




                                                                        5
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 6 of 227

1    was on the government's exhibit list.         But --

2               THE COURT:     Okay.   So one issue is not having

3    had an opportunity to address these.        What else?

4               MR. POLLACK:     Well, I think that is -- there's

5    also hearsay contained within them if we get beyond that.

6    Although they are -- they do go to Ms. Elbaz.          So they

7    would go to her state of mind, not for the truth.           So the

8    biggest issue is the fact that she's not had the

9    opportunity to explain them.

10              THE COURT:     So let me just get an understanding

11   of what these documents are.       So 795 is -- these are

12   internal records of their communication it looks like and

13   793, for example, they are emails from Ms. Nicolle to Ms.

14   Elbaz and others.     So --

15              MR. POLLACK:     They're also emails from the

16   lawyer that Ms. Nicolle hired to Ms. Elbaz --

17              THE COURT:     I'm trying to understand.      Are these

18   statements by Ms. Elbaz or by Ms. Nicolle primarily?

19              MR. POLLACK:     They are primarily statements by

20   Ms. Nicolle.

21              THE COURT:     Okay.   So, Mr. Van Dyck, just tell

22   me what the purpose of these documents is and why they are

23   admissible just in general and then specifically here.

24              MR. VAN DYCK:      Sure.   I think the focus of the

25   defense case with respect to the Aimee Nicolle documents




                                                                        6
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 7 of 227

1    was that Ms. Elbaz acted in good faith in returning Aimee

2    Nicolle's money.     That was something that was highlighted

3    I think during the defense case.        And these documents,

4    which are Exhibit 442, 790, 793, 794, 797 and 798 complete

5    the picture.

6                THE COURT:    793, 794, 797, 798 and 442.

7                MR. VAN DYCK:    Yes, Your Honor.

8                THE COURT:    So I understand why without getting

9    into the details of it, I can see why these would complete

10   the picture.    But why are they admissible as evidence?

11               MR. VAN DYCK:    They go to Ms. Elbaz's notice

12   that the --

13               THE COURT:    No.   I'm talking about under rule

14   whatever.    I mean give me a rule that says -- these are

15   obviously out-of-court statements.        Why are these not

16   hearsay?

17               MR. VAN DYCK:    Because the government isn't

18   offering the statements by Ms. Nicolle for the truth of

19   the statement itself.       The government is offering these

20   statements to show that Ms. Elbaz was on notice that

21   Ms. Nicolle was in fact entirely unhappy with what was

22   happening with her money and her account which directly

23   contradicts I think Ms. Elbaz's testimony which was that

24   Ms. Nicolle, we had a great relationship with Ms. Nicolle

25   and we returned her money at the end of the day.




                                                                        7
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 8 of 227

1                The government is not offering Ms. Nicolle's

2    statements.    Every one of these exhibits has been received

3    by Ms. Elbaz and so the entire purpose of offering them is

4    to say you knew that there was more going on with

5    Ms. Nicolle, you were certainly on notice of that fact.

6                THE COURT:    Give me -- what do you mean more

7    going on?    Specifically, what would you argue from these

8    documents?

9                MR. VAN DYCK:    Your Honor, if you look at

10   Exhibit 793?    For example, Ms. Nicolle writes to Ms. Elbaz

11   and this is in June of 2016, "hi, I'm wanting to know why

12   my withdrawal was canceled, no one has rang me about this;

13   it says under terms and conditions, my account manager

14   will contact me in three days; I asked and have been

15   asking for Lena to contact me every day since the 24th of

16   May."

17               So again this is Ms. Nicolle actually

18   complaining directly to Ms. Elbaz, which shows that Ms.

19   Elbaz was on notice that Ms. Nicolle still was not getting

20   her money back.     And so I think that the government would

21   say, look, you were on notice that Ms. Nicolle was unhappy

22   with the service that she was receiving, that she felt

23   like her withdrawals had been canceled and so when you

24   ultimately maybe gave her her money back, it was because

25   you were forced to do so and not because you had been




                                                                        8
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 9 of 227

1    acting in good faith all along.

2               THE COURT:     But I mean there's a lot of

3    statements in here that you say you are not offering them

4    for the truth, but they are sort of important to the

5    issue.    You are saying, you know, why did you cancel my

6    last withdrawal, I've emailed your expert trader.           I mean

7    Ms. Nicolle is making assertions about things that have

8    happened here that may or may not have happened.           We don't

9    know.    We don't have Ms. Nicolle here.       So I mean you're

10   not -- are you saying that these are prior inconsistent

11   statements of Ms. Elbaz in some fashion?

12              MR. VAN DYCK:     No, Your Honor.     I think that the

13   defense has offered in its case a number of emails that

14   are also communications with Ms. Nicolle herself.           In fact

15   the defense in its case offered communications from

16   Ms. Nicolle which included thank you for paying me my

17   money at the end of the day and those are all statements

18   that came in during the defense case.

19              THE COURT:     Well, they weren't objected to.

20   They may well have been objectionable.         Certainly, Ms.

21   Elbaz's out-of-court statements would have been

22   objectionable and you didn't object to them.          So I'm not

23   sure that means that these are necessarily admissible just

24   because you didn't --

25              MR. VAN DYCK:     No, Your Honor.     I wouldn't




                                                                        9
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 10 of 227

1    suggest that the fact that those documents are in evidence

2    somehow makes these documents -- it doesn't change the

3    rules of evidence.

4                What we are saying though is that this is

5    classic notice evidence and classic non-hearsay purpose

6    for introducing these documents --

7                THE COURT:    What specifically are you saying is

8    the notice issue?     Because you're just throwing a bunch of

9    documents in front of the jury and saying the whole thing

10   is notice.    But it frankly tells Ms. Nicolle's side of the

11   store in a way where she's an out-of-court witness.

12               So if you had something very specific and said,

13   look, this is something that she was on notice about, then

14   maybe I could consider that.       But I think just throwing a

15   bunch of documents and trying to say this is all for

16   notice, I mean it really looks as if you're trying to say

17   the facts are different than what Ms. Elbaz said and

18   you're trying to offer these for the truth.          And even if I

19   were to give an instruction, I don't see how the jury

20   doesn't take this whole thing and try to take

21   Ms. Nicolle's account as being an alternative version of

22   the truth.

23               And then the other issue is what I can't tell

24   just looking at this is -- and this is to Mr. Pollack's

25   point -- isn't this to some degree extrinsic evidence of a




                                                                     10
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 11 of 227

1    prior inconsistent statement in some cases and if that's

2    the case, then she should have been confronted with these

3    documents.    You chose not to do that.       So do we need to go

4    through and see are there any statements here by Ms. Elbaz

5    that this is an alternative version of it because if it

6    is, you needed to confront her with them.

7                MR. VAN DYCK:     I guess, Your Honor --

8                THE COURT:    I mean under 613, that would have

9    been a requirement and you chose not to do that.           So that

10   I assume is what Mr. Pollack's concern is.          I don't know

11   if it completely applies here because these are not

12   necessarily evidence of Ms. Elbaz's statements.           But to

13   the extent you're offering these to say, well, what she is

14   saying is not what she said previously to whether it's to

15   Ms. Nicolle or otherwise, then that's a problem.

16               MR. VAN DYCK:     And, Your Honor, the government

17   is not offering these statements to show -- the government

18   is not offering these statements to show what Ms. Elbaz

19   said.   The government is offering these statements to show

20   that she is on notice.

21               THE COURT:    Notice of what?

22               MR. VAN DYCK:     Notice of the fact --

23               THE COURT:    I mean these are like two or three

24   page emails here.     Which statement gives her notice of

25   something specific because if you're just going to try to




                                                                     11
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 12 of 227

1    offer the entire document, that's not notice.           That's

2    Ms. Nicolle's account, which she needs to be here to give

3    if you're going to get that in.

4                MR. VAN DYCK:     So 793 I think what we would

5    offer is the subject is why was withdrawal canceled, hi,

6    I'm wanting to know why my withdrawal was cancelled.             And

7    so the notice would be that a customer was complaining

8    that their withdrawal had been --

9                THE COURT:    Is this before or after -- is this

10   before or after Ms. Elbaz even got involved in all this

11   because I think her testimony was --

12               MR. VAN DYCK:     After.

13               THE COURT:    -- she got involved and kind of

14   smoothed the whole thing out.          So date-wise, where does

15   this fit into that sequence?

16               MR. VAN DYCK:     Well, I think that the emails

17   that were used in the defense case started in May of 2016.

18   So this would be about -- you know, this would be the next

19   month, a month after Ms. Elbaz had gotten involved.

20               THE COURT:    I mean is this after she stated that

21   she had smoothed everything out or in the middle of it?

22               MR. VAN DYCK:     This is before she said that she

23   had smoothed everything out.

24               THE COURT:    So what specifically are you saying

25   this is giving her notice of?          "Because I have been asking




                                                                      12
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 13 of 227

1    for Lena to contact me every day since the 24th of May."

2                MR. VAN DYCK:     I think --

3                THE COURT:    "I keep getting back that someone

4    will contact me."     And again I don't know if these things

5    happened or not.

6                MR. VAN DYCK:     And we wouldn't ask -- I think

7    under the rules, we wouldn't be offering this to show that

8    these things did or did not happen.         We would be offering

9    these to show that Ms. Elbaz was certainly on notice that

10   this customer felt that she -- that her account was being

11   handled inappropriately such that when Ms. Elbaz

12   ultimately paid out the money as the defense is arguing

13   was an act in pure good faith, that Ms. Elbaz was being

14   harangued to do so.      It wasn't something that she just did

15   out of the generosity of her own spirit would be the

16   purpose of offering these documents.

17               THE COURT:    What about 79 -- let's see.       797.

18   797 you mentioned that that deals with somebody else.

19   Right?

20               MR. VAN DYCK:     This is also a correspondence

21   about Aimee Nicolle that went to Ms. Elbaz.

22               THE COURT:    I see.   Okay.    So the way I see this

23   is although I agree with Mr. Pollack that -- I can see how

24   there is an issue regarding being able to have

25   this confront -- these witnesses confronted, I don't think




                                                                     13
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 14 of 227

1    these are largely prior inconsistent statements.           I don't

2    see -- there may a few statements here which could be

3    redacted.    But I don't see any statements by Ms. Green as

4    to or Ms. Elbaz that one could say are offered to give

5    extrinsic evidence of a prior inconsistent statement of

6    what she said -- that contradicts what she said today or

7    during the trial.     So the requirement of 613 of

8    confrontation -- Rule 613 of confrontation is not really

9    implicated.

10               In theory, if Ms. Nicolle walked in and

11   testified about these things on rebuttal, that would be

12   permitted and it would be permitted even without sort of

13   the advance notice.

14               I think the bigger question is is it appropriate

15   to offer all of these out-of-court statements that are

16   clearly hearsay with just the limiting instruction that

17   they're not offered for the truth of the matter asserted,

18   but are instead offered just for notice to Ms. Elbaz when

19   to some degree, we're talking about statements that

20   effectively are giving an account that contradicts her

21   account, which is getting pretty close to the idea of

22   saying that her statements are being -- is pretty close to

23   the realm of the prior inconsistent statement.

24               So what I'm going to do, I will allow if you can

25   show me specific statements from these documents that




                                                                     14
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 15 of 227

1    clearly go to notice and do not offer some sort of account

2    of what happened, which I think inevitably the jury will

3    see as alternative facts that they're taking for the truth

4    in terms of evaluating what happened here and they're out

5    of court and they're hearsay.

6                And so if you can redact these documents down to

7    one or two key statements that clearly show not an account

8    of what happened, but just putting Ms. Elbaz on notice of

9    a complaint, I may allow that.        I'm not going to allow all

10   these documents wholesale.       There's just too much

11   information, particularly in 797, 795 I believe.           794 in

12   particular.    There's just too many allegations and

13   statements by Ms. Nicolle or her lawyer about what

14   actually happened that are not subject to

15   cross-examination.      And I think to just try to backdoor

16   all this in and say that this is not for the truth of the

17   matter asserted is not an appropriate use.          And certainly

18   under 403, I think it's not as -- the probative value for

19   that purpose is outweighed by the danger of unfair

20   prejudice.

21               So if you want to identify certain statements,

22   whether you can get Mr. Pollack to agree or not, I don't

23   know, but I would allow a few statements --

24               MR. VAN DYCK:     Okay.

25               THE COURT:    -- that are just focused on notice




                                                                     15
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 16 of 227

1    either that the dispute is still going on or something

2    like that.    But I'm not going to allow wholesale

3    statements about what Ms. Nicolle thought was actually

4    happening day to day.      So again, I don't know how we

5    process that in the next few minutes, but that's where I

6    stand on this.

7                MR. POLLACK:    And, Your Honor, if there are

8    statements that are going to come in that are coming in

9    for the purpose of saying that Ms. Elbaz was on notice of

10   some fact, then I would like to call her as a surrebuttal

11   witness purely for the purpose of addressing these new

12   statements that are coming in so she can explain what she

13   was on notice of and how that fits into what she testified

14   about on the stand that they could have cross-examined her

15   about if they had chosen to do it that way.

16               THE COURT:    I understand that.      I'm not going to

17   allow that.    That's the whole point of not allowing these

18   documents in wholesale.       I understand that at some point

19   maybe you would make that argument.         So it will depend on

20   what these statements are.       But I'm not going to allow

21   enough statements that would get to the point where it

22   would be necessary for Ms. Elbaz to testify about them.

23               Again as I said, if Ms. Nicolle had come in here

24   and testified, there would be no argument that Ms. Elbaz

25   gets another chance to rebut that.         That's what rebuttal




                                                                     16
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 17 of 227

1    is.   It's really more about is this actually admissible

2    under the rules of evidence and that's all I'm focused on

3    here.

4                So whether it's Ms. Nicolle or some other

5    witness could certainly have come in and contradicted what

6    she said and she wouldn't get another chance at it.            So I

7    think that's -- so I'm going to deny that request.

8                MR. POLLACK:    Okay.    Then, Your Honor, I had

9    said that there were three categories.         This is the most

10   voluminous category.

11               The second category I think is a single document

12   and it is Exhibit 823.      And 823 pertains to a customer by

13   the name of David Moore about which there has been no

14   testimony to date.

15               MR. VAN DYCK:     Your Honor, the government

16   would -- we can withdraw 823 in light of the Court's

17   ruling.

18               THE COURT:    Okay.

19               MR. POLLACK:    And then the third category, Your

20   Honor, is 739, 739-T.       That's an English and a Hebrew

21   version of an email from David Bitton.

22               THE COURT:    I'm sorry.    What was the number

23   again?

24               MR. POLLACK:    739 and 739-T and then --

25               THE COURT:    I'm trying to find them in the




                                                                     17
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 18 of 227

1    government's binder.

2                MR. VAN DYCK:     Tab 45, Your Honor.

3                THE COURT:    45.   Okay.

4                MR. POLLACK:    And then there are two attachments

5    to the email which are 739.1 and 739.2.         This is

6    correspondence from Mr. Bitton, the lawyer to Ms. Elbaz

7    and others.    It pertains to a complaint made by a law firm

8    that was working with Wealth Recovery and it includes

9    because the lawyer from Wealth Recovery included it a copy

10   of a CFTC document that was online.

11               The document itself is a -- this version of it

12   has a filter team designation and it was produced by the

13   filter team in the first tranche that the filter team

14   produced.    It is the only document out of the entire

15   filter team process that we have been dealing with that

16   has in any way come up in this case.

17               But significantly, this document with this

18   filter team number on it is identical to

19   DOJ-Elbaz-0001490486, which is a document that the

20   prosecution team produced to Ms. Elbaz July 9, 2018.            So

21   the filter team for whatever reason cleared this document

22   back then, gave it to the prosecution team.          The

23   prosecution team has had it since July of 2018.            It also

24   would require further evidence.

25               There is a legal opinion which I had put on the




                                                                     18
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 19 of 227

1    defense exhibit list.      It's Exhibit 1022, which is a legal

2    opinion that was given to WSB, which was the parent

3    company for Binary Book.       I did not introduce it.      The

4    only legal opinions I introduced were legal opinions that

5    were given to Yukom about Yukom.        But this legal opinion

6    is a legal opinion that Ms. Elbaz received that says "WSB

7    Investment, Limited, in other words, Binary Book, can

8    accept clients from countries worldwide including the

9    United States of America as long as WSB Investment,

10   Limited does not hold offices, employees, bank accounts or

11   conduct business activity within those countries."           And

12   there's no evidence that Binary Book operated in the

13   United States.     This legal opinion is dated April 14,

14   2016, which is after the CFTC notice.

15               So if this document is going to come in, then I

16   would also want to put into Evidence 1022 for sake of

17   completeness and/or have Ms. Elbaz have the opportunity to

18   testify --

19               THE COURT:    Okay.   Again, I think you're unclear

20   on the concept.     Rebuttal is rebuttal.      They get the last

21   word.   I do wonder whether there's an objection from an

22   evidentiary standpoint to this document.          But you don't

23   get to say because there's rebuttal evidence, it's not

24   helpful to me, I get to have another round of evidence on

25   it.   That's not how it works.




                                                                       19
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 20 of 227

1                The question is do you have an objection to this

2    document coming in either because it's beyond the scope of

3    the defense case or that it's just not admissible under

4    the rules of evidence.      That's what I would listen to.

5    I'm not going to listen to the idea that because it's a

6    problem for you, you get to put in more evidence.           If

7    you're worried about that, you should have put it in in

8    your own case.

9                MR. POLLACK:    Well --

10               THE COURT:    What's the objection from an

11   evidentiary standpoint?

12               MR. POLLACK:    I will address that, but I'd like

13   to first address the other point.

14               THE COURT:    We have a jury waiting right now.

15   So I'm not going to listen to a long argument on that

16   point.

17               MR. POLLACK:    I'm not --

18               THE COURT:    I've ruled on the issue of

19   surrebuttal.     There will be no surrebuttal.       The issue is

20   is this properly rebuttal evidence.         And if it is, then --

21   if it's not, then I will exclude it or if it's not

22   admissible under the rules of evidence, I will exclude it.

23   I'm not going to listen to the argument that because it's

24   a problem, you get to bring in more evidence.           So make an

25   argument why it's not proper rebuttal and I'll listen to




                                                                      20
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 21 of 227

1    that.

2                MR. POLLACK:    Your Honor, I did not cover this

3    document along with about two million other documents that

4    the government produced in her direct in an offer to -- in

5    an effort to streamline the direct, I didn't talk about

6    every document that conceivably could come in.

7                This document is filled with hearsay.         It is

8    Mr -- it's the Wealth Recovery lawyers, one of the legal

9    teams that worked with Wealth Recovery in 739.1 giving

10   their factual narrative of their belief as to what U.S.

11   regulatory requirements are.       And then it is a hearsay

12   document from the CFTC, all of which is hearsay and all of

13   which it would be difficult for the jury to accept even

14   with a limiting instruction without the truth.

15               I think the jury also would be misled because

16   I'm not sure that they know that these are attorneys that

17   are working with Wealth Recovery.

18               And if it were to come in for completeness, I

19   think that a document within two days of this on the same

20   subject saying the exact opposite that is coming from

21   Israeli lawyers should also come in.

22               THE COURT:    Mr. Van Dyck, why are we offering

23   this at this point?

24               MR. VAN DYCK:     Your Honor, the defense case

25   focused on and highlighted Ms. Elbaz's good faith reliance




                                                                       21
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 22 of 227

1    on a legal opinion offered by the exact same lawyer, David

2    Bitton.    This is approximately one month after the legal

3    opinion was purportedly reviewed very carefully by Ms.

4    Elbaz which she's relying on entirely in her defense to

5    say that she believed the company was operating in

6    accordance with all laws and regulations.

7                This is a document that again it was represented

8    that we received every document that related to Mr. Bitton

9    and this legal opinion.       We, the prosecution team, didn't

10   have this.    This is something that came out of the filter

11   process.    This is a document that was sent by the same

12   lawyer directly to Ms. Elbaz and it directly contradicts I

13   think the idea that Ms. Elbaz --

14               THE COURT:    Where does it say that it was sent

15   directly to Ms. Elbaz?

16               MR. VAN DYCK:     So if you look at 739-T is the

17   cover email and that it goes from the lawyer,

18   David Bitton, to Ms. Elbaz is the first person on the

19   email line having received the attachments and Mr. Bitton

20   writes "just arrived."

21               THE COURT:    Hold on a second.     Let me find this.

22               MR. VAN DYCK:     Yes, Your Honor.

23               THE COURT:    I see.   "Just arrived to Lee Elbaz,

24   Kobi Cohen."

25               MR. VAN DYCK:     And what Mr. Bitton sends to Ms.




                                                                     22
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 23 of 227

1    Elbaz is a customer complaint which includes reference to

2    a CFTC determination.

3                THE COURT:    I just see the Carmen letter, the

4    Carmen Law Firm letter.       Where is the other --

5                MR. VAN DYCK:     So the first attachment is the

6    letter from the attorney in Tel Aviv and if you look at

7    the second paragraph, the attorney says "I approached the

8    US SEC to see if they agree with your interpretation; at

9    the same time, I also approached the CFTC with the same

10   inquiry; the CFTC just published on its website that

11   Binary Book is required to be licensed, but is operating

12   without a license and therefore, was included in the red

13   list; please see attached."       And attached to this email

14   from the same lawyer that Ms. Elbaz said she relied on is

15   an actual CFTC printout which at least puts Ms. Elbaz on

16   notice that the CFTC may have put the company that she is

17   representing on the red list a month after the opinion

18   that she is relying on for her good faith.

19               THE COURT:    So --

20               MR. POLLACK:    Your Honor --

21               THE COURT:    -- I understand why it's relevant.

22   Why is it admissible under the rules of evidence?

23               MR. VAN DYCK:     The opinion that -- I think, Your

24   Honor, the opinion that was introduced in the defense case

25   is offered not for its truth, but to show the effect it




                                                                     23
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 24 of 227

1    had on Ms. Elbaz.     That she read the opinion and believed

2    that whether the opinion was true or not, she relied on it

3    and believed in good faith that a lawyer had looked at

4    this and therefore, things were operating appropriately.

5                The government offers this evidence for the

6    exact same reason which is that here's another

7    communication from the exact same lawyer and this shows

8    that you are on notice of something else entirely.           It's

9    the flip side --

10               THE COURT:    Okay.    I understand.

11               MR. POLLACK:    Mr. Bitton doesn't make any

12   statements to the effect that he agrees with any of this.

13   He's simply passing it on.        It is the hearsay statement

14   from the lawyer in a demand letter saying I have checked

15   with the SEC, I have checked with the CFTC.          Rank hearsay.

16   And also then characterizing what the CFTC document means

17   and in fact mischaracterizing what it means.          It does not

18   mean that they have made a determination that Binary Book

19   cannot deal with U.S. customers --

20               THE COURT:    Okay.    I think I understand where

21   you're going with this.       And now that I have seen this,

22   can you tell me or show me the document that you say you

23   would want to offer if this was --

24               MR. POLLACK:    Yes.   It's Defense Exhibit 1022,

25   which is an April 14, 2016 opinion from a lawyer, Moshe




                                                                     24
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 25 of 227

1    Strugano.

2                THE COURT:    1022.    This is the one that we had

3    from the beginning.      Right?

4                MR. POLLACK:    Yes.   This was on my original

5    exhibit list and what it says about three-quarters of the

6    way down on the first page is that "WSB Investment,

7    Limited can accept clients from countries worldwide

8    including the United States of America as long as WSB

9    Investment, Limited does not hold offices, employees, bank

10   accounts or conduct business activity within those

11   countries."

12               So Mr. Bitton is passing on the fact that

13   opposing counsel is claiming that the CFTC has said you

14   can't operate in the United States.         In fact, what the

15   CFTC has said is that based on a preliminary review, it

16   may be that Binary Book can't operate in the United

17   States.

18               THE COURT:    Okay.    Here's what I'm going to do

19   on this.    I understand what you're saying now.         I am going

20   to allow 739-T and the attachment, 739.1-T, and I will

21   give an instruction if requested to note that it's not

22   offered for the truth of the matter asserted.           I note the

23   government didn't ask for that instruction on the legal

24   opinions.    But I'm certainly prepared to give it here.

25               And I'm not going to allow 1022.        That is




                                                                     25
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 26 of 227

1    something that the defense absolutely could have tried to

2    offer in its case in chief.       The fact that they chose not

3    to knowing that these other documents are out here was

4    their decision.     So I'm not going to allow that.

5                MR. POLLACK:    Your Honor, I understand that

6    ruling.    But on the grounds of completeness and under 403,

7    it would be completely misleading to admit 739 --

8                THE COURT:    These are two different issues

9    though.    I mean this is Bitton and the other one is a

10   completely different law firm.

11               MR. POLLACK:    It's --

12               THE COURT:    And if you had wanted to say that

13   she had two opinions instead of one, that would have been

14   allowed.    But you chose not to introduce 1022 --

15               MR. POLLACK:    Your Honor, the fact that I chose

16   not to introduce a document does not allow the government

17   in rebuttal to introduce a document that --

18               THE COURT:    This is completeness on the Mr.

19   Bitton issue.     At least it arguably goes to that.

20               MR. POLLACK:    Mr. --

21               THE COURT:    I've ruled on this.      We have a jury

22   waiting for us.

23               MR. POLLACK:    Mr. Bitton --

24               THE COURT:    I have ruled on this, Mr. Pollack.

25               MR. POLLACK:    Mr. Bitton's opinion --




                                                                     26
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 27 of 227

1                THE COURT:    I have ruled on this.

2                MR. POLLACK:    -- was on Yukom.

3                THE COURT:    Let's bring the jury in.

4                MR. POLLACK:    This is about WSB.

5                THE COURT:    So is the government going to offer

6    anything besides this?

7                MR. VAN DYCK:     Anything besides 739, Your Honor?

8    We'd like to take a moment to redact one or two of the

9    emails involving Aimee Nicolle.

10               THE COURT:    Is there anything unobjected to

11   or --

12               MR. VAN DYCK:     They were all objected, too, Your

13   Honor.

14               THE COURT:    No.   Besides that.     I mean are there

15   ones that we -- that no one has disputed?          We've talked

16   about Aimee Nicolle and we've talked about the legal

17   opinions.    What else do we have?

18               MR. VAN DYCK:     We're going to withdraw our offer

19   of the remaining documents and focus on redacting Aimee

20   Nicolle and 739.

21               THE COURT:    How long do you need on this

22   redaction issue?

23               MR. VAN DYCK:     Five minutes.

24               THE COURT:    Okay.   Why don't we do this?      I'll

25   ask the clerk to just let the jury know we need another




                                                                     27
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 28 of 227

1    ten minutes or so.      We'll take a recess and then you'll

2    show me what you have there and we'll see what we have to

3    do with that.

4                MR. POLLACK:    Your Honor, if we're going to keep

5    the jury waiting anyway, I would like to make a record on

6    these documents.

7                THE COURT:    Okay.   Make a record, but just be

8    efficient about it.

9                MR. POLLACK:    I will be, Your Honor.

10               THE COURT:    Let them keep doing what they are

11   doing over there anyway.

12               MR. POLLACK:    Sure.    739 is a document that has

13   been in the government's possession, the identical

14   document since July of 2018.        The government is seeking to

15   introduce it at this point in a way that suggests that Ms.

16   Elbaz was on notice that her counsel believed or the

17   company's counsel believed that WSB, Binary Book, could

18   not operate in the United States.

19               In fact, she had -- she received

20   contemporaneously -- it is not from her counsel.           It is

21   from an adversary making that claim in a hearsay form.

22   And in fact, Ms. Elbaz contemporaneously had received

23   advice from counsel that her company was working with that

24   WSB could do business in the United States.

25               I object under the rule of completeness to




                                                                     28
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 29 of 227

1    allowing in 739 without allowing in 1022.          I also object

2    under Rule 403 that it will lead to confusion and is

3    misleading to the jury.       I would like rulings on those

4    grounds as well and I also would like a ruling on my

5    motion to strike the exhibits that were put in at the end

6    of the day yesterday without a sponsoring witness.

7                THE COURT:    Okay.   I'm not sure what those were.

8    What were the documents from yesterday?         Before we get to

9    that, let's just close off this issue here.

10               So just for the record, since you've made a

11   record that -- I don't know whether it's true that 739.1-T

12   was available to the prosecution team earlier.           I'm not

13   sure it matters for our purposes.        Rebuttal is rebuttal.

14   You don't know if you're going to need it or not.

15               I do find it's not privilege.       So the fact that

16   it may have gone from the filter team a year ago is not --

17               MR. POLLACK:    Well, the cover email from

18   Mr. Bitton is privileged.

19               THE COURT:    Well, I was focused on the

20   attachment, which clearly is not.        I think there is -- in

21   any event, I do think that given now that this door has

22   been opened on this issue, I don't see any problem with

23   admitting this, given that the privilege has been waived

24   on this topic.

25               What I would say though is that on the general




                                                                     29
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 30 of 227

1    rule, as I said, I'm going to give a limiting instruction

2    this isn't offered for the truth.        It's only offered for

3    its effect on Ms. Elbaz.       It clearly was sent to her.

4                I see the Exhibit 1022 from a different law firm

5    is not necessary for purposes of completeness just because

6    it's a completely different law firm that hasn't come up

7    in this discussion.      This is offered as rebuttal to the

8    testimony about her understanding of what Attorney Bitton

9    had said.

10               Although I understand it's not a statement from

11   the attorney.     It's on the same topic.      It's certainly

12   good rebuttal testimony and I will give the instruction

13   limiting its use.

14               1022 is a completely different law firm giving a

15   different opinion.      It was a document the defense had from

16   the very beginning.      In fact had proffered that it was

17   likely to use it in the trial.        So the fact that they

18   didn't offer it during their case in chief is just a

19   strategic decision that the defense made.

20               As for 403, I will deny the motion to exclude it

21   under 403.    I do think again given that Ms. Elbaz has made

22   the argument that she was relying on these opinions, that

23   anything else that qualifies on that that the government

24   wants to offer that arguably might have an impact on her

25   state of mind on that topic would be proper rebuttal.




                                                                     30
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 31 of 227

1                Again the fact that this is another law firm

2    coming in from the side on their own case is not --

3    doesn't prevent the jury from considering whether it may

4    have put some doubt in her mind as to whether this was

5    appropriate or not.      And that would be proper argument for

6    both sides.    So I'm going to deny the Rule 403 motion.

7                So what is this issue with the other documents

8    from yesterday?

9                MR. VAN DYCK:      I think we've withdrawn in light

10   of -- for expediency purposes.

11               MR. POLLACK:    In that case, there's no issue.

12               THE COURT:    Okay.    Then --

13               MR. VAN DYCK:      Oh, I'm sorry.   The three that

14   came in yesterday, Your Honor, I believe it was 129, 790

15   and 792 which were offered without objection --

16               MR. POLLACK:    I'm sorry.     129 --

17               MS. COTTINGHAM:      790 and 792.

18               THE COURT:    Are they in the binder or where are

19   they?

20               MR. VAN DYCK:      Yes, Your Honor.     It's -- 129 is

21   Tab 30.

22               THE COURT:    So are you still offering these or

23   not, Mr. Van Dyck?      Yes?    No?

24               MR. VAN DYCK:      The only one that the government

25   is still offering is Exhibit 790, which is Tab 34.




                                                                     31
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 32 of 227

1                THE COURT:    This isn't already in evidence or --

2                MR. VAN DYCK:     It's in evidence.     I believe it

3    was unobjected to as it was Ms. Elbaz's statement.           It's

4    her own statement.      So --

5                THE COURT:    Why is this a problem, Mr. Pollack,

6    if we are down to 790?      This is a statement by Ms. Green

7    on the Aimee Nicolle topic.

8                MR. POLLACK:    Because I think this one clearly

9    is being put in as being inconsistent with something that

10   she said on the stand.      It's her prior statement.       That's

11   the reason it would be coming in.        And they didn't

12   confront her with it in cross-examination, which they

13   could have.    And so she has not been given the opportunity

14   to explain it.

15               THE COURT:    That would work except I think under

16   801(d)(2)(A), it's got an independent basis to come in.

17   So I'm going to overrule that objection.

18               If she was a civilian witness or a nonparty

19   witness, that would be a good argument.         But I don't think

20   it applies here.     So I'll allow 790.

21               Okay.   What else do we have?

22               MR. VAN DYCK:     Your Honor, the government has

23   proposed -- these proposed redactions?

24               THE COURT:    Why don't you pass those up?

25               MR. VAN DYCK:     Thank you.




                                                                     32
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 33 of 227

1                THE COURT:    I'm sorry.    When it says redact, is

2    that what you're taking out or that's what you're leaving

3    in?

4                MR. VAN DYCK:     So the government is taking

5    everything out of the email below the text that has no box

6    around it.

7                THE COURT:    So everything above the box stays,

8    in --

9                MR. VAN DYCK:     Yes, Your Honor.

10               THE COURT:    -- under your proposal?      I mean when

11   you say everything underneath it, it's just what's on the

12   top here?    I don't need to look at the succeeding pages

13   because you're not offering them?

14               MR. VAN DYCK:     Yes, Your Honor.

15               THE COURT:    Okay.   I'm going to allow this.

16   There is still some out-of-court statements there.           But

17   with the limiting instruction, I think that's a fair

18   balance to address the question.        I will instruct them

19   that none of that is offered for the truth of the matter

20   asserted, just for the notice --

21               MR. POLLACK:    Your Honor, I haven't even seen

22   what it is that the government is proposing.          The Court

23   has already ruled.

24               (Pause.)

25               MR. POLLACK:    Your Honor, I object.      As




                                                                     33
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 34 of 227

1    redacted, 739 is making a factual assertion that her

2    withdrawal was canceled.       It's making another factual

3    assertion that no one called her.        We have no idea if

4    either of those statements are true.         There's no

5    opportunity to cross-examine on them.         They are coming in

6    solely -- with or without the instruction, there is no

7    other purpose for them to come in.         This is a June 1st

8    communication and Ms. Elbaz testified that after this, she

9    spoke with Ms. Nicolle.

10               And 798 is also a narrative from Ms. Nicolle and

11   it has multiple layers of hearsay in it.          Ms. Nicolle is

12   saying what it is that support supposedly told Ms. Nicolle

13   and it's her assertion about a woman named Paula Stover

14   who I think we've heard no testimony about whatsoever and

15   what it is that Paula Stover has supposedly done or not

16   done.   So I don't see what the legitimate purpose of this

17   is either.

18               THE COURT:    Maybe you could pass that back up or

19   just -- put it on the screen.        How about that?     Maybe you

20   can just put those on the screen so we can all look at

21   them.

22               MR. POLLACK:    Start with 793?

23               THE COURT:    Right.   So the question I have for

24   you, Mr. Van Dyck, is it correct that June 1st is before

25   the -- where does that fit in temporarily in terms of the




                                                                     34
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 35 of 227

1    discussion?

2                MR. VAN DYCK:     So June 1st is after the point in

3    time where on the defense case, Ms. Elbaz was asked about

4    the beginning of her relationship with the customer, Aimee

5    Nicolle.    So this is after the beginning of Ms. Elbaz's

6    involvement.     Probably about a third of the way through.

7                THE COURT:    Okay.   And then what about the other

8    one?   Let me see the other one again.        And that for the

9    record was what, 793?

10               MR. VAN DYCK:     Yes, Your Honor.

11               MR. POLLACK:    And this, Your Honor, is 798 with

12   the proposed redaction.

13               THE COURT:    So this is in August.      What's going

14   on at this point, Mr. Van Dyck, from your perspective?

15               MR. VAN DYCK:     So this is probably about

16   two-thirds of the way through Ms. Nicolle's saga trying to

17   get her money back.      And I think the defense -- during the

18   defense case, they offered exhibits I believe in the

19   November period where they argued that Ms. Nicolle got her

20   money back and Ms. Elbaz acted in good faith on that date

21   in giving her her money back.

22               MR. POLLACK:    And, Your Honor, if you'll recall

23   Ms. Elbaz's testimony, she said that at some point

24   Ms. Nicolle wanted to withdraw money even though there was

25   a bonus and profit and had a lawyer contact Yukom and that




                                                                     35
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 36 of 227

1    Ms. Elbaz spoke to the lawyer, explained what the actual

2    situation was as opposed to what Ms. Nicolle was claiming.

3    Remember Ms. Nicolle is the one who claimed that she had

4    audiotapes that she never produced.         And that the lawyer,

5    Ms. Nicolle's lawyer determined that Ms. Elbaz was correct

6    about the fact.

7                Ms. Nicolle, given the choice between taking

8    back her initial deposit and continuing to trade, decided

9    to continue to trade and all that being after this email.

10   And then in November, she had met -- by November, she had

11   met her turnover requirement and was refunded not only her

12   initial deposit, but also the profit.

13               THE COURT:    Okay.    I'm going to stand by the

14   ruling.    Again I will allow these in with the instruction

15   that they're only offered -- they're not offered for the

16   truth of the matter asserted, the unredacted portions.

17   They're only offered for their effect on Ms. Elbaz and I

18   think that's it.     So that's 793, 798 as redacted.        And

19   then what was the number of the legal document, Mr. Van

20   Dyck?

21               MR. VAN DYCK:     It's 739, 739-T, 739.1, 739.1-T

22   and 739.2 and 790 was Ms. Elbaz's statement that came

23   in under 801(d)(2)(A) --

24               THE COURT:    Right.   Okay.    We'll call the jury

25   in now.




                                                                       36
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 37 of 227

1                (Jury present.)

2                THE COURT:    Thank you, everyone.      Please be

3    seated.

4                Ladies and gentlemen, I apologize for the delay.

5    Sometimes when you get towards the end of the case,

6    there's more different issues to sort out and I think

7    there were some issues we hadn't anticipated last night

8    that we had to sort out.       So we are ready to proceed now.

9                What I'd like to ask the government to do is to

10   identify both any additional exhibits you are offering and

11   also if there's any that you are withdrawing.

12               MR. VAN DYCK:     So the government offers Exhibits

13   790, 793 as redacted, 798 as redacted, 739, 739-T, 739.1,

14   739.1-T and 739.2.      And the government withdraws its offer

15   of Exhibit 129 and 792.

16               THE COURT:    Okay.   So those last two exhibits

17   are not in evidence.      Based on the earlier discussion, the

18   following exhibits will be in evidence, 790, 793 and 798

19   as redacted, 739, 739-T, 739.1-T, 739.1, and 739.2.

20               And, ladies and gentlemen, just to clarify, for

21   certain of these exhibits, 793, 798, 739, 739-T,

22   739.1-T -- 739.1 and 739.1-T and 739.2, these documents

23   are admitted for a limited purpose.         You may not consider

24   them for the truth of the contents of those documents.

25   You may only consider them for their effect on Ms. Elbaz.




                                                                     37
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 38 of 227

1                So I think -- is there anything further from the

2    rebuttal case, Mr. Van Dyck?

3                MR. VAN DYCK:     The government has no further

4    rebuttal, Your Honor.

5                THE COURT:    Okay.   So now --

6                MR. POLLACK:    Your Honor, pursuant to our

7    discussion yesterday, I'll renew our motions under Rule

8    29.   I understand the Court will reserve on that.

9                THE COURT:    Okay.   I will reserve on that.

10   Okay.   Thank you.

11               So we're about ready to move to the jury

12   instructions.     Before we do that, there was just one

13   clarification I wanted to offer to the extent there was

14   any confusion about this.

15               The interpreters that we have had in court, I

16   wanted to let you know they are retained by the court to

17   assist any party or witness who needs assistance with

18   language translation.       It is appropriate for them to

19   confer with any party or witness who needs their services

20   during the course of the trial.        So that's what their

21   function has been throughout this proceedings and we

22   certainly appreciate their service very much.           So with

23   that, we'll move into the jury instructions.

24               So, ladies and gentlemen, now that all the

25   evidence has been presented, let me thank you for your




                                                                       38
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 39 of 227

1    promptness in following our schedule, for your attention

2    throughout this case and for your patience when it's been

3    necessary to have discussions out of your presence,

4    including this morning.

5                Before the attorneys deliver their closing

6    arguments, I'll now instruct you on the law that applies

7    in this case.     The instructions should assist you in

8    following the arguments and will be your guide as you

9    conduct deliberations.

10               It has been clear that up to now, you have

11   faithfully discharged your duty to listen carefully and

12   observe each witness who testified.         I ask you to give me

13   that same careful attention as I instruct you on the law.

14   You will receive a written version of these instructions

15   to take into the jury room.       So you do not need to take

16   notes.

17               Now as I mentioned at the outset of the trial,

18   the functions of the judge and the jury are different.

19   During the trial, it was my duty to decide what testimony

20   and evidence is relevant under the law for your

21   consideration.     Now that you've heard all of the evidence

22   in this case, it is my duty to as the trial judge to

23   instruct you as to the law that applies to this case.               It

24   is your duty to accept these instructions of law and apply

25   them to the facts as you determine them.




                                                                     39
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 40 of 227

1                You are required to follow the law as I define

2    it for you.    If any attorney has stated or states a legal

3    principle different from any that I state to you in my

4    instructions, it is my instructions that you must follow.

5    You should not single out any instruction as alone stating

6    the law.    But you should consider my instructions as a

7    whole when you retire to deliberate in the jury room.

8                You should not be concerned about the wisdom of

9    any rule that I state.      Regardless of any opinion that you

10   may have as to what the law may be or ought to be, it

11   would violate your sworn duty to base a verdict upon any

12   other view of the law than that which I give you.

13               Since you are the sole and exclusive judges of

14   the facts, I do not have and do not mean to convey any

15   opinion as to the facts or what your verdict should be.

16   Anything I have said during the trial, including the

17   rulings I made during the trial are not a sign of any view

18   of what your decision should be.        I have not expressed and

19   have not intended to convey any opinion as to which

20   witnesses are or are not worthy of belief, what facts are

21   or are not established or what inference or inferences

22   should be drawn from the evidence.

23               If any expression of mine has seemed to convey

24   an opinion relating to any of these matters, I instruct

25   you to disregard it.




                                                                     40
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 41 of 227

1                As members of the jury, it is your duty to pass

2    upon and decide the factual issues in this case.           You are

3    the sole and exclusive judges of the facts.          You consider

4    and weigh the evidence.       You determine the credibility of

5    the witnesses.     You resolve such conflicts as there may be

6    in the testimony.     You draw whatever reasonable inferences

7    you decide to draw from the facts as you have determined

8    them.

9                You are to perform the duty of finding the facts

10   in this case without bias or prejudice to any party.            I

11   remind you that before you were accepted and sworn to

12   serve as a juror, you were asked questions that related to

13   your ability to be fair and impartial and to be free from

14   bias and prejudice.      On the basis of those answers, you

15   were accepted as jurors by the Court and the parties.

16   Those answers are as binding on each of you now as they

17   were then and will remain so until you are discharged at

18   the conclusion of the case.

19               In this case the parties are the United States

20   government and Lee Elbaz.       This case is important to the

21   government because the enforcement of criminal laws is a

22   matter of prime concern to the community.          It is also

23   important to Ms. Elbaz, who is charged with serious

24   crimes.    The fact that the prosecution is brought in the

25   name of the United States of America entitles the




                                                                     41
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 42 of 227

1    government to no greater consideration than any other

2    party in a trial.     By the same token, the government is

3    entitled to no less consideration.         All parties, whether

4    the government or an individual defendant stand as equals

5    in the courtroom.

6                Your verdict must be based solely upon the

7    evidence developed at trial or the lack of evidence.            In

8    reaching your verdict, it would be improper for you to

9    consider any personal feelings you may have about the

10   defendant's race, religion, national origin, sex or age.

11   All persons are entitled to the presumption of innocence

12   and the government has the burden of proof as I will

13   discuss in a moment.

14               It will be equally improper for you to allow any

15   feelings you might have about the nature of the crimes

16   charged to interfere with your decision making process.

17               You may not be swayed by sympathy.        You are to

18   be guided solely by the evidence in this case.           And the

19   crucial question that you must ask yourselves as you sift

20   through the evidence is has the government proven the

21   guilt of the defendant beyond a reasonable doubt.

22               It is for you alone to decide whether the

23   government has proven that the defendant is guilty of the

24   crimes charged solely on the basis of the evidence and

25   subject to the law as I instruct you.         It must be clear to




                                                                     42
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 43 of 227

1    you that once you let fear or prejudice or bias or

2    sympathy interfere with your thinking, there is a risk

3    that you will not arrive at a true and just verdict.

4    Again, your verdict must be based exclusively upon the

5    evidence or the lack of evidence in the case.

6                You may not allow any views you may have about

7    the conduct of the attorneys in this case to have any

8    impact on your consideration of this case.          It is the duty

9    of the attorney for each side of a case to object when the

10   other side offers testimony or other evidence which the

11   attorney believes is not properly admissible.

12               The attorneys also have the right and duty to

13   ask me to make rulings of law and to request conferences

14   at the bench out of the hearing of the jury.          You may not

15   allow the fact that an attorney objected to the

16   admissibility of evidence, asked for a conference out of

17   the hearing of the jury or asked the Court for a ruling on

18   the law to affect your consideration of this case.

19               As the finders of fact, it is your role to

20   consider whether based on the evidence admitted in this

21   case, the government has proven that Ms. Elbaz is guilty

22   of the crimes with which she is charged.          Although Ms.

23   Elbaz has been indicted, you must remember that an

24   indictment is only an accusation.        It is not evidence.

25   Ms. Elbaz has pleaded not guilty to the indictment in this




                                                                      43
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 44 of 227

1    case.

2                As a result of Ms. Elbaz's plea of not guilty,

3    the burden is on the prosecution to prove guilt beyond a

4    reasonable doubt.     This burden never shifts to Ms. Elbaz

5    because the law never imposes upon the defendant in a

6    criminal case the burden or duty of calling any witness or

7    producing any evidence.       The law presumes a defendant to

8    be innocent of all the charges against her.          I, therefore,

9    instruct you that Ms. Elbaz is to be presumed by you to be

10   innocent throughout your deliberations until such time if

11   ever that you as a jury are satisfied that the government

12   has proven Ms. Elbaz guilty beyond a reasonable doubt.

13               Ms. Elbaz began the trial with a clean slate.

14   This presumption of innocence alone is sufficient to

15   acquit Ms. Elbaz unless you as jurors are unanimously

16   convinced beyond a reasonable doubt of the defendant's

17   guilt after a careful and impartial consideration of all

18   of the evidence in this case.

19               If the government fails to sustain its burden on

20   any charge as to Ms. Elbaz, you must find Ms. Elbaz not

21   guilty as to that charge.       This presumption was with Ms.

22   Elbaz when the trial began, remains with her even now and

23   will continue with her into your deliberations until such

24   time if ever that you are convinced that the government

25   has proven Ms. Elbaz's guilt beyond a reasonable doubt.




                                                                     44
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 45 of 227

1                In determining the facts, you must rely upon

2    your own recollection of the evidence.         You may consider

3    not only the evidence referred to by the attorneys in

4    their arguments, but you may also consider any evidence in

5    this case which you may believe to be material even if not

6    referred to by the attorneys.

7                The evidence in this case consists of the sworn

8    testimony of the witnesses, all exhibits received in

9    evidence and all facts which may have been admitted by

10   stipulation.     Exhibits which have been marked for

11   identification, but were not admitted may not be

12   considered by you as evidence.        Only those exhibits

13   admitted may be considered as evidence.

14               You are to consider only the evidence presented

15   and you may not guess or speculate as to any fact not

16   presented as evidence.      Let me remind you what is not

17   evidence.    The fact that there was an indictment bringing

18   charges in this case is not evidence and you may draw no

19   inference from that fact.       What I may have said during the

20   trial or what I may say in these instructions is not

21   evidence.    What the lawyers have said in their opening

22   statements and their closing arguments is not evidence,

23   although you may give consideration to those arguments in

24   making up your mind on what inferences to draw from the

25   facts which are in evidence.




                                                                     45
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 46 of 227

1                Anything you may have seen or heard about this

2    case outside the courtroom is not evidence and must be

3    entirely disregarded.      Statements of the attorneys,

4    including their objections and their questions are not

5    evidence.

6                A question put to a witness is never evidence.

7    It is only the answer which is evidence.          At times, a

8    lawyer may have incorporated into a question a statement

9    which assumed certain facts to be true and asked the

10   witness if the statement was true.         If the witness denied

11   the truth of the statement or if the question was not

12   answered or an objection to the question was sustained,

13   then you may not consider the fact to be true simply

14   because it was contained in a lawyer's question.

15               Any answer that I directed you to disregard or

16   any evidence that I directed to be struck from the record

17   is not evidence and you must dismiss it from your mind

18   completely and entirely.       If I instructed you that certain

19   evidence was admitted for one purpose only, you may not

20   consider it for any other purpose.

21               From time to time, I have been called upon to

22   pass upon the admissibility of certain evidence such as by

23   rulings on objections to questions.         You should not be

24   concerned with my rulings or the reasons for those rulings

25   and you are not to draw any inferences from them.




                                                                     46
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 47 of 227

1                In admitting evidence to which an objection has

2    been made, I did not determine what weight should be given

3    to such evidence nor did I pass judgment on the

4    credibility of the evidence.       For any question to which I

5    sustained an objection, you must not guess what the answer

6    might have been and you must not speculate as to the

7    reason the question was asked or the reason for the

8    objection.

9                You should not speculate about the nature or

10   effect of any discussions I had with counsel outside of

11   your hearing or sight.

12               Let me briefly discuss some specific forms of

13   evidence that have been admitted in this case and some

14   other issues relating to evidence not offered in this

15   case.   A stipulation is an agreement among the parties

16   that a certain fact is true.       You should regard such

17   agreed facts as true.

18               A stipulation of testimony is an agreement among

19   the parties that if called, a witness would have given

20   certain testimony.      You must accept as true the fact that

21   the witness would have given that testimony in court.

22   However, it is for you to determine the effect to be given

23   to that testimony.

24               One or more parties has presented exhibits in

25   the form of charts and summaries which were shown to you




                                                                     47
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 48 of 227

1    in order to aid you in considering the evidence.           They are

2    no better than the testimony or the documents upon which

3    they are based and are not themselves independent

4    evidence.    Therefore, you are to give no greater

5    consideration to the charts and summaries than you would

6    give to the evidence upon which they are based.

7                It is for you to decide whether the charts and

8    summaries correctly present the information contained in

9    the testimony and in the exhibits on which they are based.

10   You are entitled to consider the charts and summaries if

11   you find that they are of assistance to you in analyzing

12   and understanding the evidence.

13               The government has been permitted to provide to

14   you documents that it prepared which it contained the

15   government's interpretation of what is said on the

16   recordings which have been received as evidence.           Those

17   transcripts were provided to you as an aid or guide to

18   assist you in listening to the recordings.          However, they

19   are not in and of themselves evidence.         Therefore, when

20   the recordings were played, I advised you to listen very

21   carefully to the recordings themselves.         You alone should

22   make your own interpretation of what appears on the

23   recordings based on what you heard.         If you think you

24   heard something differently than appeared on the

25   transcript, then what you heard is controlling.




                                                                     48
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 49 of 227

1                Certain exhibits admitting during the trial

2    included recordings of conversations and documents in

3    Hebrew.    You were also given English transcripts and

4    translations of those materials which are also admitted as

5    evidence.    The translations were prepared by certified

6    translators to assist you in understanding the recordings

7    and documents.

8                Whether a translation is accurate in whole or in

9    part is for you to decide based on the evidence introduced

10   in the trial.     In considering whether a translation is

11   accurate, you should consider the testimony presented to

12   you regarding how and by whom the translation was made.

13   You may consider the knowledge, training and experience of

14   the translator as well as the nature of the conversation

15   and the reasonableness of the translation in light of all

16   the evidence in the case.       You should not rely in any way

17   on any knowledge you may have of the language spoken on

18   the recording or appearing in a document.

19               You may hear argument by counsel that the

20   government did not utilize specific investigative

21   techniques.    You may consider that fact in deciding

22   whether the government has met its burden of proof because

23   as I told you, you should look to all of the evidence or

24   lack of evidence in deciding whether Ms. Elbaz is guilty.

25   However, you are also instructed that there is no legal




                                                                     49
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 50 of 227

1    requirement that the government use any specific

2    investigative techniques to prove its case.

3                The law does not require the prosecution to call

4    as witnesses all persons who have been present at any time

5    or place involved in the case or who may appear to have

6    some knowledge of the matters at issue in this trial.               Nor

7    does the law require the prosecution to produce as

8    exhibits all papers and things mentioned in the evidence.

9    Your task as I have said is to determine whether or not on

10   the evidence or lack of evidence the guilt of Ms. Elbaz

11   has been proven beyond a reasonable doubt.

12               In deciding whether or not the government has

13   met its burden of proof, you may consider both direct

14   evidence and circumstantial evidence.         The law makes no

15   distinction between direct and circumstantial evidence.

16   Circumstantial evidence is of no more or less value than

17   direct evidence and you may consider either or both and

18   may give them such weight as you conclude is warranted.              A

19   case may be proven by direct evidence alone,

20   circumstantial evidence alone or a combination of the two.

21               Direct evidence is direct proof of a fact such

22   as testimony of an eyewitness as to what he or she saw,

23   heard or observed.      For example, if a witness came into

24   this courtroom and testified that she had just been

25   outside and saw that it was raining, that would be direct




                                                                     50
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 51 of 227

1    evidence that it was raining.

2                Circumstantial evidence is proof of facts from

3    which you may infer or conclude that other facts exist.

4    To give an example, suppose that when you came into the

5    courthouse today, the sun was shining and it was a nice

6    day.   Then later as you were sitting here, someone walked

7    in with a dripping wet umbrella and wet raincoat.           Because

8    you cannot look outside of the courtroom and cannot see

9    whether or not it is raining, you have no direct evidence

10   of that fact.     But from the combination of the facts you

11   observed about the umbrella and the raincoat, it would be

12   reasonable for you to infer that it had begun to rain.

13               Similarly, if you wake up in the morning and see

14   that the sidewalk is wet, you may find from that fact that

15   it rained during the night.       However, other evidence such

16   as a turned on garden hose may provide an explanation for

17   the water on the sidewalk.       Therefore, before you decide

18   that a fact has been proven by circumstantial evidence,

19   you must consider all the evidence in the light of reason,

20   experience and common sense.       That is all there is to

21   circumstantial evidence, using your reason and experience

22   you infer from established facts, the existence or

23   nonexistence of some other fact.        Please note that in

24   using circumstantial evidence that using circumstantial

25   evidence is not a matter of guesswork or speculation.




                                                                     51
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 52 of 227

1    It's a matter of making a logical inference based on your

2    common sense and everyday experience.

3                In discussing circumstantial evidence, I have

4    highlighted the fact that in your consideration of the

5    evidence, you are not limited to the statements of the

6    witnesses or the words in an exhibit.         You are not limited

7    to what you see and hear as the witnesses testify.           You

8    are permitted to draw from facts which you find have been

9    proved such reasonable inferences that you find to be

10   justified in light of your own experience.

11               Inferences are deductions or conclusions which

12   you are permitted to draw, but not required to draw from

13   the facts which have been established by either direct or

14   circumstantial evidence.       In drawing inferences, you

15   should use your common sense and everyday experience.               An

16   inference is not a suspicion or a guess.          It's a reasoned,

17   logical decision to conclude that a disputed fact exists

18   on the basis of another fact which you know exists.

19               There are times when different inferences may be

20   drawn from the facts.      The government asks you to draw one

21   set of inferences while Ms. Elbaz asks you to draw

22   another.    It is for you and you alone to decide what

23   inferences you will draw.       Let me remind you that whether

24   based on direct or circumstantial evidence or upon the

25   logical, reasonable inferences drawn from such evidence,




                                                                     52
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 53 of 227

1    you must be satisfied of the guilt of Ms. Elbaz beyond a

2    reasonable doubt before you may convict.

3                You should also use your common sense and

4    everyday experience for another important part of your

5    consideration of the evidence, determining how believable

6    each witness was in his or her testimony.          In order to

7    find the facts in this case, you will need to make

8    judgments about the testimony of the witnesses you have

9    listened to and observed.       You are the sole judges of the

10   credibility of each witness and of the importance of his

11   or her testimony.

12               In making these judgments, you should carefully

13   scrutinize all of the testimony of each witness, the

14   circumstances under which each witness testified and any

15   other matter in evidence which may help you decide the

16   truth and the importance of each witness' testimony.

17               You watched each witness testify.        Everything a

18   witness said or did on the witness stand counts in your

19   determination.     You should use all the tests for

20   truthfulness that you would use in determining matters of

21   importance to you in your everyday life.

22               Among the factors you should consider are the

23   witness' opportunity to see, hear or know the facts about

24   which he or she testified, the witness' memory and level

25   of recall of the events, whether the witness' recollection




                                                                      53
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 54 of 227

1    of the facts stands up in light of the other evidence in

2    the case, whether it was consistent with or contradicted

3    by other evidence, whether the witness' testimony was

4    consistent with other statements he or she made during

5    testimony or at an earlier time, the witness' demeanor in

6    testifying, any relationship the witness may have with the

7    government or the defendant that may affect how that

8    witness testified, any interest, financial or otherwise,

9    that the witness may have in the outcome of the case and

10   any bias, prejudice or hostility the witness may have for

11   or against any party.

12               So what you must try to do in deciding

13   credibility is to size up the person, just as you would in

14   any important matter when you are trying to decide if a

15   person is truthful, straight forward and accurate in his

16   or her recollection.      Always remember that you should use

17   your common sense, your good judgment and your own life

18   experience.    You need not believe a witness even though

19   the testimony is uncontradicted.        You may believe all,

20   part or none of the testimony of any witness.

21               I will now discuss some specific issues relating

22   to witness testimony.      The fact that one party called more

23   witnesses and introduced more evidence than the other does

24   not mean that you should necessarily find the facts in

25   favor of the side offering the most witnesses.           You have




                                                                     54
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 55 of 227

1    to decide which witnesses and evidence to believe and

2    which facts are true, drawing upon your own common sense

3    and personal experience.       After examining all the

4    evidence, you may decide that the party calling the most

5    witnesses has not persuaded you because you do not believe

6    its witnesses or because you do believe the fewer

7    witnesses called by the other side.

8                You should keep in mind that the burden of proof

9    is always on the government and that Ms. Elbaz is not

10   required to call any witnesses or offer any evidence since

11   she is presumed to be innocent.

12               You've heard evidence that a witness made a

13   statement on an earlier occasion that counsel argues is

14   inconsistent with the witness' trial testimony.           Evidence

15   of a prior inconsistent statement is not to be considered

16   by you as affirmative evidence bearing on the defendant's

17   guilt.    Evidence of the prior inconsistent statement was

18   placed before you for the more limited purpose of helping

19   you decide whether to believe the trial testimony of the

20   witness who contradicted him or herself.          If you find that

21   the witness made an earlier statement that conflicts with

22   the witness' trial testimony, you may consider that fact

23   in deciding how much of the trial testimony, if any, to

24   believe.

25               In making this determination, you may consider




                                                                     55
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 56 of 227

1    whether the witness purposely made a false statement or

2    whether it was an innocent mistake, whether the

3    inconsistency concerns an important fact or whether it had

4    to do with a small detail, whether the witness had an

5    explanation for the inconsistency and whether that

6    explanation appealed to your common sense.          It is

7    exclusively your duty based upon all the evidence and your

8    own good judgment to determine whether the prior statement

9    was inconsistent and if so, how much, if any, weight to

10   give to the inconsistent statement in determining whether

11   to believe all or part of the witness' testimony.

12               You've heard the testimony of a law enforcement

13   officer.    The fact that a witness may be employed by the

14   federal or state government as a law enforcement officer

15   does not mean that his or her testimony is necessarily

16   deserving of more or less consideration or greater or

17   lesser weight than an ordinary witness.         At the same time,

18   it is quite legitimate for the defense counsel to try to

19   attack the credibility of a law enforcement witness on the

20   grounds that his or her testimony may be colored by a

21   personal or professional interest in the outcome of the

22   case.

23               It is your decision after reviewing all the

24   evidence whether to accept the testimony of a law

25   enforcement witness and to give that testimony whatever




                                                                     56
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 57 of 227

1    weight, if any, you find it deserves.

2                There has been evidence that Ms. Elbaz may have

3    used a false name.      If you find that Ms. Elbaz knowingly

4    used a name other than her own in order to conceal her

5    identity and to avoid identification, you may, but are not

6    required to infer that Ms. Elbaz believed that she was

7    guilty.    You may not, however, infer on the basis of this

8    alone that Ms. Elbaz is in fact guilty of any of the

9    crimes for which she is a charged.

10               Whether evidence of the use of a false name

11   shows that the defendant believed she was guilty and the

12   significance, if any, to be attached to that evidence are

13   matters for you to determine.

14               You've heard testimony that Ms. Elbaz made

15   certain statements outside the courtroom to law

16   enforcement authorities in which Ms. Elbaz claimed that

17   her conduct was consistent with innocence and not with

18   guilt.    The government claims that these statements in

19   which she exonerated or exculpated herself are false.               If

20   you find that Ms. Elbaz gave a false statement in order to

21   divert suspicion from herself, you may, but are not

22   required to infer that Ms. Elbaz believed that she was

23   guilty.    You may not, however, infer on the basis of this

24   alone that Ms. Elbaz is in fact guilty of the crimes for

25   which she is charged.




                                                                     57
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 58 of 227

1                Whether the evidence as to Ms. Elbaz's

2    statements shows that she believed that she was guilty and

3    the significance, if any, to be attached to any such

4    evidence are matters for you, the jury, to decide.

5                You've heard witnesses who testified that they

6    were actually involved in planning and carrying out the

7    crimes charged in the indictment.        Sometimes people who

8    themselves take part in criminal activity have the

9    knowledge required to show criminal behavior by others.

10   For that reason, the law allows the use of such testimony.

11   These witnesses testified after pleading guilty to federal

12   crimes and entering into plea agreements to testify for

13   the government.     As part of such agreements, the

14   government agreed to bring the witnesses' cooperation to

15   the attention of the sentencing court.         The government is

16   permitted to enter into this kind of plea agreement.

17               You should keep in mind that such witnesses have

18   an interest in the case that is different than an ordinary

19   witness.    Witnesses who believe that they may be able to

20   obtain their own freedom or receive a lighter sentence by

21   giving testimony favorable to the prosecution have a

22   motive to testify falsely.

23               It is the law in federal courts that testimony

24   of such witnesses may be enough by itself for a conviction

25   if the jury finds that the testimony establishes guilt




                                                                     58
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 59 of 227

1    beyond a reasonable doubt.       However, it is also the case

2    that such testimony is of such a nature that it must be

3    scrutinized with great care and viewed with particular

4    caution when you decide how much of that testimony to

5    believe.

6                I have given you some general considerations on

7    credibility and I will not repeat them all here.           However,

8    there are additional issues on the subject of cooperating

9    witnesses that you should consider.

10               You should ask yourself whether these witnesses

11   would benefit more by lying or by telling the truth.            Was

12   their testimony fabricated in any way because they

13   believed or hoped that they would somehow receive

14   favorable treatment by testifying falsely or did they

15   believe that their interest would be best served by

16   testifying truthfully?      If you believe that the witness

17   was motivated by hopes of personal gain, was the

18   motivation one that would cause the witness to lie or is

19   it one that would cause the witness to tell the truth?

20   Did this motivation color the testimony?          In sum, you

21   should look to all of the evidence in deciding what

22   credence and what weight, if any, you will want to give to

23   the cooperating witnesses.

24               Now you've heard testimony from prosecution

25   witnesses who pleaded guilty to charges arising out of the




                                                                     59
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 60 of 227

1    same facts in this case.       And you are instructed that you

2    are to draw no conclusions or inferences of any kind about

3    the guilt of the defendant on trial from the fact that a

4    prosecution witness pleaded guilty to similar charges.

5                The witness' decision to plead guilty was a

6    personal decision about the witness' own guilt.           It may

7    not be used by you in any way as evidence against or

8    unfavorable to the defendant on trial here.

9                Ms. Elbaz has called witnesses who have

10   testified to the defendant's good reputation in the

11   community and witnesses who have given their opinion of

12   her good character.      This testimony is not to be taken by

13   you as the witness' opinion on whether -- as to whether

14   Ms. Elbaz is guilty or not guilty.         That question is for

15   you alone to determine.       You should, however, consider

16   this evidence together with all the other facts and all

17   the other evidence in the case in determining whether

18   Ms. Elbaz is guilty or not guilty of the charges.           Such

19   evidence alone may suggest to you that it is improbable

20   that a person of good reputation or of good character

21   would commit the offenses charged.

22               Accordingly, if after considering all the

23   evidence including testimony about the defendant's good

24   reputation and character or good character you find a

25   reasonable doubt has been created, you must acquit her of




                                                                     60
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 61 of 227

1    all the charges.

2                On the other hand, if after considering all the

3    evidence including that of the defendant's reputation or

4    character, you are satisfied beyond a reasonable doubt

5    that the defendant is guilty, you should not acquit the

6    defendant merely because you believe her to be a person of

7    good reputation or of good character.

8                There has been evidence that Ms. Elbaz made

9    certain statements in which the government claims she

10   admitted certain facts charged in the indictment.           In

11   deciding what weight to give Ms. Elbaz's statements, you

12   should first examine with great care whether each

13   statement was made and whether in fact it was voluntarily

14   and understandingly made.       I instruct you that you are to

15   give the statement such weight as you feel they deserve in

16   light of all the evidence.

17               Now in a criminal case, Ms. Elbaz cannot be

18   required to testify.      But if she chooses to testify, she

19   is, of course, permitted to take the witness stand on her

20   own behalf.    In this case, Ms. Elbaz decided to testify.

21   You should examine and evaluate her testimony just as you

22   would the testimony of any witness with an interest in the

23   outcome of this case.

24               With these general instructions in mind, I will

25   now turn to the charges against Ms. Elbaz as contained in




                                                                      61
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 62 of 227

1    the indictment.     I remind you that the indictment itself

2    is not evidence.     It merely describes the charges made

3    against the defendant.      It is an accusation.      It may not

4    be considered by you as any evidence of the guilt of the

5    defendant.

6                Ms. Elbaz is charged with various crimes which

7    are referred to in the indictment as counts.          I will refer

8    to each count by the number assigned to it in the

9    indictment.

10               Ms. Elbaz is not charged with committing any

11   crime other than the offenses contained in the indictment.

12   You have heard evidence of other acts allegedly committed

13   by Ms. Elbaz.     I want to emphasize to you now that you are

14   to return a verdict only as to the charges contained in

15   the indictment.

16               Your role is to decide whether or not the

17   government has proven beyond a reasonable doubt that Ms.

18   Elbaz is guilty of one or more of the charged crimes.               You

19   are not being asked whether any other person has been

20   proven guilty.     Your verdict should be based solely upon

21   the evidence or lack of evidence as to Ms. Elbaz in

22   accordance with my instructions and without regard to

23   whether the guilt of any other person has or has not been

24   proven.

25               You may not draw any inference favorable or




                                                                     62
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 63 of 227

1    unfavorable towards the government or the defendant on

2    trial from the fact that certain persons were not named as

3    defendants in the indictment.        The fact that such persons

4    are not defendants in this trial must play no part in your

5    deliberations.     Whether a person should be named as a

6    co-conspirator is a matter within the sole discretion of

7    the United States Attorney and the grand jury.           Therefore,

8    you may not consider in any way in reaching your verdict

9    as to the defendant on trial.

10               The indictment contains a total of four charges

11   or counts.    Count One charges Ms. Elbaz with conspiracy to

12   commit wire fraud.      Counts Two through Four charge Ms.

13   Elbaz with wire fraud.      Each count charges Ms. Elbaz with

14   a separate crime.     You must consider each count separately

15   and return a separate verdict of guilty or not guilty for

16   each.   Whether you find Ms. Elbaz guilty or not guilty as

17   to one offense should not determine your verdict as to any

18   other charged offense.

19               Now the indictment alleges that the offenses

20   occurred on certain dates or at certain times.           It does

21   not matter if the indictment charges that a specific act

22   occurred on or about a certain date or time and the

23   evidence shows that in fact it was on another date or

24   time.   The law only requires a substantial similarity

25   between the dates alleged in the indictment and the date




                                                                     63
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 64 of 227

1    established by testimony or exhibits.

2                I'm going to start by talking about Counts Two,

3    Three and Four because it will help you understand the

4    instructions on Count One.       So Counts Two, Three and Four

5    of the indictment charge Ms. Elbaz with wire fraud.            With

6    respect to Counts Two, Three and Four, the indictment

7    reads beginning in or about May 2014 and continuing

8    through approximately June 2017, the exact dates being

9    unknown to the grand jury, in the District of Maryland and

10   elsewhere, the defendant, Lee Elbaz, knowingly and with

11   the intent to defraud, having devised and intending to

12   devise and willfully participated in a scheme and artifice

13   to defraud binary options investors in Binary Book and Big

14   Option and for obtaining money and property by means of

15   materially false and fraudulent pretenses, representations

16   and promises, transmitted and caused to be transmitted and

17   aided and abetted the transmission by means of wire

18   communication in interstate and foreign commerce,

19   writings, signs, pictures and sounds for the purpose of

20   executing a scheme and artifice.

21               Count Two of the indictment reads:        On or about

22   August 28, 2015 in the District of Maryland and elsewhere,

23   the defendant, Lee Elbaz, for the purpose of executing and

24   attempting to execute the scheme to defraud, knowingly

25   caused to be transmitted by means of wire communications




                                                                     64
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 65 of 227

1    in interstate commerce, writings, signs, signals, pictures

2    and sounds, to wit, Representative F, an individual known

3    as John Reid emailed Victim A, an individual named James

4    Corsetty on behalf of Binary Book at James Corsetty's

5    Google email account regarding bank wire transfer

6    instructions while James Corsetty was in the District of

7    Maryland.

8                Count Three of the indictment reads:         On or

9    about March 11, 2015 in the District of Maryland and

10   elsewhere, the defendant, Lee Elbaz, for the purpose of

11   executing and attempting to execute the scheme to defraud,

12   knowingly caused to be transmitted by means of wire

13   communications in interstate commerce writings, signs,

14   signals, pictures and sounds, to wit, while in Maryland,

15   Victim B, an individual named Aquil Bryant spoke by

16   telephone with Representative G, an individual known as

17   Lindsay Wells working on behalf of Big Option.

18               Count Four of the indictment reads:        On or about

19   June 15, 2016 in the District of Maryland and elsewhere,

20   the defendant, Lee Elbaz, for the purpose of executing and

21   attempting to execute the scheme to defraud, knowingly

22   caused to be transmitted by means of wire communications

23   in interstate commerce, writings, signs, signals, pictures

24   and sounds, to wit, an email was sent on behalf of Binary

25   Book's compliance department to Victim C, an individual




                                                                      65
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 66 of 227

1    named Ann Graf at Ann Graf's Apple email account

2    requesting the completion of a deposit confirmation form

3    while Ann Graf was in the District of Maryland.

4                The relevant statute on wire fraud is Section

5    1343 of Title 18 of the United States Code.          It provides

6    whoever having devised or intending to devise any scheme

7    or artifice to defraud or for obtaining money or property

8    by means of false or fraudulent pretenses, representations

9    or promises, transmits or causes to be transmitted by

10   means of wire, radio or television communications in

11   interstate or foreign commerce any writings, signs,

12   signals, pictures or sounds for the purpose of executing

13   such scheme or artifice shall be guilty of a crime.

14               In order to prove each charge of wire fraud in

15   Counts Two through Four, the government must prove each of

16   the following elements beyond a reasonable doubt:

17               First, that there was a scheme or artifice to

18   defraud or to obtain money or property by materially false

19   and fraudulent pretenses, representations or promises as

20   alleged in the indictment.

21               Second, that the defendant knowingly and

22   willfully participated in the scheme or artifice to

23   defraud with knowledge of its fraudulent nature and with

24   specific intent to defraud or that she knowingly and

25   intentionally aided and abetted others in the scheme.




                                                                     66
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 67 of 227

1    And, third, that in execution of that scheme, the

2    defendant used or caused the use of interstate and foreign

3    wires as specified in the indictment.

4                The first element that the government must prove

5    beyond a reasonable doubt is that there was a scheme or

6    artifice to defraud the victims of money or property by

7    means of false or fraudulent pretenses, representations or

8    promises.

9                A scheme or artifice is a plan for the

10   accomplishment of an objective.        A scheme to defraud is

11   any plan, device or course of action to obtain money or

12   property by means of false or fraudulent pretenses,

13   representations or promises reasonably calculated to

14   deceive persons of average prudence.

15               Fraud is a general term that embraces all the

16   various means that human ingenuity can devise that are

17   resorted to by an individual to gain an advantage over

18   another by false representations, suggestions or

19   suppression of the truth or deliberate disregard for the

20   truth.

21               Thus, a scheme to defraud is a plan to deprive

22   another of money or property by trick, deceit, deception

23   or swindle.    The scheme to defraud charge in the

24   indictment is alleged to have been carried out by making

25   false or fraudulent statements, representations, claims or




                                                                     67
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 68 of 227

1    documents.

2                A statement, representation, claim or document

3    is false if it is untrue when made or was then known to be

4    untrue -- and was then known to be untrue by the person

5    making it or causing it to be made.

6                A representation or statement is fraudulent if

7    it was falsely made with the intention to deceive.

8                Deceitful statements of half-truths, the

9    concealment of material facts and the expression of an

10   opinion not honestly entertained may also constitute false

11   or fraudulent statements under the law.

12               The deception need not be based on spoken or

13   written words alone.      The arrangement of the words or the

14   circumstances in which they are used may convey the false

15   and deceptive appearance.       If there is deception, the

16   manner in which it is accomplished is immaterial.

17               The false or fraudulent representation must

18   relate to a material fact or matter.         A material fact is

19   one that would reasonably be expected to be of concern to

20   a reasonable and prudent person in relying upon the

21   representation or statement in making a decision.           For

22   example, with respect to a proposed investment.

23               So if you find a particular statement of fact to

24   have been false, you must determine whether that statement

25   was one that a reasonable person or investor might have




                                                                       68
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 69 of 227

1    considered important in making a decision.          The same

2    principle applies to fraudulent half-truths or omissions

3    of material facts.

4                In addition to proving that a statement was

5    false or fraudulent and related to a material fact, in

6    order to establish a scheme to defraud, the government

7    must prove that the alleged scheme contemplated depriving

8    another of money or property.        However, the government is

9    not required to prove that the defendant personally

10   originated the scheme to defraud.

11               Furthermore, it is not necessary that the

12   government prove that the defendant actually realized any

13   gain from the scheme or that the intended victim actually

14   suffered any loss.

15               In this case, it so happens that the government

16   contends that the evidence establishes that persons were

17   defrauded and that the defendant profited.          Although the

18   government need not prove that the scheme actually

19   succeeded, you may consider whether it succeeded in

20   determining whether the scheme existed.

21               A scheme to defraud need not be shown by direct

22   evidence, but may be established by all of the

23   circumstances and facts in the case.         If you find that the

24   defendant has sustained its burden of proof that a scheme

25   to defraud as charged did exist, you should next consider




                                                                     69
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 70 of 227

1    the second element.

2                The second element that the government must

3    prove beyond a reasonable doubt is that the defendant

4    participated in the scheme to defraud knowingly, willfully

5    and with specific intent to defraud.         To satisfy this

6    element, the government must prove beyond a reasonable

7    doubt that Ms. Elbaz had knowledge of the fraudulent

8    nature of the scheme and participated in the scheme with

9    intent to deceive and nevertheless, she associated herself

10   with the alleged fraudulent scheme for the purpose of

11   causing some loss to another.

12               If, however, you find that Ms. Elbaz was not a

13   knowing participant in the scheme or that she lacked the

14   specific intent to defraud, you should find Ms. Elbaz not

15   guilty.

16               Knowingly means to act voluntarily and

17   deliberately rather than because of ignorance, mistake,

18   accident or carelessness.       You may infer that the

19   defendant acted knowingly from circumstantial evidence or

20   from proof that the defendant deliberately closed her eyes

21   to what would otherwise have been obvious.          Stated another

22   way, the defendant's knowledge of a fact may be inferred

23   from willful blindness to the existence of that fact.               If

24   you find beyond a reasonable doubt that the defendant

25   acted with a conscious purpose to avoid learning the truth




                                                                     70
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 71 of 227

1    or that the defendant's ignorance or a fact was solely and

2    entirely the result of a conscious purpose to avoid the

3    truth, then you may find that the defendant acted

4    knowingly.

5                If you find beyond a reasonable doubt that the

6    defendant was aware of a high probability that a certain

7    fact was true and the defendant acted with deliberate

8    disregard of the facts and deliberately avoided learning

9    the truth, you may find that the defendant acted

10   knowingly.

11               However, knowledge may not be established by

12   demonstrating that the defendant was merely negligent,

13   foolish, careless or mistaken.        It is entirely up to you

14   as to whether you find any deliberate ignorance or

15   deliberate closing of the eyes and the inferences to be

16   drawn from any such evidence.

17               I caution you that knowledge whether established

18   through deliberate ignorance or otherwise does not

19   establish the separate element of willfulness, which I

20   will now define for you.

21               Willfully means to act knowingly and purposely

22   and with an intent to do something the law forbids.            That

23   is to say with bad purpose either to disobey or disregard

24   the law.    The defendant's conduct was not willful if it

25   was due to negligence, inadvertence or mistake or was the




                                                                     71
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 72 of 227

1    result of a good faith misunderstanding of the requirement

2    of the law.

3                Intent to defraud means to act knowingly and

4    with the specific intent to deceive for the purpose of

5    causing some financial or property loss to another.

6                The question of whether a person acted

7    knowingly, willfully and with intent to defraud is a

8    question of fact for you to determine like any other fact

9    question.    This question involves one's state of mind.

10   Direct proof of knowledge and fraudulent intent is almost

11   never available.     It would be a rare case where it could

12   be shown that a person wrote or stated that as of a given

13   time in the past, he committed an act with fraudulent

14   intent.    Such direct proof is not required.

15               The ultimate facts of knowledge and criminal

16   intent may be established by circumstantial evidence based

17   upon a person's outward manifestations, words, conduct,

18   acts and all the surrounding circumstances disclosed by

19   the evidence and the rational or logical inferences that

20   may be drawn from them.

21               Circumstantial evidence if believed is of no

22   less value than direct evidence.        In either case, the

23   essential elements of the crime must be established beyond

24   a reasonable doubt.

25               Now since an essential element of wire fraud is




                                                                     72
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 73 of 227

1    intent to defraud, it follows that good faith on the part

2    of the defendant is a complete defense to a charge of wire

3    fraud.    Even false representations or statements or

4    omissions of material facts do not amount to a fraud

5    unless done with fraudulent intent.         However misleading or

6    deceptive a plan may be, it is not fraudulent if it was

7    devised or carried out in good faith.         Good faith means

8    among other things an honest belief, a lack of malice and

9    the intent to perform all lawful obligations.

10               So if a defendant had an honest belief that she

11   was acting properly, including in making the

12   representations at issue, she is not guilty of wire fraud.

13   Even if her honest belief turned out to be incorrect or

14   wrong and even if others were injured by her conduct.

15               As with knowledge and criminal intent, good

16   faith may be established by circumstantial evidence based

17   upon a person's outward manifestations, words, conduct,

18   acts and all the surrounding circumstances disclosed by

19   the evidence and the rational or logical inferences that

20   may be drawn from them.

21               A defendant has no burden to establish a defense

22   of good faith.     The burden is on the government to prove

23   fraudulent intent and the consequent lack of good faith

24   beyond a reasonable doubt.

25               The third and final element that the government




                                                                     73
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 74 of 227

1    must prove beyond a reasonable doubt is the use of an

2    interstate or international wire communication in

3    furtherance of the scheme to defraud.         A wire

4    communication can include emails, faxes, phone calls and

5    electronic money transfers.

6                To constitute an interstate or international

7    wire communication, the wire communication must pass

8    between two or more states as, for example, a telephone

9    call between Maryland and Virginia or it must pass between

10   the United States and a foreign country, such as a

11   telephone call between Washington, D.C. and London.            A

12   wire communication can include a wire transfer of funds

13   between banks in different states or between a bank in the

14   United States and a bank in a foreign country.

15               The use of the wire communication need not

16   itself be a fraudulent representation.         It must, however,

17   further or assist in the carrying out of the scheme to

18   defraud.    It is not necessary for the defendant to be

19   directly or personally involved in the wire communication

20   as long as the wire communication was reasonably

21   foreseeable in the execution of the scheme to defraud in

22   which the defendant is accused of participating.

23               Accordingly, it is sufficient to establish this

24   element of the crime if the evidence supports a finding

25   that the defendant caused the wire to be used by others.




                                                                        74
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 75 of 227

1    The defendant need not have specifically authorized others

2    to make the call or send the email if Ms. Elbaz acted with

3    knowledge that use of the wire would follow in the

4    ordinary course of business or where such use of the wire

5    could reasonably be foreseen even though not actually

6    intended, then she caused the wire to be used.

7                The government does not have to prove that the

8    particular wire was used on the exact date charged in the

9    indictment.    It is sufficient if the evidence establishes

10   beyond a reasonable doubt that the wire was used on a date

11   substantially similar to the date charged in the

12   indictment.

13               For each count of wire fraud charged in the

14   indictment, to establish the element of use of a wire, the

15   government must establish beyond a reasonable doubt the

16   particular use charged in the indictment.          If the

17   government fails to do so, you must find Ms. Elbaz not

18   guilty on that count.

19               Now with respect to Counts Two through Four of

20   the indictment, if you do not find beyond a reasonable

21   doubt that Ms. Elbaz herself committed the offenses, you

22   may still under circumstances described below find the

23   defendant guilty of the charged crime as an aider or

24   abettor.

25               Section 2 of Title 18 of the United States Code




                                                                     75
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 76 of 227

1    provides as follows:      Whoever commits an offense against

2    the United States or aids, abets, counsels, commands,

3    induces or procures its commission is punishable as a

4    principal.    Whoever willfully causes an act to be done

5    which if directly performed by him or another would be an

6    offense against the United States is punishable as a

7    principal.

8                Under this aiding and abetting statute, it is

9    not necessary for the government to prove that a defendant

10   physically committed the crime with which he is charged in

11   order for you to find her guilty.        A person who aids or

12   abets another to commit an offense is just as guilty of

13   that offense as if she committed it herself.

14               Accordingly, you may find Ms. Elbaz guilty of

15   the offense charged if you find beyond a reasonable doubt

16   that the government has proved that another person

17   actually committed the offense with which she is charged

18   and that Ms. Elbaz aided or abetted that person in the

19   commission of the offense.

20               The first requirement to establish that the

21   defendant aided and abetted the offense is that you find

22   that another person committed the crime charged.           No one

23   can be convicted of aiding or abetting the criminal acts

24   of another if no crime was committed by the other person

25   in the first place.      But if you do find that a crime was




                                                                     76
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 77 of 227

1    committed, then you must consider whether Ms. Elbaz aided

2    or abetted the commission of that offense.

3                In order to aid or abet another to commit a

4    crime, it is necessary that the defendant knowingly and

5    willfully associated herself in some way with the crime

6    and that she knowingly and willfully participated in the

7    crime by doing some act to help make the crime succeed.

8                Participation in a crime is willful if action is

9    taken voluntarily and intentionally or in the case of a

10   failure to act with the specific intent to fail to do

11   something the law requires to be done; that is to say with

12   a bad purpose either to disobey or disregard the law.

13               The mere presence of a defendant where a crime

14   is being committed, even coupled with knowledge by the

15   defendant that a crime is being committed or the mere

16   acquiescence by a defendant in the criminal conduct of

17   others even with guilty knowledge is not sufficient to

18   establish aiding and abetting.        An aider and abettor must

19   have some interest in the criminal venture.

20               To determine whether a defendant aided or

21   abetted the commission of the crime, ask yourself these

22   questions:    Did she participate in the crime charged as

23   something she wished to bring about?         Did she associate

24   herself with the criminal venture knowingly and willfully?

25   Did she seek by her actions to make the criminal venture




                                                                     77
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 78 of 227

1    succeed?    If you are persuaded beyond a reasonable doubt

2    that the answers to these questions is yes, then Ms. Elbaz

3    is an aider and abettor and therefore, guilty of the

4    offense.    If you are not, then she is not an aider and

5    abettor.

6                Alternatively, the defendant is also guilty if

7    she willfully caused the offense.        The meaning of the term

8    willfully caused can be found in the answers to the

9    following questions:      First, did the defendant take some

10   action without which the crime would not have occurred?

11   Second, did the defendant intend that the crime would be

12   actually committed by others?

13               If you beyond a reasonable doubt that the answer

14   to both of these questions is yes, then the defendant is

15   guilty of the crime charged just as if she herself had

16   actually committed it.      It does not matter whether the

17   person who actually committed the offense acted knowingly

18   and willfully and was thus guilty of the offense.

19               If you do not find beyond a reasonable doubt

20   that the answer to both questions is yes, then Ms. Elbaz

21   is not guilty under this provision.         If you determine that

22   Ms. Elbaz neither aided or abetted the commission of an

23   offense nor willfully caused another to commit the

24   offense, then Ms. Elbaz is not guilty under this statute.

25               Now I'll discuss Count One.       Count One of the




                                                                     78
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 79 of 227

1    indictment charges Ms. Elbaz with conspiracy to commit

2    wire fraud in violation of Title 18, United States Code,

3    Section 1349.

4                Count One reads in part:       Beginning in or about

5    May 2014 and continuing through approximately June '17,

6    the exact dates being unknown to the grand jury, in the

7    District of Maryland and elsewhere, the defendant, Lee

8    Elbaz, and others known and unknown to the grand jury did

9    knowingly and willfully combine, conspire, confederate and

10   agree with each other and others, both known and unknown

11   to the grand jury to commit wire fraud; that is, knowingly

12   and with the intent to defraud having devised and

13   intending to devise and willfully participated in a scheme

14   and artifice to defraud binary options investors in Binary

15   Book and Big Option and for obtaining money and property

16   by means of materially false and fraudulent pretenses,

17   representations and promises, knowingly transmit and

18   caused to be transmitted by means of wire communication in

19   interstate and foreign commerce, writings, signs, pictures

20   and sounds for the purpose of executing the scheme and

21   artifice in violation of Title 18, United States Code,

22   Section 1343.

23               The relevant statute for conspiracy to commit

24   wire fraud is Section 1349, Title 18 of the United States

25   Code.   The conspiracy statute provides any person who




                                                                     79
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 80 of 227

1    attempts or conspires to commit wire fraud shall be guilty

2    of a crime.

3                Now in order to prove the crime of conspiracy to

4    commit wire fraud as charged in Count One of the

5    indictment, the government must prove each of the

6    following elements beyond a reasonable doubt:           First, that

7    two or more persons entered the unlawful agreement charged

8    in the indictment.      Second, that the defendant knowingly

9    and willfully became a member of the conspiracy.

10               The first element that the government must prove

11   beyond a reasonable doubt to establish the offense of wire

12   fraud conspiracy is that two or more persons entered the

13   unlawful agreement charged in the indictment.           The

14   unlawful agreement charged in the indictment is an

15   agreement to engage in a scheme to defraud binary options

16   investors in Binary Book and Big Option and to obtain

17   money from those investors by means of materially false

18   and fraudulent pretenses, representations and promises.

19               I've already instructed you on the definition of

20   a scheme to defraud.

21               In order for the government to satisfy this

22   element, you need not find that the alleged members of the

23   conspiracy met together and entered into any express or

24   formal agreement.     Likewise, you need not find that the

25   alleged conspirators stated in words or writing what the




                                                                     80
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 81 of 227

1    scheme was, its object or purpose or every precise detail

2    of the scheme or the means by which its object or purpose

3    was to be accomplished.

4                What the government must prove is that there was

5    a mutual understanding either spoken or unspoken between

6    two or more people to cooperate with each other to

7    accomplish an unlawful act.

8                You may, of course, find that the existence of

9    an agreement to disobey or disregard the law has been

10   established by direct proof.       However, since conspiracy is

11   by its very nature characterized by secrecy, you may also

12   infer its existence from the circumstances of this case

13   and the conduct of the parties involved.

14               In the context of conspiracy cases, actions

15   often speak louder than words.        Accordingly, you may

16   determine whether -- in determining whether an agreement

17   existed here consider the actions and statements of all of

18   those you find to be participants as proof that those

19   individuals had a common design to act together to

20   accomplish an unlawful purpose.

21               Now in this case, Ms. Elbaz contends that the

22   government's proof fails to show the existence of only one

23   overall conspiracy.      Rather she claims that if there were

24   any conspiracies, there were actually several separate and

25   independent conspiracies with various groups of members.




                                                                     81
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 82 of 227

1    Whether there existed a single unlawful agreement or many

2    such agreements or indeed no agreement at all is a

3    question of fact for you, the jury, to decide to determine

4    in accordance with the instructions I am about to give

5    you.

6                When two or more people join together to further

7    one common unlawful design or purpose, a single conspiracy

8    exists.    By contrast, multiple conspiracies exist when

9    there are separate unlawful agreements to achieve distinct

10   purposes.    Proof of several separate and independent

11   conspiracies is not proof of the single overall conspiracy

12   charged in the indictment unless one of the conspiracies

13   proved is in fact the single conspiracy described in the

14   indictment.

15               You may find that there was a single conspiracy

16   despite the fact that there were changes in either

17   personnel by the termination, withdrawal, additions of new

18   members, changes in activities or both so long as you find

19   that some of the conspirators continue to act for the

20   entire duration of the conspiracy or the purpose charged

21   in the indictment.

22               The fact that the members of a conspiracy are

23   not always identical does not necessarily mean that

24   separate conspiracies exist.       On the other hand, if you

25   find that the conspiracy charged in the indictment did not




                                                                     82
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 83 of 227

1    exist, you cannot find Ms. Elbaz guilty of the single

2    conspiracy charged in the indictment even if you find that

3    some other conspiracy other than the one charged in the

4    indictment exists even though the purposes of other

5    conspiracies may have been the same and even though there

6    may have been some overlap in membership.

7                Similarly, if you find that Ms. Elbaz was a

8    member of another conspiracy and not the one charged in

9    the indictment, then you must acquit Ms. Elbaz of the

10   conspiracy charge.      Therefore, what you must do is

11   determine whether the conspiracy charged in the indictment

12   existed.    If it did, you must then determine the nature of

13   the conspiracy and the identity of its members.

14               The second element that the government must

15   prove beyond a reasonable doubt to establish the offense

16   of conspiracy is that the defendant knowingly, willfully

17   and voluntarily became a member of the conspiracy.           As I

18   stated earlier, knowingly means to act voluntarily and

19   deliberately rather than because of ignorance, mistake,

20   accident or carelessness.       You may apply the definition of

21   knowingly contained in Instruction 41, which I have just

22   given you.

23               Willfully means to act knowingly and purposely

24   with an intent to do something the law forbids, that is to

25   say with bad purpose either to disobey or to disregard the




                                                                     83
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 84 of 227

1    law.   A defendant's conduct was not willful if it was due

2    to negligence, inadvertence or mistake or as the result of

3    a good faith misunderstanding of the requirement of the

4    law.

5                In deciding whether the defendant was in fact a

6    member of the conspiracy, you should consider whether the

7    defendant knowingly and willfully joined the conspiracy.

8    Did she participate with knowledge of its unlawful purpose

9    and with the specific intention of furthering its

10   objective?    Good faith on the part of the defendant is a

11   complete defense to a charge of conspiracy to commit wire

12   fraud.    As I've already instructed you, good faith means

13   among other things an honest belief, a lack of malice and

14   the intent to perform all lawful obligations.

15               So if a defendant had an honest belief that she

16   was acting properly, she is not guilty of conspiracy to

17   commit wire fraud even if her honest belief turned out to

18   be incorrect or wrong or even if others were injured by

19   the conspiracy.

20               As with knowledge and criminal intent, good

21   faith may be established by circumstantial evidence based

22   upon a person's outward manifestations, words, conduct,

23   acts and all the surrounding circumstances disclosed by

24   the evidence and the rational or logical inferences that

25   may be drawn from them.




                                                                     84
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 85 of 227

1                The defendant has no burden to establish the

2    defense of good faith.      The burden is on the government to

3    prove the defendant's willful participation in the

4    conspiracy and the consequent lack of good faith beyond a

5    reasonable doubt.

6                In order for a defendant to be deemed a

7    participant in a conspiracy, she must have had a stake in

8    the venture or its outcome.       While proof of a financial

9    interest in the outcome of a scheme is not essential, if

10   you find that the defendant had such an interest, that is

11   a factor that you may properly consider in determining

12   whether or not the defendant was a member of the

13   conspiracy charged in the indictment.

14               The defendant cannot be found to have been a

15   conspirator unless you first find that she knowingly

16   joined in the unlawful agreement or plan.          The key

17   question, therefore, is whether the defendant joined the

18   conspiracy with an awareness of at least some of the basic

19   aims and purposes of the unlawful agreement.

20               The defendant's participation in the conspiracy

21   must be established by independent evidence of her own

22   acts or statements as well as those of the other alleged

23   co-conspirators and the reasonable inferences that may be

24   drawn from them.     The defendant's knowledge is a matter of

25   inferences from the facts proved.




                                                                     85
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 86 of 227

1                To become a member of the conspiracy, the

2    defendant need not have known the identities of each and

3    every other member nor need she have been apprised of all

4    their activities.     The defendant need not have been fully

5    informed as to all of the details or the scope of the

6    conspiracy in order to justify an inference of knowledge

7    on her part.     Furthermore, the defendant need not have

8    joined in all of the conspiracy's unlawful objectives.

9                The extent of a defendant's participation has no

10   bearing on the issue of a defendant's guilt.          The

11   conspirator's liability is not measured by the extent or

12   duration of her participation.        Each member may perform

13   separate and distinct acts and may perform them at

14   different times.

15               Some conspirators play major roles while others

16   play minor parts in the scheme.        An equal role is not what

17   the law requires.     In fact, even a single act may be

18   sufficient to draw the defendant within the ambit of the

19   conspiracy.

20               However, the defendant's mere presence at the

21   scene of the alleged crime does not by itself make her a

22   member of the conspiracy.       Likewise, mere association with

23   one or more members of the conspiracy does not

24   automatically make the defendant a member.          A person may

25   know or be friendly with a criminal without being a




                                                                     86
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 87 of 227

1    criminal herself.     Mere similarity of conduct or the fact

2    that the defendant and others may have assembled together

3    and discussed common aims and interests does not

4    necessarily establish membership in the conspiracy.

5                Mere knowledge or acquiescence without

6    participation in the unlawful plan is not sufficient.               The

7    fact that the acts of a defendant without knowledge

8    happened to further the purposes or objectives of the

9    conspiracy does not make the defendant a member of the

10   conspiracy.    More is required under the law.

11               What is necessary is that the defendant must

12   have participated with knowledge of at least some of the

13   purposes or objectives of the conspiracy and with the

14   intention of aiding in the accomplishment of those

15   unlawful ends.

16               In summary, if you are persuaded beyond a

17   reasonable doubt that Ms. Elbaz with an understanding of

18   the unlawful character of the conspiracy intentionally

19   engaged, advised or assisted in it for the purpose of

20   furthering the illegal undertaking, she thereby became a

21   knowing and willful participant in the unlawful agreement;

22   that is to say a conspirator.

23               If you are not persuaded beyond a reasonable

24   doubt that Ms. Elbaz with an understanding of the unlawful

25   character of the conspiracy intentionally engaged, advised




                                                                     87
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 88 of 227

1    or assisted in it for the purpose of furthering the

2    illegal undertaking, she is not guilty of conspiracy.

3                Now there's another method by which you may

4    evaluate the possible guilt of the defendant on Counts

5    Two, Three and Four even if you do not find that the

6    government has satisfied its burden of proof on each

7    element of those crimes.       If under these instructions, you

8    find beyond a reasonable doubt that the defendant was a

9    member of the conspiracy charged in Count One of the

10   indictment and thus guilty on the conspiracy count, then

11   you may also, but are not required to also find her guilty

12   of the wire fraud in Counts Two, Three and Four provided

13   that you find beyond a reasonable doubt each of the

14   following elements:

15               First, that the crime charged in the specific

16   wire fraud count was committed.

17               Second, that the person or persons you find to

18   have actually committed the crime were members of the

19   conspiracy you found to have existed.

20               Third, that the substantive wire fraud crime was

21   committed pursuant to the common plan and understanding

22   you found to exist among the conspirators.

23               Fourth, that the defendant was a member of the

24   conspiracy at the time that the substantive crime was

25   committed.




                                                                     88
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 89 of 227

1                And, fifth, that the defendant could have

2    reasonably foreseen that the subsequent crime might be

3    committed by her co-conspirators.

4                If you find all five of these elements to exist

5    beyond a reasonable doubt as to a particular count of wire

6    fraud, then you may find the defendant guilty of that

7    count of wire fraud even though she did not personally

8    participate in acts constituting that crime or did not

9    have actual knowledge of it.

10               The reason for this rule is that a

11   co-conspirator who commits a crime pursuant to a

12   conspiracy is deemed to be an agent of the other

13   conspirators.     Therefore, all the co-conspirators must

14   bear criminal responsibility for the commission of the

15   crimes committed by its members.

16               If, however, you are not satisfied that the

17   government has proven all five of these elements, then you

18   may not find the defendant guilty of wire fraud unless the

19   government proves beyond a reasonable doubt in accordance

20   with my earlier instructions that the defendant personally

21   committed or aided and abetted the commission of that

22   crime.

23               Now you will recall that I have admitted into

24   evidence against Ms. Elbaz the acts and statements of

25   others because these acts and statements were committed by




                                                                     89
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 90 of 227

1    persons who the government charges were co-conspirators of

2    Ms. Elbaz.    The reason for allowing this evidence to be

3    received against Ms. Elbaz relates to the nature of the

4    crime of conspiracy.

5                Conspiracy is often referred to as a partnership

6    in crime.    Thus, as in other types of partnerships, when

7    people enter into a conspiracy to accomplish an unlawful

8    end, each and every member becomes an agent for the other

9    conspirators in carrying out the conspiracy.

10               Accordingly, the reasonably foreseeable acts,

11   declarations, statements and omissions of any member of

12   the conspiracy and in furtherance of the common purpose of

13   the conspiracy are deemed under the law to be the acts of

14   all of the members and all of the members are responsible

15   for such acts, declarations, statements and omissions.

16               If you find beyond a reasonable doubt that Ms.

17   Elbaz was a member of the conspiracy charged in the

18   indictment, then any acts done or statements made in

19   furtherance of the conspiracy by persons also found by you

20   to have been members of that conspiracy may be considered

21   against Ms. Elbaz.

22               This rule applies even if such acts were done

23   and statements were made in Ms. Elbaz's absence or without

24   her knowledge.     However, before you may consider the acts

25   or -- statements or acts of an alleged co-conspirator in




                                                                     90
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 91 of 227

1    deciding the issue of Ms. Elbaz's guilt, you must first

2    determine that the acts and statements were made during

3    the existence and in furtherance of the unlawful scheme.

4    If the acts were done or the statements were made by

5    someone whom you do not find to have been a member of the

6    conspiracy or if they were not done or said in furtherance

7    of the conspiracy, then you may not consider them as

8    evidence against Ms. Elbaz.

9                Now on each count in addition to finding that

10   each of the elements of the offense have been proven, you

11   must find the additional element of venue, which is

12   established if any act in furtherance of the crime

13   occurred within the District of Maryland, which consists

14   of the State of Maryland.

15               On this issue, the government need not prove

16   that the crime itself was committed in this district or

17   that Ms. Elbaz herself was present here.          It is sufficient

18   to satisfy this element if any act in furtherance of the

19   crime occurred within this district.

20               Unlike the other elements of the offense, this

21   is a fact that the government has to prove by a

22   preponderance of the evidence.        This means that the

23   government has to convince you that it is more likely than

24   not that any act in furtherance of the crime took place in

25   this district.     All other elements of the offenses must be




                                                                     91
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 92 of 227

1    proved beyond a reasonable doubt.

2                If you find that the government has failed to

3    prove by a preponderance of the evidence that any act in

4    furtherance of the crime occurred within this district,

5    then you must acquit.

6                The question of possible punishment of the

7    defendant is of no concern to the jury and should not in

8    any sense enter into or influence your deliberations.               The

9    duty of imposing sentence rests exclusive upon the judge.

10   Your function is to weigh the evidence in the case and to

11   determine whether or not the defendant is guilty beyond a

12   reasonable doubt solely upon the basis of such evidence.

13               Under your oath as jurors, you cannot allow

14   consideration of the punishment which may be imposed upon

15   the defendant if she is convicted to influence your

16   verdict in any way or in any sense to enter into your

17   deliberations.

18               So that concludes my jury instructions to you

19   with one exception.      After the closing arguments, I will

20   give one additional instruction about the mechanics of

21   your deliberation process and returning a verdict.           So we

22   will return to that at the end.

23               At this point we're a little behind schedule.

24   So I would ask that we just take a very quick break,

25   perhaps a five-minute break while the attorneys are




                                                                     92
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 93 of 227

1    setting up for the closing arguments.         That way, we can

2    try to get the closing arguments in before lunch.           It may

3    be a late lunch as you've seen before.         So if you have a

4    snack or anything, now might be a good time to grab it and

5    we'll see you back here in about five minutes.           Thank you

6    very much.

7                (Jury excused.)

8                THE COURT:    Okay.   Thank you very much.

9                Just so we can do this before lunch which I

10   think is really the only logical way to try to do this,

11   let's just try to get set up as quickly as possible for

12   the government and we'll get started.         Anything else

13   before we do that?

14               MR. POLLACK:    No, Your Honor.

15               MR. ATKINSON:     No, Your Honor.

16               THE COURT:    Thank you.    We'll see you in about

17   five minutes.

18               (Recess.)

19               THE COURT:    Thank you, everyone.      Ready for the

20   jury.

21               (Jury present.)

22               THE COURT:    Thank you, everyone.      Please be

23   seated.    As I said, we're ready to start with the closing

24   arguments.    As I mentioned earlier, the government has the

25   burden of proof.     So they go first.      The defense will go




                                                                     93
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 94 of 227

1    second.    And then the government will have a brief

2    opportunity for some rebuttal at the end because they have

3    the burden of proof.      Although each side gets equal time

4    overall.

5                Mr. Atkinson, you may go ahead when you are

6    ready.

7                MR. ATKINSON:     Thank you, Your Honor.

8                Good morning, ladies and gentlemen.        Lee Elbaz

9    and her employees preyed on thousands of victims who

10   wanted help investing.      They lied about being expert

11   traders.    They sold worthless investments and pitched them

12   as a sure thing.     They lied about the success of other

13   investors.    They lied about being on the same team as

14   investors.    They told these lies and countless others for

15   one purpose:     To steal millions of dollars, leaving

16   victims in debt and without savings.         You've seen the

17   evidence and you know the defendant is guilty.

18               You've seen the constant lies that Lee Elbaz and

19   her employees told.      They lied about whether anyone was

20   making money investing in binary options.          Binary options

21   were terrible investments and most investors lost their

22   money.

23               They lied about being financial experts.         No

24   employee had any business investing somebody else's money.

25   That's why they lied about it.        They lied about making




                                                                       94
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 95 of 227

1    money when the client made money, about being on the same

2    team.    Ms. Elbaz and her employees were paid when people

3    put money in, not on a client's trading success.           They

4    lied about whether investors, win or lose, were going to

5    be able to get their money back out of their accounts.

6    When a victim sent money, most likely, the victim was

7    never going to see a dime again.

8                These lies weren't the only ways Ms. Elbaz and

9    her employees stole from investors.         After they got a

10   client's money, they continued to lie to keep the clients

11   from getting it back.      Ms. Elbaz and her co-conspirators

12   tied up investors' money with bonuses and long-term trades

13   designed to prevent withdrawals.

14               In the rare case that an investor traded well,

15   Ms. Elbaz just rigged the system, put them on high risk,

16   make them lose.     She stole millions of dollars each month

17   through pure fraud.      She was in her own words a

18   money-making machine.

19               Over the next 45 minutes, we'll walk through

20   some of the evidence that shows the fraud and Ms. Elbaz's

21   guilt.    My apologies to you and the court reporter.          I may

22   sometimes go quick.      The slides I'm using won't be

23   available to you during deliberations.         But each slide has

24   an exhibit number in the corner in case you want to write

25   it down for later.




                                                                       95
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 96 of 227

1                Ms. Elbaz was the center of a devastating fraud.

2    Let's start with its history.        In 2014, Ms. Elbaz

3    opened -- helped open Yukom with just a few employees.

4    From the start, the whole idea was to scam victims.            Lure

5    them with false advertising, lie to them about binary

6    options, get them to invest, make them lose, keep their

7    money.

8                Ms. Elbaz couldn't carry this fraud out alone.

9    So she and her partners in crime started hiring people who

10   reported to Ms. Elbaz.      They didn't know anything about

11   trading, but that didn't matter because the plan was to

12   lie.   Employees got a computer, a headset and a list of

13   victims.    They started calling, emailing and lying.

14               A brand new employee was trained by Ms. Elbaz to

15   tell victims he was an expert trader with years of

16   experience and a proven track record.         He was trained to

17   tell clients he can make them 5%, 10%, 25% a month.            After

18   the first call came the second, the third.          Fifty to a

19   hundred times a day at the defendant's direction.

20               Ladies and gentlemen, you've seen the old videos

21   of the old office such as Exhibits 38 and 40.           This was a

22   small and open workplace.       You could not have missed the

23   lies that were being told daily from where Ms. Elbaz sat.

24   Mr. Hadar told you that one of the ways he got better at

25   lying was just by listening to other employees around him.




                                                                      96
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 97 of 227

1    Mr. Hadar heard the lies and so did Ms. Elbaz.           Your

2    common sense will be the most important tool during

3    deliberations.     Your common sense that there is no way

4    this fraud happened without Lee Elbaz.

5                By the end of 2014, the fraud operating out of

6    Caesarea was starting to bring in millions of dollars a

7    month.    Exhibit 131 shows $1.5 million in net deposits in

8    January of 2015.     It still wasn't that big an office.

9                Only 33 employees appear on this report,

10   including Ms. Uzan, Ms. Welles and Mr. Hadar under their

11   fake names.    Over the next two years, Ms. Elbaz became the

12   CEO and the fraud continued to grow.         A new office in Tel

13   Aviv fueled more lies, more theft, more money.           Ms. Elbaz

14   moved her employees to a bigger office where they told the

15   exact same lies.

16               Ms. Elbaz made this a devastatingly effective

17   fraud.    You've seen the numbers.      Here is a May 2016

18   update Ms. Elbaz received about the net deposits to date.

19   The email says $109 million in net deposits.          Exhibit 46

20   shows her urging employees to steal $9 million that month.

21   Ms. Elbaz confided that the operations grew to 140

22   employees in Israel, making $12 million per month with

23   other branches abroad.

24               Even as the fraud grew, Ms. Elbaz still

25   exercised tight control over the scheme.          She still




                                                                     97
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 98 of 227

1    chastised employees to save every withdrawal.           She

2    remained involved in the training of new employees.            She

3    knew this was a fraud.      She saw clients complain about

4    being defrauded out of their savings.         She emailed her

5    bosses articles revealing the binary options fraud.

6                In July 2016, she wrote a friend that what she

7    was doing was not legal here in the United States.             Later

8    in 2017, she asked that friend to put her apartment in his

9    name.

10               In September 2017, she wrote Yossi Herzog, "I am

11   flying to New York for a week; is there anything I should

12   be afraid of?"     She was afraid of getting caught.          When

13   you are committing fraud, you're worried about getting

14   caught.

15               I now want to talk about some of the evidence in

16   more detail, particularly as it relates to Count One,

17   conspiracy to commit wire fraud and the scheme to defraud

18   alleged in Counts Two through Four, the wire fraud counts.

19               As Judge Chuang just explained, a conspiracy is

20   just an agreement between two or more people to engage in

21   an unlawful act.     So as we go through the evidence, pay

22   attention to emails, training sessions and recordings

23   where you see the agreement between Ms. Elbaz and her

24   managers, people who you know by now, Nissim Alfasi, Or

25   Maymon, Elad Bigelman, Ronen Roytman.         Pay attention to




                                                                      98
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 99 of 227

1    where you see the agreement between Ms. Elbaz and her

2    account managers, some of whom you've heard testify in

3    this case, people like Shira Uzan, Liora Welles, Austin

4    Smith and Yair Hadar.

5                As we walk through the evidence, think about how

6    none of this could have been -- could have happened

7    without an agreement, without a conspiracy that involved

8    Ms. Elbaz as the CEO.      Everybody told the exact same lies

9    because that's what Ms. Elbaz trained them to do and

10   because they agreed to do what she asked.

11               Ladies and gentlemen, you know there's a

12   conspiracy, you know there's an agreement because

13   everybody at this company was on the same page.

14               The same evidence that shows a conspiracy also

15   shows the wire fraud scheme alleged in Counts Two through

16   Four.   When employees tell investors the same kinds of

17   lies and are trained to say the same kinds of lies, it

18   shows a common scheme.      Pay attention to how frequently

19   different employees tell the exact same lie because that

20   shows that they were all part of the same scheme to

21   defraud investors, to take their money by lying.

22               So let's talk about training materials.         You've

23   seen how Ms. Elbaz and her managers trained employees to

24   lie.    When you train someone to do something illegal and

25   they agree to do it, that's an agreement.          That's a




                                                                     99
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 100 of 227

1     conspiracy.    The earliest training you heard about came

2     from Yair Hadar, who Ms. Elbaz trained in the fall of

3     2014.    They listened to recordings of agents lie to

4     clients in order to learn to lie better.         They practiced

5     with Ms. Elbaz telling the same lies they just heard.

6                Mr. Hadar explained he was supposed to lie about

7     his training experience "because if I would tell clients

8     that I worked prior for a glasses company, no one would

9     want to invest with me or the company."         Ms. Elbaz taught

10    account managers to lie to hide the fact they weren't

11    professionals because they knew investors cared.

12               Lying to investors about professional expertise

13    and professional experience is fraud when you're selling

14    financial services.     If I tell you to buy a stock based on

15    my analysis, it matters if I'm an expert or if I'm a

16    glasses seller.     Investors get to hear the truth about

17    someone's experience in order to evaluate the advice they

18    are being given.     It's the investors' money.       It's the

19    investors' right to decide who to trust based on the

20    truth.    Every victim you heard from in this trial said

21    they were looking for a professional they could trust with

22    their savings and with their money.

23               When he started working with clients, Mr. Hadar

24    followed his training from Ms. Elbaz.         He lied to clients

25    in the ways he was taught.       He agreed with Ms. Elbaz to




                                                                    100
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 101 of 227

1     lie to clients.     They conspired together.

2                Mr. Hadar's training was similar to the training

3     Shira Uzan received in January 2015.        You didn't just hear

4     Ms. Uzan talk about her experience.        You heard recordings

5     of those sessions.     Ms. Uzan explained that she recorded

6     her training to make sure that she understood what was

7     being taught.    You've heard those tapes.       You know what

8     was being taught was fraud 101.       This is the first clip

9     you heard played in this trial in which Ms. Elbaz showed

10    employees how to lie to a client about returns on

11    investments, how much clients would make.

12               (Clip played.)

13               MR. ATKINSON:     "Every month, I'm going to make

14    you 5% every month."      Promising returns that would never

15    happen.   A minute later, Ms. Elbaz was even more explicit

16    to her employees, telling them in Hebrew, "promise him 5%

17    a month and that means you'll make him -- for him more a

18    hundred a year; it's really more than he has in the bank."

19    The word "promise" was not a mistake.         It didn't have

20    another meaning.     It's the same instruction you've heard

21    in trainings, in calls, in scripts throughout this trial.

22               Seconds later, Ms. Elbaz demonstrated in English

23    how to say this lie.

24               (Clip played.)

25               MR. ATKINSON:     That is her promising a client he




                                                                     101
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 102 of 227

1     should expect to make five to ten percent a month taking

2     the lowest risk.     She is training employees how to tell

3     clients to expect five to ten percent a month.          They're

4     never going to make that.      They are training them to tell

5     clients to lie.     Ms. Elbaz just didn't train her employees

6     to lie.    She taught them how to lie for maximum impact.

7                Ms. Elbaz instructed her employees to show

8     clients a good time "because if you give them a good time,

9     you're fucking going to drink him every three to four days

10    over a period of time."      Ms. Uzan told you what drink

11    means.    It's Israeli slang.     It means to take advantage of

12    somebody, to take something from somebody.

13               Exhibit 58.1 shows Ms. Elbaz and Or Maymon

14    teaching a class.     "What you're going to do here, if

15    you're not going to take this money, some asshole, another

16    asshole going to take the money; our job is to bring the

17    money home."    No one here was interested in helping

18    clients.   It was all a plan to steal money.

19               Ms. Elbaz taught employees how to create trust

20    by lying about an employee's background.         "I'm 47.    I do

21    this since I was 22."      She is lying about having 25 years

22    of trading experience.      That is fraud.     Victims told you

23    experience was important.      Experience signals expertise.

24    That is exactly what Ms. Elbaz counted on, that people

25    would trust her and give her money based on these lies.




                                                                    102
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 103 of 227

1                Let me take a minute to talk about the fake

2     names.   Ms. Elbaz and her co-conspirators all lied about

3     who and where they were.      But this case isn't just about

4     using fake names.     It's about lying to investors about

5     making money in binary options, lying about trading

6     experience, lying about financial incentives, who gets

7     paid when.    Using fake names and a fake location helped

8     the scheme by making it harder for Ms. Elbaz and her

9     employees to get caught.      That was the whole point.

10               But and this is important.       Whether you think

11    the lies about the fake names and the fake location were

12    used to help Ms. Elbaz avoid getting caught or for some

13    other reason, that doesn't change the fact that Ms. Elbaz

14    and her co-conspirators defrauded investors in all the

15    other ways I just described, by lying to investors about

16    making money in binary options, lying about trading

17    experience and lying about financial incentives.

18               Exhibit 54.4 shows Ms. Uzan was also taught the

19    lie, "I get successful from your success rate during

20    training."    Recordings, emails, scripts and other evidence

21    show this kind of lie.      "I make money when you make money"

22    was repeated over and over to victims.

23               Employees were taught to pretend they had expert

24    knowledge of financial markets.       Nissim Alfasi taught the

25    class that if a client asks a financial question like the




                                                                    103
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 104 of 227

1     dollar yuan price tomorrow, to "just fucking bullshit the

2     client, just lie."     Ms. Elbaz admitted on

3     cross-examination she heard Mr. Alfasi say this.           She

4     didn't stop it.     She didn't do anything.      It was part of

5     the plan to trick victims into thinking her employees were

6     experts.

7                 There are more recordings from Ms. Uzan's

8     training you'll have during deliberations all show the

9     same thing.    Ms. Elbaz and her managers taught Ms. Uzan to

10    lie over and over again to get money.

11                Ms. Uzan followed her training and lied to

12    clients when she started speaking to them.         She lied

13    because she was trained to do it and she agreed to follow

14    that training.    She agreed to tell the same lies

15    Yair Hadar and other employees agreed to tell.          They were

16    all part of the same conspiracy.

17                Ms. Elbaz didn't just oversee training in

18    Caesarea.    She also helped training in Tel Aviv when it

19    opened in August 2015.

20                Exhibit 22 shows Ms. Elbaz sending Mr. Roytman a

21    recording of her own call, which we'll talk about in a

22    moment.

23                In Exhibit 615, Ms. Elbaz attached a call

24    between Daniel Buckley and Kenneth Henao who thought he

25    was investing with professionals he could trust.           Mr.




                                                                       104
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 105 of 227

1     Henao testified about losing $180,000 by trusting the

2     defendant and her employees based on their lies.           What did

3     Ms. Elbaz think of Mr. Henao having his savings stolen

4     from him on this call?      "Good training material."

5                In Exhibit 616, Ms. Elbaz forwarded another

6     call.   This one contained lies like "my commission are

7     coming from your profits" and claims that "the broker

8     manages over one hundred million dollars."

9                In Exhibit 617, Ms. Elbaz forwarded six more

10    calls to Tel Aviv.     These calls contain lies you've heard

11    before.   On one call, Ms. Elbaz's employee tells a client

12    to expect to make 22.8% profit, lies about investing his

13    own money.    On another call, a different employee tells a

14    different client he was previously an investment banker

15    and had made clients profits every month for the last

16    three years.    Same lies about experience, same lies about

17    profits, same lies about track record, same scheme.

18               In Exhibit 619, Ms. Elbaz forwarded a call from

19    one of her shift managers, Dave Simpson.         Lies on this

20    call include telling the victim he has 18 years of trading

21    experience, he only gets paid if she wins and that he'll

22    earn her 40% profit over six months.        These are all lies

23    to get money.

24               Exhibit 629 and 630 have two more recordings

25    from Ms. Elbaz to Tel Aviv.       On one call, Ms. Elbaz's




                                                                    105
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 106 of 227

1     employee tells the victim his success rate is 73 to 88%.

2     On the second, a different employee says he averages 82 to

3     85% success rate, earning clients 20% profits per month.

4     The same lies about trading success, the same lies about

5     profits, the same lies about track records, all told by

6     two different employees of Ms. Elbaz.

7                Austin Smith talked about how Ms. Elbaz sent

8     these recordings for training.       Tel Aviv employees were

9     supposed to listen to these and imitate these calls so

10    that they could steal as much money from clients as

11    Caesarea employees did.

12               Together these calls alone show ten different

13    employees of Ms. Elbaz telling the same kinds of lies to

14    investors.    The same lies appear in emails, templates and

15    other documents you've seen in this case.         They match

16    other calls you've heard like those from Liora Welles and

17    Mila Morales.    You know that's not a coincidence.         It

18    shows an agreement between Ms. Elbaz and her employees to

19    lie to investors for money.

20               Ms. Elbaz sent these recordings for training

21    because she wanted employees to understand how they were

22    supposed to lie, how they were supposed to commit the

23    fraud.

24               In 2016, Ms. Elbaz continued to do training.

25    This February 2016 email says she would lead a retention




                                                                       106
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 107 of 227

1     class the following evening.       The afternoon before the

2     class, Ms. Elbaz asked an employee about the speeches.

3     The employee responded by sending a script of the

4     conversation.    Before we look at the actual script, look

5     at the email.    Ms. Elbaz asked for the script before it

6     was sent.    You knew she read it because she asked for it.

7                 You've seen this script a couple of times.         It

8     tells employees to lie about having a Master's Degree in

9     economics.    No one did.    And lies about generating 15 to

10    25% on a monthly basis.      Lies just like the ones you heard

11    taught to Ms. Uzan.     Just like the ones on the recordings

12    Ms. Elbaz sent to Tel Aviv.       It's the same lies.      It's the

13    plan.   It's not a coincidence.

14                Ms. Welles testified that she recognized the

15    document as one used inside Yukom.        She told you that in

16    addition to seeing it in training sessions, she saw new

17    employees reading from it when they started.          That makes

18    sense because the document says call script in the title.

19    Having a script like this in the office proved the

20    agreement between Ms. Elbaz and her employees to lie to

21    investors.    Of course, Ms. Elbaz asked for and received

22    this script.    She was part of the conspiracy.

23                In August 2016, Ms. Elbaz wrote a Tel Aviv

24    employee requesting all of the materials and the notebooks

25    in order to see what is missing.        If you read this




                                                                    107
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 108 of 227

1     document carefully, you'll see a long discussion about

2     getting training materials to Ms. Elbaz before she visited

3     Tel Aviv the next day.

4                That same day Ms. Elbaz received the full

5     training manual for the upcoming course.         If you compare

6     the conversation in Exhibit 686-T to this one, Exhibit 36,

7     you'll see this is the manual Ms. Elbaz wanted to review.

8                The attachment was a 28-page document full of

9     training materials.     Ms. Welles, who recognized this

10    document, walked through its pieces.        It has sections on

11    IRA's and 401-K's.

12               Employees were trained to target money in U.S.

13    retirement accounts.      It instructs employees to lie about

14    education and degrees.      It teaches the lie, "we have a

15    mutual goal here and make you profits; when you make

16    money, I make money."

17               It has the same script with the same lies about

18    education.    It has the same script with the same lies

19    about earning clients 15 to 25% a month.

20               The day after Ms. Elbaz said she'd visit Tel

21    Aviv to review the training materials, she received a

22    revised version of the manual.       The same lies are still

23    here, of course.     The same script is still here.

24               In this trial, you've heard testimony about

25    training, her recordings of training, seen training




                                                                    108
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 109 of 227

1     materials and read emails about training.         Together this

2     evidence, it proves both the existence of an agreement to

3     lie to clients, a conspiracy and Ms. Elbaz's participation

4     in that conspiracy.     She was directing it.      She was

5     training it.    She was training others to lie so they could

6     prey on victims who wanted help investing.

7                Ms. Elbaz just didn't train others to lie.          She

8     did it herself.     Let's go back to the recording Ms. Elbaz

9     sent to Tel Aviv of herself.        Let's walk through this

10    recording and see how she lies to the victim, Thomas

11    Kristainsen, in order to get him to deposit more money.

12               Ms. Elbaz starts about lying about her name,

13    location, family, other biographical details to hide her

14    identity and build trust.        She lies about her age to seem

15    more experienced.     Listen and you'll hear her say the word

16    "experience" when talking about age.

17               After building trust through lies, she starts to

18    probe Mr. Kristainsen.      Ms. Elbaz asked about the victim

19    debts and learns that he's lost $50,000 investing.           She's

20    got her opening.

21               Ms. Elbaz tells the victim I want to recover the

22    money that you lost.      Lie.   She doesn't want that.      She

23    wants to take him for more money.        That's her only

24    incentive.    That's the way she gets paid.       Ms. Elbaz lies

25    and tells him I'm not handling clients less than 250K.




                                                                    109
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 110 of 227

1     This lie is designed to build trust.        If someone else

2     trusted Ms. Elbaz with $250,000, then this victim can

3     trust her with a smaller investment.

4                Now Ms. Elbaz starts to ask for more money.          She

5     tells Mr. Kristainsen, you need to understand that with

6     $400, we can't bring the 50K back.        She is telling him she

7     can earn him $50,000 if he invests more.

8                She gets Mr. Kristainsen to commit to sending

9     $10,000 within the next four weeks.        She says 10,000, it's

10    okay.   Moments later, she lies again and tells him I'm

11    going to recover your money.

12               Ms. Elbaz telling a client she can make $50,000

13    from $10,000 is promising him a 500% return on investments

14    through binary options.      That is just blatantly false.          No

15    one is making that money betting on binary options.

16    Mr. Smith, Ms. Welles and Mr. Hadar all told you they

17    couldn't remember a single client who withdrew more money

18    than they initially invested.

19               You don't need to guess about Ms. Elbaz's

20    motives here.    She wrote it down.      They all have money.

21    There's more money to take, even those that have already

22    lost $50,000.

23               The defense argued she never said the word

24    "percent."    She never said the word "guarantee."         Ladies

25    and gentlemen, you just heard there are no magic words to




                                                                    110
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 111 of 227

1     be said to commit fraud.      What is needed is lying for the

2     purpose of taking money.      The fact that Ms. Elbaz doesn't

3     use the word "percent" or "guarantee" just shows that

4     Ms. Elbaz is more subtle than the rookies who need to read

5     directly from the script.

6                 Another example of the agreement to lie to

7     clients is to use the templates inside Yukom.          Each of Ms.

8     Elbaz's former employees who testified in this trial

9     talked about the use of lie-filled templates designed to

10    get clients to send money.       Their testimony should be

11    considered carefully and the defense has spent a great

12    deal of time attacking these former employees.

13                But you saw each of them testify here.        They are

14    accepting responsibility.      More importantly, what they

15    said matches the hundreds of documents in this case that

16    directly show the conspiracy and Ms. Elbaz's role.           The

17    recordings, scripts, emails, text messages, training

18    materials and other documents in this case are consistent

19    with the testimony of Shira Uzan, Liora Welles, Austin

20    Smith and Yair Hadar.

21                Here's an example about how documents

22    corroborate testimony.      Ms. Uzan testified about this

23    email in which she lied to a client promising him 30%

24    returns.    Ms. Uzan testified that this email came from a

25    template.




                                                                    111
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 112 of 227

1                Here is an email being circulated around

2     internally to all Yukom.      That's everyone in Caesarea,

3     including Ms. Elbaz.      Ms. Welles testified about this

4     document, but you can compare this exhibit, 430, against

5     the email Ms. Uzan sent, Exhibit 103.         You'll see they

6     have the same false statements, the same graphics.           Ms.

7     Uzan was telling the truth about this email coming from a

8     Yukom template.     With all due respect to the defense, you

9     don't just have to take her word for it.

10               Here's another template emailed to everyone in

11    Yukom.    It has the same kinds of lies, having a Master's

12    Degree in economics, promising 55 to 75% profits in the

13    first month.

14               Here's a template emailed directly to Ms. Elbaz

15    lying about binary options being safer than pension funds.

16    Ms. Elbaz admitted this statement was false during

17    cross-examination.     These are the kinds of lie-filled

18    documents sent to Ms. Elbaz while she was CEO because that

19    was the plan.    Lie for money.

20               In addition to telling lies to get money, Ms.

21    Elbaz personally stopped investors from getting money

22    back.    These steps were just as important as the lies to

23    get money deposited in the first place.

24               First, Ms. Elbaz helped rigged the odds against

25    successful traders in order to make them lose.          You've




                                                                    112
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 113 of 227

1     seen examples of Ms. Elbaz putting investors on high risk

2     which was designed to make successful traders lose.

3     Ms. Welles testified that if a client was winning trades,

4     she could email Ms. Elbaz to put the client on high risk

5     so the client would start losing.

6                Mr. Hadar explained that a client was put on

7     high risk when a client was winning and might withdraw.

8     The goal was to make the client lose.

9                Here is an example of Ms. Elbaz asking to put

10    the client on high risk. Spot Option responded they'd put

11    him on the highest risk level and added let's hope he'll

12    keep trading.    It's obvious why they wanted him to keep

13    trading.   They just rigged the odds.       Further trades will

14    lead to losses.

15               Here's another example.       Ms. Elbaz forwards a

16    request "to change account to high risk, he is profiting a

17    lot."

18               Here's another example of Ms. Elbaz putting a

19    client on high risk because he's making too much money.

20    Here, Ms. Elbaz emailed Spot Option, "high risk ASAP."              He

21    got the response, "we made some adjustment in his account;

22    let's hope he'll start to lose."

23               When Ms. Elbaz testified, she blamed the

24    clients.   She said all these emails came back to her.          She

25    checked the clients' trading history and saw suspicious




                                                                    113
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 114 of 227

1     cancellations.    Why isn't that fact in any of these

2     emails?    You know why.    That never happened.      Ms. Welles

3     and Mr. Hadar told you the real reason of putting people

4     on high risk, to get traders to lose.         It's the only

5     reason that's in these emails and that's the only reason

6     to put somebody on high risk.       Ms. Elbaz saw winning

7     clients as a threat.

8                When she was interviewed by the FBI, Ms. Elbaz

9     lied and denied she was involved in this kind of high risk

10    conduct.   She denied emailing Spot Option saying she was

11    only talking on skype.

12               Judge Chuang instructed you that if Ms. Elbaz

13    gave a false statement in order to divert suspicion, you

14    can conclude she believed she was guilty.         That's exactly

15    what happened here.     Ms. Elbaz lied because she knew

16    rigging the game against investors was wrong and she was

17    guilty.

18               Another deceptive tactic Ms. Elbaz personally

19    approved of was the use of bonuses to prevent clients from

20    withdrawing funds.     Ms. Elbaz was asked about the bonus

21    during her interview.      She responded "hell no" when asked

22    if the bonus was just a tool to prevent withdrawals.           That

23    wasn't true.    She lied because she knew she was guilty.

24               Four former employees all testified that bonuses

25    served as a way to stop victims from withdrawing money.




                                                                    114
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 115 of 227

1     You heard victims, Mr. Henao, Ms. Graf, Mr. Burton and

2     Mr. Bryant all talk about how bonuses became an excuse not

3     to give them their money back.

4                The bonuses were even discussed and taught in

5     Ms. Uzan's training class in 2015.        Or Maymon said that

6     basically the bonus is something to lock him in the

7     company.   It's to prevent clients from taking money out.

8                You've seen other examples of Ms. Elbaz agreeing

9     with employees to prevent withdrawals.         You've seen the

10    steps she took to keep clients from getting their money

11    back.

12               In Exhibit 20, her client wanted to withdraw a

13    large sum of money.     Ms. Elbaz's employee wrote "we were

14    not able to process the withdrawal as Jay, Lena does not

15    want to approve such a big amount especially as it is

16    mainly profits."

17               In Exhibit 608, Ms. Elbaz told Mr. Bigelman that

18    she canceled a client's withdrawal, $33,000 withdrawal

19    request because "the son of bitch does not answer."

20               In Exhibit 588, Mr. Bigelman asked Ms. Elbaz to

21    close an account for a client who had been trying to

22    withdraw $7,000 of profits.

23               In exhibit 602, here is Ms. Elbaz telling Mr.

24    Bigelman and Alfasi she was not authorizing a withdrawal

25    request from a client who says he needed it to pay for




                                                                    115
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 116 of 227

1     funeral expenses for the client's brother.

2                 These emails all show the agreements between Ms.

3     Elbaz and her employees to take money from investors and

4     prevent them from getting it back.

5                 You also know that Ms. Elbaz agreed to defraud

6     investors because she approved test withdrawals.           Think

7     about the very idea of a test withdrawal.         The whole thing

8     is a scam.    It's a trick to get the customer to think that

9     he can get his money back so he'll deposit more money.

10                When asked if clients were told about the

11    concept of a test withdrawal Mr. Hadar answered "no,

12    because if I told that to the client, then the client

13    would, of course, feel that something is shady with the

14    company."    He's exactly right.     A test withdrawal is just

15    another way to lie to take money from clients.

16                There are many examples of Ms. Elbaz being

17    involved in test withdrawals.       Here, Ms. Welles asked for

18    approval for a test withdrawal of $10,000.         She copied Ms.

19    Elbaz, who had to approve large test withdrawals.           Ms.

20    Welles said that if this had not been a test withdrawal,

21    the request likely would not have been approved.

22                In Exhibit 696, Elad Bigelman asks Ms. Elbaz to

23    approve a test withdrawal explaining to her "I need you

24    please to approve it so that we can get the 50K from him."

25    Ms. Elbaz agreed writing "approved, good luck."          Again




                                                                    116
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 117 of 227

1     this is another example of Ms. Elbaz agreeing to deceive a

2     client in order to get more money.        It's evidence of both

3     a conspiracy and Ms. Elbaz's role.

4                 Ladies and gentlemen, the evidence I've

5     summarized shows Ms. Elbaz is guilty of conspiracy to

6     commit wire fraud, Count One in the indictment.          The

7     evidence shows that there was an agreement to lie to

8     investors in order to take money from them.          The training

9     shows there was an agreement to lie.        The call recordings

10    show there was an agreement to lie.        The scripts show

11    there was an agreement to lie.       The templates show there

12    was an agreement to lie.      The testimony of four employees

13    who admitted to conspiring with Ms. Elbaz show there was

14    an agreement to lie to investors.

15                This same evidence shows Ms. Elbaz knowingly and

16    willfully was a member of this conspiracy.         She led

17    training.    You heard the Uzan recordings.       She forwarded

18    lie-filled client calls to Tel Aviv for training.           She

19    received an email about call scripts and other written

20    training materials.     She received templates distributed

21    across Yukom.    She canceled withdrawals and added bonuses

22    to prevent withdrawals.      Four former employees identified

23    her as being the heart of the conspiracy.         She wrote a

24    friend that what she did was not legal.         She lied to the

25    FBI when interviewed.




                                                                     117
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 118 of 227

1                There is overwhelming evidence that Ms. Elbaz

2     wasn't just a willing participant in this conspiracy.             She

3     was a leader.    She planned this.      All of the evidence

4     you've seen in this case shows that she is guilty on Count

5     One.

6                Let me now turn to the wire fraud counts, Counts

7     Two through Four and talk about the elements.

8                First, there was the scheme to defraud.          The

9     scheme was to lie to investors to get money.          The conduct

10    involves the same allegations as the agreement, the

11    conspiracy in Count One.

12               Second, the defendant participated in the

13    scheme.   The evidence Ms. Elbaz knowingly and willfully

14    participated in this scheme with the intent to defraud is

15    the same evidence that showed she was a member of the

16    conspiracy in Count One.      It includes the Uzan trainings,

17    the testimony of four former employees who admitted to

18    committing crimes with her, the training materials Ms.

19    Elbaz asked for, received and used, the client calls she

20    forwarded to Tel Aviv, her text messages admitting that

21    what she did was not legal, the fact that Ms. Elbaz lied

22    to the FBI when interviewed and all the other evidence

23    you've heard in this case.

24               The third element of wire fraud is that the

25    defendant used or caused the use of wires specified in the




                                                                    118
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 119 of 227

1     indictment.    You heard Judge Chuang instruct that is not

2     necessary that Ms. Elbaz directly or personally caused the

3     wire as long as the wire was reasonably foreseeable in the

4     execution of the scheme to defraud.

5                 Each wire fraud count involves a different

6     Maryland victim.     Each Maryland victim was looking for a

7     professional to trade for them.       Each victim was deceived

8     by the same scheme to defraud investors.

9                 Count Two is an email from Austin Smith to Jim

10    Corsetty of Gaithersburg, Maryland.        That email is found

11    in Exhibit 2.

12                Count Three is a telephone call between Aquil

13    Bryant of Laurel, Maryland and Liora Welles.          An email

14    setting up the call is in Exhibit 137.

15                Count Four is a Binary Book email sent to Ann

16    Graf of Annapolis, Maryland.       That email is in Exhibit 3.

17    Each call or email was foreseeable because that's how Ms.

18    Elbaz and her employees targeted victims.         Each wire

19    involved telling lies or taking money from a victim.

20                Here is the email that is the wire charged in

21    Count Two.    It's from Austin Smith to victim, Jim

22    Corsetty.    Mr. Corsetty was a new client Mr. Smith

23    received as a lead distributed to him from Caesarea.

24    Mr. Smith admitted that he lied to Mr. Corsetty to get him

25    to invest.    He told these lies just days after Tel Aviv




                                                                    119
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 120 of 227

1     employees received lie-filled recordings from Ms. Elbaz to

2     use in training.

3                The purpose of this email was to get

4     Mr. Corsetty banking details so he could wire more money.

5     Where did Mr. Smith get those details?         From an email sent

6     by Nissim Alfasi forwarded to him that day by Ronen

7     Roytman.   Ms. Elbaz is copied on the first email.          The

8     banking details exactly match what Mr. Smith pasted into

9     his email to Mr. Corsetty.       This is the same email that

10    instructs employees not to write the word "binary."

11               The email in Count Two furthered the scheme by

12    getting the victim, Jim Corsetty, to send more money,

13    money he wouldn't get back.       Ms. Elbaz knew employees like

14    Austin Smith would send these banking details to a victim

15    like Mr. Corsetty to get them to send more money because

16    that's what was supposed to happen.        That was the plan.

17               The Authorization To Trade form for Mr. Corsetty

18    shows he lived in Gaithersburg, Maryland at the time.             You

19    also heard the stipulation that if he had testified,

20    Mr. Corsetty's son would have confirmed that Mr. Corsetty

21    lived in Gaithersburg on the date he received the email.

22               Count Three relates to victim, Aquil Bryant, who

23    you heard lost around $30,000 borrowed on credit cards and

24    through loans.    Mr. Bryant talked about three brokers,

25    people that he knew as Jessica Giovanie, Lindsay Wells and




                                                                    120
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 121 of 227

1     Kevin White.    All three worked for Ms. Elbaz.        Each lied

2     to him about being an experienced trader, which caused him

3     to invest.    He fell for each of their lies.

4                Mr. Bryant told you initial results seemed good.

5     He seemed to be making money.       That was all part of the

6     scheme.   A trick to get him to invest more money.

7                Exhibit 476 is an email where Ms. Elbaz

8     forwarded a request from Jessica Giovanie to put Aquil

9     Bryant on low risk.     Ms. Welles and Ms. Hadar told you why

10    a client was placed on low risk.        It was to trick him into

11    believing binary options was a good investment, to get him

12    to deposit more money.      Ms. Elbaz's decision to put

13    Mr. Bryant on low risk deceived him and he invested more

14    money he never saw again.

15               In March 2015, Mr. Bryant was transferred to

16    Liora Welles.    Ms. Welles lied to Mr. Bryant to get him to

17    deposit even more money.

18               Both Ms. Welles and Mr. Bryant testified that

19    they spoke on the telephone repeatedly.         Ms. Welles

20    admitted that she lied to him repeatedly.         Here's an email

21    setting up one of those telephone calls.         That March 11,

22    2015 phone call is the wire charged in Count Three.           Mr.

23    Bryant explained that he got up early to speak with Ms.

24    Welles from his house in Maryland.

25               Behind the scenes, Ms. Elbaz received updates on




                                                                    121
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 122 of 227

1     Mr. Bryant.    In Exhibit 19, she is copied on an email to

2     Ms. Welles about Mr. Bryant having $17,000 that needs to

3     be taken care of and exposed.       Ms. Welles was told "Lena

4     is asking for you to do the necessary."         Ms. Welles told

5     you that meant tying up Mr. Bryant's money so he couldn't

6     get it back.

7                Aquil Bryant was another victim of the same

8     scheme you've heard about during this whole trial.

9     Calling Mr. Bryant to get him to invest more money based

10    on lies was in furtherance of the scheme and was entirely

11    foreseeable.    That was the plan.

12               Count Four relates to victim, Ann Graf.          Ms.

13    Graf told you about losing around $80,000 total.           $35,000

14    through Binary Book and $45,000 through Big Option.

15               Shira Uzan testified about lies she told Ms.

16    Graf.    You saw those lies in Exhibits 100, 101 and 102.

17    Ms. Graf later told you about other account managers she

18    dealt with including Casey Williams and Joshua Anderson.

19    They told the same lies about being experts, which made

20    Ms. Graf trust them and send them money.

21               Ms. Graf didn't want education.        She didn't want

22    an academy.    She wanted a professional to trade for her.

23    Ms. Graf wasn't told about the riskiness of binary options

24    and no one told her most binary option investors lost

25    money.    She told you that she understood she would be able




                                                                    122
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 123 of 227

1     to withdraw her money whenever she wanted.         Why was that

2     important to her?     She said it best.     "It was my money."

3                 On June 15, 2016, Ms. Graf received this email,

4     Exhibit 3, from Binary Book while she was in Annapolis,

5     Maryland.    This is the wire charged in Count Four.         It

6     asked Ms. Graf to fill out a form approving another

7     $15,000 deposit.     Ms. Graf told you that she received this

8     email, she filled it out and sent it back.         This email

9     helped defraud Ms. Graf out of another $15,000.

10                Behind the scenes, Ms. Elbaz remained involving

11    in defrauding Ms. Graf.      Exhibit 62 is an internal Yukom

12    email in which Ms. Elbaz is asked to decide which account

13    manager should be assigned to Ms. Graf.         You can see other

14    updates Ms. Elbaz received on Ms. Graf in Exhibits 67 and

15    710, including updates on her deposits and Ms. Graf's

16    efforts to cancel a wire she had sent to Big Option.

17                Ms. Graf talked about the months she spent

18    trying to get her investment back, the frustration and the

19    anger of not being able to get her money and being lied

20    to.   She spent a year of her life trying to get her money

21    back.   Ms. Elbaz and her employees responded by putting

22    bonuses in her account, canceling withdrawal requests,

23    doing whatever they wanted to take $80,000 away from an

24    80-year-old woman.     It's another example of the terrible

25    toll of this fraud.




                                                                    123
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 124 of 227

1                 All three wires were foreseeable to Ms. Elbaz

2     because they targeted investors defrauded by the scheme

3     she led.    Ms. Elbaz is guilty of each wire fraud count.

4                 Ladies and gentlemen, my time is up.        I've

5     appreciated your attention and we've appreciated your

6     service throughout this whole trial.        Your common sense

7     will be the best tool during your deliberations.           Take

8     your time, review the evidence and reach the only

9     conclusion supported by that evidence, finding Ms. Elbaz

10    guilty on all counts.      Thank you.

11                MR. POLLACK:    Your Honor, may I approach

12    briefly?

13                THE COURT:    Yes.

14                (Bench conference:)

15                MR. POLLACK:    One of the exhibits that Mr.

16    Atkinson displayed to the jury is Exhibit 11, which was

17    never entered into evidence.

18                THE COURT:    One second.    I had the list right

19    here.   I don't know what I did with it.        Is Exhibit 11 in

20    evidence?    No?

21                MR. ATKINSON:    No.   We don't have it in evidence

22    either.    I'm sorry.    That was --

23                THE COURT:    Was it offered or used by --

24                MR. ATKINSON:    I think we may have just mixed up

25    the exhibits.      I think we intended to use it and didn't.




                                                                     124
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 125 of 227

1                THE COURT:     For the record, which portion was

2     actually shown to the jury?

3                MR. ATKINSON:     So, judge, it was --

4                THE COURT:     Where would it be roughly?

5                MR. ATKINSON:     I can try to -- it was right in

6     the middle unfortunately.      Let me get the slide.       I showed

7     it to them for about two seconds.        It was during the

8     series -- I can show you in my script.         I was flashing

9     through four or five examples.

10               THE COURT:     Can I see your script as to what

11    you --

12               MR. ATKINSON:     Yes, judge.

13               THE COURT:     -- intended to say at least about

14    this, even though -- it might refresh my memory.           I could

15    probably scroll back, but I don't know where it was in the

16    whole thing.    Where was it within the sequence generally?

17               MR. ATKINSON:     It is here, judge.

18               THE COURT:     What else is around this would you

19    say?

20               MR. ATKINSON:     It would have been just in the

21    first words of high risk.

22               THE COURT:     I guess not all these exhibits were

23    referenced by number, were they?

24               MR. ATKINSON:     Correct.    I'm not sure I --

25               THE COURT:     I'm looking for numbers here, but




                                                                    125
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 126 of 227

1     I'm not seeing it.     What did it say before this?        This is

2     page 18.    Not 18.   It's 17.    I have 19.

3                 MR. ATKINSON:    Sorry, judge.     It's going to be

4     easier if I get a new script, judge.        Just a second.     Page

5     18.

6                 THE COURT:    Okay.   Well, it's undisputed that

7     there was a reference to Exhibit 11.        I don't think it was

8     referenced by number.      But there was Exhibit 11 or

9     excerpts from it was put on the screen and there was a

10    brief reference to it.      "Here, Ms. Elbaz asked to put the

11    client on high risk.      Spot Option responded that they have

12    put him on highest risk level and added let's hope he'll

13    keep trading.    It's obvious why they may now wanted more

14    trading by rigging the odds.       Further trading would lead

15    to losses."    It's followed by three other examples.         Again

16    not referencing numbers, but referencing admitted exhibits

17    that relate to high risk, including Exhibit 5-T that says

18    "we made some adjustment in his account, let's hope he

19    will start to lose."

20                So what do you suggest we do, Mr. Pollack?

21                MR. POLLACK:    Your Honor, I would move for a

22    mistrial.    Mr. Atkinson was discussing probably the most

23    inflammatory allegation against Ms. Elbaz.         It is one

24    thing to say that playing roulette is a great way to make

25    money.   It's another thing for the house to secretly be




                                                                     126
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 127 of 227

1     controlling when the thing lands on red and when it lands

2     on black and introduce this subject by talking about and

3     publishing to the jury something that is not in evidence.

4     So on that basis, I would move for a mistrial.

5                In the alternative, I would ask the Court to

6     instruct the jury that there was a discussion about an

7     exhibit that was not in evidence with respect to high risk

8     and that the jury is to disregard any exhibit or excerpt

9     from exhibit that they were shown that is not part of the

10    exhibits that go back to the jury and they are to

11    disregard that portion of the closing argument talking

12    about high risk.

13               THE COURT:     So the -- you want me to reference a

14    number or not?    I don't think the number was -- it was

15    unlikely it was referenced in the oral portion, but it was

16    on the screen.

17               MR. POLLACK:     It was on the screen.      Mr.

18    Atkinson started by saying I'm going to put the numbers up

19    on the screen so that you can get them in your notes.           So

20    any juror that took down notes about --

21               THE COURT:     Right.

22               MR. POLLACK:     -- Exhibit 11 --

23               MR. ATKINSON:     Judge, we would recommend

24    identifying that there was an image shown identified as

25    Exhibit 11 that is not --




                                                                    127
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 128 of 227

1                THE COURT:     Why don't we start with the first

2     motion?    Why shouldn't we have a mistrial at this point?

3                MR. ATKINSON:     Judge, we don't think -- at this

4     point, it was a statement.       We think a curative

5     instruction can correct this incident.         There have been

6     exhibits shown to the jury that aren't in evidence

7     accidentally on screens momentarily.        I think we can even

8     instruct -- a curative instruction such as Mr. Atkinson

9     said the following and then I read what I said would be --

10    you know, that was not correct, that was not in evidence,

11    you should disregard that portion of Mr. Atkinson's

12    closing.   These are examples of -- while this exhibit is

13    not in evidence, there are other exhibits that say the

14    same thing.    There are other examples of high risk

15    including examples that were not used in closing.

16               THE COURT:     What about this issue of excluding

17    or striking I guess argument regarding the high risk

18    issue?    Obviously, it's not evidence.       But just telling

19    them that they should not consider that.

20               MR. ATKINSON:     So I think that's excising more

21    than is necessary.     I think that the argument is still

22    supported by three other exhibits that are in evidence

23    that I showed immediately following this.         There was

24    extensive discussion about high risk.         Actually, I think

25    there's also a slide showing of testimony of two




                                                                    128
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 129 of 227

1     witnesses.

2                The argument was supported by the evidence that

3     was shown to the jury and that was shown -- that was in --

4     and that is in the record.        So therefore, I don't think

5     the full excising of the high risk -- of my statements

6     about high risk should be excluded or instructed to be

7     disregarded.

8                I do believe that there should be an instruction

9     that says Mr. Atkinson showed you an image that was

10    identified as Exhibit 11.      He said certain statements

11    about Exhibit 11.     I'm happy to work with counsel on an

12    actual curative instruction in this case.          We don't oppose

13    that.   We think that's the right way to proceed.

14               THE COURT:     Okay.    I understand.    Mr. Pollack,

15    anything else?

16               MR. POLLACK:     Yes, Your Honor.     The problem with

17    Mr. Atkinson's approach is it requires the Court to repeat

18    the impermissible argument in order to highlight it.

19               THE COURT:     Yeah.    I'm not sure that's necessary

20    unless you think it would help --

21               MR. POLLACK:     No, Your Honor.     The reason I was

22    suggesting as an alternative to a mistrial, asking them to

23    disregard that argument, that subject matter argument, it

24    prevents having to go back and highlight the impermissible

25    portion.   It doesn't deprive the government of any of




                                                                    129
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 130 of 227

1     those other exhibits.      Those are all going to be in

2     evidence.    It doesn't deprive them of the jury's

3     recollection of the testimony on this subject.          All of

4     that is in evidence.

5                 I think it is -- to the extent that it is, it

6     goes beyond the precise mistake that the government made,

7     I think that that is a permissible sanction, frankly, a

8     necessary sanction in order to undo the damage without

9     reinforcing the damage at this point.

10                THE COURT:    Okay.   So I'm going to deny the

11    motion for a mistrial.      First off, none of this is

12    evidence, although this was evidence that -- this was not

13    evidence and so it should not have gone before the jury.

14    It's a pretty serious error by the government.          But I

15    accept the representation it was not -- it was

16    inadvertent.    But regardless of intent, it was a pretty

17    serious error by the government.        But I won't grant the

18    mistrial in part because there was very limited discussion

19    about this exhibit.      It was not -- I'm not even sure it

20    was referenced by number.      But it was on the screen behind

21    or with the prosecutor during the closing argument.

22                There was a reference and quotation from this

23    unadmitted Exhibit 11, but it was not a significant

24    portion of the closing argument and it also was arguably

25    cumulative because there were several other examples of




                                                                      130
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 131 of 227

1     very similar documents, including perhaps the most

2     significant one is the one about telling people that or

3     saying we hope someone loses.       So that the prejudicial

4     impact of this is minimized by the fact that it's

5     certainly not the only document and probably not even --

6     and not the most significant document in this area.

7                I do agree that a curative instruction is

8     necessary.    I will instruct that the references to Exhibit

9     11 should be struck and that is not an exhibit and it

10    should not be considered in any way.        I will not read the

11    contents because that just sort of reinforces or it sort

12    of creates a second wrong.       It doesn't make it right.

13               I will tell the jury that this -- the government

14    put this up.    That it was improper and ask them to

15    disregard the portion of the opening argument regarding

16    the high risk issue.      But I will tell them that the

17    exhibits and the testimony remain available for their

18    consideration.

19               It doesn't prevent -- to the extent that this

20    topic is discussed at all by the defense doesn't prevent

21    rebuttal argument on this point.        But that's what I will

22    instruct them on.

23               MR. POLLACK:     Your Honor, I understand the

24    Court's ruling.     Would the Court mark the slide that was

25    shown for identification so that it is part of the record?




                                                                    131
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 132 of 227

1                THE COURT:     Sure.   I mean it's got a -- it's got

2     a number that's not in evidence.        But for the record, what

3     is marked as Exhibit 11 will be part of the record as a --

4     again it's not an admitted exhibit.        It will be part of

5     the record.

6                MR. POLLACK:     Thank you, Your Honor.      And then a

7     logistical issue.     This obviously discussion was necessary

8     and has thrown our case off a little further.

9                THE COURT:     Certainly.

10               MR. POLLACK:     I would request that we do one of

11    two things.    Either you issue that instruction now and we

12    plow through closings in their entirety even though it

13    means going well past the lunch hour or you issue the

14    instruction now and then we break and do my close and the

15    rebuttal close after lunch.       I would object to having my

16    close go now and then giving the government the entire

17    lunch hour to come up with rebuttal.

18               THE COURT:     No.   I agree with that.     There's

19    only --

20               MR. POLLACK:     I have no --

21               THE COURT:     I think taking a break now wouldn't

22    be a bad idea.    The only problem is that -- hold on a

23    second.

24               (Pause.)

25               THE COURT:     So partly because we anticipated the




                                                                    132
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 133 of 227

1     jury having the case, there's a lunch order for the jury.

2     So some of them wouldn't have lunch -- well, actually none

3     of them would get lunch next.        So we'll plow through.     I

4     will insist on everything being before the break.           It's

5     unfortunate for all of us.        But I did warn them that --

6                MR. POLLACK:     Thank you, Your Honor.

7                (In open court:)

8                THE COURT:     Okay.    Ladies and gentlemen, thank

9     you for your patience.      Before we get to the defense

10    closing argument, there's an issue I just want to give you

11    an additional instruction on.

12               During the course of the government's closing

13    argument, the prosecutor referenced a document that was

14    not in evidence.     That was, of course, improper.        And I

15    will -- it was a reference to what was noted as Exhibit

16    11, even though that's not actually an exhibit that's in

17    evidence and you won't have that document.         But I will

18    instruct you to disregard any argument regarding Exhibit

19    11 or anything you saw on the screen regarding Exhibit 11.

20               In addition to that because it was an improper

21    action, I'm going to instruct you to disregard the

22    argument by the prosecutor on the topic of the high

23    risk/low risk issue of how that was used.

24               Now that does not mean that you may not consider

25    actual exhibits and actual testimony on that topic that




                                                                    133
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 134 of 227

1     you heard and saw during the course of the trial or

2     exhibits that you will see during the trial.          It also

3     doesn't prevent to the extent it comes up any argument on

4     that during rebuttal.      But I will ask you to disregard the

5     argument on the high risk/low risk issue that you just

6     heard.   Thank you.

7                MR. POLLACK:     May I, Your Honor?

8                THE COURT:     Yes.   Go.

9                MR. POLLACK:     Thank you.

10               Lee Elbaz thinks that she was a "fucking

11    money-making machine."      You know what?     That's not a

12    crime.   It's not a crime as long as she did not cross the

13    line that separates selling from committing criminal

14    fraud.

15               Now it's a very interesting question where that

16    line should be drawn.      It's a very interesting question,

17    but that's not what this case is about.         This case is

18    about where Lee Elbaz drew the line.        Did she draw the

19    line at the place that she thought was proper?          And did

20    she agree with others to cross that line or was she trying

21    to stay on the correct side of that line?         That's what

22    this case is about.

23               The judge instructed you that the issue is did

24    she cross the line willfully and you heard the word

25    "willfully" in those instructions over and over again.




                                                                      134
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 135 of 227

1     Look at Instruction Number 42.

2                You also heard that good faith is a complete

3     defense and that appears in Instructions 44 and 51.            What

4     that means is that if Ms. Elbaz thought that she had drawn

5     the line in the proper place, even if she was wrong, even

6     if she drew it in the wrong place, she is not guilty of

7     every charge in the indictment.

8                So where did Ms. Elbaz draw the line?         She drew

9     the line exactly where she believed the company's lawyer

10    was telling her was the proper place to draw the line.

11    She got legal advice that it was prohibited under Israeli

12    law to make a misrepresentation regarding the product that

13    you are selling.     She also got legal advice that anything

14    that is not specifically prohibited is permitted.

15               The line was you cannot lie about the product,

16    binary options.     That is what's prohibited.       Anything else

17    is permissible.     I'm not prohibiting from saying anything

18    I want about me, about who I am, about where I'm from,

19    where I'm sitting, what my education is.         That is not what

20    is permitted -- that is not what is prohibited.          And

21    therefore, it is permitted.       What is prohibited, to Ms.

22    Elbaz's understanding, is lying about binary options

23    themselves.

24               Now we know, we know that Ms. Uzan crossed the

25    line.   We know that Ms. Welles crossed the line.          We know




                                                                     135
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 136 of 227

1     that Mr. Hadar crossed the line.        And we know that Austin

2     Smith who worked at Numaris in Tel Aviv crossed the line.

3     In fact, Mr. Smith crossed every line.

4                But Judge Chuang instructed you that even if you

5     find that Ms. Elbaz was present when others committed a

6     crime, even if she knew they were committing a crime or

7     that there was a high probability that they were

8     committing a crime and deliberately ignored that fact,

9     that is not enough.

10               To find her guilty, you have to find beyond a

11    reasonable doubt that she was a willing participant in

12    their criminal activity.      Now, of course, those four

13    people came into this courtroom after they had been

14    convicted because they crossed that line and hoping to get

15    a better sentence for themselves, testified, oh, we only

16    crossed the line that we did because Ms. Elbaz told us to.

17               Judge Chuang instructed you that witnesses who

18    believe they may be able to obtain a lesser sentence by

19    giving testimony favorable to the prosecution have a

20    motive to testify falsely.       Scrutinize their testimony

21    carefully.    That's what Judge Chuang instructed you to do

22    and it cannot withstand scrutiny and I'm going to talk

23    about that in a second.

24               But first, I want to talk to you about Ikea, the

25    Swedish furniture maker.      They've got a store right up




                                                                    136
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 137 of 227

1     the -- right up the block.       Anybody ever bought anything

2     from Ikea?    You get it in a big box and you open it up and

3     there is some assembly required.        And what that means is

4     you've got 37 pages of instructions in six different

5     languages and you spend several hours trying to put the

6     thing together, following those instructions to the "T"

7     you believe.    And finally, you get it together and it

8     looks beautiful.     You are confident that you have

9     assembled it correctly.

10                Then what happens?     You look at the box.      There

11    are still six parts in there that you haven't used yet.

12    Does that cause you to have a doubt as to whether or not

13    you assembled that set of dresser drawers correctly?           Does

14    it cause you to have a reasonable doubt about whether or

15    not you assembled that set of dresser drawers correctly?

16                Here, the government assembled the set of

17    dresser drawers for you and it looks good.         But the

18    problem is that there are leftover pieces.         There are

19    pieces that don't fit and those pieces, ladies and

20    gentlemen, are what we call reasonable doubt.

21                Listen to Exhibit 22.1.      That is Ms. Elbaz's

22    conversation with Mr. Kristiansen.        Not a snippet from a

23    training session.     This is her talking to a real actual

24    customer.

25                According to the government, Ms. Elbaz was




                                                                     137
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 138 of 227

1     leading a conspiracy to lie to clients by telling them

2     that she only receives a commission if the client wins a

3     trade.   Listen to 22.1.     Ms. Elbaz doesn't say anything

4     like that.

5                According to the government and the four

6     cooperators, Ms. Elbaz was leading a conspiracy to lie to

7     clients by making false claims about their track record.

8     I win 87% of my trades.      Listen to 22.1.     Ms. Elbaz

9     doesn't make any claim like that.

10               The four cooperators say that she was leading a

11    conspiracy by giving people bonuses without explaining the

12    bonus turnover requirement.       Listen to 22.1.     Ms. Elbaz

13    doesn't make any claim like that.        She doesn't claim any

14    return on -- a particular return on investment, this

15    conspiracy that she was supposedly leading.          These are all

16    leftover pieces.     If she's leading the conspiracy, why

17    isn't she acting the way the others are acting?

18               22.1 should be the government's smoking gun.

19    But the best the government can do with 22.1 is try to

20    manufacture a misrepresentation by saying that because she

21    said she wanted to help him recover his losses from the

22    stock market, that that meant that she was guaranteeing

23    that if he invested $10,000, she would make him $50,000, a

24    500% rate of return.      Listen to the call, listen to the

25    call and see if that's what you believe that Ms. Elbaz was




                                                                    138
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 139 of 227

1     doing.   And if Mr. Kristiansen believed that that was what

2     Ms. Elbaz was doing, he would have come into this

3     courtroom and testified to it.

4                Compare 22.1 to the other calls that we've heard

5     in this case.    Compare it to 754.1, which is Ms. Welles'

6     call, with a client named Ann Theriault.         She promises

7     that she's going to give him a 20, 30% rate of return.

8     She tells him she makes her money every time he withdraws

9     profits, she gets a 5% commission.        Ms. Elbaz doesn't say

10    anything like that in her call.

11               When I was a kid growing up, I used to watch

12    Sesame Street.    Anybody here watch Sesame Street?         That

13    they had this thing where they would show you like four

14    images, I mean four different shapes and three of the four

15    would be the same shape and the fourth one would be a

16    different shape.     And they called this game, one of these

17    things is not like the others.       And you had to pick out

18    which one was not like the others.

19               Compare 22.1 to every other call that you've

20    heard in this courtroom -- calls, by the way, that Ms.

21    Elbaz had never heard until she walked into this

22    courtroom -- and you tell me which one of these things is

23    not like the others.

24               Now Ms. Elbaz's own call is the best evidence of

25    where she drew the line.      But it's not the only evidence.




                                                                    139
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 140 of 227

1     She knew that the terms and conditions told the client

2     about risks.    She knew that they told the client about the

3     bonus turnover requirements.       She knew that the Yukom

4     retention handbook explained the withdrawal protocol and

5     explained it properly.      She personally told employees in

6     training -- and this is Exhibit 1038 -- to tell clients

7     about risk.    She told employees to work clean and that was

8     Exhibit 1012.    She made every employee sign an ethical

9     code.   That is 1011.     None of those pieces makes sense if

10    this was all just a big scam and everybody knew it.           Those

11    are pieces that are still in the box.         The government

12    still hasn't put them into their dresser drawers.

13               The government says, well, you should ignore

14    what all those documents say and ignore what Ms. Elbaz

15    actually did when speaking to a client and believe the

16    cooperators instead.

17               Let's talk about the cooperators.         Ms. Uzan.

18    Ms. Uzan could remember in great detail things that Ms.

19    Elbaz told her in January of 2015 that appear nowhere in

20    any recording or any document.       But she couldn't remember

21    what she told the FBI in 2017, she couldn't remember what

22    she told the FBI in 2018, she couldn't remember what she

23    told the FBI in 2019 up to a week before trial.

24               She also testified to things that make no sense

25    if it was the conspiracy that the government claims.




                                                                     140
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 141 of 227

1     "Question:    Will you also tell clients about the turnover

2     requirement?    Yeah.   From what I remember, it was very

3     important to tell clients about it, that it needs to trade

4     a certain amount of times and it was very important to me

5     to follow the source because it was part of the rules of

6     the company.    So from what I remember, I almost told this

7     to every client in the same sentence when I told clients

8     that they could get a bonus."

9                If Ms. Elbaz, the CEO, is leading a conspiracy

10    to prevent clients from learning this, why is Ms. Uzan

11    telling clients this every time because she knows it's

12    company policy?     That piece doesn't fit.      It's left over.

13               Ms. Uzan also testified "I was not the one that

14    opened trades without authorization because I would never

15    do something like that because I was scared of Ms. Elbaz."

16    She was scared to violate company policy and the reason

17    she was scared is because Ms. Elbaz would not be happy if

18    she violated company policy.

19               And, finally, Ms. Uzan, who in this courtroom

20    was telling you everybody knew that what we were doing was

21    illegal was asked this:      "You didn't understand that what

22    you did was a crime until the United States government

23    told you it was a crime.      Correct?    Correct."    It makes no

24    sense.   It's another leftover piece.

25               You don't have to take Ms. Uzan's word for the




                                                                    141
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 142 of 227

1     fact that there were templates, that people generated

2     graphs to show to clients.       But you do have to take her

3     word for the fact that Ms. Elbaz was part of that

4     conspiracy as opposed to Ms. Uzan was conspiring with

5     people like Ms. Welles and you shouldn't take her word.

6                 Let's talk about Ms. Welles.       Even Ms. Uzan

7     tells us that we shouldn't trust Ms. Welles.          "Question:

8     Did you believe Ms. Welles was a trustworthy person?           You

9     did not believe she was a trustworthy person, did you?

10    Answer:   At some point I did understand that Liora doesn't

11    tell the truth at some point."

12                Ms. Welles herself told you why she lied to

13    customers.    It wasn't because Ms. Elbaz told her to.

14    "Question:    Why would you tell him you were aiming to make

15    20 to 30%?    Answer:   Because I knew that's what he wanted

16    to hear."

17                In this courtroom, she was telling the

18    government what she knew they wanted to hear.          That every

19    lie she told, she didn't do it on her own or with the

20    other retention agents or managers.        She did it with Ms.

21    Elbaz.    But that itself was a lie.

22                Ms. Welles told you during her direct

23    examination that Ms. Elbaz provided her a call, a tape of

24    client call from Ms. Morales to use in training that she

25    was going to be giving at Tel Aviv and Numaris.




                                                                     142
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 143 of 227

1     "Question:    If Ms. Morales wasn't telling the truth to a

2     client, why would you play this in training?          Answer:

3     Because that was part of the script that Lee had sent me

4     to play in the training."      That was her testimony on the

5     morning of July 22nd.

6                 By the afternoon of July 22nd, she had forgotten

7     that she had told that lie.       "Question:    So she hadn't

8     given you any materials to take with you to use.           You went

9     there and you couldn't find any materials.         Correct?     No.

10    She trusted me to know that I was doing the job and I

11    could do it myself."

12                Mr. Hadar.    Mr. Hadar testified that in his

13    training with Lee Elbaz, she told him to lie to clients.

14    But the problem is that even Mr. Hadar admits that he

15    doesn't know that there was anything improper about the

16    kinds of lies that Ms. Elbaz told him to tell.

17                "Question:    One of the things that you lied to

18    clients about was by telling them that your name was

19    Stephen Gold when in fact that was not your real name.

20    Correct?    Answer:   That was one of the lies.       Correct.

21    And one of the lies was saying that you were calling from

22    London when you were really calling from Israel?           Answer:

23    Correct.    And that was told by my managers to say that.

24    Question:    Right.   And those two lies are part of your

25    guilty plea, among the things that you were pleading




                                                                      143
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 144 of 227

1     guilty to doing wrong?      Answer:   I lied about those

2     things.   Correct.    Question:    But to this day, you still

3     don't know if there's anything improper about those lies?

4     Answer:   Yes.   I still didn't know if that was something

5     illegal or not."

6                Not all lies are created equally.         These are all

7     lies that Ms. Elbaz believed were not prohibited under

8     Israeli law and therefore, were permissible under Israeli

9     law.

10               But those aren't the only lies that Mr. Hadar

11    told.   Mr. Hadar did end up lying about the product, lying

12    about binary options.      But he didn't learn to do that from

13    Ms. Elbaz.

14               "Question:     At the conclusion of this training

15    that you had, this training that was given in part by Ms.

16    Elbaz, you had not been given any script to use when you

17    actually started making calls with real customers?

18    Answer:   From memory, no, I did not get a script.          We were

19    thrown out -- as the expression, thrown into the ocean to

20    swim, as she said."

21               And then he told you how he learned to swim.             He

22    learned after his training with Ms. Elbaz lies from other

23    retention agents.

24               "Question:     And so you learned some tactics or

25    techniques from listening to other retention agents and




                                                                    144
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 145 of 227

1     hearing what they said?      Answer:    Correct.   Was Liora

2     Welles one of those agents?       That I learned from?      Yes.     I

3     could say that.     Yes."

4                 Compare the email that he sent out after he was

5     trained by Ms. Elbaz, Exhibit 300.        He sends this out in

6     October of 2014.     What does he say in this email after

7     receiving the Elbaz training?       He says this is Stephen

8     Gold.   He's a senior broker.      It has a signature block

9     that says he's a senior analyst.

10                He's been there for a week.       He's not a senior

11    anything.    Steve Gold is not his real name.        Those are

12    lies.   But they're not lies about the product.         They're

13    not lies about binary options.

14                Compare that email that he sends out after being

15    trained by Ms. Elbaz with Exhibit 302 an email that he

16    sends out a couple of months later in December of 2014

17    after learning from people like Liora Welles.          Look what

18    this email says.     "Expect 20 to 35% profit every month;

19    returns of five to seven thousand dollars monthly."

20                If this is something that he learned in his

21    training from Ms. Elbaz, why doesn't he do it after

22    receiving that training?      Why does he only start doing it

23    two months later after working with Liora Welles?           It's a

24    piece of the dresser drawers that doesn't fit the

25    government's theory.




                                                                     145
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 146 of 227

1                And let's talk about the fourth cooperator.

2     Austin Smith.    Stage name, John Reid.       A/K/A John Tillman.

3     Ladies and gentlemen, the United States government should

4     be embarrassed, absolutely embarrassed that they put that

5     man on the stand and asked you to believe a single word

6     that he said.    Mr. Smith has spent his entire life

7     building illusions.

8                I'm really going to date myself here, but there

9     is a line from a Rolling Stones song about a person who

10    has practiced in the art of deception.         That's a pretty

11    good description of Ms. Welles and Ms. Uzan.          It is an

12    understatement for Mr. Smith.

13               "Question:     Why would you tell a customer

14    something to the effect of my profits are coming from your

15    commission if it wasn't true?       Answer:    In order to build

16    the illusion with the client that the incentives for the

17    client are the same as the person, the retention agent on

18    the phone, the Tel Aviv branch."

19               The biggest illusion and the most telling of

20    Mr. Smith's lies were his testimony about a client named

21    Mr. Phillips.    He told us that he didn't have any role in

22    defrauding Mr. Phillips and sure, after he started Wealth

23    Recovery, he did charge Mr. Phillips a little bit of money

24    to help Mr. Phillips recover.

25               "Question:     And at Numaris, you participated in




                                                                    146
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 147 of 227

1     a conspiracy to defraud Mr. Phillips and Mr. Berdeaux?

2     Answer:    That is correct.      Then you turned around and you

3     told Mr. Phillips and Mr. Berdeaux that you were going to

4     charge them a lot of money to help them recover the money

5     that you had defrauded them out of?        Answer:    Direct

6     involvement?"     Trying to deny that he had any real role in

7     defrauding Mr. Phillips.       "A lot of money?    I wouldn't

8     characterize it that way as well.        The amount of money

9     they were charged was under 10% to make sure it would not

10    be a Pyrrhic victory."       A Pyrrhic victory is one not worth

11    winning.   Mr. Smith didn't think it was worth winning

12    unless he took at least a little bit of money, but not too

13    much.   Under 10%.

14               Here's what he said that afternoon regarding

15    Mr. Phillips.     "Question:     And you said you didn't charge

16    him very much money?      Answer:    10% on the front end.     And

17    what would 10% on the front end equate to?         $45,000.     And

18    then he also paid you a percentage of the recovery.            He

19    did.    Sure.    $125,000.   So in total, 170,000?     I believe

20    so.    Yes."

21               So the under 10% turns out to be not exactly

22    under 10%.      More like 50%.   And a little bit of money

23    turns out to be $170,000.        But at least he was telling us

24    the truth that he wasn't personally involved in the effort

25    to defraud Mr. Phillips in the first place.




                                                                     147
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 148 of 227

1                 Oh, wait a minute.     Turns out that's not true

2     either.    And you know what?     If I didn't have the document

3     to put in front of him where he pretended to be

4     Ms. Morales' secretary to get $175,000 out of Mr. Phillips

5     when he was at Numaris, he would to this day still be

6     denying that he had any role in defrauding Mr. Phillips.

7                 "Question:    But did you have a role in using

8     this document, the insurance policy to defraud

9     Mr. Phillips?    Answer:     I don't believe I sent this

10    document to Mr. Phillips.      That wasn't my question.       You

11    had a role in using the concept of an insurance policy to

12    defraud Mr. Phillips.      Can you rephrase because I'm a

13    little confused here?      You are?   Well, let me ask you.

14    Ms. Morales had a -- she is the executive financial

15    adviser for this insurance policy.        Right?   Answer:    That

16    is right.    And the idea here was to get an investment from

17    Mr. Phillips.    Correct?    That is also correct.      To get an

18    investment from Mr. Phillips by fraudulent means.

19    Correct?    Answer:   Yes.   Question:    And you agreed to

20    pretend that you were Ms. Morales' secretary or executive

21    assistant to facilitate this fraud.        Correct?    Answer:

22    Yes.   That's correct."

23                I might have been a little too harsh on

24    Mr. Smith.    I said he lied about everything.        There was in

25    fact one thing he said on the stand that was true.




                                                                    148
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 149 of 227

1     Mr. Smith told you that he learned to manipulate at a

2     young age.

3                "Question:     You learned to manipulate at an

4     early age?    Answer:   Yes.   You learned to lie?      Answer:

5     Yes.   You learned to build illusions."        Oh, I guess

6     telling the truth for more than one question is a little

7     difficult for Mr. Smith.       "Build illusions?"     That's his

8     own phrase.    "Well, I don't know that it's in that

9     statement.    I would have to review it."

10               Let's build Mr. Smith's biography.         Learn to

11    manipulate at an early age.       That would be Chapter 1.

12    Then he told us he went to Israel to start a new chapter

13    of his life.    That would be Chapter 2 where he lied to

14    investors at a company called Rushmore.         Chapter 3 was

15    when he decided to start lying at Numaris.         Chapter 4 was

16    when he started to steal and hack into computers at

17    Numaris and involve his childhood friend and his cousin in

18    that theft.    Chapter 5 was to lie and create Wealth

19    Recovery where he could charge the very people who he had

20    defrauded in the first place to get money back for them.

21    His testimony right there was Chapter 6.         Spoiler alert.

22    Chapter 6 isn't any different than Chapters 1 through 5.

23               Mr. Atkinson asked in his closing argument, if

24    Ms. Elbaz didn't think she was doing something criminal,

25    what did she have to be afraid of?        Why would she be




                                                                    149
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 150 of 227

1     talking about putting assets in somebody else's name?           Why

2     would she be afraid to come to the United States where she

3     could be served with a lawsuit?       She was afraid of Austin

4     Smith and the lawsuit generating machine that he created

5     called Wealth Recovery.

6                Ms. Welles was telling people what they wanted

7     to hear.   Ms. Welles who even Ms. Uzan told you was not

8     trustworthy.    Smith was creating an illusion.        Uzan can't

9     remember anything she told the government over a

10    three-year period.     Hadar is still not sure that what Ms.

11    Elbaz taught him to do is improper.        But he is sure that

12    he is only here because Ms. Elbaz taught him to do it.

13               The government relies on these individuals to

14    say that Ms. Elbaz was not only working from a script, she

15    wrote the script.     She directed and produced the play.

16    All these other people were mere actors in her play or as

17    Mr. Hadar would put it, the mouse running the wheel trying

18    to get the cheese.

19               The problem for the government is Ms. Elbaz

20    wasn't even following the script that she was supposedly

21    in charge of.    Again, listen to her call with an actual

22    client.

23               It does not matter that there were four

24    cooperators rather than one or two or three.          Each

25    cooperator brought into this courtroom committed a crime,




                                                                    150
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 151 of 227

1     committed it with others and is now trying to blame

2     someone else to get a better deal for themselves.

3                 Each of those cooperators has zero credibility.

4     Now I stumped Ms. Elbaz with a little math on her

5     redirect.    But there's some math we can all do.        Four

6     times zero is still zero.

7                 And to be fair to Ms. Elbaz, it wasn't the math

8     that was tripping her up.      It was the language.      Ms. Elbaz

9     likes to think that she speaks English well and she speaks

10    it pretty well for somebody who's not a native speaker.

11    But she doesn't speak it the way a native speaker does.

12    Not even close.     People like Ms. Welles and Ms. Uzan took

13    advantage of that.     All of the calls with customers were

14    in English.    All of these scripts were in English.         Did

15    Ms. Elbaz miss some things that she should have caught?

16    Absolutely.

17                Ms. Elbaz didn't need to testify.        Judge Chuang

18    told you that.    She had an absolute right not to testify.

19    And the judge would have instructed you that you could not

20    hold it against her for not testifying.         But she did.

21    Just like she agreed to the FBI interview after she was

22    arrested, which she didn't have to do.         Think of the

23    courage that that took.      How many of us would get up in a

24    courtroom in a foreign country with our life on the line

25    and answer questions from an experienced federal




                                                                      151
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 152 of 227

1     prosecutor in a language that is not our own?

2                On cross-examination, she was asked about a word

3     here or a phrase there written in English by a non-native

4     English speaker in a longer document or recording in the

5     case of recording hours worth of recordings that were

6     played over and over again in this courtroom that Ms.

7     Elbaz never had the time or the reason to listen to when

8     she was simply forwarding them in an email.

9                And after asking about a word or a phrase from a

10    clip, sometimes not even from an actual call with an

11    actual customer, but from a training session, a

12    make-believe simulation, is the yuan going to go up, is

13    the yuan going to go down?       In this simulation, it doesn't

14    matter what you say.      This is a training exercise.        Just

15    make something up.     Say it's going to go up.       Start

16    talking about why.     That's what this is about.       It's about

17    talking with confidence.

18               With a real customer, you're not going to be

19    making it up.    You've got an analyst who is giving you a

20    daily market report saying here are reasons why the yuan

21    might go up or might go down today.        You are going to have

22    to relay that to the customer and you're going to need to

23    talk with confidence.

24               So they take this snippet of a phrase in English

25    from a non-native English speaker and they get Ms. Elbaz




                                                                     152
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 153 of 227

1     to agree that that statement wasn't the truth.          And then

2     from that, the government wants you to infer that that

3     person must have defrauded his clients at Yukom.           His real

4     clients.   And then from that, they want you to infer that

5     because that person worked for Ms. Elbaz or worked for

6     somebody who worked for Ms. Elbaz, she must have known

7     that he was committing the fraud and it must have been

8     done at her direction.

9                Not every retention agent at Yukom was

10    committing fraud.     We've learned in the course of this

11    trial that a number of them were.        But that's not because

12    of Ms. Elbaz.    That's despite Ms. Elbaz.       The government's

13    own witnesses told you that they followed policy because

14    they were afraid of Ms. Elbaz.       Hindsight really is 20/20.

15               But you know what?      Ms. Elbaz did have the

16    courage to take that stand.       She answered every question

17    that was put to her not in her own language and she told

18    you that at Yukom, she was doing her best to stay on the

19    side of the line where she thought it was supposed to be

20    based on the advice that she had gotten.

21               The employees that were defrauding clients were

22    also defrauding Ms. Elbaz.       But Ms. Elbaz wasn't trying to

23    commit fraud.    She wasn't intending to commit fraud.         She

24    was trying to prevent it.

25               Ms. Elbaz's English is a heck of a lot better




                                                                    153
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 154 of 227

1     than my Hebrew.     I'll tell you that.     One thing that she

2     said and maybe the most important thing that she said,

3     find me guilty of being a bad manager, not guilty of

4     fraud.

5                You heard from character witnesses, not people

6     who heard a ten-second snippet from a training phone call.

7     People who have known her in some cases for her entire

8     life.    And they told you that she is an honest and

9     trustworthy person.     And not only did they believe it, but

10    they know that others in the community believe it.

11               Judge Chuang told you that character evidence

12    alone may indicate to you that it is improbable that the

13    defendant committed the crimes that she's charged with.

14    Her lifetime of honesty and good character is a piece in

15    that Ikea box that fits nowhere in the government's set of

16    dresser drawers.

17               I will match Ms. Elbaz's credibility on the

18    witness stand with that of Ms. Uzan, who couldn't remember

19    three years' worth of conversations with the government.

20    I will match Ms. Elbaz's credibility on the witness stand

21    with that of Ms. Welles.      I will match her credibility on

22    the witness stand with that of Mr. Hadar.         And finally, I

23    will match her credibility on the witness stand with that

24    of Mr. Smith.    Then again, I would match anyone's

25    credibility with that of Mr. Smith.




                                                                    154
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 155 of 227

1                Let's talk about the victims.        They are the

2     other witnesses who came into this courtroom and told the

3     truth.    Ms. Graf, Mr. Freeman, Mr. Burton, Mr. Henao.         And

4     another victim that you heard a little bit about, but

5     didn't hear from, a Mr. Corsetty.        Make no mistake, these

6     people are victims.     Would they have wanted to know that

7     Ms. Elbaz's real name was Lena Green?         Would they have

8     wanted to know that she wasn't married, didn't have kids?

9     Well, wait a minute.      None of them talked to Ms. Elbaz.

10    Not one of them.     That's a problem.

11               Judge Chuang said you should not only consider

12    evidence, you should consider lack of evidence.          Ms. Elbaz

13    was a shift manager for months talking to clients or,

14    sorry, a team leader talking to clients on a daily basis.

15    As a manager, she was talking to clients on a monthly

16    basis.    Even as CEO, she had many occasions to talk to

17    clients.   Over a year and a half period, not one client

18    who Ms. Elbaz spoke to came into this courtroom and said

19    Ms. Elbaz lied to me about the product, about binary

20    options.   Not one.    And there's not one recording of a

21    call of Ms. Elbaz with an actual client where she does

22    that.    They've produced one recording, 22.1, where she

23    doesn't do that.

24               Would these witnesses have wanted to know the

25    truth about the level of experience that Ms. Welles had?




                                                                     155
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 156 of 227

1     I'm sure that they would.      But again, that's not what the

2     trial is about.     The trial is about whether Ms. Elbaz, who

3     never spoke to these victims, intentionally crossed a line

4     that she knew was improper or asked others to do so.

5                The government asked every one of these

6     witnesses, would you have wanted to know that 95% of

7     people lose their money?      Of course, I would want to know

8     that if that's true.      But Ms. Elbaz never said that was

9     true.   What she said in her FBI interview is people who

10    don't get Yukom's services lose 95% of the time, my job is

11    to make sure that you're not in the 95%.         Would the

12    clients have wanted to know that Ms. Elbaz was trying to

13    make sure they were not in the 95%?        Of course, they would

14    have.

15               Mutual goals.     Ms. Elbaz explained to you that

16    there were mutual goals.      That Binary Book, Big Option,

17    the companies that Yukom represented.         I'm calling --

18    hello, I'm calling on behalf of Binary Book.          Binary Book

19    makes money when you make money.        Ms. Elbaz explained

20    that.   Was there one witness who came into this courtroom

21    who said that that's not true?       No.   Instead what you

22    heard from is from witnesses who told what was a lie, that

23    they got a commission only on a client's trading profits.

24               So if Ms. Elbaz defrauded Mr. Kristiansen in

25    that conversation recorded, 22.1, why didn't




                                                                     156
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 157 of 227

1     Mr. Kristiansen come here to tell you that?          If she was

2     defrauding other clients, she must have spoken to dozens

3     of clients, if not hundreds of clients over her time at

4     Yukom, why did not one of them come into this courtroom

5     and testify that I spoke to Lena Green and she lied to me?

6     She claimed to have an 87% success rate.         She guaranteed

7     me a return.    She didn't explain the bonus turnover

8     requirement.    She lied to me about how she was getting

9     paid.   Not one.    Those are pieces left over in the box.

10               If Ms. Elbaz was aware of the script, if she was

11    aware of the template, where is the evidence that she was

12    following it herself when she spoke to investors?           It's a

13    piece that's left over.      It's a piece that doesn't fit.

14               Ms. Elbaz didn't follow that script, the Uzan,

15    Welles, Smith, Hadar script, she didn't follow that script

16    when she told every retention agent in writing work clean.

17    She did not follow it when she scared Ms. Uzan into

18    explaining the turnover requirements to every client.             She

19    did not follow it when she did not give Mr. Hadar a script

20    and trained him only to come up with a biography.           She

21    didn't follow it when she was speaking to Mr. Kristiansen.

22               Now the government has an audiotape of a

23    simulation in a training session and they tell you that

24    from that simulation you can tell how she wanted real

25    world clients to be treated and what should be said to




                                                                    157
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 158 of 227

1     them.   But yet, they can't produce a single real client to

2     whom Ms. Elbaz made such statements or even a single

3     recording of her making such statements.

4                Every one of these pieces that I've highlighted

5     is alone reasonable doubt.       Together, you should all have

6     reasonable doubt.     But if any one of you has a reasonable

7     doubt, listen to your fellow jurors and explain those

8     doubts to your fellow jurors.       Do not compromise your own

9     beliefs.   This is too important.

10               Now the government gets to go last as Judge

11    Chuang explained to you.      That's perfectly appropriate.

12    But there are hundreds of exhibits.        There are hours of

13    phone calls.    I have no doubt that the government in its

14    rebuttal close is going to give you some excerpt from

15    something, going to give you some document that I haven't

16    discussed in my closing argument, maybe something that

17    hasn't even been discussed by a single witness so far in

18    this case.

19               For example, they may give you a document that

20    comes from a lawyer claiming that Binary Book and Big

21    Option are not allowed to do business with U.S. customers.

22    Look at the date of the document.        Ms. Elbaz testified

23    that she knew there was a letter claiming that Binary Book

24    could no longer do business in the United States -- with

25    U.S. customers, that Mr. Herzog got legal advice and that




                                                                    158
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 159 of 227

1     the legal advice was no, you can still do business in the

2     United -- with U.S. customers.       But nonetheless because

3     the U.S. had taken the opposite position, they agreed to

4     stop doing business with U.S. customers.         Big Option at

5     this point had already stopped doing business with U.S.

6     customers and now Binary Book stopped.

7                 But if you just looked at that document, you

8     look at that document alone and you saw, hey, here's a

9     lawyer telling Ms. Elbaz that you can't do business in the

10    United States, you might come to the wrong conclusion.

11    And that's why it is very important when you get back to

12    start your deliberations, don't start by deliberating.

13    Start by saying, hey, there's something the government

14    said in rebuttal close, I'd really like to know what Mr.

15    Pollack would have said about that had he been given the

16    opportunity, I'd like to know what Ms. Elbaz would have

17    said about that had she been given the opportunity, I

18    don't want to take it at face value, I want to see is it

19    part of a larger document, part of a larger conversation,

20    I want to see was it even sent to Ms. Elbaz, do we know

21    whether she saw it, I want to see when in the sequence it

22    occurred.    Do that first with anything you hear about in

23    the rebuttal close so that you have both sides of the

24    story.   Then and only then begin your deliberations in

25    earnest.




                                                                    159
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 160 of 227

1                I'm going to give you one more example.          Ms.

2     Elbaz testified a lot about Aimee Nicolle, this client

3     from New Zealand, who was very unhappy and she wanted to

4     withdraw a profit and bonus and Ms. Elbaz explained that

5     she couldn't do that.      She could have her initial

6     investment back or she could keep trading and try to meet

7     the turnover requirements.       And she worked with

8     Ms. Nicolle and then Ms. Nicolle got a lawyer.          Remember

9     Ms. Nicolle claimed that she had tapes of Ms. Elbaz, tapes

10    that the FBI never bothered to ask to see whether they

11    really existed and she explained the same thing to the

12    lawyer.

13               I've listened to the actual tape.         What

14    Ms. Nicolle is saying is not true and explain the same

15    options to the lawyer.      She can have her initial deposit

16    back or she can keep trading.       It's up to her.     And she

17    agreed to keep trading.

18               The government may pull out a document that we

19    haven't talked about where Aimee Nicolle is complaining to

20    Ms. Elbaz.    Look at the date of the document.        Is this

21    before Ms. Elbaz got involved?       Is it before the

22    conversation with the lawyer?       Is it before Ms. Nicolle

23    kept trading and in fact met the turnover requirement and

24    got her $20,000 initial deposit and $15,000 of profit?

25    That happens in November of 2016.




                                                                    160
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 161 of 227

1                 I take these two examples, but I can't possibly

2     anticipate what all of them are going to be.          Just as I

3     haven't been able to address every piece of evidence in

4     the case.    That is going to be your job, ladies and

5     gentlemen.

6                 I want you to follow the instructions.        I want

7     you to look at all of the evidence.        I want you to put it

8     into context.    I want you to anticipate what Ms. Elbaz

9     would say about those documents.        And I want you to look

10    at the evidence for which the government -- the evidence

11    that is inconsistent with the government's theory of how

12    there is a giant conspiracy here led by Ms. Elbaz.

13                Did she act willfully?      Did she do something

14    that she knew that the law did not allow?         And when you do

15    that, you're going to find enough pieces left over in that

16    box, pieces that don't fit the government's set of dresser

17    drawers, that you are going to come back with the only

18    verdict you possibly can come back with in this case.           Not

19    guilty on each and every count in the indictment.           Thank

20    you.

21                THE COURT:    Thank you, Mr. Pollack.

22                So, ladies and gentlemen, we -- I know it's late

23    and you're hungry, I'm hungry, but as we said we committed

24    to try to do this so that you hear all the arguments back

25    to back to back.     So I'm going to -- we're going to




                                                                    161
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 162 of 227

1     continue with the rebuttal now and once rebuttal is over,

2     you will have that one last instruction from me and then

3     you will get to eat.      So thank you for your patience.

4     We're now going to hear the brief rebuttal argument from

5     the government.

6                Ms. Cottingham?

7                MS. COTTINGHAM:     Thank you, Your Honor.

8                Ladies and gentlemen, you just heard the

9     defendant argue that she had absolutely no idea that she

10    was the CEO of a company where most if not all of her

11    employees were engaged in a massive fraud.         She never saw

12    the fraud that was happening all around her every day, all

13    day.   Ladies and gentlemen, of course, that isn't true.

14    Your common sense tells you it's just not possible.

15               This crime was committed through hundreds and

16    hundreds of phone calls.      Retention agents were sitting

17    out in the open every single day calling clients at an

18    office where the defendant lived three minutes away.           She

19    was there every single day.       She talked to her managers

20    all of the time.     Anyone who worked at this company for a

21    month would have known there was a giant fraud scheme and

22    the defendant, who was the manager, who was the CEO wants

23    you to believe she didn't see a thing.

24               You've heard over and over again in this case

25    the account managers, they lied constantly when they were




                                                                    162
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 163 of 227

1     on the phone.    Ms. Elbaz wants you to believe that she

2     didn't see it, she didn't hear it.        Ladies and gentlemen,

3     even if you didn't have all of the direct evidence that

4     she did and I'll walk through that with you in a minute,

5     even if you didn't have all of that evidence showing Ms.

6     Elbaz at the very center of this scheme, you would still

7     know that what you were just told by the defendant doesn't

8     make any sense.

9                Of course, here's what else you have.         The

10    defendant just told you that the government is just

11    relying on four cooperators.       That's ridiculous.      You have

12    the defendant's own emails.       You have documents she

13    herself personally authored, documents she received where

14    she denies withdrawals to investors, where she changes

15    clients' risk settings so to lose more money.          She works

16    on training materials full of lies to go to the investors.

17               You have recordings of Ms. Elbaz where you can

18    actually hear her telling employees the same lies that you

19    heard over and over and over again, lies about how much

20    money investors were going to make in binary options, lies

21    about how much experience these employees had.

22               You even have a recording of Ms. Elbaz

23    personally lying on the phone to a client, telling him

24    she's going to get his money back, she's going to get the

25    $50,000 back that he lost if all he'll do is give her




                                                                     163
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 164 of 227

1     $10,000 more.

2                And you have her interview with the FBI where

3     Ms. Elbaz claimed she had never heard of an investor who

4     tried to get their money out and couldn't.         She just had

5     no idea.   She told them she never communicated with Spot

6     Option, never tried to change a client's risk settings,

7     that bonuses weren't a tool to lock in the client, that

8     she always told her clients, always told investors that

9     95% of people who sent money to this company lost it.

10               The scheme revolved around one central idea.

11    Lie to customers to get them to send money, lie to

12    customers about how much money they were going to make

13    investing in binary options, get the clients' money and

14    don't give it back.

15               Everybody at this company from Ms. Elbaz as the

16    CEO down to the account managers, you heard from four of

17    them, they were telling the same lies for the very same

18    reasons.   That just could not have happened without Ms.

19    Elbaz managing the scheme every single day.

20               She set financial targets for her employees,

21    made sure account managers knew what lies to tell and how

22    to tell them.    The same lies Ms. Elbaz told her employees

23    in recorded training sessions, the same lies circulated to

24    employees in templates, the same lies in the training

25    materials in Ms. Elbaz's own email.        These are the same




                                                                    164
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 165 of 227

1     lies that were told on the phone to investors over and

2     over and over again.      The same lies that were told by the

3     employees who worked for Ms. Elbaz for years.          The

4     evidence doesn't just prove Ms. Elbaz knew about the

5     fraud, it proves she was at the center of it all.

6                 And, ladies and gentlemen, the defendant, she's

7     admitted that she knew it was a crime everywhere to lie to

8     investors about how much money they were going to make in

9     order to get their money.      Yet, the defendant has argued

10    that a legal opinion she received in March 2016 somehow

11    made her believe that the massive fraud scheme she had

12    planned and operated for more than a year was somehow

13    okay.    Those legal opinions are totally worthless.

14                First, there's no legal opinion that says lying

15    to investors about how much money you are going to make is

16    legal.    That opinion doesn't exist.

17                Second, the legal opinion, the one document the

18    defendant is absolutely sure she read in this case, it

19    doesn't even have the right facts about how the company

20    operated.

21                Surprise, surprise, the facts in the legal

22    opinion don't even remotely describe what was actually

23    happening at Yukom.     Surprise, surprise, the defendant and

24    her co-conspirators, they were lying to everyone else.              Of

25    course, they didn't tell their lawyer the truth.           They




                                                                    165
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 166 of 227

1     were running a fraud because there's no way they could get

2     an opinion to sanction what they were actually doing at

3     Yukom.

4                The legal opinion was based on the understanding

5     that Yukom was operating a legitimate business.          You know

6     from the evidence that Yukom wasn't a legitimate business.

7     It was set up and run for one purpose, to commit fraud.

8                The lawyer who wrote the opinion also apparently

9     thought that Yukom didn't recruit clients.         They did.    The

10    lawyer also apparently thought that Yukom didn't receive,

11    keep or manage the customers' money.        You know that isn't

12    even remotely true.     You've heard the testimony.        You've

13    seen the emails.

14               The defendant controlled the bank accounts.           She

15    made decisions on when clients could withdraw their money

16    and she exposed the clients to the market.         It's Yukom,

17    it's the defendant who is constantly switching bank

18    accounts when the bank accounts got referred.

19               And, ladies and gentlemen, both of the opinions

20    the defendant relies upon to say that Yukom wasn't a huge

21    fraud were apparently written -- they were written by the

22    same lawyer in the same month.       The first opinion sets out

23    the facts that I just described, which again are totally

24    wrong.

25               The defendant spent a lot of time on those




                                                                     166
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 167 of 227

1     opinions and I'd like to pull up Exhibit 1010 briefly.

2     Ladies and gentlemen, this is the first opinion from

3     Attorney David Bitton.      It's dated March 3, 2016.       And if

4     you take a look at the seventh page, it talks about the

5     CFTC, U.S. regulator.      And there's a bold and underlined

6     section on this.     It says "there's some conduct that other

7     binary options brokers are engaging in, there is some

8     conduct that's not legal, but Yukom, that's not what Yukom

9     is doing."    You know that that was wrong.

10               Now I'd like to pull up Exhibit 739-T.         Mr.

11    Pollack talked to you about missing pieces.          We'll show

12    you a missing piece.      This is the first time you all are

13    seeing this document.      This is a legal opinion that the

14    defense hasn't shown you.      It's from one month later.

15    This is from the same attorney, the same David Bitton who

16    wrote those two worthless opinions one month earlier.

17               Now this email, you can see it goes to Ms.

18    Elbaz.   If we can pull up the attachment, 739.1?          You can

19    see the same lawyer has emailed, has forwarded to Ms.

20    Elbaz a complaint from a client and this was just admitted

21    for notice, ladies and gentlemen, just to show that Ms.

22    Elbaz received this email and she knew what was in it.

23               But if you take a look at that bottom paragraph,

24    this is a complaint from the client.        The CFTC just

25    published on its website that Binary Book is required to




                                                                      167
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 168 of 227

1     be licensed, but is operating without a license and

2     therefore, was included on the red list.         Same lawyer one

3     month later.

4                Ms. Elbaz is on notice that she probably

5     shouldn't be relying on a legal opinion from the same

6     lawyer one month previous.       It says Yukom is not engaging

7     in the conduct that has been outlawed by the CFTC.

8                Ladies and gentlemen, your common sense tells

9     you these opinions are totally worthless.         The defendant

10    testified she talked to this lawyer many, many times.

11    Yet, she apparently forgot to mention during any of those

12    phone calls that she was training her employees to lie to

13    clients.   She was training her employees to lie to clients

14    about whether they were going to make money investing in

15    binary options because you don't have to go to a lawyer to

16    get an opinion about whether that's legal or illegal.

17    Even Ms. Elbaz admitted she knew that was illegal.           She

18    knew it was fraud to lie about the product, to lie about

19    rates of return.     There's no legal opinion that gave Ms.

20    Elbaz a green light to go defraud her own investors.           That

21    opinion just doesn't exist.

22               Now, ladies and gentlemen, you heard Mr. Pollack

23    claim that there was a fraud at Yukom and we agree.           Maybe

24    there was an agreement he says, but Ms. Elbaz wasn't part

25    of it.   We know that just wasn't true.        No one was hiding




                                                                    168
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 169 of 227

1     anything from Lee Elbaz, ladies and gentlemen.

2                The defendant's scheme, it took place out in the

3     open.   Dozens, later over a hundred employees all at desks

4     on the phone with clients saw the videos, a sign on the

5     wall that said Shut Up And Take My Money.         The defendant

6     sitting feet away, her managers in the middle of the room.

7     Lee Elbaz was at the core of this scheme.

8                Now Mr. Pollack has suggested that maybe Ms.

9     Elbaz got too many emails, didn't open the attachments,

10    didn't see or read the fraud all around her.          Use your

11    common sense, ladies and gentlemen.        You know this isn't

12    true.   You have seen dozens and dozens of emails.

13    Ms. Elbaz took the time to respond to emails if it meant

14    more money would be coming in.       She took the time to

15    respond to emails if it meant she could prevent a

16    withdrawal, keep the client's money.        But she'd like you

17    to believe she had time to read all of those emails, but

18    she didn't have time to read a script for a training

19    course she was given the next day, a script that she asked

20    for?

21               You also heard the defendant argue she never

22    thought there was anything wrong with lying to clients on

23    the phone about her name or where she was calling from.

24    Well, I am first going to tell you the same thing Mr.

25    Atkinson did.    The defendant wishes this was a case just




                                                                    169
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 170 of 227

1     about lying about her name.       But you all know that it's

2     not.   The main purpose of the scheme was to lie to

3     investors about whether they are going to make money in

4     binary options, about whether they had trading experience,

5     about whether the company even had any financial

6     incentives to make their investors money.         Using fake

7     names in a fake location made it harder for Ms. Elbaz and

8     her employees to get caught.       It's the whole point.

9                And again while the defendant wants you to focus

10    just on the lies about the fake names, you know from the

11    evidence in this case that the most vicious, the most

12    damaging lies, the lies that were the most important to

13    this scheme were about whether binary options investors

14    were going to make money.      So whatever you think about the

15    lies about the names and the locations, whether they were

16    used to avoid getting caught or for some other reason,

17    that doesn't change the fact that Ms. Elbaz and her

18    co-conspirators defrauded investors over and over and over

19    again by lying about whether they were going to make any

20    money and whether they were going to give clients their

21    money back.

22               Mr. Pollack also spent a lot of time attacking

23    the government's witnesses, retention agents who worked

24    for Ms. Elbaz and who pled guilty with her -- pled guilty,

25    excuse me, to conspire with her to defraud investors.




                                                                     170
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 171 of 227

1     Mr. Pollack's claim is they are liars.

2                When you go to evaluate their testimony,

3     remember three things.      First, and this is very important,

4     their testimony is corroborated by all of the other

5     evidence in this case.      You don't have to take their word

6     for it, although you could.       All of the emails, all of the

7     other evidence, the recordings, the phone calls, the

8     videos and they corroborate each other.         They've all

9     described the exact same scheme.        They've described how

10    they were trained and how they put that training into play

11    when they talked to investors.

12               Second, remember that all four of those

13    witnesses testified to what they are obligated to do under

14    their cooperation agreement.       To tell the truth.      They

15    explained what they risk by lying, loss of their plea

16    agreements, potential charges.       When you're evaluating

17    their testimony, remind yourself of that.

18               And finally, remember that Ms. Elbaz has

19    attacked these witnesses over and over and over again.

20    But these are the people she hired and trained.          These

21    were her employees.     These were the people she chose to

22    help her lie to investors.

23               You've also heard the defense claim that maybe

24    she didn't understand what was going on, maybe there was a

25    massive fraud scheme at Yukom because English isn't her




                                                                    171
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 172 of 227

1     first language.     Ms. Elbaz's English is totally

2     irrelevant.    English wasn't Or Maymon's first language.

3     It wasn't Elad Bigelman's first language or Nissim Alfasi.

4     It wasn't Shira Uzan's first language.         You heard her

5     testify.   Yukom employees talked to clients in English.

6                You heard testimony that inside Yukom, inside

7     that open office where everyone is sitting right next to

8     each other, they spoke in Hebrew and English.          You've seen

9     translated documents.      They communicated in Hebrew and

10    English regularly inside of Yukom.        You can hear Hebrew

11    and English on the training recordings even from Ms. Elbaz

12    herself using both.

13               This fraud wasn't discussed in English to hide

14    it from Ms. Elbaz and her English didn't stop her from

15    getting on the phone and lying to Thomas Kristiansen in

16    perfect English.     Ms. Elbaz understood exactly what was

17    going on around her and the language is just another

18    excuse.

19               Mr. Pollack also mentioned Aimee Nicolle,

20    mentioned that there may be missing pieces there and what

21    I'd like to do is give you a list of exhibits.          My time is

22    running short.    So I'll give you the full set.        Exhibits

23    432, 789, 790, 1031, 1075, 1081, 1082, 793, and 798.

24               And in particular when you get back to the jury

25    room, take a look at Exhibit 790.        You haven't seen this




                                                                     172
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 173 of 227

1     one before, but it's in evidence.        That's Ms. Elbaz

2     putting Aimee Nicolle, the client she was supposed to be

3     helping on high risk.      Ms. Elbaz claims she tried to help

4     this woman, but you all have seen the evidence.          You know

5     what high risk means.      You know what Ms. Elbaz actually

6     did to her.

7                 And as I said, my time is nearly up, ladies and

8     gentlemen.    Ms. Elbaz told you it wasn't her fault

9     investors lost money.      She testified yesterday that it

10    wasn't her responsibility and you were just told by the

11    defense that she was actually a victim in this scheme.

12                Ladies and gentlemen, enough is enough for

13    blaming everyone else for what happened at this company.

14    This isn't the investors' fault for not following Lee

15    Elbaz's training advice.      And it's certainly not all Ms.

16    Uzan's fault or all Ms. Welles' fault or all Mr. Hadar's

17    fault or all Mr. Smith's fault.        It's not the mystery

18    broker's fault.     It's not the fault of some supposedly

19    rogue employees.     There are no leftover pieces.       There are

20    just more lies and more excuses.        Ms. Elbaz is the one who

21    did this.    This is the defendant's fault.       Enough is

22    enough.    Find her guilty.

23                THE COURT:    Thank you.

24                MR. POLLACK:    Your Honor, may we approach

25    briefly?




                                                                    173
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 174 of 227

1                 THE COURT:    Yes.

2                 (Bench conference:)

3                 MR. POLLACK:    Your Honor, the legal

4     communication from Mr. Bitton and the attachment of the

5     hearsay letter from the opposing counsel was used in two

6     ways.   First of all, Ms. Cottingham said the defense

7     didn't show it to you, which is burden shifting and then

8     she said that this shows that Ms. Elbaz was on notice that

9     this conduct was outlawed by the CFTC.         That's a

10    mischaracterization of the evidence.        Even the opposing

11    counsel doesn't claim that it's outlawed.         That's not what

12    a red notice is.     A red notice is a preliminary finding.

13    It doesn't say that you can't do business.         It's putting

14    the public on warning that you might want to know that we

15    have made a preliminary finding that they may need to be

16    licensed.    That's not outlawing them from doing business

17    with U.S. customers.      So again, I'm going to move for a

18    mistrial or a curative instruction.

19                MS. COTTINGHAM:      So the characterization first

20    is I was very careful to say this was -- this is what she

21    is on notice of.     So I think to that issue, which I don't

22    understand Mr. Pollack to be objecting on that ground, but

23    I think that's exactly what the -- Mr. Pollack has said

24    Ms. Elbaz understood that -- Mr. Pollack has said his

25    understanding was Ms. Elbaz had testified she was allowed




                                                                    174
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 175 of 227

1     to do all of these things under the CFTC's regulation.              He

2     stood up in his closing argument and said that Ms. Elbaz

3     understood that this was legal under the regulation.           They

4     even put on -- he has introduced extensive evidence of the

5     paragraph and we compared it to the legal opinion that he

6     explicitly relied upon which says the CFTC has taken

7     action on certain conduct and I think is completely

8     appropriate as a comparison.

9                THE COURT:     Okay.   So, first off, on the issue

10    of burden shifting, I don't find a violation on that issue

11    for two reasons.     One is my recollection is that Ms.

12    Cottingham said you haven't seen this yet, not that Mr.

13    Pollack specifically or the defense specifically didn't

14    show it to you.     But also given that there was the other

15    communication, I think it is a different situation.           It's

16    not that the defendant didn't put on a case.          But they did

17    put on a case introducing a particular opinion from

18    Attorney Bitton.     So even if there was some reference to

19    the fact that this was the first time, I don't see that --

20    that's more of an issue identifying completeness rather

21    than burden shifting.

22               As for the content of what was said, I don't

23    think it was a direct quote.       Although I do think Ms.

24    Cottingham was largely trying to track what was said.           To

25    the extent there was any issue, I did not detect a




                                                                    175
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 176 of 227

1     material issue in terms of how she was characterizing the

2     opinion.   I think there was some discussion about that it

3     came to Mr. Bitton and not necessarily that -- I mean it

4     wasn't completely clear from her characterization as to

5     who exactly had provided this opinion.

6                But the document is in evidence and I will give

7     an instruction if requested that the jury must again

8     recognize that argument is argument and that it is the

9     exhibits and the testimony that control and their memory

10    of the testimony and what did the document say.          I'm not

11    going to single out any particular document or exhibit or

12    piece of argument from either side in that regard.           So I'm

13    happy to do that for everyone's benefit.

14               MR. POLLACK:     Your --

15               MS. COTTINGHAM:     Your Honor, if I could also

16    just put on the record, of course, that Mr. Pollack did

17    squarely address this document preemptively in his

18    closing.   So I think to the extent he's now arguing that

19    there's -- I'm fine with a curative instruction.           But I do

20    think that this document came in.        He knew exactly what we

21    were going to do with it and he made his argument about

22    it.

23               MR. POLLACK:     Your Honor, if I might?

24               THE COURT:     I mean for the record, he did do

25    that.   I don't know if that sort of addresses what Mr.




                                                                    176
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 177 of 227

1     Pollack is saying.     But I think it is an important part of

2     the record to note that he did have an opportunity to talk

3     about it and he did at least give one characterization.

4     He obviously didn't have a chance to respond to your

5     version of it.

6                MR. POLLACK:     Right.   The problem, Your Honor,

7     is the mischaracterization of it.        What Ms. Cottingham

8     said was that Ms. Elbaz was on notice that the conduct was

9     outlawed by the CFTC.      The CFTC wasn't saying anything

10    about Yukom at all.     It wasn't saying anything about

11    Binary Book or Big Option's conduct.        It was a licensing

12    matter.   It was saying it had made a preliminary finding

13    that it needed a license.

14               There is nothing -- there is no way to read that

15    document to plausibly say that it was putting Ms. Elbaz on

16    notice that the conduct had been outlawed by the CFTC.              So

17    it is the mischaracterization of the evidence that is

18    problematic --

19               THE COURT:     Well, again, I mean I understand

20    neither side was directly quoting from these documents.             I

21    think both sides were arguing from these documents and I

22    definitely think that while it was permissible, I think

23    the defense using Exhibit 1010 I think it was, I mean

24    obviously, you were arguing from it.        You weren't just

25    saying here is what it said, direct quote.         You were




                                                                    177
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 178 of 227

1     arguing an interpretation.       So I don't see that as being a

2     grounds to do more than what I've already suggested.

3                Although I am willing to if it's -- because I

4     think it applies in general is that if in saying that, of

5     course, the arguments are not evidence, the exhibits and

6     the testimony are, I am willing to say that with respect

7     to what you've heard regarding legal opinions, that it's

8     the documents and the testimony that controls --

9                MS. COTTINGHAM:      But, Your Honor --

10               THE COURT:     -- and I think that's as far as I

11    will go.

12               MS. COTTINGHAM:      -- because I think that the

13    entire argument the defense has made is that Ms. Elbaz

14    relied on these opinions to believe that what she was

15    doing was legal.

16               THE COURT:     No.   I agree.   I'm not saying that

17    there is -- I'm not finding anything improper here.           But I

18    am saying that again it's -- because no one is quoting

19    directly, I am comfortable as a belt-and-suspender

20    situation to give an instruction regarding either legal

21    opinions or evidence more generally, that they should rely

22    on their recollection of the testimony and what they see

23    in the exhibits and not what they hear in argument.

24               MR. POLLACK:     Your Honor, there is a difference

25    between characterizing evidence and mischaracterizing




                                                                    178
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 179 of 227

1     evidence.    There was nothing in my argument that is a

2     mischaracterization of the actual evidence, which, by the

3     way, was up on the screen as I was talking.

4                 THE COURT:    I didn't say it was.

5                 MR. POLLACK:    I understand.     But my point is

6     there is no equivalency.      The fact that I characterized

7     evidence that related to legal opinions has nothing to do

8     with the fact that the government mischaracterized a piece

9     of evidence, a meaningful piece of evidence in its closing

10    argument.    It is simply not entitled to do that and so

11    that is --

12                THE COURT:    I'm not finding a

13    mischaracterization.      I'm finding argument.      To the extent

14    there was a mischaracterization, I think the instruction

15    will cure it and that's why I am finding it will cure it.

16    And again if you want me to narrow it to legal opinion

17    testimony, I can do that.      But I'm not going to single out

18    a particular document or a particular line of argument in

19    this instance.    So that's where I am on this.

20                MR. POLLACK:    Given that ruling which I maintain

21    my objection to --

22                THE COURT:    Of course.

23                MR. POLLACK:    -- my preference would be simply a

24    generic instruction reminding them again --

25                THE COURT:    Okay.   I'll do that before I move to




                                                                    179
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 180 of 227

1     the general instructions on deliberations.

2                MR. POLLACK:     Thank you, Your Honor.

3                MS. COTTINGHAM:     Thank you, Your Honor.

4                (In open court:)

5                THE COURT:     Ladies and gentlemen, thank you for

6     being so patient.     As I said, I think we're all hungry.

7     So I'm going to try to move through this last portion

8     efficiently.

9                Before I get to the instruction about directions

10    on deliberations, I did just want to offer one further

11    instruction.    I just want to remind everybody the closing

12    arguments are not evidence.       That to the extent you heard

13    something that either based on your -- it is your memory

14    of the testimony and your view of the exhibits that you

15    receive that are -- that's the evidence.         If there is any

16    discrepancy between your memory of the testimony and

17    what's in the exhibits and what you heard from the

18    attorneys as to what one -- a document says or what a

19    witness said, it is your view of the evidence that

20    controls and the arguments are not evidence.          I just want

21    to remind you of that.

22               Now thank you for your attention today during my

23    instructions on the law and the attorneys' closing

24    arguments.    We've now reached the time for you to begin

25    your deliberations on the case.       My warnings not to




                                                                    180
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 181 of 227

1     discuss the case among yourselves will no longer apply

2     once you begin your deliberations.        At that time it will

3     be your job to discuss the case and reach a verdict.

4                However, my preliminary instructions that you

5     are not to discuss this case with family members, friends,

6     co-workers, the media or anyone else and that you are not

7     to do any independent research about it still applies

8     during your deliberations.       Specifically, during your

9     deliberations, you should not discuss the case with or

10    provide any information about the case to anyone.           This

11    includes discussing the case in person, in writing, by

12    phone, by any electronic means, via text messaging, email,

13    Facebook, Twitter, LinkedIn, blogging, Internet chat room

14    or anything else or website or anything else.          You may not

15    talk to anyone on the phone or in person, correspond with

16    anyone or communicate by electronic means about this case

17    with anyone except with your fellow jurors and then only

18    while you are in the jury room.

19               If you are asked or approached in any way about

20    your jury service or anything about this case, you should

21    respond that you have been ordered by the judge not to

22    discuss the matter and you should report the contact to

23    the Court as soon as possible.

24               You should not try to access any information

25    about the case or do any research on any issue that arose




                                                                    181
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 182 of 227

1     during the trial from any outside source including

2     dictionaries, reference books or anything on the Internet.

3     Information that you find on the Internet or in a printed

4     reference might be incorrect or incomplete.          And in our

5     court system as I said at the beginning of the trial, it's

6     important that you not be influenced by anyone or anything

7     outside this courtroom.      Your sworn duty is to decide this

8     case solely and wholly on the evidence that was presented

9     to you in this courtroom.

10               Now when you retire to the jury room, your first

11    order of business before or after you have lunch is to

12    select one member of the jury to serve as your foreperson.

13    And the foreperson will sign all communications with the

14    Court, including the verdict form and will be your

15    spokesperson here in court.

16               I am sending a copy of all the exhibits as well

17    as recordings that you've heard.        I am providing the

18    English language -- transcripts of English recordings

19    which are not evidence, but they are just to assist you

20    with the deliberations.      But you should remember those are

21    not evidence.    They are just there to assist you.

22               And I am sending you a copy of the indictment

23    into the jury room for you to have during deliberations

24    and you may use it to review the specific charges against

25    the defendant.    But you are reminded however that the




                                                                    182
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 183 of 227

1     indictment is merely an accusation and it is not to be

2     used by you as any proof of the conduct charged.

3                Now if you need to communicate with me during

4     your deliberations, such communication must be made in

5     writing in a note signed by your foreperson or by one or

6     more members of the jury.      You should give the note to the

7     bailiff who is the security officer who will be sitting

8     outside the jury room.

9                I will respond to any notes as promptly as I can

10    either in writing or by having you return here into the

11    courtroom so I can speak to you in person.         I usually must

12    consult with the attorneys before responding and because

13    that may take some time, you should continue to deliberate

14    while you wait for a response.

15               No member of the jury should ever attempt to

16    communicate with me by any means other than a signed

17    writing.   I will never communicate with any member of the

18    jury on any subject touching the merits of the case other

19    than in writing or orally here in open court.

20               You are never to reveal to any person and must

21    not include in any note to me how the jury stands

22    numerically or otherwise until after you have reached a

23    unanimous verdict.

24               Now you will note from the oath about to be

25    taken by the bailiff that he, too, as well as all other




                                                                    183
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 184 of 227

1     persons are forbidden to communicate in any way or manner

2     with any members of the jury on any subject touching on

3     the merits of the case.

4                Now as I explained earlier, the government must

5     prove each of the essential elements of the charged crimes

6     beyond a reasonable doubt.       Your function during jury

7     deliberations is to weigh the evidence in the case and

8     determine whether or not the defendant is guilty solely on

9     the basis of such evidence.       If the government succeeds in

10    meeting its burden, your verdict should be guilty.           If it

11    fails, it should be not guilty.       To report a verdict, it

12    must be unanimous.

13               Each of you as a juror is entitled to your

14    opinion.   You should, however, exchange views with your

15    fellow jurors.    That is the very purpose of jury

16    deliberations, to discuss and consider the evidence, to

17    listen to the arguments of your fellow jurors and to

18    present your individual views.

19               In reaching a unanimous verdict, it is your duty

20    as jurors to consult with one another and to deliberate

21    with a view towards to reaching an agreement if you can do

22    so without violence to individual judgment.          Each of you

23    must decide the case for yourself, but do so only after an

24    impartial consideration of the evidence in the case with

25    your fellow jurors.




                                                                    184
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 185 of 227

1                In the course of your deliberations, do not

2     hesitate to reexamine your own views and change your

3     opinion if you are convinced that it is erroneous.           But if

4     after carefully considering all of the evidence and the

5     arguments of your fellow jurors, you have a conscientious

6     view that differs from the others, do not surrender your

7     honest convictions solely because of the opinion of your

8     fellow jurors, because you are outnumbered or for the mere

9     purpose of returning your verdict.

10               Your final vote must reflect your conscientious

11    conviction as to how the issue should be decided.           Your

12    verdict, whether guilty or not guilty, must be unanimous

13    reflecting the considered judgment of each and every one

14    of you.

15               You will return your verdict by marking answers

16    to the written questions in the verdict form which will be

17    provided to you.     Each answer is to be marked in the space

18    provided after each question.       It is your duty to answer

19    each of the questions in accordance with the evidence in

20    this case.    Please follow the instructions on the verdict

21    form carefully and the foreperson should mark the answers

22    and sign the verdict form.

23               When you have reached a unanimous verdict, send

24    a note to me through the bailiff stating that you have

25    reached a verdict without stating the verdict itself.           Do




                                                                    185
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 186 of 227

1     not send the verdict form.       When asked to do so, return to

2     the courtroom and have your foreperson bring the verdict

3     form with him or her.

4                I do want to talk a little about the

5     deliberations schedule.      You're getting the case now at

6     about 1:35 p.m.     Lunch will be waiting for you after this

7     is over.   There is no time limit on how long your

8     deliberations will take.      That is a matter, of course,

9     that the jury will decide as you go along.         But I do ask

10    you that in terms of the time you spend on a day, I would

11    ask you to do your best to stay to the regular court

12    schedule that we have followed, which is largely 9 a.m. to

13    5 p.m.

14               And so at the end of any day of deliberations,

15    if you are coming back the next day, what I would ask you

16    to do is to have the foreperson send me a note shortly

17    before you leave whether that's a little before 5:00 or

18    whenever you choose to do so and I will send you a note

19    back letting you know that I've got it, that I know you

20    are leaving and release you for the day and in the note,

21    you could also tell me that you plan to come back the next

22    day which ideally will be 9 a.m., but if there is some

23    adjustment to that that you want to make, you can propose

24    it.

25               The next day you would come back to the jury




                                                                    186
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 187 of 227

1     room.   But both at the end of the day as you're leaving

2     and the next morning when you return, please keep in mind

3     that deliberations can only occur in the jury room when

4     everyone is there when the foreperson has convened the

5     deliberations.

6                So as you are walking out in groups of two or

7     three or walking in the next morning, the old instruction

8     still apply that you can't discuss the case among

9     yourselves or consider outside information.          And of

10    course, what I said earlier goes for the evenings in

11    between that you can't discuss the case among yourselves

12    or with anyone else during that time period.

13               The deliberations must take place while you're

14    all there with the foreperson having convened the

15    deliberations and then that schedule will continue as

16    necessary in terms of sending me a note at the end of the

17    day.    And then in the morning, you would send me a note as

18    well just telling me you're here, although we'll probably

19    know that.    But send me a note when everyone is here and

20    your deliberations have begun.

21               So I believe that tells you everything you need

22    to know about the schedule.       The last thing though I need

23    to tell you is that a deliberating jury consists of 12

24    jurors, not 14 as there are now.        We've had 14 throughout

25    the trial because it's a good practice to have alternate




                                                                    187
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 188 of 227

1     jurors in the event that during the trial, one or more of

2     the jurors can no longer sit on the jury.

3                So at this time I'm going to tell our alternate

4     jurors, who are Jurors Number 13 and 14 in the back row

5     closest to the door, that you are the designated

6     alternates and so you will not join in the deliberations

7     that are about to begin.

8                Now let me say two things to our alternate

9     jurors.   First, your service is not yet complete.          In the

10    event that during the deliberations, a juror for whatever

11    reason cannot continue with the deliberations, we will

12    call you off the bench, so to speak, and send you in to

13    substitute for that juror.

14               Now if that happens, you would not join in the

15    middle of the deliberations.       The rules require that the

16    jury would start deliberations all over again so the new

17    deliberating juror is not at a disadvantage.

18               So as of now, you are free to leave the

19    courthouse and go back to your regular life.          But please

20    leave your contact information with the courtroom clerk so

21    that you can -- we can reach you if we need to call you

22    back for deliberations.

23               Also because there remains the possibility that

24    you may be pressed into service and into deliberations,

25    you must continue to follow my previous instructions that




                                                                    188
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 189 of 227

1     you not discuss the case with any other juror on this

2     case, that you not discuss it with anyone else in person

3     or electronically, that you not read anything about the

4     case and you not conduct any research about the case.

5     Once a verdict has been returned, the courtroom clerk will

6     contact you to inform you of the verdict and remove that

7     restriction.

8                The second thing I want to say to our alternates

9     is a thank you.     Assuming it's the end of your jury

10    service, I know some alternates are disappointed, others

11    are relieved that they do not participate in the

12    deliberations, but your service throughout the trial has

13    been a crucial part of our ability to fulfill the

14    Constitution's guarantee of a trial by jury and to ensure

15    that our system of justice remains in the hands of the

16    people.   So before you leave, if you don't mind waiting,

17    I'd like to personally thank you for your service in this

18    case.

19               So with that, I'm going to ask the bailiff to

20    come forward.

21               THE CLERK:     Please raise your right hand.

22               (Bailiff sworn.)

23               COURT SECURITY OFFICER:       I do.

24               THE CLERK:     Please state your first and last

25    name for the record and spell your name.




                                                                    189
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 190 of 227

1                COURT SECURITY OFFICER:       Marvin Dorsey.

2     M-A-R-V-I-N.    D-O-R-S-E-Y.

3                THE CLERK:     Thank you.

4                THE COURT:     Thank you very much, sir.

5                So the bailiff will lead you into deliberations.

6     Again, thank you so much for your patience this morning,

7     particularly with the late lunch.        I never like waiting

8     this long and I'm sure you don't either.         So thank you

9     very much for your patience.

10               (Jury excused.)

11               THE COURT:     Thank you, everyone.     Please be

12    seated.

13               I just want to make sure that the clerk has

14    everyone's contact information.        If you haven't given it

15    to her, give it to her before you leave.         Ideally, of

16    course, everyone is closeby in the event of questions and

17    a verdict.    Is there anything else we need to discuss at

18    this point?

19               MR. POLLACK:     Your Honor, just on the closeby,

20    does the Court require us to be in the building or is it

21    okay if we step out to get something to eat?

22               THE COURT:     It's okay to step out.      I mean I

23    think ideally, you know, five, ten minutes away would be

24    ideal.    There is sometimes -- as I said, the jury usually

25    likes to get answers to questions as soon as possible.




                                                                     190
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 191 of 227

1                MR. POLLACK:     Sure.    Sure.

2                THE COURT:     But so long as we can reach you

3     immediately if you're within five or ten minutes, I think

4     that will be okay.

5                MR. POLLACK:     Great.   Thank you, Your Honor.

6                THE COURT:     And just make sure all the exhibits

7     and everything are in order with the clerk before you

8     leave for lunch.     Thank you very much.

9                (Proceedings concluded.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                    191
     Case 8:18-cr-00157-TDC Document 310 Filed 08/20/19 Page 192 of 227

1                      CERTIFICATE OF REPORTER

2

3                I, Lisa K. Bankins, an Official Court Reporter

4     for the United States District Court for the District of

5     Maryland, do hereby certify that I reported, by machine

6     shorthand, in my official capacity, the proceedings had

7     and testimony adduced upon the trial in the case of the

8     United States of America versus Lee Elbaz, Criminal Action

9     Number TDC-18-00157, in said court on the 1st day of

10    August, 2019.

11               I further certify that the foregoing 191 pages

12    constitute the official transcript of said proceedings, as

13    taken from my machine shorthand notes, together with the

14    backup tape of said proceedings to the best of my ability.

15               In witness whereof, I have hereto subscribed my

16    name, this 18th day of August, 2019.

17

18

19                                       Lisa K. Bankins

20                                       Lisa K. Bankins
                                         Official Court Reporter
21

22

23

24

25




                                                                    192
                              $109 million [1] 97/19            1:35 [1] 186/6
                              $12 [1] 97/22                     1st [4] 34/7 34/24 35/2
 COURT Case
       SECURITY OFFICER: [2] $12
            8:18-cr-00157-TDC    Document    310 97/22
                                   million [1]     Filed 08/20/19 192/9
                                                                    Page 193 of 227
 189/22 189/25                $125,000 [1] 147/19
 MR. ATKINSON: [16] 93/14     $15,000 [3] 123/7 123/9           2
 94/6 101/12 101/24 124/20     160/24
 124/23 125/2 125/4 125/11                                      20  [6] 106/3 115/12 139/7
                              $17,000 [1] 122/2                   142/15 145/18 153/14
 125/16 125/19 125/23 126/2   $170,000 [1] 147/23
 127/22 128/2 128/19                                            20/20 [1] 153/14
                              $175,000 [1] 148/4                2000 [1] 1/18
 MR. POLLACK: [74] 3/12 3/17 $180,000 [1] 105/1
 4/2 4/9 4/12 4/16 5/7 5/17                                     20006 [1] 1/19
                              $20,000 [1] 160/24                2014 [7] 64/7 79/5 96/2 97/5
 5/23 6/3 6/14 6/18 16/6 17/7 $250,000 [1] 110/2
 17/18 17/23 18/3 20/8 20/11 $30,000 [1] 120/23                   100/3 145/6 145/16
 20/16 21/1 23/19 24/10 24/23 $33,000 [1] 115/18                2015 [9] 64/22 65/9 97/8
 25/3 26/4 26/10 26/14 26/19 $35,000 [1] 122/13                   101/3 104/19 115/5 121/15
 26/22 26/24 27/1 27/3 28/3                                       121/22 140/19
                              $400 [1] 110/6                    2016 [14] 8/11 12/17 19/14
 28/8 28/11 29/16 31/10 31/15 $45,000 [2] 122/14 147/17
 32/7 33/20 33/24 34/21 35/10 $50,000 [6] 109/19 110/7            24/25 65/19 97/17 98/6
 35/21 38/5 93/13 124/10                                          106/24 106/25 107/23 123/3
                               110/12 110/22 138/23 163/25        160/25 165/10 167/3
 124/14 126/20 127/16 127/21 $7,000 [1] 115/22
 129/15 129/20 131/22 132/5                                     2017 [4] 64/8 98/8 98/10
                              $80,000 [2] 122/13 123/23           140/21
 132/9 132/19 133/5 134/6     $9 [1] 97/20
 134/8 173/23 174/2 176/13                                      2018 [4] 18/20 18/23 28/14
                              $9 million [1] 97/20                140/22
 176/22 177/5 178/23 179/4
 179/19 179/22 180/1 190/18                                     2019  [4] 1/5 140/23 192/10
                              '                                   192/16
 190/25 191/4
 MR. VAN DYCK: [48] 5/11      '17 [1] 79/5                      20530 [1] 1/13
 5/14 6/23 7/6 7/10 7/16 8/8 0                                  20770 [1] 1/22
 9/11 9/24 11/6 11/15 11/21                                     22 [2] 102/21 104/20
 12/3 12/11 12/15 12/21 13/1 0001490486 [1] 18/19               22.1 [10] 137/21 138/3 138/8
 13/5 13/19 15/23 17/14 18/1  00157   [2]   1/3  192/9            138/12 138/18 138/19 139/4
 21/23 22/15 22/21 22/24 23/4 1                                   139/19 155/22 156/25
 23/22 27/6 27/11 27/17 27/22                                   22.8 [1] 105/12
 31/8 31/12 31/19 31/23 32/1 10 [7] 96/17 147/9 147/13          22nd [2] 143/5 143/6
 32/21 32/24 33/3 33/8 33/13   147/16 147/17 147/21 147/22 24th [2] 8/15 13/1
 35/1 35/9 35/14 36/20 37/11 10,000 [1] 110/9                   25 [4] 96/17 102/21 107/10
 38/2                         100  [1]    122/16                  108/19
 MS. COTTINGHAM: [7] 31/16    101  [2]    101/8  122/16         250K  [1] 109/25
 162/6 174/18 176/14 178/8    1010 [2] 167/1 177/23             28 [1] 64/22
 178/11 180/2                 1011 [1] 140/9                    28-page [1] 108/8
 THE CLERK: [3] 189/20        1012  [1]    140/8                29 [1] 38/8
 189/23 190/2                 102 [1] 122/16
                              1022 [9] 19/1 19/16 24/24         3
 THE COURT: [137] 3/1 3/16
 4/1 4/8 4/10 4/15 5/6 5/8     25/2  25/25   26/14  29/1 30/4   30  [4] 31/21 111/23 139/7
 5/12 5/16 5/22 6/1 6/9 6/16   30/14                              142/15
 6/20 7/5 7/7 7/12 8/5 9/1    103 [1] 112/5                     300 [1] 145/5
 9/18 10/6 11/7 11/20 11/22   1031  [1]    172/23               302 [1] 145/15
 12/8 12/12 12/19 12/23 13/2 1038 [1] 140/6                     33 [1] 97/9
 13/16 13/21 15/24 16/15      1075 [1] 172/23                   34 [1] 31/25
 17/17 17/21 17/24 18/2 19/18 1081  [1]    172/23               35 [1] 145/18
 20/9 20/13 20/17 21/21 22/13 1082 [1] 172/23                   36 [1] 108/6
 22/20 22/22 23/2 23/18 23/20 11 [16] 65/9 121/21 124/16        37 [1] 137/4
 24/9 24/19 25/1 25/17 26/7    124/19   126/7  126/8  127/22    38 [1] 96/21
 26/11 26/17 26/20 26/23       127/25 129/10 129/11 130/23 39 [1] 2/5
 26/25 27/2 27/4 27/9 27/13    131/9 132/3 133/16 133/19
                               133/19                           4
 27/20 27/23 28/6 28/9 29/6
 29/18 31/11 31/17 31/21      12  [1]   187/23                  40  [2] 96/21 105/22
 31/25 32/4 32/14 32/23 32/25 129 [4] 31/14 31/16 31/20         401-K's [1] 108/11
 33/6 33/9 33/14 34/17 34/22   37/15                            403 [6] 15/18 26/6 29/2
 35/6 35/12 36/12 36/23 37/1 13 [1] 188/4                         30/20 30/21 31/6
 37/15 38/4 38/8 93/7 93/15   131 [1] 97/7                      41 [1] 83/21
 93/18 93/21 124/12 124/17    134 [1] 2/8                       42 [1] 135/1
 124/22 124/25 125/3 125/9    1343 [2] 66/5 79/22               430 [1] 112/4
 125/12 125/17 125/21 125/24 1349 [2] 79/3 79/24                432 [1] 172/23
 126/5 127/12 127/20 127/25   137 [1] 119/14                    44 [1] 135/3
 128/15 129/13 129/18 130/9   14 [5] 19/13 24/25 187/24         442 [5] 5/21 5/21 5/24 7/4
 131/25 132/8 132/17 132/20    187/24 188/4                       7/6
 132/24 133/7 134/7 161/20    140 [1] 97/21                     45 [3] 18/2 18/3 95/19
 173/22 173/25 175/8 176/23   1400 [1] 1/13                     46 [1] 97/19
 177/18 178/9 178/15 179/3    15 [4] 65/19 107/9 108/19         47 [1] 102/20
 179/11 179/21 179/24 180/4    123/3                            476 [1] 121/7
 190/3 190/10 190/21 191/1    162 [1] 2/9
 191/5                        17 [1] 126/2                      5
                              170,000 [1] 147/19                5-T [1] 126/17
$                             18 [9] 66/5 75/25 79/2 79/21 50 [1] 147/22
$1.5 [1] 97/7                  79/24 105/20 126/2 126/2         500 [2] 110/13 138/24
$1.5 million [1] 97/7          126/5                            50K [2] 110/6 116/24
$10,000 [5] 110/9 110/13      18th [1] 192/16                   51 [1] 135/3
 116/18 138/23 164/1          19 [2] 122/1 126/2                54.4 [1] 103/18
$109 [1] 97/19                191 [1] 192/11                    55 [1] 112/12
5                              76/18 76/21 77/2 77/21 78/22 actual [14] 23/15 36/1 89/9
                               89/21                            107/4 129/12 133/25 133/25
58.1 [1]  102/13
       Case  8:18-cr-00157-TDCabetting
                                Document
                                       [3] 310
                                             76/8Filed 08/20/19 137/23
                                                   76/23          Page 150/21
                                                                       194 of 227
                                                                              152/10 152/11
588 [1] 115/20                 77/18                            155/21 160/13 179/2
5:00 [1] 186/17               abettor [4] 75/24 77/18 78/3 actually [26] 8/17 15/14
6                              78/5                             16/3 17/1 58/6 69/12 69/13
                              ability [3] 41/13 189/13          69/18 75/5 76/17 78/12 78/16
602 [1] 115/23                 192/14                           78/17 81/24 88/18 125/2
608 [1] 115/17                able [8] 13/24 58/19 95/5         128/24 133/2 133/16 140/15
613 [3] 11/8 14/7 14/8         115/14 122/25 123/19 136/18      144/17 163/18 165/22 166/2
615 [1] 104/23                 161/3                            173/5 173/11
616 [1] 105/5                 about [251]                     added [3] 113/11 117/21
617 [1] 105/9                 above [1] 33/7                    126/12
619 [1] 105/18                abroad [1] 97/23                addition [5] 69/4 91/9
62 [1] 123/11                 absence [1] 90/23                 107/16 112/20 133/20
629 [1] 105/24                absolute [1] 151/18             additional [5] 37/10 59/8
630 [1] 105/24                absolutely [5] 26/1 146/4         91/11 92/20 133/11
6500 [1] 1/22                  151/16 162/9 165/18            additions [1] 82/17
67 [1] 123/14                 abstract [1] 5/11               address [6] 6/3 20/12 20/13
686-T [1] 108/6               academy [1] 122/22                33/18 161/3 176/17
696 [1] 116/22                accept [7] 19/8 21/13 25/7      addresses [1] 176/25
7                              39/24 47/20 56/24 130/15       addressing [1] 16/11
                              accepted [2] 41/11 41/15        adduced [1] 192/7
710 [1] 123/15                accepting [1] 111/14            adjustment [3] 113/21 126/18
73 [1] 106/1                  access [1] 181/24                 186/23
739 [12] 17/20 17/24 26/7     accident [2] 70/18 83/20        admissibility [2] 43/16
 27/7 27/20 28/12 29/1 34/1   accidentally [1] 128/7            46/22
 36/21 37/13 37/19 37/21      accomplish [3] 81/7 81/20       admissible [8] 6/23 7/10
739-T [9] 17/20 17/24 22/16    90/7                             9/23 17/1 20/3 20/22 23/22
 25/20 36/21 37/13 37/19      accomplished [2] 68/16 81/3       43/11
 37/21 167/10                 accomplishment [2] 67/10        admit [1] 26/7
739.1 [7] 18/5 21/9 36/21      87/14                          admits [1] 143/14
 37/13 37/19 37/22 167/18     accordance [5] 22/6 62/22       admitted [21] 37/23 43/20
739.1-T [7] 25/20 29/11        82/4 89/19 185/19                45/9 45/11 45/13 46/19 47/13
 36/21 37/14 37/19 37/22      According [2] 137/25 138/5        49/4 61/10 89/23 104/2
 37/22                        Accordingly [5] 60/22 74/23       112/16 117/13 118/17 119/24
739.2 [5] 18/5 36/22 37/14     76/14 81/15 90/10                121/20 126/16 132/4 165/7
 37/19 37/22                  account [23] 7/22 8/13 10/21 167/20 168/17
75 [1] 112/12                  12/2 13/10 14/20 14/21 15/1 admitting [4] 29/23 47/1
754.1 [1] 139/5                15/7 65/5 66/1 99/2 100/10       49/1 118/20
789 [1] 172/23                 113/16 113/21 115/21 122/17 advance [1] 14/13
79 [2] 5/23 13/17              123/12 123/22 126/18 162/25 advantage [3] 67/17 102/11
790 [11] 7/4 31/14 31/17       164/16 164/21                    151/13
 31/25 32/6 32/20 36/22 37/13 accounts [7] 19/10 25/10        adversary [1] 28/21
 37/18 172/23 172/25           95/5 108/13 166/14 166/18      advertising [1] 96/5
792 [3] 31/15 31/17 37/15      166/18                         advice [8] 28/23 100/17
793 [14] 5/20 5/23 6/13 7/4 accurate [3] 49/8 49/11             135/11 135/13 153/20 158/25
 7/6 8/10 12/4 34/22 35/9      54/15                            159/1 173/15
 36/18 37/13 37/18 37/21      accusation [3] 43/24 62/3       advised [3] 48/20 87/19
 172/23                        183/1                            87/25
794 [5] 5/21 5/23 7/4 7/6     accused [1] 74/22               adviser [1] 148/15
 15/11                        achieve [1] 82/9                affect [2] 43/18 54/7
795 [2] 6/11 15/11            acquiescence [2] 77/16 87/5 affirmative [1] 55/16
797 [6] 5/21 7/4 7/6 13/17    acquit [5] 44/15 60/25 61/5 afraid [6] 98/12 98/12
 13/18 15/11                   83/9 92/5                        149/25 150/2 150/3 153/14
798 [11] 5/22 5/24 7/4 7/6    across [1] 117/21               after [42] 12/9 12/10 12/12
 34/10 35/11 36/18 37/13      act [21] 13/13 63/21 70/16        12/19 12/20 19/14 22/2 23/17
 37/18 37/21 172/23            71/21 72/3 72/13 76/4 77/7       34/8 35/2 35/5 36/9 44/17
8                              77/10 81/7 81/19 82/19 83/18 55/3 56/23 58/11 60/22 61/2
                               83/23 86/17 91/12 91/18          92/19 95/9 96/17 108/20
80-year-old [1] 123/24         91/24 92/3 98/21 161/13          109/17 119/25 132/15 136/13
801 [2] 32/16 36/23           acted [10] 7/1 35/20 70/19        144/22 145/4 145/6 145/14
82 [1] 106/2                   70/25 71/3 71/7 71/9 72/6        145/17 145/21 145/23 146/22
823 [3] 17/12 17/12 17/16      75/2 78/17                       151/21 152/9 182/11 183/22
85 [1] 106/3                  acting [5] 9/1 73/11 84/16        184/23 185/4 185/18 186/6
87 [2] 138/8 157/6             138/17 138/17                  afternoon [3] 107/1 143/6
88 [1] 106/1                  action [6] 67/11 77/8 78/10       147/14
8:30 [1] 1/6                   133/21 175/7 192/8             again [41] 3/3 4/9 8/17 13/4
9                             actions [3] 77/25 81/14           16/4 16/23 17/23 19/19 22/7
                               81/17                            30/21 31/1 35/8 36/14 43/4
94 [1] 2/7                    activities [2] 82/18 86/4         95/7 104/10 110/10 116/25
95 [5] 156/6 156/10 156/11    activity [4] 19/11 25/10          121/14 126/15 132/4 134/25
 156/13 164/9                  58/8 136/12                      150/21 152/6 154/24 156/1
                              actors [1] 150/16                 162/24 163/19 165/2 166/23
A                             acts [20] 62/12 72/18 73/18       170/9 170/19 171/19 174/17
a.m [3] 1/6 186/12 186/22      76/23 84/23 85/22 86/13 87/7 176/7 177/19 178/18 179/16
A/K/A [1] 146/2                89/8 89/24 89/25 90/10 90/13 179/24 188/16 190/6
abet [1] 77/3                  90/15 90/18 90/22 90/24        against [17] 44/8 54/11 60/7
abets [2] 76/2 76/12           90/25 91/2 91/4                  61/25 62/3 76/1 76/6 89/24
abetted [8] 64/17 66/25
A                              171/6 171/8 171/12 173/4        Annapolis [2] 119/16 123/4
                               173/15 173/16 173/16 173/17 another [46] 16/25 17/6
against...
       Case[9]  90/3 90/21
            8:18-cr-00157-TDC   Document
                               174/6  175/1 310   Filed
                                             177/10     08/20/19 19/24
                                                     180/6         Page24/6
                                                                        195 27/25
                                                                            of 22731/1 34/2
 91/8 112/4 112/24 114/16      182/13 182/16 183/25 185/4        52/18 52/22 53/4 63/23 67/18
 126/23 151/20 182/24          187/14 188/16 191/6               67/22 69/8 70/11 70/21 72/5
age [6] 42/10 109/14 109/16 allegation [1] 126/23                76/5 76/12 76/16 76/22 76/24
 149/2 149/4 149/11           allegations [2] 15/12 118/10 77/3 78/23 83/8 88/3 101/20
agent [8] 4/11 4/15 4/16      alleged [12] 63/25 66/20           102/15 105/5 105/13 111/6
 89/12 90/8 146/17 153/9       67/24 69/7 70/10 80/22 80/25 112/10 113/15 113/18 114/18
 157/16                        85/22 86/21 90/25 98/18           116/15 117/1 122/7 123/6
agents [7] 100/3 142/20        99/15                             123/9 123/24 126/25 141/24
 144/23 144/25 145/2 162/16   allegedly [1] 62/12                155/4 172/17 184/20
 170/23                       alleges [1] 63/19                answer [28] 46/7 46/15 47/5
ago [1] 29/16                 allow [19] 14/24 15/9 15/9         78/13 78/20 115/19 142/10
agree [11] 13/23 15/22 23/8    15/23 16/2 16/17 16/20 25/20 142/15 143/2 143/20 143/22
 79/10 99/25 131/7 132/18      25/25 26/4 26/16 32/20 33/15 144/1 144/4 144/18 145/1
 134/20 153/1 168/23 178/16    36/14 42/14 43/6 43/15 92/13 146/15 147/2 147/5 147/16
agreed [14] 3/20 47/17 58/14 161/14                              148/9 148/15 148/19 148/21
 99/10 100/25 104/13 104/14   allowed [3] 26/14 158/21           149/4 149/4 151/25 185/17
 104/15 116/5 116/25 148/19    174/25                            185/18
 151/21 159/3 160/17          allowing [4] 16/17 29/1 29/1 answered [3] 46/12 116/11
agreeing [3] 3/19 115/8        90/2                              153/16
 117/1                        allows [1] 58/10                 answers [7] 41/14 41/16 78/2
agreement [35] 47/15 47/18    almost [2] 72/10 141/6             78/8 185/15 185/21 190/25
 58/16 80/7 80/13 80/14 80/15 alone [17] 40/5 42/22 44/14 anticipate [2] 161/2 161/8
 80/24 81/9 81/16 82/1 82/2    48/21 50/19 50/20 52/22 57/8 anticipated [2] 37/7 132/25
 85/16 85/19 87/21 98/20       57/24 60/15 60/19 68/13 96/8 any [141] 11/4 14/3 18/16
 98/23 99/1 99/7 99/12 99/25   106/12 154/12 158/5 159/8         24/11 24/12 29/21 29/22
 106/18 107/20 109/2 111/6    along [3] 9/1 21/3 186/9           37/10 37/11 38/14 38/17
 117/7 117/9 117/10 117/11    already [7] 32/1 33/23 80/19 38/19 40/2 40/3 40/5 40/9
 117/12 117/14 118/10 168/24   84/12 110/21 159/5 178/2          40/9 40/11 40/14 40/17 40/19
 171/14 184/21                also [55] 6/5 6/15 9/14            40/23 40/24 41/10 42/1 42/9
agreements [6] 58/12 58/13     13/20 18/23 19/16 21/15           42/14 43/6 43/7 44/6 44/7
 82/2 82/9 116/2 171/16        21/21 23/9 24/16 29/1 29/4        44/20 45/4 45/15 46/15 46/16
agrees [1] 24/12               34/10 36/12 37/11 41/22           46/20 46/25 47/4 47/10 49/16
ahead [1] 94/5                 43/12 45/4 49/3 49/4 49/25        49/17 50/1 50/4 53/14 54/6
aid [3] 48/1 48/17 77/3        53/3 59/1 68/10 78/6 81/11        54/8 54/10 54/11 54/14 54/20
aided [8] 64/17 66/25 76/18    88/11 88/11 90/19 99/14           55/10 55/10 55/23 56/9 57/1
 76/21 77/1 77/20 78/22 89/21 103/18 104/18 116/5 120/19         57/8 57/12 58/3 58/3 59/12
aider [4] 75/23 77/18 78/3     128/25 130/24 134/2 135/2         59/22 60/2 60/7 61/22 62/4
 78/4                          135/13 140/24 141/1 141/13        62/10 62/19 62/23 62/25 63/8
aiding [4] 76/8 76/23 77/18    147/18 148/17 153/22 166/8        63/17 66/6 66/11 67/11 69/12
 87/14                         166/10 169/21 170/22 171/23       69/14 71/14 71/16 72/8 79/25
aids [2] 76/2 76/11            172/19 175/14 176/15 186/21       80/23 81/24 90/11 90/18
Aimee [15] 4/4 4/6 5/18 6/25 188/23                              91/12 91/18 91/24 92/3 92/8
 7/1 13/21 27/9 27/16 27/19   alternate [3] 187/25 188/3         92/16 92/16 94/24 114/1
 32/7 35/4 160/2 160/19        188/8                             127/8 127/20 129/25 131/10
 172/19 173/2                 alternates [3] 188/6 189/8         133/18 134/3 138/9 138/13
aiming [1] 142/14              189/10                            138/13 140/20 140/20 143/8
aims [2] 85/19 87/3           alternative [5] 10/21 11/5         143/9 144/16 146/21 147/6
alert [1] 149/21               15/3 127/5 129/22                 148/6 149/22 158/6 163/8
Alfasi [6] 98/24 103/24       Alternatively [1] 78/6             168/11 170/5 170/19 175/25
 104/3 115/24 120/6 172/3     although [12] 6/6 13/23            176/11 180/15 181/7 181/10
all [138] 5/13 5/19 9/1 9/17 30/10 43/22 45/23 69/17 94/3 181/12 181/19 181/24 181/25
 10/15 12/10 14/15 15/9 15/16 130/12 171/6 175/23 178/3          181/25 182/1 183/2 183/9
 17/2 21/12 21/12 22/6 27/12   187/18                            183/16 183/17 183/18 183/20
 34/20 36/9 38/24 39/21 42/3 always [5] 54/16 55/9 82/23         183/21 184/1 184/2 184/2
 42/11 44/8 44/17 45/8 45/9    164/8 164/8                       186/14 189/1 189/4
 49/15 49/23 50/4 50/8 51/19 am [14] 25/19 82/4 98/10          anybody [3] 5/9 137/1 139/12
 51/20 53/13 53/19 54/19 55/3 135/18 169/24 178/3 178/6        anyone [10] 94/19 162/20
 56/7 56/11 56/23 59/7 59/21   178/18 178/19 179/15 179/19       181/6 181/10 181/15 181/16
 60/16 60/16 60/22 61/1 61/2   182/16 182/17 182/22              181/17 182/6 187/12 189/2
 61/16 67/15 69/22 72/18 73/9 ambit [1] 86/18                  anyone's [1] 154/24
 73/18 81/17 82/2 84/14 84/23 AMERICA [5] 1/3 19/9 25/8        anything [37] 27/6 27/7
 86/3 86/5 86/8 89/4 89/13     41/25 192/8                       27/10 30/23 38/1 40/16 46/1
 89/17 90/14 90/14 91/25      among [10] 47/15 47/18 53/22 93/4 93/12 96/10 98/11 104/4
 99/20 102/18 103/2 103/14     73/8 84/13 88/22 143/25           129/15 133/19 135/13 135/16
 104/8 104/16 105/22 106/5     181/1 187/8 187/11                135/17 137/1 138/3 139/10
 107/24 110/16 110/20 112/2   amount [4] 73/4 115/15 141/4 143/15 144/3 145/11 150/9
 112/8 113/24 114/24 115/2     147/8                             159/22 169/1 169/22 177/9
 116/2 118/3 118/22 121/1     analysis [1] 100/15                177/10 178/17 181/14 181/14
 121/5 124/1 124/10 125/22    analyst [2] 145/9 152/19           181/20 182/2 182/6 189/3
 130/1 130/3 131/20 133/5     analyzing [1] 48/11                190/17
 138/15 140/10 140/14 144/6   and/or [1] 19/17                 anyway [2] 28/5 28/11
 144/6 150/16 151/5 151/13    Anderson [1] 122/18              apartment [1] 98/8
 151/14 158/5 161/2 161/7     anger [1] 123/19                 apologies [1] 95/21
 161/24 162/10 162/12 162/12 Ann [6] 66/1 66/1 66/3            apologize [1] 37/4
 162/20 163/3 163/5 163/25     119/15 122/12 139/6             apparently [4] 166/8 166/10
 165/5 167/12 169/3 169/10    Ann Theriault [1] 139/6            166/21 168/11
 169/17 170/1 171/4 171/6
A                              ask [20] 13/6 25/23 27/25          141/14
                                37/9 39/12 42/19 43/13 59/10 authorized [1] 75/1
appealed  [1] 8:18-cr-00157-TDC
       Case     56/6             Document
                                77/21  92/24 310
                                              110/4Filed
                                                    127/508/20/19authorizing
                                                                    Page 196 of
                                                                             [1]227115/24
appear [4] 50/5 97/9 106/14     131/14 134/4 148/13 160/10       automatically [1] 86/24
 140/19                         186/9 186/11 186/15 189/19       available [4] 29/12 72/11
appearance [1] 68/15           asked [34] 5/3 8/14 35/3           95/23 131/17
APPEARANCES [1] 1/10            41/12 43/16 43/17 46/9 47/7 Avenue [1] 1/13
appeared [1] 48/24              62/19 98/8 99/10 107/2 107/5 average [1] 67/14
appearing [1] 49/18             107/6 107/21 109/18 114/20       averages [1] 106/2
appears [2] 48/22 135/3         114/21 115/20 116/10 116/17 Aviv [17] 23/6 97/13 104/18
Apple [1] 66/1                  118/19 123/6 123/12 126/10        105/10 105/25 106/8 107/12
applies [8] 11/11 32/20 39/6 141/21 146/5 149/23 152/2            107/23 108/3 108/21 109/9
 39/23 69/2 90/22 178/4 181/7 156/4 156/5 169/19 181/19           117/18 118/20 119/25 136/2
apply [4] 39/24 83/20 181/1     186/1                             142/25 146/18
 187/8                         asking [6] 8/15 12/25 113/9 avoid [5] 57/5 70/25 71/2
appreciate [1] 38/22            122/4 129/22 152/9                103/12 170/16
appreciated [2] 124/5 124/5 asks [4] 52/20 52/21 103/25 avoided [1] 71/8
apprised [1] 86/3               116/22                           aware [3] 71/6 157/10 157/11
approach [4] 5/12 124/11       assembled [5] 87/2 137/9          awareness [1] 85/18
 129/17 173/24                  137/13 137/15 137/16             away [4] 123/23 162/18 169/6
approached [3] 23/7 23/9       assembly [1] 137/3                 190/23
 181/19                        asserted [5] 14/17 15/17
appropriate [6] 14/14 15/17     25/22 33/20 36/16                B
 31/5 38/18 158/11 175/8       assertion [3] 34/1 34/3
appropriately [1] 24/4                                           back [49] 8/20 8/24 13/3
                                34/13                             18/22 34/18 35/17 35/20
approval [1] 116/18            assertions [1] 9/7
approve [4] 115/15 116/19                                         35/21 36/8 93/5 95/5 95/11
                               assets [1] 150/1                   109/8 110/6 112/22 113/24
 116/23 116/24                 asshole [2] 102/15 102/16
approved [4] 114/19 116/6                                         115/3 115/11 116/4 116/9
                               assigned [2] 62/8 123/13           120/13 122/6 123/8 123/18
 116/21 116/25                 assist [7] 38/17 39/7 48/18
approving [1] 123/6                                               123/21 125/15 127/10 129/24
                                49/6 74/17 182/19 182/21          149/20 159/11 160/6 160/16
approximately [3] 22/2 64/8 assistance [2] 38/17 48/11
 79/5                                                             161/17 161/18 161/24 161/25
                               assistant [1] 148/21               161/25 163/24 163/25 164/14
April [2] 19/13 24/25          assisted [2] 87/19 88/1
April 14 [2] 19/13 24/25                                          170/21 172/24 186/15 186/19
                               associate [1] 77/23                186/21 186/25 188/4 188/19
Aquil [5] 65/15 119/12         associated [2] 70/9 77/5
 120/22 121/8 122/7                                               188/22
                               association [1] 86/22             backdoor [1] 15/15
are [229]                      assume [1] 11/10
area [1] 131/6                                                   background [1] 102/20
                               assumed [1] 46/9                  backup [1] 192/14
aren't [2] 128/6 144/10        Assuming [1] 189/9
arguably [4] 3/6 26/19 30/24 ATKINSON [10] 1/12 2/7 94/5 bad [5] 71/23 77/12 83/25
 130/24                                                           132/22 154/3
                                124/16 126/22 127/18 128/8       bailiff [6] 183/7 183/25
argue [3] 8/7 162/9 169/21      129/9 149/23 169/25
argued [3] 35/19 110/23                                           185/24 189/19 189/22 190/5
                               Atkinson's [2] 128/11 129/17 balance [1] 33/18
 165/9                         attached [5] 23/13 23/13
argues [1] 55/13                                                 bank [9] 19/10 25/9 65/5
                                57/12 58/3 104/23                 74/13 74/14 101/18 166/14
arguing [5] 13/12 176/18       attachment [6] 23/5 25/20
 177/21 177/24 178/1                                              166/17 166/18
                                29/20 108/8 167/18 174/4         banker [1] 105/14
argument [43] 2/7 2/8 2/9      attachments [3] 18/4 22/19
 16/19 16/24 20/15 20/23                                         banking [3] 120/4 120/8
                                169/9                             120/14
 20/25 30/22 31/5 32/19 49/19 attack [1] 56/19
 127/11 128/17 128/21 129/2                                      Bankins [4] 1/21 192/3
                               attacked [1] 171/19                192/19 192/20
 129/18 129/23 129/23 130/21 attacking [2] 111/12 170/22
 130/24 131/15 131/21 133/10 attempt [1] 183/15                  banks [1] 74/13
 133/13 133/18 133/22 134/3                                      BARRY [1] 1/17
                               attempting [3] 64/24 65/11        base [1] 40/11
 134/5 149/23 158/16 162/4      65/21
 175/2 176/8 176/8 176/12                                        based [26] 25/15 37/17 42/6
                               attempts [1] 80/1                  43/4 43/20 48/3 48/6 48/9
 176/21 178/13 178/23 179/1    attention [8] 39/1 39/13
 179/10 179/13 179/18                                             48/23 49/9 52/1 52/24 56/7
                                58/15 98/22 98/25 99/18           62/20 68/12 72/16 73/16
arguments [16] 39/6 39/8        124/5 180/22
 45/4 45/22 45/23 92/19 93/1 attorney [12] 23/6 23/7 30/8 84/21 100/14 100/19 102/25
 93/2 93/24 161/24 178/5                                          105/2 122/9 153/20 166/4
                                30/11 40/2 43/9 43/11 43/15       180/13
 180/12 180/20 180/24 184/17    63/7 167/3 167/15 175/18
 185/5                                                           basic [1] 85/18
                               attorneys [10] 21/16 39/5         basically [2] 3/25 115/6
arising [1] 59/25               43/7 43/12 45/3 45/6 46/3
arose [1] 181/25                                                 basis [12] 32/16 41/14 42/24
                                92/25 180/18 183/12               52/18 57/7 57/23 92/12
around [11] 33/6 96/25 112/1 attorneys' [1] 180/23
 120/23 122/13 125/18 147/2                                       107/10 127/4 155/14 155/16
                               audiotape [1] 157/22               184/9
 162/12 164/10 169/10 172/17 audiotapes [1] 36/4
arrangement [1] 68/13                                            be [219]
                               August [7] 1/5 35/13 64/22        bear [1] 89/14
arrested [1] 151/22             104/19 107/23 192/10 192/16 bearing [2] 55/16 86/10
arrive [1] 43/3                August 2016 [1] 107/23
arrived [2] 22/20 22/23                                          beautiful [1] 137/8
                               August 28 [1] 64/22               became [5] 80/9 83/17 87/20
art [1] 146/10                 Austin [9] 99/3 106/7 111/19 97/11 115/2
articles [1] 98/5               119/9 119/21 120/14 136/1
artifice [10] 64/12 64/20                                        because [91] 3/9 4/9 4/18
                                146/2 150/3                       7/17 8/24 8/25 9/24 10/8
 66/7 66/13 66/17 66/22 67/6 authored [1] 163/13
 67/9 79/14 79/21                                                 11/5 11/11 11/25 12/11 12/25
                               authorities [1] 57/16              18/9 19/23 20/2 20/5 20/23
as [226]                       authorization [2] 120/17
ASAP [1] 113/20                                                   21/15 30/5 32/8 33/13 41/21
B                              154/9 154/10 162/23 163/1     blaming [1] 173/13
                               165/11 169/17 178/14 187/21 blatantly [1] 110/14
because...
       Case[68]   44/5 46/14
             8:18-cr-00157-TDC  Document
                              believed    31022/5
                                       [15]     Filed 08/20/19
                                                   24/1          Page 197
                                                        24/3 blindness    of 227
                                                                        [1]   70/23
 49/22 51/7 55/5 55/6 59/12    28/16 28/17 57/6 57/11 57/22 block [2] 137/1 145/8
 61/6 64/3 70/17 83/19 89/25   58/2 59/13 72/21 114/14       blogging [1] 181/13
 94/2 96/11 99/9 99/10 99/12   135/9 139/1 144/7             bold [1] 167/5
 99/19 100/7 100/11 102/8     believes [1] 43/11             bonus [9] 35/25 114/20
 104/13 106/21 107/6 107/18   believing [1] 121/11             114/22 115/6 138/12 140/3
 112/18 113/19 114/15 114/23 below [2] 33/5 75/22              141/8 157/7 160/4
 115/19 116/6 116/12 119/17   belt [1] 178/19                bonuses [9] 95/12 114/19
 120/15 124/2 130/18 130/25   belt-and-suspender [1]           114/24 115/2 115/4 117/21
 131/11 132/25 133/20 136/14   178/19                          123/22 138/11 164/7
 136/16 138/20 141/5 141/11   bench [4] 43/14 124/14 174/2 Book [22] 19/3 19/7 19/12
 141/14 141/15 141/17 142/13   188/12                          23/11 24/18 25/16 28/17
 142/15 143/3 148/12 150/12   benefit [2] 59/11 176/13         64/13 65/4 79/15 80/16
 153/5 153/11 153/13 159/2    Berdeaux [2] 147/1 147/3         119/15 122/14 123/4 156/16
 166/1 168/15 171/25 178/3    besides [3] 27/6 27/7 27/14      156/18 156/18 158/20 158/23
 178/12 178/18 183/12 185/7   best [8] 59/15 123/2 124/7       159/6 167/25 177/11
 185/8 187/25 188/23           138/19 139/24 153/18 186/11 Book's [1] 65/25
become [1] 86/1                192/14                        books [1] 182/2
becomes [1] 90/8              better [6] 48/2 96/24 100/4 borrowed [1] 120/23
been [75] 3/7 3/21 8/2 8/14    136/15 151/2 153/25           bosses [1] 98/5
 8/23 8/25 9/20 9/21 11/2     betting [1] 110/15             both [16] 31/6 37/10 50/13
 11/9 12/8 12/25 17/13 18/15 between [22] 4/4 36/7 50/15       50/17 78/14 78/20 79/10
 26/13 28/13 29/22 29/23       63/25 74/8 74/9 74/9 74/11      82/18 109/2 117/2 121/18
 32/13 38/21 38/25 39/2 39/10 74/13 74/13 81/5 98/20 98/23 159/23 166/19 172/12 177/21
 43/23 45/9 45/10 46/21 47/2   99/1 104/24 106/18 107/20       187/1
 47/6 47/13 48/13 48/16 50/4   116/2 119/12 178/25 180/16    bothered [1] 160/10
 50/11 50/24 51/18 52/8 52/13 187/11                         bottom [1] 167/23
 57/2 60/25 61/8 62/19 62/23 beyond [44] 6/5 20/2 42/21      bought [1] 137/1
 67/24 68/24 70/21 81/9 83/5   44/3 44/12 44/16 44/25 50/11 box [8] 33/5 33/7 137/2
 83/6 85/14 86/3 86/4 90/20    53/1 59/1 61/4 62/17 66/16      137/10 140/11 154/15 157/9
 91/5 91/10 99/6 115/21        67/5 70/3 70/6 70/24 71/5       161/16
 116/20 116/21 125/20 128/5    72/23 73/24 74/1 75/10 75/15 branch [1] 146/18
 136/13 144/16 145/10 148/23   75/20 76/15 78/1 78/13 78/19 branches [1] 97/23
 153/7 158/17 159/15 159/17    80/6 80/11 83/15 85/4 87/16 brand [1] 96/14
 161/3 168/7 177/16 181/21     87/23 88/8 88/13 89/5 89/19 break [5] 92/24 92/25 132/14
 189/5 189/13                  90/16 92/1 92/11 130/6          132/21 133/4
before [40] 1/8 12/9 12/10     136/10 184/6                  brief [3] 94/1 126/10 162/4
 12/22 29/8 34/24 38/12 39/5 bias [4] 41/10 41/14 43/1       briefly [4] 47/12 124/12
 41/11 51/17 53/2 55/18 90/24 54/10                            167/1 173/25
 93/2 93/3 93/9 93/13 105/11 big [14] 64/13 65/17 79/15      bring [8] 20/24 27/3 58/14
 107/1 107/4 107/5 108/2       80/16 97/8 115/15 122/14        77/23 97/6 102/16 110/6
 126/1 130/13 133/4 133/9      123/16 137/2 140/10 156/16      186/2
 140/23 160/21 160/21 160/22   158/20 159/4 177/11           bringing [1] 45/17
 173/1 179/25 180/9 182/11    Bigelman [5] 98/25 115/17      broker [2] 105/7 145/8
 183/12 186/17 186/17 189/16   115/20 115/24 116/22          broker's [1] 173/18
 190/15 191/7                 Bigelman's [1] 172/3           brokers [2] 120/24 167/7
began [2] 44/13 44/22         bigger [2] 14/14 97/14         brother [1] 116/1
begin [4] 159/24 180/24       biggest [2] 6/8 146/19         brought [2] 41/24 150/25
 181/2 188/7                  binary [50] 19/3 19/7 19/12 Bryant [16] 65/15 115/2
beginning [7] 25/3 30/16       23/11 24/18 25/16 28/17         119/13 120/22 120/24 121/4
 35/4 35/5 64/7 79/4 182/5     64/13 64/13 65/4 65/24 79/14 121/9 121/13 121/15 121/16
begun [2] 51/12 187/20         79/14 80/15 80/16 94/20         121/18 121/23 122/1 122/2
behalf [5] 61/20 65/4 65/17    94/20 96/5 98/5 103/5 103/16 122/7 122/9
 65/24 156/18                  110/14 110/15 112/15 119/15 Bryant's [1] 122/5
behavior [1] 58/9              120/10 121/11 122/14 122/23 Buckley [1] 104/24
behind [4] 92/23 121/25        122/24 123/4 135/16 135/22    build [6] 109/14 110/1
 123/10 130/20                 144/12 145/13 155/19 156/16     146/15 149/5 149/7 149/10
being [36] 10/21 13/10 13/13 156/18 156/18 158/20 158/23 building [3] 109/17 146/7
 13/24 14/22 32/9 32/9 36/9    159/6 163/20 164/13 167/7       190/20
 62/19 64/8 77/14 77/15 79/6   167/25 168/15 170/4 170/13    bullshit [1] 104/1
 86/25 94/10 94/13 94/23 95/1 177/11                         bunch [2] 10/8 10/15
 96/23 98/4 100/18 101/7      binder [2] 18/1 31/18          burden [20] 42/12 44/3 44/4
 101/8 112/1 112/15 116/16    binding [1] 41/16                44/6 44/19 49/22 50/13 55/8
 117/23 121/2 122/19 123/19   biographical [1] 109/13          69/24 73/21 73/22 85/1 85/2
 123/19 133/4 145/14 154/3    biography [2] 149/10 157/20      88/6 93/25 94/3 174/7 175/10
 178/1 180/6                  bit [4] 146/23 147/12 147/22 175/21 184/10
belief [8] 21/10 40/20 73/8    155/4                         Burton [2] 115/1 155/3
 73/10 73/13 84/13 84/15      bitch [1] 115/19               business [16] 19/11 25/10
 84/17                        Bitton [19] 17/21 18/6 22/2      28/24 75/4 94/24 158/21
beliefs [1] 158/9              22/8 22/18 22/19 22/25 24/11 158/24 159/1 159/4 159/5
believable [1] 53/5            25/12 26/9 26/19 26/23 29/18 159/9 166/5 166/6 174/13
believe [37] 15/11 31/14       30/8 167/3 167/15 174/4         174/16 182/11
 32/2 35/18 45/5 54/18 54/19   175/18 176/3                  buy [1] 100/14
 55/1 55/5 55/6 55/19 55/24   Bitton's [1] 26/25
 56/11 58/19 59/5 59/15 59/16 black [1] 127/2                C
 61/6 129/8 136/18 137/7      blame [1] 151/1
 138/25 140/15 142/8 142/9                                   Caesarea  [5] 97/6 104/18
                              blamed [1] 113/23                106/11 112/2 119/23
 146/5 147/19 148/9 152/12
C                              46/2 47/13 47/15 49/16 50/2      83/10 84/11 135/7 146/23
                               50/5 50/19 53/7 54/2 54/9        147/4 147/15 149/19 150/21
CAITLINCase
        [1] 8:18-cr-00157-TDC
              1/11              Document
                               56/22  58/18 310
                                             59/1 Filed
                                                  60/1 08/20/19   Page 198
                                                        60/17 charged  [47]of 41/23
                                                                              227 42/16
calculated [1] 67/13           61/17 61/20 61/23 69/15          42/24 43/22 57/9 57/25 58/7
call [39] 16/10 36/24 50/3     69/23 72/11 72/22 77/9 81/12 60/21 61/10 62/6 62/10 62/18
 55/10 74/9 74/11 75/2 96/18   81/21 92/10 95/14 95/24 99/3 63/18 69/25 75/8 75/11 75/13
 104/21 104/23 105/4 105/6     103/3 106/15 111/15 111/18       75/16 75/23 76/10 76/15
 105/11 105/13 105/18 105/20   118/4 118/23 129/12 132/8        76/17 76/22 77/22 78/15 80/4
 105/25 107/18 117/9 117/19    133/1 134/17 134/17 134/22       80/7 80/13 80/14 82/12 82/20
 119/12 119/14 119/17 121/22   139/5 152/5 158/18 161/4         82/25 83/2 83/3 83/8 83/11
 137/20 138/24 138/25 139/6    161/18 162/24 165/18 169/25      85/13 88/9 88/15 90/17
 139/10 139/19 139/24 142/23   170/11 171/5 175/16 175/17       119/20 121/22 123/5 147/9
 142/24 150/21 152/10 154/6    180/25 181/1 181/3 181/5         154/13 183/2 184/5
 155/21 188/12 188/21          181/9 181/10 181/11 181/16     charges [17] 44/8 45/18
called [9] 34/3 46/21 47/19    181/20 181/25 182/8 183/18       59/25 60/4 60/18 61/1 61/25
 54/22 55/7 60/9 139/16        184/3 184/7 184/23 184/24        62/2 62/14 63/10 63/11 63/13
 149/14 150/5                  185/20 186/5 187/8 187/11        63/21 79/1 90/1 171/16
calling [10] 44/6 55/4 96/13 189/1 189/2 189/4 189/4            182/24
 122/9 143/21 143/22 156/17    189/18 192/7                   charts [4] 47/25 48/5 48/7
 156/18 162/17 169/23         cases [3] 11/1 81/14 154/7        48/10
calls [18] 74/4 101/21        Casey [1] 122/18                chastised [1] 98/1
 105/10 105/10 106/9 106/12   categories [2] 3/25 17/9        chat [1] 181/13
 106/16 117/18 118/19 121/21 category [5] 4/4 5/8 17/10       checked [3] 24/14 24/15
 139/4 139/20 144/17 151/13    17/11 17/19                      113/25
 158/13 162/16 168/12 171/7   caught [7] 98/12 98/14 103/9 cheese [1] 150/18
came [17] 4/7 9/18 22/10       103/12 151/15 170/8 170/16     Cherrywood [1] 1/22
 31/14 36/22 50/23 51/4 96/18 cause [4] 59/18 59/19 137/12 chief [2] 26/2 30/18
 100/1 111/24 113/24 136/13    137/14                         childhood [1] 149/17
 155/2 155/18 156/20 176/3    caused [14] 64/16 64/25         choice [1] 36/7
 176/20                        65/12 65/22 67/2 74/25 75/6 choose [1] 186/18
can [57] 7/9 13/23 14/24       78/7 78/8 78/23 79/18 118/25 chooses [1] 61/18
 15/6 15/22 16/12 17/16 19/7   119/2 121/2                    chose [7] 5/6 11/3 11/9 26/2
 24/22 25/7 34/20 34/20 67/16 causes [2] 66/9 76/4              26/14 26/15 171/21
 74/4 74/12 76/23 78/8 93/1   causing [3] 68/5 70/11 72/5 chosen [1] 16/15
 93/9 96/17 110/2 110/7       caution [2] 59/4 71/17          CHUANG [11] 1/8 98/19 114/12
 110/12 112/4 114/14 116/9    center [3] 96/1 163/6 165/5       119/1 136/4 136/17 136/21
 116/24 123/13 125/5 125/8    central [1] 164/10                151/17 154/11 155/11 158/11
 125/10 127/19 128/5 128/7    CEO [8] 97/12 99/8 112/18       circulated [2] 112/1 164/23
 138/19 148/12 151/5 157/24    141/9 155/16 162/10 162/22     circumstances [8] 53/14
 159/1 160/15 160/16 161/18    164/16                           68/14 69/23 72/18 73/18
 163/17 167/17 167/18 167/18 certain [19] 15/21 37/21           75/22 81/12 84/23
 172/10 179/17 183/9 183/11    46/9 46/18 46/22 47/16 47/20 circumstantial [17] 50/14
 184/21 186/23 187/3 188/2     49/1 57/15 61/9 61/10 63/2       50/15 50/16 50/20 51/2 51/18
 188/21 188/21 191/2           63/20 63/20 63/22 71/6           51/21 51/24 51/24 52/3 52/14
can't [11] 10/23 25/14 25/16 129/10 141/4 175/7                 52/24 70/19 72/16 72/21
 110/6 150/8 158/1 159/9      certainly [11] 8/5 9/20 13/9 73/16 84/21
 161/1 174/13 187/8 187/11     15/17 17/5 25/24 30/11 38/22 civilian [1] 32/18
cancel [2] 9/5 123/16          131/5 132/9 173/15             claim [9] 28/21 68/2 138/9
canceled [6] 8/12 8/23 12/5 CERTIFICATE [1] 192/1               138/13 138/13 168/23 171/1
 34/2 115/18 117/21           certified [1] 49/5                171/23 174/11
canceling [1] 123/22          certify [2] 192/5 192/11        claimed [5] 36/3 57/16 157/6
cancellations [1] 114/1       cetera [1] 3/5                    160/9 164/3
cancelled [1] 12/6            CFTC [20] 18/10 19/14 21/12 claiming [4] 25/13 36/2
cannot [10] 24/19 51/8 51/8    23/2 23/9 23/10 23/15 23/16      158/20 158/23
 61/17 83/1 85/14 92/13        24/15 24/16 25/13 25/15        claims [8] 57/18 61/9 67/25
 135/15 136/22 188/11          167/5 167/24 168/7 174/9         81/23 105/7 138/7 140/25
capacity [1] 192/6             175/6 177/9 177/9 177/16         173/3
cards [1] 120/23              CFTC's [1] 175/1                clarification [1] 38/13
care [3] 59/3 61/12 122/3     chance [3] 16/25 17/6 177/4 clarify [1] 37/20
cared [1] 100/11              change [6] 10/2 103/13          class [5] 102/14 103/25
careful [3] 39/13 44/17        113/16 164/6 170/17 185/2        107/1 107/2 115/5
 174/20                       changes [3] 82/16 82/18         classic [2] 10/5 10/5
carefully [9] 22/3 39/11       163/14                         clean [4] 3/5 44/13 140/7
 48/21 53/12 108/1 111/11     chapter [8] 149/11 149/12         157/16
 136/21 185/4 185/21           149/13 149/14 149/15 149/18 clear [3] 39/10 42/25 176/4
careless [1] 71/13             149/21 149/22                  cleared [1] 18/21
carelessness [2] 70/18 83/20 Chapters [1] 149/22              clearly [6] 14/16 15/1 15/7
Carmen [2] 23/3 23/4          character [11] 60/12 60/20        29/20 30/3 32/8
carried [2] 67/24 73/7         60/24 60/24 61/4 61/7 87/18 clerk [5] 27/25 188/20 189/5
carry [1] 96/8                 87/25 154/5 154/11 154/14        190/13 191/7
carrying [3] 58/6 74/17 90/9 characterization [3] 174/19 client [51] 95/1 101/10
case [122] 4/24 6/25 7/3       176/4 177/3                      101/25 103/25 104/2 105/11
 9/13 9/15 9/18 11/2 12/17    characterize [1] 147/8            105/14 110/12 110/17 111/23
 18/16 20/3 20/8 21/24 23/24 characterized [2] 81/11            113/3 113/4 113/5 113/6
 26/2 30/18 31/2 31/11 35/3    179/6                            113/7 113/8 113/10 113/19
 35/18 37/5 38/2 39/2 39/7    characterizing [3] 24/16          115/12 115/21 115/25 116/12
 39/22 39/23 41/2 41/10 41/18 176/1 178/25                      116/12 117/2 117/18 118/19
 41/19 41/20 42/18 43/5 43/7 charge [15] 44/20 44/21            119/22 121/10 126/11 138/2
 43/8 43/9 43/18 43/21 44/1    63/12 64/5 66/14 67/23 73/2      139/6 140/1 140/2 140/15
 44/6 44/18 45/5 45/7 45/18
C                              105/6 138/2 139/9 146/15        conclusion [4] 41/18 124/9
                               156/23                           144/14 159/10
client... [17]
       Case      141/7 142/24 commit
             8:18-cr-00157-TDC  Document
                                      [20] 310
                                            60/21Filed 08/20/19conclusions
                                                   63/12          Page 199 of
                                                                           [2]22752/11 60/2
 143/2 146/16 146/17 146/20    76/12 77/3 78/23 79/1 79/11 conditions [2] 8/13 140/1
 150/22 155/17 155/21 157/18   79/23 80/1 80/4 84/11 84/17 conduct [26] 19/11 25/10
 158/1 160/2 163/23 164/7      98/17 106/22 110/8 111/1         39/9 43/7 57/17 71/24 72/17
 167/20 167/24 173/2           117/6 153/23 153/23 166/7        73/14 73/17 77/16 81/13 84/1
client's [7] 95/3 95/10       commits [2] 76/1 89/11            84/22 87/1 114/10 118/9
 115/18 116/1 156/23 164/6    committed [29] 62/12 72/13        167/6 167/8 168/7 174/9
 169/16                        75/21 76/10 76/13 76/17          175/7 177/8 177/11 177/16
clients [65] 19/8 25/7 95/10 76/22 76/24 77/1 77/14 77/15 183/2 189/4
 96/17 98/3 100/4 100/7        78/12 78/16 78/17 88/16         confederate [1] 79/9
 100/23 100/24 101/1 101/11    88/18 88/21 88/25 89/3 89/15 confer [1] 38/19
 102/3 102/5 102/8 102/18      89/21 89/25 91/16 136/5         conference [3] 43/16 124/14
 104/12 105/15 106/3 106/10    150/25 151/1 154/13 161/23       174/2
 108/19 109/3 109/25 111/7     162/15                          conferences [1] 43/13
 111/10 113/24 114/7 114/19   committing [8] 62/10 98/13       confided [1] 97/21
 115/7 115/10 116/10 116/15    118/18 134/13 136/6 136/8       confidence [2] 152/17 152/23
 138/1 138/7 140/6 141/1       153/7 153/10                    confident [1] 137/8
 141/3 141/7 141/10 141/11    common [19] 51/20 52/2 52/15 confirmation [1] 66/2
 142/2 143/13 143/18 153/3     53/3 54/17 55/2 56/6 81/19      confirmed [1] 120/20
 153/4 153/21 155/13 155/14    82/7 87/3 88/21 90/12 97/2      conflicts [2] 41/5 55/21
 155/15 155/17 156/12 157/2    97/3 99/18 124/6 162/14         confront [3] 11/6 13/25
 157/3 157/3 157/25 162/17     168/8 169/11                     32/12
 164/8 166/9 166/15 166/16    communicate [5] 181/16 183/3 confrontation [2] 14/8 14/8
 168/13 168/13 169/4 169/22    183/16 183/17 184/1             confronted [2] 11/2 13/25
 170/20 172/5                 communicated [2] 164/5 172/9 confused [1] 148/13
clients' [3] 113/25 163/15    communication [16] 6/12 24/7 confusion [2] 29/2 38/14
 164/13                        34/8 64/18 74/2 74/4 74/7       conscientious [2] 185/5
clip [4] 101/8 101/12 101/24 74/7 74/12 74/15 74/19 74/20 185/10
 152/10                        79/18 174/4 175/15 183/4        conscious [2] 70/25 71/2
close [11] 14/21 14/22 29/9 communications [7] 9/14 9/15 consequent [2] 73/23 85/4
 115/21 132/14 132/15 132/16   64/25 65/13 65/22 66/10         consider [40] 10/14 37/23
 151/12 158/14 159/14 159/23   182/13                           37/25 40/6 41/3 42/9 43/20
closeby [2] 190/16 190/19     community [3] 41/22 60/11         45/2 45/4 45/14 46/13 46/20
closed [1] 70/20               154/10                           48/10 49/11 49/13 49/21
closest [1] 188/5             companies [1] 156/17              50/13 50/17 51/19 53/22
closing [24] 2/7 2/8 2/9      company [21] 19/3 22/5 23/16 55/22 55/25 59/9 60/15 63/8
 39/5 45/22 71/15 92/19 93/1   28/23 99/13 100/8 100/9          63/14 69/19 69/25 77/1 81/17
 93/2 93/23 127/11 128/12      115/7 116/14 141/6 141/12        84/6 85/11 90/24 91/7 128/19
 128/15 130/21 130/24 133/10   141/16 141/18 149/14 162/10      133/24 155/11 155/12 184/16
 133/12 149/23 158/16 175/2    162/20 164/9 164/15 165/19       187/9
 176/18 179/9 180/11 180/23    170/5 173/13                    consideration [14] 39/21
closings [1] 132/12           company's [2] 28/17 135/9         42/1 42/3 43/8 43/18 44/17
co [13] 63/6 85/23 89/3       compare [7] 108/5 112/4           45/23 48/5 52/4 53/5 56/16
 89/11 89/13 90/1 90/25 95/11 139/4 139/5 139/19 145/4          92/14 131/18 184/24
 103/2 103/14 165/24 170/18    145/14                          considerations [1] 59/6
 181/6                        compared [1] 175/5               considered [9] 45/12 45/13
co-conspirator [3] 63/6       comparison [1] 175/8              55/15 62/4 69/1 90/20 111/11
 89/11 90/25                  complain [1] 98/3                 131/10 185/13
co-conspirators [9] 85/23     complaining [3] 8/18 12/7        considering [6] 31/3 48/1
 89/3 89/13 90/1 95/11 103/2   160/19                           49/10 60/22 61/2 185/4
 103/14 165/24 170/18         complaint [5] 15/9 18/7 23/1 consistent [4] 54/2 54/4
co-workers [1] 181/6           167/20 167/24                    57/17 111/18
code [6] 66/5 75/25 79/2      complete [6] 7/4 7/9 73/2        consists [3] 45/7 91/13
 79/21 79/25 140/9             84/11 135/2 188/9                187/23
Cohen [1] 22/24               completely [8] 11/11 26/7        conspiracies [7] 81/24 81/25
coincidence [2] 106/17         26/10 30/6 30/14 46/18 175/7 82/8 82/11 82/12 82/24 83/5
 107/13                        176/4                           conspiracy [92] 63/11 79/1
color [1] 59/20               completeness [7] 19/17 21/18 79/23 79/25 80/3 80/9 80/12
colored [1] 56/20              26/6 26/18 28/25 30/5 175/20 80/23 81/10 81/14 81/23 82/7
combination [2] 50/20 51/10 completion [1] 66/2                 82/11 82/13 82/15 82/20
combine [1] 79/9              compliance [1] 65/25              82/22 82/25 83/2 83/3 83/8
come [23] 16/8 16/23 17/5     compromise [1] 158/8              83/10 83/11 83/13 83/16
 18/16 19/15 21/6 21/18 21/21 computer [1] 96/12                83/17 84/6 84/7 84/11 84/16
 30/6 32/16 34/7 132/17 139/2 computers [1] 149/16              84/19 85/4 85/7 85/13 85/18
 150/2 157/1 157/4 157/20     conceal [1] 57/4                  85/20 86/1 86/6 86/19 86/22
 159/10 161/17 161/18 186/21 concealment [1] 68/9               86/23 87/4 87/9 87/10 87/13
 186/25 189/20                conceivably [1] 21/6              87/18 87/25 88/2 88/9 88/10
comes [2] 134/3 158/20        concept [3] 19/20 116/11          88/19 88/24 89/12 90/4 90/5
comfortable [1] 178/19         148/11                           90/7 90/9 90/12 90/13 90/17
coming [13] 5/4 16/8 16/12    concern [5] 4/18 11/10 41/22 90/19 90/20 91/6 91/7 98/17
 20/2 21/20 31/2 32/11 34/5    68/19 92/7                       98/19 99/7 99/12 99/14 100/1
 105/7 112/7 146/14 169/14    concerned [2] 40/8 46/24          104/16 107/22 109/3 109/4
 186/15                       concerns [1] 56/3                 111/16 117/3 117/5 117/16
commands [1] 76/2             conclude [4] 50/18 51/3           117/23 118/2 118/11 118/16
commerce [6] 64/18 65/1        52/17 114/14                     138/1 138/6 138/11 138/15
 65/13 65/23 66/11 79/19      concluded [1] 191/9               138/16 140/25 141/9 142/4
commission [12] 76/3 76/19    concludes [1] 92/18               147/1 161/12
 77/2 77/21 78/22 89/14 89/21
C                             core [1] 169/7                   192/20
                              corner [1] 95/24                Court's [2] 17/16 131/24
conspiracy's  [1] 86/8
       Case 8:18-cr-00157-TDC   Document
                              correct [20] 310  Filed
                                             34/24    08/20/19courthouse
                                                   36/5          Page 200[2]
                                                                          of 227
                                                                              51/5 188/19
conspirator [5] 63/6 85/15     125/24 128/5 128/10 134/21     courtroom [24] 42/5 46/2
 87/22 89/11 90/25             141/23 141/23 143/9 143/20      50/24 51/8 57/15 136/13
conspirator's [1] 86/11        143/20 143/23 144/2 145/1       139/3 139/20 139/22 141/19
conspirators [15] 80/25        147/2 148/17 148/17 148/19      142/17 150/25 151/24 152/6
 82/19 85/23 86/15 88/22 89/3 148/21 148/22                    155/2 155/18 156/20 157/4
 89/13 89/13 90/1 90/9 95/11 correctly [4] 48/8 137/9          182/7 182/9 183/11 186/2
 103/2 103/14 165/24 170/18    137/13 137/15                   188/20 189/5
conspire [2] 79/9 170/25      correspond [1] 181/15           courts [1] 58/23
conspired [1] 101/1           correspondence [4] 4/4 5/19 cousin [1] 149/17
conspires [1] 80/1             13/20 18/6                     cover [3] 21/2 22/17 29/17
conspiring [2] 117/13 142/4 corroborate [2] 111/22 171/8 create [2] 102/19 149/18
constant [1] 94/18            corroborated [1] 171/4          created [3] 60/25 144/6
constantly [2] 162/25 166/17 Corsetty [13] 65/4 65/6           150/4
constitute [3] 68/10 74/6      119/10 119/22 119/22 119/24 creates [1] 131/12
 192/12                        120/4 120/9 120/12 120/15      creating [1] 150/8
constituting [1] 89/8          120/17 120/20 155/5            credence [1] 59/22
Constitution's [1] 189/14     Corsetty's [2] 65/4 120/20      credibility [12] 41/4 47/4
consult [2] 183/12 184/20     COTTINGHAM [7] 1/11 2/9          53/10 54/13 56/19 59/7 151/3
contact [9] 8/14 8/15 13/1     162/6 174/6 175/12 175/24       154/17 154/20 154/21 154/23
 13/4 35/25 181/22 188/20      177/7                           154/25
 189/6 190/14                 could [43] 4/20 5/3 10/14       credit [1] 120/23
contain [1] 105/10             14/2 14/4 16/14 17/5 21/6      crime [51] 62/11 63/14 66/13
contained [9] 6/5 46/14 48/8 26/1 28/17 28/24 32/13 34/18 72/23 74/24 75/23 76/10
 48/14 61/25 62/11 62/14       72/11 75/5 89/1 96/22 99/6      76/22 76/24 76/25 77/4 77/5
 83/21 105/6                   99/6 100/21 104/25 106/10       77/7 77/7 77/8 77/13 77/15
contains [1] 63/10             109/5 113/4 120/4 125/14        77/21 77/22 78/10 78/11
contemplated [1] 69/7          140/18 141/8 143/11 145/3       78/15 80/2 80/3 86/21 88/15
contemporaneously [2] 28/20    149/19 150/3 151/19 158/24      88/18 88/20 88/24 89/2 89/8
 28/22                         160/5 160/6 164/18 166/1        89/11 89/22 90/4 90/6 91/12
contends [2] 69/16 81/21       166/15 169/15 171/6 176/15      91/16 91/19 91/24 92/4 96/9
content [1] 175/22             186/21                          134/12 134/12 136/6 136/6
contents [3] 2/1 37/24        couldn't [10] 96/8 110/17        136/8 141/22 141/23 150/25
 131/11                        122/5 140/20 140/21 140/22      162/15 165/7
context [2] 81/14 161/8        143/9 154/18 160/5 164/4       crimes [15] 41/24 42/15
continue [8] 36/9 44/23       counsel [12] 25/13 28/16         42/24 43/22 57/9 57/24 58/7
 82/19 162/1 183/13 187/15     28/17 28/20 28/23 47/10         58/12 62/6 62/18 88/7 89/15
 188/11 188/25                 49/19 55/13 56/18 129/11        118/18 154/13 184/5
continued [3] 95/10 97/12      174/5 174/11                   criminal [21] 1/3 41/21 44/6
 106/24                       counsels [1] 76/2                58/8 58/9 61/17 72/15 73/15
continuing [3] 36/8 64/7      count [37] 62/8 63/11 63/13      76/23 77/16 77/19 77/24
 79/5                          63/14 64/4 64/21 65/8 65/18     77/25 84/20 86/25 87/1 89/14
contradicted [3] 17/5 54/2     75/13 75/18 78/25 78/25 79/4 134/13 136/12 149/24 192/8
 55/20                         80/4 88/9 88/10 88/16 89/5     cross [13] 4/8 4/21 5/6
contradicts [4] 7/23 14/6      89/7 91/9 98/16 117/6 118/4     15/15 16/14 32/12 34/5 104/3
 14/20 22/12                   118/11 118/16 119/5 119/9       112/17 134/12 134/20 134/24
contrast [1] 82/8              119/12 119/15 119/21 120/11     152/2
control [2] 97/25 176/9        120/22 121/22 122/12 123/5     cross-examination [6] 5/6
controlled [1] 166/14          124/3 161/19                    15/15 32/12 104/3 112/17
controlling [2] 48/25 127/1 counted [1] 102/24                 152/2
controls [2] 178/8 180/20     countless [1] 94/14             cross-examine [1] 34/5
convened [2] 187/4 187/14     countries [4] 19/8 19/11        cross-examined [3] 4/8 4/21
conversation [7] 49/14 107/4 25/7 25/11                        16/14
 108/6 137/22 156/25 159/19   country [3] 74/10 74/14         crossed [8] 135/24 135/25
 160/22                        151/24                          136/1 136/2 136/3 136/14
conversations [2] 49/2        counts [17] 53/18 62/7 63/11 136/16 156/3
 154/19                        63/12 64/2 64/4 64/6 66/15     crucial [2] 42/19 189/13
convey [4] 40/14 40/19 40/23 75/19 88/4 88/12 98/18 98/18 cumulative [1] 130/25
 68/14                         99/15 118/6 118/6 124/10       curative [6] 128/4 128/8
convict [1] 53/2              couple [2] 107/7 145/16          129/12 131/7 174/18 176/19
convicted [3] 76/23 92/15     coupled [1] 77/14               cure [2] 179/15 179/15
 136/14                       courage [2] 151/23 153/16       customer [13] 4/6 4/13 12/7
conviction [2] 58/24 185/11 course [27] 38/20 61/19            13/10 17/12 23/1 35/4 116/8
convictions [1] 185/7          67/11 75/4 81/8 107/21 108/5 137/24 146/13 152/11 152/18
convince [1] 91/23             108/23 116/13 133/12 133/14     152/22
convinced [3] 44/16 44/24      134/1 136/12 153/10 156/7      customers [12] 24/19 142/13
 185/3                         156/13 162/13 163/9 165/25      144/17 151/13 158/21 158/25
cooperate [1] 81/6             169/19 176/16 178/5 179/22      159/2 159/4 159/6 164/11
cooperating [2] 59/8 59/23     185/1 186/8 187/10 190/16       164/12 174/17
cooperation [2] 58/14 171/14 court [34] 1/1 1/21 1/21         customers' [1] 166/11
cooperator [2] 146/1 150/25    7/15 9/21 10/11 14/15 15/5
cooperators [7] 138/6 138/10 33/16 33/22 38/8 38/15 38/16 D
 140/16 140/17 150/24 151/3    41/15 43/17 47/21 58/15
 163/11                                                       D-O-R-S-E-Y [1] 190/2
                               95/21 127/5 129/17 131/24      D.C [3] 1/13 1/19 74/11
copied [3] 116/18 120/7        133/7 180/4 181/23 182/5
 122/1                                                        daily [3] 96/23 152/20
                               182/14 182/15 183/19 186/11     155/14
copy [5] 3/5 5/9 18/9 182/16 190/20 192/3 192/4 192/9
 182/22                                                       damage [2] 130/8 130/9
D                              162/22 163/7 163/10 165/6     deposited [1] 112/23
                               165/9 165/18 165/23 166/14    deposits [4] 97/7 97/18
damaging [1] 8:18-cr-00157-TDC
       Case    170/12           Document
                               166/17     310166/25
                                      166/20    Filed168/9
                                                      08/20/19 97/19
                                                                 Page123/15
                                                                      201 of 227
danger [1] 15/19               169/5 169/21 169/25 170/9     deprive [3] 67/21 129/25
Daniel [1] 104/24              175/16 182/25 184/8             130/2
date [14] 12/14 17/14 35/20 defendant's [20] 42/10 44/16 depriving [1] 69/7
 63/22 63/23 63/25 75/8 75/10 55/16 60/10 60/23 61/3 70/22 describe [1] 165/22
 75/11 97/18 120/21 146/8      71/1 71/24 84/1 85/3 85/20    described [6] 75/22 82/13
 158/22 160/20                 85/24 86/9 86/10 86/20 96/19 103/15 166/23 171/9 171/9
date-wise [1] 12/14            163/12 169/2 173/21           describes [1] 62/2
dated [2] 19/13 167/3         defendants [2] 63/3 63/4       description [1] 146/11
dates [4] 63/20 63/25 64/8    defense [38] 6/25 7/3 9/13     deserve [1] 61/15
 79/6                          9/15 9/18 12/17 13/12 19/1    deserves [1] 57/1
Dave [1] 105/19                20/3 21/24 22/4 23/24 24/24 deserving [1] 56/16
David [6] 17/13 17/21 22/1     26/1 30/15 30/19 35/3 35/17 design [2] 81/19 82/7
 22/18 167/3 167/15            35/18 56/18 73/2 73/21 84/11 designated [1] 188/5
David Bitton [1] 22/18         85/2 93/25 110/23 111/11      designation [1] 18/12
day [32] 3/15 7/25 8/15 9/17 112/8 131/20 133/9 135/3        designed [4] 95/13 110/1
 13/1 16/4 16/4 29/6 51/6      167/14 171/23 173/11 174/6      111/9 113/2
 96/19 108/3 108/4 108/20      175/13 177/23 178/13          desks [1] 169/3
 120/6 144/2 148/5 162/12     define [2] 40/1 71/20          despite [2] 82/16 153/12
 162/13 162/17 162/19 164/19 definitely [1] 177/22           detail [4] 56/4 81/1 98/16
 169/19 186/10 186/14 186/15 definition [2] 80/19 83/20        140/18
 186/20 186/22 186/25 187/1   defraud [44] 64/11 64/13       details [7] 7/9 86/5 109/13
 187/17 192/9 192/16           64/24 65/11 65/21 66/7 66/18 120/4 120/5 120/8 120/14
days [4] 8/14 21/19 102/9      66/23 66/24 67/6 67/10 67/21 detect [1] 175/25
 119/25                        67/23 69/6 69/10 69/21 69/25 determination [4] 23/2 24/18
deal [3] 24/19 111/12 151/2    70/4 70/5 70/14 72/3 72/7       53/19 55/25
dealing [1] 18/15              73/1 74/3 74/18 74/21 79/12 determine [20] 39/25 41/4
deals [1] 13/18                79/14 80/15 80/20 98/17         47/2 47/22 50/9 56/8 57/13
dealt [1] 122/18               99/21 116/5 118/8 118/14        60/15 63/17 68/24 72/8 77/20
debt [1] 94/16                 119/4 119/8 123/9 147/1         78/21 81/16 82/3 83/11 83/12
debts [1] 109/19               147/25 148/8 148/12 168/20      91/2 92/11 184/8
deceit [1] 67/22               170/25                        determined [2] 36/5 41/7
Deceitful [1] 68/8            defrauded [9] 69/17 98/4       determining [8] 45/1 53/5
deceive [5] 67/14 68/7 70/9    103/14 124/2 147/5 149/20       53/20 56/10 60/17 69/20
 72/4 117/1                    153/3 156/24 170/18             81/16 85/11
deceived [2] 119/7 121/13     defrauding [7] 123/11 146/22 devastating [1] 96/1
December [1] 145/16            147/7 148/6 153/21 153/22     devastatingly [1] 97/16
deception [4] 67/22 68/12      157/2                         developed [1] 42/7
 68/15 146/10                 degree [4] 10/25 14/19 107/8 device [1] 67/11
deceptive [3] 68/15 73/6       112/12                        devise [4] 64/12 66/6 67/16
 114/18                       degrees [1] 108/14               79/13
decide [22] 39/19 41/2 41/7 delay [1] 37/4                   devised [4] 64/11 66/6 73/7
 42/22 48/7 49/9 51/17 52/22 deliberate [8] 40/7 67/19         79/12
 53/15 54/14 55/1 55/4 55/19   71/7 71/14 71/15 71/18        dictionaries [1] 182/2
 58/4 59/4 62/16 82/3 100/19   183/13 184/20                 did [79] 3/2 9/5 13/8 13/8
 123/12 182/7 184/23 186/9    deliberately [5] 70/17 70/20 13/14 19/3 21/2 47/2 47/3
decided [4] 36/8 61/20         71/8 83/19 136/8                49/20 53/18 59/14 59/20
 149/15 185/11                deliberating [3] 159/12          69/25 77/22 77/23 77/25 78/9
deciding [9] 49/21 49/24       187/23 188/17                   78/11 79/8 82/25 83/12 84/8
 50/12 54/12 55/23 59/21      deliberation [1] 92/21           89/7 89/8 97/1 105/2 106/11
 61/11 84/5 91/1              deliberations [41] 39/9          107/9 109/8 117/24 118/21
decision [11] 26/4 30/19       44/10 44/23 63/5 92/8 92/17     120/5 124/19 126/1 133/5
 40/18 42/16 52/17 56/23 60/5 95/23 97/3 104/8 124/7           134/12 134/18 134/19 134/23
 60/6 68/21 69/1 121/12        159/12 159/24 180/1 180/10      135/8 136/16 140/15 141/22
decisions [1] 166/15           180/25 181/2 181/8 181/9        142/8 142/9 142/9 142/10
declarations [2] 90/11 90/15 182/20 182/23 183/4 184/7         142/20 144/11 144/18 146/23
deductions [1] 52/11           184/16 185/1 186/5 186/8        147/19 148/7 149/25 151/14
deemed [3] 85/6 89/12 90/13    186/14 187/3 187/5 187/13       151/20 153/15 154/9 157/4
defendant [113] 1/6 1/16       187/15 187/20 188/6 188/10      157/17 157/19 157/19 161/13
 42/4 42/21 42/23 44/5 44/7    188/11 188/15 188/16 188/22     161/13 161/14 163/4 166/9
 54/7 57/11 60/3 60/8 61/5     188/24 189/12 190/5             169/25 173/6 173/21 175/16
 61/6 62/3 62/5 63/1 63/9     deliver [1] 39/5                 175/25 176/10 176/16 176/24
 64/10 64/23 65/10 65/20      demand [1] 24/14                 177/2 177/3 180/10
 66/21 67/2 69/9 69/12 69/17 demeanor [1] 54/5               didn't [55] 9/22 9/24 21/5
 69/24 70/3 70/19 70/20 70/24 demonstrated [1] 101/22          22/9 25/23 30/18 32/11 96/10
 71/3 71/6 71/7 71/9 71/12    demonstrating [1] 71/12          96/11 101/3 101/19 102/5
 73/2 73/10 73/21 74/18 74/22 denied [3] 46/10 114/9           104/4 104/4 104/17 109/7
 74/25 75/1 75/23 76/9 76/21   114/10                          122/21 122/21 124/25 141/21
 77/4 77/13 77/15 77/16 77/20 denies [1] 163/14                142/19 144/4 144/12 146/21
 78/6 78/9 78/11 78/14 79/7   deny [5] 17/7 30/20 31/6         147/11 147/15 148/2 149/24
 80/8 83/16 84/5 84/7 84/10    130/10 147/6                    151/17 151/22 155/5 155/8
 84/15 85/1 85/6 85/10 85/12 denying [1] 148/6                 156/25 157/7 157/14 157/15
 85/14 85/17 86/2 86/4 86/7   department [2] 1/11 65/25        157/21 162/23 163/2 163/2
 86/18 86/24 87/2 87/7 87/9   depend [1] 16/19                 163/3 163/5 165/25 166/9
 87/11 88/4 88/8 88/23 89/1   deposit [10] 36/8 36/12 66/2 166/10 169/9 169/10 169/18
 89/6 89/18 89/20 92/7 92/11   109/11 116/9 121/12 121/17      171/24 172/14 174/7 175/13
 92/15 94/17 105/2 118/12      123/7 160/15 160/24             175/16 177/4 179/4
 118/25 154/13 162/9 162/18
D                              93/9 93/10 93/13 99/9 99/10      32/24 33/12 34/16 110/19
                               99/24 99/25 102/14 102/20        112/9 124/19 124/21 125/15
difference
       Case[1]  178/24
            8:18-cr-00157-TDC   Document
                               104/4  104/13310  Filed
                                             106/24    08/20/19 126/7
                                                     122/4        Page127/14
                                                                        202 of128/1
                                                                               227 128/3
different [26] 10/17 26/8      126/20 126/20 129/8 131/7        129/4 129/12 137/19 141/25
 26/10 30/4 30/6 30/14 30/15   132/10 132/14 136/21 138/19      144/3 148/9 149/8 156/10
 37/6 39/18 40/3 52/19 58/18   141/15 142/2 142/19 143/11       159/12 159/18 161/16 164/14
 74/13 86/14 99/19 105/13      144/12 145/21 150/11 150/12      165/22 168/15 171/5 174/21
 105/14 106/2 106/6 106/12     151/5 151/22 155/23 156/4        175/10 175/19 175/22 176/25
 119/5 137/4 139/14 139/16     158/8 158/21 158/24 159/1        178/1 189/16 190/8
 149/22 175/15                 159/9 159/20 159/22 160/5      done [10] 34/15 34/16 73/5
differently [1] 48/24          161/13 161/14 161/24 163/25      76/4 77/11 90/18 90/22 91/4
differs [1] 185/6              171/13 172/21 174/13 175/1       91/6 153/8
difficult [2] 21/13 149/7      175/23 176/13 176/19 176/21 door [2] 29/21 188/5
dime [1] 95/7                  176/24 178/2 179/7 179/10      Dorsey [1] 190/1
direct [22] 21/4 21/5 50/13    179/17 179/25 181/7 181/25     doubt [50] 31/4 42/21 44/4
 50/15 50/17 50/19 50/21       184/21 184/23 185/1 185/6        44/12 44/16 44/25 50/11 53/2
 50/21 50/25 51/9 52/13 52/24 185/25 186/1 186/4 186/9          59/1 60/25 61/4 62/17 66/16
 69/21 72/10 72/14 72/22       186/11 186/16 186/18 189/11      67/5 70/3 70/7 70/24 71/5
 81/10 142/22 147/5 163/3      189/23 192/5                     72/24 73/24 74/1 75/10 75/15
 175/23 177/25                document [62] 12/1 17/11          75/21 76/15 78/1 78/13 78/19
directed [3] 46/15 46/16       18/10 18/11 18/14 18/17          80/6 80/11 83/15 85/5 87/17
 150/15                        18/19 18/21 19/15 19/22 20/2 87/24 88/8 88/13 89/5 89/19
directing [1] 109/4            21/3 21/6 21/7 21/12 21/19       90/16 92/1 92/12 136/11
direction [2] 96/19 153/8      22/7 22/8 22/11 24/16 24/22      137/12 137/14 137/20 158/5
directions [1] 180/9           26/16 26/17 28/12 28/14          158/6 158/7 158/13 184/6
directly [13] 7/22 8/18        30/15 36/19 49/18 68/2         doubts [1] 158/8
 22/12 22/12 22/15 74/19 76/5 107/15 107/18 108/1 108/8       down [9] 15/6 25/6 32/6
 111/5 111/16 112/14 119/2     108/10 112/4 131/5 131/6         95/25 110/20 127/20 152/13
 177/20 178/19                 133/13 133/17 140/20 148/2       152/21 164/16
disadvantage [1] 188/17        148/8 148/10 152/4 158/15      dozens [4] 157/2 169/3
disappointed [1] 189/10        158/19 158/22 159/7 159/8        169/12 169/12
discharged [2] 39/11 41/17     159/19 160/18 160/20 165/17 draw [17] 41/6 41/7 45/18
disclosed [3] 72/18 73/18      167/13 176/6 176/10 176/11       45/24 46/25 52/8 52/12 52/12
 84/23                         176/17 176/20 177/15 179/18      52/20 52/21 52/23 60/2 62/25
discrepancy [1] 180/16         180/18                           86/18 134/18 135/8 135/10
discretion [1] 63/6           documents [47] 4/21 4/23 5/1 drawers [7] 137/13 137/15
discuss [15] 42/13 47/12       5/10 6/11 6/22 6/25 7/3 8/8      137/17 140/12 145/24 154/16
 54/21 78/25 181/1 181/3       10/1 10/2 10/6 10/9 10/15        161/17
 181/5 181/9 181/22 184/16     11/3 13/16 14/25 15/6 15/10 drawing [2] 52/14 55/2
 187/8 187/11 189/1 189/2      16/18 21/3 26/3 27/19 28/6     drawn [10] 40/22 52/20 52/25
 190/17                        29/8 31/7 37/22 37/24 48/2       71/16 72/20 73/20 84/25
discussed [6] 87/3 115/4       48/14 49/2 49/7 68/1 106/15      85/24 134/16 135/4
 131/20 158/16 158/17 172/13   111/15 111/18 111/21 112/18 dresser [7] 137/13 137/15
discussing [3] 52/3 126/22     131/1 140/14 161/9 163/12        137/17 140/12 145/24 154/16
 181/11                        163/13 172/9 177/20 177/21       161/16
discussion [10] 30/7 35/1      178/8                          drew [4] 134/18 135/6 135/8
 37/17 38/7 108/1 127/6       does [32] 5/9 12/14 19/10         139/25
 128/24 130/18 132/7 176/2     22/14 24/17 25/9 26/16 34/25 drink [2] 102/9 102/10
discussions [2] 39/3 47/10     50/3 50/7 54/23 56/15 63/20 dripping [1] 51/7
dismiss [1] 46/17              71/18 75/7 78/16 82/23 86/21 due [3] 71/25 84/1 112/8
disobey [4] 71/23 77/12 81/9 86/23 87/3 87/9 115/14           duration [2] 82/20 86/12
 83/25                         115/19 133/24 137/12 137/13 during [41] 4/7 7/3 9/18
displayed [1] 124/16           145/6 145/22 150/23 151/11       14/7 30/18 35/17 38/20 39/19
dispute [1] 16/1               155/21 190/20                    40/16 40/17 45/19 49/1 51/15
disputed [2] 27/15 52/17      doesn't [35] 10/2 10/20           54/4 91/2 95/23 97/2 103/19
disregard [16] 40/25 46/15     24/11 31/3 103/13 109/22         104/8 112/16 114/21 122/8
 67/19 71/8 71/23 77/12 81/9   111/2 129/25 130/2 131/12        124/7 125/7 130/21 133/12
 83/25 127/8 127/11 128/11     131/19 131/20 134/3 138/3        134/1 134/2 134/4 142/22
 129/23 131/15 133/18 133/21   138/9 138/13 138/13 139/9        168/11 180/22 181/8 181/8
 134/4                         141/12 142/10 143/15 145/21      182/1 182/23 183/3 184/6
disregarded [2] 46/3 129/7     145/24 151/11 152/13 155/23      187/12 188/1 188/10
distinct [2] 82/9 86/13        157/13 163/7 165/4 165/16      duty [15] 39/11 39/19 39/22
distinction [1] 50/15          165/19 168/21 170/17 174/11      39/24 40/11 41/1 41/9 43/8
distributed [2] 117/20         174/13                           43/12 44/6 56/7 92/9 182/7
 119/23                       doing [20] 4/23 28/10 28/11       184/19 185/18
district [18] 1/1 1/1 1/9      77/7 98/7 123/23 139/1 139/2 DYCK [9] 1/12 4/8 6/21 21/22
 1/21 64/9 64/22 65/6 65/9     141/20 143/10 144/1 145/22       31/23 34/24 35/14 36/20 38/2
 65/19 66/3 79/7 91/13 91/16   149/24 153/18 159/4 159/5
 91/19 91/25 92/4 192/4 192/4 166/2 167/9 174/16 178/15       E
divert [2] 57/21 114/13       DOJ [1] 18/19
DIVISION [1] 1/2                                              each   [52] 39/12 41/16 43/9
                              DOJ-Elbaz-0001490486 [1]          53/6  53/10 53/13 53/14 53/16
do [118] 3/22 6/6 8/6 8/25     18/19
 11/3 11/3 11/9 13/14 14/24                                     53/17 61/12 62/8 63/13 63/14
                              dollar [1] 104/1
 15/1 16/15 19/21 20/1 25/18 dollars [5] 94/15 95/16 97/6 63/16 66/14 66/15 75/13
 27/17 27/21 27/24 28/3 28/24 105/8 145/19                      79/10 80/5 81/6 86/2 86/12
 29/15 29/21 30/21 32/21 37/9 don't [53] 5/4 5/24 9/8 9/9       88/6 88/13 90/8 91/9 91/10
 38/12 39/15 40/14 40/14                                        94/3 95/16 95/23 111/7
                               10/19 11/10 13/4 13/25 14/1      111/13 119/5 119/6 119/7
 54/12 55/5 55/6 56/4 71/22    14/3 15/22 16/4 19/22 27/24
 73/4 75/17 75/20 76/25 77/10 29/11 29/14 29/22 32/19           119/17 119/18 121/1 121/3
 78/19 83/10 83/24 88/5 91/5                                    124/3 150/24 151/3 161/19
E                              11/24 12/16 27/9 74/4 98/22     1/17 1/17
                               103/20 106/14 109/1 111/17    essential [4] 72/23 72/25
each...Case
        [9] 8:18-cr-00157-TDC
              171/8 172/8       Document
                               113/24 114/2310  Filed
                                            114/5     08/20/19 85/9
                                                   116/2         Page  203 of 227
                                                                     184/5
 184/5 184/13 184/22 185/13    163/12 166/13 169/9 169/12    essentially [1] 4/25
 185/17 185/18 185/19          169/13 169/15 169/17 171/6    establish [12] 69/6 71/19
earlier [11] 29/12 37/17      embarrassed [2] 146/4 146/4      73/21 74/23 75/14 75/15
 54/5 55/13 55/21 83/18 89/20 embraces [1] 67/15               76/20 77/18 80/11 83/15 85/1
 93/24 167/16 184/4 187/10    emphasize [1] 62/13              87/4
earliest [1] 100/1            employed [1] 56/13             established [14] 40/21 51/22
early [3] 121/23 149/4        employee [11] 94/24 96/14        52/13 64/1 69/22 71/11 71/17
 149/11                        105/11 105/13 106/1 106/2       72/16 72/23 73/16 81/10
earn [2] 105/22 110/7          107/2 107/3 107/24 115/13       84/21 85/21 91/12
earnest [1] 159/25             140/8                         establishes [3] 58/25 69/16
earning [2] 106/3 108/19      employee's [1] 102/20            75/9
easier [1] 126/4              employees [70] 19/10 25/9      et [1] 3/5
eat [2] 162/3 190/21           94/9 94/19 95/2 95/9 96/3     ethical [1] 140/8
economics [2] 107/9 112/12     96/12 96/25 97/9 97/14 97/20 ETTINGER [1] 1/17
education [4] 108/14 108/18    97/22 98/1 98/2 99/16 99/19 evaluate [4] 61/21 88/4
 122/21 135/19                 99/23 101/10 101/16 102/2       100/17 171/2
effect [8] 23/25 24/12 30/3    102/5 102/7 102/19 103/9      evaluating [2] 15/4 171/16
 36/17 37/25 47/10 47/22       103/23 104/5 104/15 105/2     even [61] 10/18 12/10 14/12
 146/14                        106/6 106/8 106/11 106/13       21/13 33/21 35/24 44/22 45/5
effective [1] 97/16            106/18 106/21 107/8 107/17      54/18 73/3 73/13 73/14 75/5
effectively [1] 14/20          107/20 108/12 108/13 111/8      77/14 77/17 83/2 83/4 83/5
efficient [1] 28/8             111/12 114/24 115/9 116/3       84/17 84/18 86/17 88/5 89/7
efficiently [1] 180/8          117/12 117/22 118/17 119/18     90/22 97/24 101/15 110/21
effort [2] 21/5 147/24         120/1 120/10 120/13 123/21      115/4 121/17 125/14 128/7
efforts [1] 123/16             140/5 140/7 153/21 162/11       130/19 131/5 132/12 133/16
either [20] 16/1 20/2 34/4     163/18 163/21 164/20 164/22     135/5 135/5 136/4 136/6
 34/17 50/17 52/13 71/23       164/24 165/3 168/12 168/13      142/6 143/14 150/7 150/20
 72/22 77/12 81/5 82/16 83/25 169/3 170/8 171/21 172/5         151/12 152/10 155/16 158/2
 124/22 132/11 148/2 176/12    173/19                          158/17 159/20 163/3 163/5
 178/20 180/13 183/10 190/8   end [16] 3/15 7/25 9/17 29/5 163/22 165/19 165/22 166/12
Elad [3] 98/25 116/22 172/3    37/5 90/8 92/22 94/2 97/5       168/17 170/5 172/11 174/10
ELBAZ [387]                    144/11 147/16 147/17 186/14     175/4 175/18
Elbaz's [36] 4/7 7/11 7/23     187/1 187/16 189/9            evening [1] 107/1
 9/21 11/12 21/25 32/3 35/5   ends [1] 87/15                 evenings [1] 187/10
 35/23 36/22 44/2 44/25 58/1 enforcement [6] 41/21 56/12 event [4] 29/21 188/1 188/10
 61/11 90/23 91/1 95/20        56/14 56/19 56/25 57/16         190/16
 105/11 105/25 109/3 110/19   engage [2] 80/15 98/20         events [1] 53/25
 111/8 111/16 115/13 117/3    engaged [3] 87/19 87/25        ever [4] 44/11 44/24 137/1
 121/12 135/22 137/21 139/24   162/11                          183/15
 153/25 154/17 154/20 155/7   engaging [2] 167/7 168/6       every [37] 5/5 8/2 8/15 13/1
 164/25 172/1 173/15          Englert [1] 1/16                 21/6 22/8 81/1 86/3 90/8
electronic [3] 74/5 181/12    English [23] 17/20 49/3          98/1 100/20 101/13 101/14
 181/16                        101/22 151/9 151/14 151/14      102/9 105/15 135/7 136/3
electronically [1] 189/3       152/3 152/4 152/24 152/25       139/8 139/19 140/8 141/7
element [16] 67/4 70/1 70/2    153/25 171/25 172/1 172/2       141/11 142/18 145/18 153/9
 70/6 71/19 72/25 73/25 74/24 172/5 172/8 172/10 172/11        153/16 156/5 157/16 157/18
 75/14 80/10 80/22 83/14 88/7 172/13 172/14 172/16 182/18      158/4 161/3 161/19 162/12
 91/11 91/18 118/24            182/18                          162/17 162/19 164/19 185/13
elements [11] 66/16 72/23     enough [8] 16/21 58/24 136/9 everybody [6] 99/8 99/13
 80/6 88/14 89/4 89/17 91/10   161/15 173/12 173/12 173/21     140/10 141/20 164/15 180/11
 91/20 91/25 118/7 184/5       173/22                        everyday [4] 52/2 52/15 53/4
else [21] 6/3 13/18 24/8      ensure [1] 189/14                53/21
 27/17 30/23 32/21 93/12      enter [4] 58/16 90/7 92/8      everyone [12] 37/2 93/19
 110/1 125/18 129/15 135/16    92/16                           93/22 112/2 112/10 165/24
 151/2 163/9 165/24 173/13    entered [4] 80/7 80/12 80/23 172/7 173/13 187/4 187/19
 181/6 181/14 181/14 187/12    124/17                          190/11 190/16
 189/2 190/17                 entering [1] 58/12             everyone's [2] 176/13 190/14
else's [2] 94/24 150/1        entertained [1] 68/10          everything [10] 12/21 12/23
elsewhere [5] 64/10 64/22     entire [8] 8/3 12/1 18/14        33/5 33/7 33/11 53/17 133/4
 65/10 65/19 79/7              82/20 132/16 146/6 154/7        148/24 187/21 191/7
email [53] 17/21 18/5 22/17    178/13                        everywhere [1] 165/7
 22/19 23/13 29/17 33/5 36/9 entirely [8] 7/21 22/4 24/8 evidence [244]
 65/5 65/24 66/1 75/2 97/19    46/3 46/18 71/2 71/13 122/10 evidence that [1] 177/17
 106/25 107/5 111/23 111/24   entirety [1] 132/12            evidentiary [2] 19/22 20/11
 112/1 112/5 112/7 113/4      entitled [5] 42/3 42/11        exact [11] 21/20 22/1 24/6
 117/19 119/9 119/10 119/13    48/10 179/10 184/13             24/7 64/8 75/8 79/6 97/15
 119/15 119/16 119/17 119/20 entitles [1] 41/25                99/8 99/19 171/9
 120/3 120/5 120/7 120/9      equal [2] 86/16 94/3           exactly [10] 102/24 114/14
 120/9 120/11 120/21 121/7    equally [2] 42/14 144/6          116/14 120/8 135/9 147/21
 121/20 122/1 123/3 123/8     equals [1] 42/4                  172/16 174/23 176/5 176/20
 123/8 123/12 145/4 145/6     equate [1] 147/17              examination [7] 5/6 15/15
 145/14 145/15 145/18 152/8   equivalency [1] 179/6            32/12 104/3 112/17 142/23
 164/25 167/17 167/22 181/12 erroneous [1] 185/3               152/2
emailed [7] 9/6 65/3 98/4     error [2] 130/14 130/17        examine [3] 34/5 61/12 61/21
 112/10 112/14 113/20 167/19 especially [1] 115/15           examined [3] 4/8 4/21 16/14
emailing [2] 96/13 114/10     ESQUIRE [5] 1/11 1/12 1/12     examining [1] 55/3
emails [24] 6/13 6/15 9/13
E                              experience [25] 49/13 51/20 failed [1] 92/2
                                51/21 52/2 52/10 52/15 53/4 fails [4] 44/19 75/17 81/22
exampleCase
        [15] 8:18-cr-00157-TDC
               6/13 8/10 50/23 54/18
                                 Document    310 Filed
                                       55/3 96/16   100/708/20/19 184/11
                                                                    Page 204 of 227
 51/4 68/22 74/8 111/6 111/21 100/13 100/17 101/4 102/22         failure [1] 77/10
 113/9 113/15 113/18 117/1      102/23 102/23 103/6 103/17       fair [3] 33/17 41/13 151/7
 123/24 158/19 160/1            105/16 105/21 109/16 155/25 faith [21] 7/1 9/1 13/13
examples [10] 113/1 115/8       163/21 170/4                      21/25 23/18 24/3 35/20 72/1
 116/16 125/9 126/15 128/12    experienced [3] 109/15 121/2 73/1 73/7 73/7 73/16 73/22
 128/14 128/15 130/25 161/1     151/25                            73/23 84/3 84/10 84/12 84/21
except [2] 32/15 181/17        expert [5] 9/6 94/10 96/15         85/2 85/4 135/2
exception [1] 92/19             100/15 103/23                    faithfully [1] 39/11
excerpt [2] 127/8 158/14       expertise [2] 100/12 102/23 fake [10] 97/11 103/1 103/4
excerpts [1] 126/9             experts [3] 94/23 104/6            103/7 103/7 103/11 103/11
exchange [1] 184/14             122/19                            170/6 170/7 170/10
excising [2] 128/20 129/5      explain [9] 4/18 4/22 5/2         fall [2] 3/25 100/2
exclude [3] 20/21 20/22         6/9 16/12 32/14 157/7 158/7 false [27] 56/1 57/3 57/10
 30/20                          160/14                            57/19 57/20 64/15 66/8 66/18
excluded [1] 129/6             explained [15] 36/1 98/19          67/7 67/12 67/18 67/25 68/3
excluding [1] 128/16            100/6 101/5 113/6 121/23          68/10 68/14 68/17 68/24 69/5
exclusive [3] 40/13 41/3        140/4 140/5 156/15 156/19         73/3 79/16 80/17 96/5 110/14
 92/9                           158/11 160/4 160/11 171/15        112/6 112/16 114/13 138/7
exclusively [2] 43/4 56/7       184/4                            falsely [4] 58/22 59/14 68/7
exculpated [1] 57/19           explaining [3] 116/23 138/11 136/20
excuse [3] 115/2 170/25         157/18                           family [2] 109/13 181/5
 172/18                        explanation [3] 51/16 56/5        far [2] 158/17 178/10
excused [2] 93/7 190/10         56/6                             fashion [1] 9/11
excuses [1] 173/20             explicit [1] 101/15               fault [9] 173/8 173/14
execute [3] 64/24 65/11        explicitly [1] 175/6               173/16 173/16 173/17 173/17
 65/21                         exposed [2] 122/3 166/16           173/18 173/18 173/21
executing [6] 64/20 64/23      express [1] 80/23                 favor [1] 54/25
 65/11 65/20 66/12 79/20       expressed [1] 40/18               favorable [4] 58/21 59/14
execution [3] 67/1 74/21       expression [3] 40/23 68/9          62/25 136/19
 119/4                          144/19                           faxes [1] 74/4
executive [2] 148/14 148/20 extensive [2] 128/24 175/4           FBI [10] 114/8 117/25 118/22
exercise [1] 152/14            extent [11] 11/13 38/13 86/9 140/21 140/22 140/23 151/21
exercised [1] 97/25             86/11 130/5 131/19 134/3          156/9 160/10 164/2
exhibit [74] 5/20 5/21 6/1      175/25 176/18 179/13 180/12 FCRR [1] 1/21
 7/4 8/10 17/12 19/1 19/1      extrinsic [2] 10/25 14/5          fear [1] 43/1
 24/24 25/5 30/4 31/25 37/15 eyes [2] 70/20 71/15                February [1] 106/25
 52/6 95/24 97/7 97/19 102/13 eyewitness [1] 50/22               February 2016 [1] 106/25
 103/18 104/20 104/23 105/5                                      federal [4] 56/14 58/11
 105/9 105/18 105/24 108/6     F                                  58/23 151/25
 108/6 112/4 112/5 115/12                                        feel [2] 61/15 116/13
 115/17 115/20 115/23 116/22   fabricated   [1]   59/12
                               face [1] 159/18                   feelings [2] 42/9 42/15
 119/11 119/14 119/16 121/7                                      feet [1] 169/6
 122/1 123/4 123/11 124/16     Facebook [1] 181/13
                               facilitate   [1]   148/21         fell [1] 121/3
 124/19 126/7 126/8 126/17                                       fellow [8] 158/7 158/8
 127/7 127/8 127/9 127/22      fact  [84]   6/8 7/21  8/5  9/14
 127/25 128/12 129/10 129/11    10/1 11/22 16/10 24/17 25/12 181/17 184/15 184/17 184/25
 130/19 130/23 131/8 131/9      25/14 26/2 26/15 28/19 28/22 185/5 185/8
 132/3 132/4 133/15 133/16      29/15 30/16 30/17 31/1 36/6 felt [2] 8/22 13/10
                                41/24 43/15 43/19 45/15          few [4] 14/2 15/23 16/5 96/3
 133/18 133/19 137/21 140/6                                      fewer [1] 55/6
 140/8 145/5 145/15 167/1       45/17  45/19  46/13  47/16
                                47/20  49/21  50/21  51/10       fifth [1] 89/1
 167/10 172/25 176/11 177/23                                     Fifty [1] 96/18
exhibits [46] 3/14 5/14 5/16 51/14 51/18 51/23 52/4 52/17 fill [1] 123/6
 5/18 5/19 8/2 29/5 35/18       52/18  54/22  55/22  56/3  56/13
                                57/8 57/24 60/3 61/13 63/2       filled [6] 21/7 111/9 112/17
 37/10 37/12 37/16 37/18                                          117/18 120/1 123/8
 37/21 45/8 45/10 45/12 47/24 63/3 63/23 68/18 68/18 68/23 filter [8] 18/12 18/13 18/13
 48/9 49/1 50/8 64/1 96/21      69/5 70/22 70/23 71/1 71/7
                                72/8 72/8 82/3 82/13 82/16        18/15 18/18 18/21 22/10
 122/16 123/14 124/15 124/25                                      29/16
 125/22 126/16 127/10 128/6     82/22 84/5 86/17 87/1 87/7
                                91/21 100/10 103/13 111/2        final [2] 73/25 185/10
 128/13 128/22 130/1 131/17                                      finally [4] 137/7 141/19
 133/25 134/2 158/12 172/21     114/1 118/21 131/4 136/3
                                136/8 142/1 142/3 143/19          154/22 171/18
 172/22 176/9 178/5 178/23
 180/14 180/17 182/16 191/6     148/25 160/23 170/17 175/19 financial [12] 54/8 72/5
                                179/6 179/8                       85/8 94/23 100/14 103/6
exist [9] 51/3 69/25 82/8                                         103/17 103/24 103/25 148/14
 82/24 83/1 88/22 89/4 165/16  factor  [1]   85/11
                               factors [1] 53/22                  164/20 170/5
 168/21                                                          find [67] 17/25 22/21 29/15
existed [6] 69/20 81/17 82/1   facts  [39]   10/17  15/3  39/25
                                40/14 40/15 40/20 41/3 41/7       44/20 48/11 51/14 52/8 52/9
 83/12 88/19 160/11                                               53/7 54/24 55/20 57/1 57/3
existence [7] 51/22 70/23       41/9 45/1 45/9 45/25 46/9
                                47/17  51/2  51/3  51/10  51/22   57/20 60/24 63/16 68/23
 81/8 81/12 81/22 91/3 109/2                                      69/23 70/12 70/14 70/24 71/3
exists [4] 52/17 52/18 82/8     52/8  52/13  52/20  53/7  53/23
                                54/1 54/24 55/2 60/1 60/16        71/5 71/9 71/14 75/17 75/20
 83/4                                                             75/22 76/11 76/14 76/15
exonerated [1] 57/19            61/10  68/9  69/3  69/23  71/8
                                72/15  73/4  85/25  165/19        76/21 76/25 78/19 80/22
expect [4] 102/1 102/3                                            80/24 81/8 81/18 82/15 82/18
 105/12 145/18                  165/21 166/23
                               factual [4] 21/10 34/1 34/2        82/25 83/1 83/2 83/7 85/10
expected [1] 68/19                                                85/15 88/5 88/8 88/11 88/13
expediency [1] 31/10            41/2
                               fail [1] 77/10                     88/17 89/4 89/6 89/18 90/16
expenses [1] 116/1
F                              forwards [1] 113/15              garden [1] 51/16
                               found [7] 3/4 78/8 85/14         gave [5] 8/24 18/22 57/20
find...Case
        [12] 8:18-cr-00157-TDC
               91/5 91/11 92/2 88/19
                                 Document
                                       88/22 310
                                              90/19Filed 08/20/19 114/13
                                                    119/10          Page 168/19
                                                                         205 of 227
 136/5 136/10 136/10 143/9     four [34] 63/10 63/12 64/3       general [7] 6/23 29/25 59/6
 154/3 161/15 173/22 175/10     64/4 64/6 65/18 66/15 75/19       61/24 67/15 178/4 180/1
 182/3                          88/5 88/12 98/18 99/16 102/9 generally [2] 125/16 178/21
finders [1] 43/19               110/9 114/24 117/12 117/22      generated [1] 142/1
finding [11] 41/9 74/24 91/9 118/7 118/17 119/15 122/12         generating [2] 107/9 150/4
 124/9 174/12 174/15 177/12     123/5 125/9 136/12 138/5        generic [1] 179/24
 178/17 179/12 179/13 179/15    138/10 139/13 139/14 139/14 generosity [1] 13/15
finds [1] 58/25                 150/23 151/5 163/11 164/16      generous [1] 3/19
fine [1] 176/19                 171/12                          gentleman [1] 4/17
Fino [1] 4/17                  fourth [4] 1/18 88/23 139/15 gentlemen [28] 37/4 37/20
firm [7] 18/7 23/4 26/10        146/1                             38/24 94/8 96/20 99/11
 30/4 30/6 30/14 31/1          frankly [3] 3/18 10/10 130/7 110/25 117/4 124/4 133/8
first [49] 4/3 18/13 20/13     fraud [71] 63/12 63/13 64/5        137/20 146/3 161/5 161/22
 22/18 23/5 25/6 61/12 66/17    66/4 66/14 67/15 72/25 73/3       162/8 162/13 163/2 165/6
 67/4 76/20 76/25 78/9 80/6     73/4 73/12 75/13 79/2 79/11       166/19 167/2 167/21 168/8
 80/10 85/15 88/15 91/1 93/25 79/24 80/1 80/4 80/12 84/12         168/22 169/1 169/11 173/8
 96/18 101/8 112/13 112/23      84/17 88/12 88/16 88/20 89/6 173/12 180/5
 112/24 118/8 120/7 125/21      89/7 89/18 95/17 95/20 96/1 get [81] 6/5 6/10 12/3 15/22
 128/1 130/11 136/24 147/25     96/8 97/4 97/5 97/12 97/17        16/21 17/6 19/20 19/23 19/24
 149/20 159/22 165/14 166/22    97/24 98/3 98/5 98/13 98/17       20/6 20/24 29/8 35/17 37/5
 167/2 167/12 169/24 171/3      98/18 99/15 100/13 101/8          93/2 93/11 93/12 95/5 96/6
 172/1 172/2 172/3 172/4        102/22 106/23 111/1 117/6         100/16 103/9 103/19 104/10
 174/6 174/19 175/9 175/19      118/6 118/24 119/5 123/25         105/23 109/11 111/10 112/20
 182/10 188/9 189/24            124/3 134/14 148/21 153/7         112/23 114/4 116/8 116/9
fit [7] 12/15 34/25 137/19      153/10 153/23 153/23 154/4        116/24 117/2 118/9 119/24
 141/12 145/24 157/13 161/16    162/11 162/12 162/21 165/5        120/3 120/5 120/13 120/15
fits [2] 16/13 154/15           165/11 166/1 166/7 166/21         121/6 121/11 121/16 122/6
five [12] 27/23 89/4 89/17      168/18 168/23 169/10 171/25       122/9 123/18 123/19 123/20
 92/25 93/5 93/17 102/1 102/3 172/13                              125/6 126/4 127/19 133/3
 125/9 145/19 190/23 191/3     fraudulent [23] 64/15 66/8         133/9 136/14 137/2 137/7
five-minute [1] 92/25           66/19 66/23 67/7 67/12 67/25 141/8 144/18 148/4 148/16
flashing [1] 125/8              68/6 68/11 68/17 69/2 69/5        148/17 149/20 150/18 151/2
flip [1] 24/9                   70/7 70/10 72/10 72/13 73/5       151/23 152/25 156/10 159/11
Floor [1] 1/18                  73/6 73/23 74/16 79/16 80/18 162/3 163/24 163/24 164/4
flying [1] 98/11                148/18                            164/11 164/13 165/9 166/1
focus [3] 6/24 27/19 170/9     free [2] 41/13 188/18              168/16 170/8 172/24 180/9
focused [4] 15/25 17/2 21/25 freedom [1] 58/20                    190/21 190/25
 29/19                         Freeman [1] 155/3                gets [8] 16/25 94/3 103/6
follow [13] 40/1 40/4 75/3     frequently [1] 99/18               105/21 109/24 110/8 139/9
 104/13 141/5 157/14 157/15    friend [4] 98/6 98/8 117/24        158/10
 157/17 157/19 157/21 161/6     149/17                          getting [17] 7/8 8/19 13/3
 185/20 188/25                 friendly [1] 86/25                 14/21 95/11 98/12 98/13
followed [5] 100/24 104/11     friends [1] 181/5                  103/12 108/2 112/21 115/10
 126/15 153/13 186/12          front [4] 10/9 147/16 147/17 116/4 120/12 157/8 170/16
following [14] 37/18 39/1       148/3                             172/15 186/5
 39/8 66/16 78/9 80/6 88/14    frustration [1] 123/18           giant [2] 161/12 162/21
 107/1 128/9 128/23 137/6      fucking [3] 102/9 104/1          Giovanie [2] 120/25 121/8
 150/20 157/12 173/14           134/10                          give [45] 3/5 3/8 7/14 8/6
follows [2] 73/1 76/1          fueled [1] 97/13                   10/19 12/2 14/4 25/21 25/24
foolish [1] 71/13              fulfill [1] 189/13                 30/1 30/12 39/12 40/12 45/23
forbidden [1] 184/1            full [5] 108/4 108/8 129/5         48/4 48/6 50/18 51/4 56/10
forbids [2] 71/22 83/24         163/16 172/22                     56/25 59/22 61/11 61/15 82/4
force [1] 4/25                 fully [1] 86/4                     92/20 102/8 102/25 115/3
forced [1] 8/25                function [3] 38/21 92/10           133/10 139/7 157/19 158/14
foregoing [1] 192/11            184/6                             158/15 158/19 160/1 163/25
foreign [7] 64/18 66/11 67/2 functions [1] 39/18                  164/14 170/20 172/21 172/22
 74/10 74/14 79/19 151/24      funds [3] 74/12 112/15             176/6 177/3 178/20 183/6
foreperson [8] 182/12 182/13 114/20                               190/15
 183/5 185/21 186/2 186/16     funeral [1] 116/1                given [26] 19/2 19/5 29/21
 187/4 187/14                  furniture [1] 136/25               29/23 30/21 32/13 36/7 47/2
foreseeable [6] 74/21 90/10 further [11] 18/24 38/1 38/3 47/19 47/21 47/22 49/3 59/6
 119/3 119/17 122/11 124/1      74/17 82/6 87/8 113/13            60/11 72/12 83/22 100/18
foreseen [2] 75/5 89/2          126/14 132/8 180/10 192/11        143/8 144/15 144/16 159/15
forgot [1] 168/11              furtherance [10] 74/3 90/12        159/17 169/19 175/14 179/20
forgotten [1] 143/6             90/19 91/3 91/6 91/12 91/18       190/14
form [11] 28/21 47/25 66/2      91/24 92/4 122/10               gives [1] 11/24
 120/17 123/6 182/14 185/16    furthered [1] 120/11             giving [11] 12/25 14/20 21/9
 185/21 185/22 186/1 186/3     furthering [3] 84/9 87/20          30/14 35/21 58/21 132/16
formal [1] 80/24                88/1                              136/19 138/11 142/25 152/19
former [5] 111/8 111/12        Furthermore [2] 69/11 86/7       glasses [2] 100/8 100/16
 114/24 117/22 118/17                                           go [28] 6/6 6/7 7/11 11/3
forms [1] 47/12                G                                  15/1 93/25 93/25 94/5 95/22
forward [2] 54/15 189/20                                          98/21 109/8 127/10 129/24
forwarded [8] 105/5 105/9      gain [3] 59/17 67/17 69/13
                               Gaithersburg [3] 119/10            132/16 134/8 152/12 152/13
 105/18 117/17 118/20 120/6                                       152/15 152/21 152/21 158/10
 121/8 167/19                   120/18  120/21
                               game [2] 114/16 139/16             163/16 168/15 168/20 171/2
forwarding [1] 152/8
G                              154/15 161/11 161/16 170/23         151/18 152/7 153/20 155/16
                              grab  [1] 93/4                       155/25 159/3 159/5 159/15
go... [3]
       Case178/11 186/9
            8:18-cr-00157-TDC   Document
                              Graf  [20] 66/1310 66/3
                                                    Filed 08/20/19 159/17
                                                        115/1        Page 160/9
                                                                          206 of162/9
                                                                                 227 163/21
 188/19                        119/16 122/12 122/13 122/16         164/3 164/4 165/11 169/17
goal [2] 108/15 113/8          122/17 122/20 122/21 122/23         170/4 170/5 174/25 176/5
goals [2] 156/15 156/16        123/3 123/6 123/7 123/9             177/12 177/16 187/24 192/6
goes [5] 22/17 26/19 130/6     123/11 123/13 123/14 123/17 Hadar [25] 96/24 97/1 97/10
 167/17 187/10                 155/3                               99/4 100/2 100/6 100/23
going [90] 3/8 8/4 8/7 11/25 Graf's [2] 66/1 123/15                104/15 110/16 111/20 113/6
 12/3 14/24 15/9 16/1 16/2    grand [5] 63/7 64/9 79/6             114/3 116/11 121/9 136/1
 16/8 16/16 16/20 17/7 19/15   79/8 79/11                          143/12 143/12 143/14 144/10
 20/5 20/15 20/23 24/21 25/18 grant [1] 130/17                     144/11 150/10 150/17 154/22
 25/19 25/25 26/4 27/5 27/18 graphics [1] 112/6                    157/15 157/19
 28/4 29/14 30/1 31/6 32/17   graphs [1] 142/2                   Hadar's [2] 101/2 173/16
 33/15 35/13 36/13 64/2 95/4 great [7] 7/24 59/3 61/12           hadn't [2] 37/7 143/7
 95/7 101/13 102/4 102/9       111/11 126/24 140/18 191/5        half [3] 68/8 69/2 155/17
 102/14 102/15 102/16 110/11 greater [3] 42/1 48/4 56/16 half-truths [2] 68/8 69/2
 126/3 127/18 130/1 130/10    green [5] 14/3 32/6 155/7          hand [3] 61/2 82/24 189/21
 132/13 133/21 136/22 139/7    157/5 168/20                      handbook [1] 140/4
 142/25 146/8 147/3 152/12    Greenbelt [2] 1/4 1/22             handled [1] 13/11
 152/13 152/15 152/18 152/21 grew [2] 97/21 97/24                handling [1] 109/25
 152/22 158/14 158/15 160/1   ground [1] 174/22                  hands [1] 189/15
 161/2 161/4 161/15 161/17    grounds [4] 26/6 29/4 56/20 happen [3] 13/8 101/15
 161/25 161/25 162/4 163/20    178/2                               120/16
 163/24 163/24 164/12 165/8   groups [2] 81/25 187/6             happened [14] 9/8 9/8 13/5
 165/15 168/14 169/24 170/3   grow [1] 97/12                       15/2 15/4 15/8 15/14 87/8
 170/14 170/19 170/20 171/24 growing [1] 139/11                    97/4 99/6 114/2 114/15
 172/17 174/17 176/11 176/21 guarantee [3] 110/24 111/3            164/18 173/13
 179/17 180/7 188/3 189/19     189/14                            happening [4] 7/22 16/4
Gold [3] 143/19 145/8 145/11 guaranteed [1] 157/6                  162/12 165/23
gone [2] 29/16 130/13         guaranteeing [1] 138/22            happens [4] 69/15 137/10
good [45] 7/1 9/1 13/13       guess [8] 11/7 45/15 47/5            160/25 188/14
 21/25 23/18 24/3 30/12 32/19 52/16 110/19 125/22 128/17         happy [3] 129/11 141/17
 35/20 54/17 56/8 60/10 60/12 149/5                                176/13
 60/20 60/20 60/23 60/24 61/7 guesswork [1] 51/25                harangued [1] 13/14
 61/7 72/1 73/1 73/7 73/7     guide [2] 39/8 48/17               hard [1] 5/10
 73/15 73/22 73/23 84/3 84/10 guided [1] 42/18                   harder [2] 103/8 170/7
 84/12 84/20 85/2 85/4 93/4   guilt [17] 42/21 44/3 44/17 harsh [1] 148/23
 94/8 102/8 102/8 105/4        44/25 50/10 53/1 55/17 57/18 has [94] 3/21 8/2 8/12 9/13
 116/25 121/4 121/11 135/2     58/25 60/3 60/6 62/4 62/23          17/13 18/12 18/16 18/23
 137/17 146/11 154/14 187/25   86/10 88/4 91/1 95/21               25/13 25/15 27/15 28/12
Google [1] 65/5               guilty [75] 42/23 43/21              29/21 29/23 30/21 32/13
got [25] 12/10 12/13 32/16     43/25 44/2 44/12 44/21 49/24 32/22 33/5 33/23 34/11 34/15
 35/19 95/9 96/12 96/24        57/7 57/8 57/11 57/23 57/24         38/3 38/21 38/25 39/10 40/2
 109/20 113/21 121/23 132/1    58/2 58/11 59/25 60/4 60/5          40/23 42/12 42/20 42/23
 132/1 135/11 135/13 136/25    60/14 60/14 60/18 60/18 61/5 43/21 43/23 43/25 44/12
 137/4 152/19 156/23 158/25    62/18 62/20 63/15 63/15             44/25 47/1 47/24 48/13 49/22
 160/8 160/21 160/24 166/18    63/16 63/16 66/13 70/15             50/11 50/12 51/18 55/5 57/2
 169/9 186/19                  73/12 75/18 75/23 76/11             60/9 60/25 61/8 62/17 62/19
gotten [2] 12/19 153/20        76/12 76/14 77/17 78/3 78/6         62/23 62/23 69/24 73/21
government [123] 1/11 3/15     78/15 78/18 78/21 78/24 80/1 76/16 81/9 85/1 86/9 88/6
 3/23 4/20 5/3 5/5 7/17 7/19   83/1 84/16 88/2 88/10 88/11         89/17 91/21 91/23 92/2 93/24
 8/1 8/20 11/16 11/17 11/19    89/6 89/18 92/11 94/17              95/23 101/18 105/20 108/10
 17/15 21/4 24/5 25/23 26/16   114/14 114/17 114/23 117/5          108/17 108/18 111/11 112/11
 27/5 28/14 30/23 31/24 32/22 118/4 124/3 124/10 135/6             132/8 145/8 146/6 146/10
 33/4 33/22 37/9 37/12 37/14   136/10 143/25 144/1 154/3           151/3 157/22 158/6 165/9
 38/3 41/20 41/21 42/1 42/2    154/3 161/19 170/24 170/24          167/19 167/19 168/7 169/8
 42/4 42/12 42/20 42/23 43/21 173/22 184/8 184/10 184/11           171/18 174/23 174/24 175/4
 44/11 44/19 44/24 48/13       185/12 185/12                       175/6 178/13 179/7 187/4
 49/20 49/22 50/1 50/12 52/20 gun [1] 138/18                       189/5 189/12 190/13
 54/7 55/9 56/14 57/18 58/13                                     hasn't [4] 30/6 140/12
 58/14 58/15 61/9 62/17 63/1 H                                     158/17 167/14
 66/15 67/4 69/6 69/8 69/12                                      have [219]
 69/15 69/18 70/2 70/6 73/22 hack [1] 149/16                     haven't [8] 33/21 137/11
 73/25 75/7 75/15 75/17 76/9 had [97] 3/7 3/13 4/22 5/2            158/15 160/19 161/3 172/25
 76/16 80/5 80/10 80/21 81/4   5/5  6/3  6/8  7/24  8/23  8/25
                               10/12  12/8   12/19  12/21  12/23   175/12 190/14
 83/14 85/2 88/6 89/17 89/19
 90/1 91/15 91/21 91/23 92/2   16/15 16/23 17/8 18/23 18/25 having [16] 6/2 22/19 64/11
                               24/1 24/3 25/2 26/12 26/13          66/6 79/12 102/21 105/3
 93/12 93/24 94/1 129/25                                           107/8 107/19 112/11 122/2
 130/6 130/14 130/17 131/13    28/19  28/22   30/9  30/15  30/16
                               35/25 36/3 36/10 36/10 37/8         129/24 132/15 133/1 183/10
 132/16 137/16 137/25 138/5                                        187/14
 138/19 140/11 140/13 140/25   38/15  47/10   50/24  51/12  56/3
                               56/4  70/7  73/10   78/15  81/19  he [106] 24/12 50/22 53/24
 141/22 142/18 146/3 150/9                                         54/4 72/13 76/10 96/15 96/16
 150/13 150/19 153/2 154/19    84/15 85/7 85/10 94/24
                               103/23   105/15  115/21   116/19    96/17 96/24 100/6 100/23
 156/5 157/22 158/10 158/13                                        100/24 100/25 100/25 101/18
 159/13 160/18 161/10 162/5    116/20   120/19  123/16   124/18
                               135/4 136/13 139/13 139/17          101/25 104/24 104/25 105/14
 163/10 179/8 184/4 184/9                                          105/20 105/21 106/2 110/7
government's [14] 5/20 6/1     139/21 143/3 143/6 143/7
                               144/15   144/16  147/5   147/6      113/16 113/20 115/25 116/9
 18/1 28/13 48/15 81/22                                            119/24 119/25 120/4 120/13
 133/12 138/18 145/25 153/12   148/6 148/11 148/14 149/19
H                              115/23 116/17 119/20 124/19      129/16 129/21 131/23 132/6
                               125/17 125/25 126/10 137/16      133/6 134/7 162/7 173/24
he... [74]
       Case 120/18  120/19
             8:18-cr-00157-TDC  Document
                               139/12 146/8310   Filed
                                             148/13    08/20/19 174/3
                                                     148/16       Page176/15
                                                                       207 of176/23
                                                                              227 177/6
 120/21 120/25 121/3 121/5     150/12 152/3 152/20 157/1        178/9 178/24 180/2 180/3
 121/13 121/14 121/23 122/5    161/12 177/25 178/17 182/15      190/19 191/5
 126/18 129/10 138/23 139/2    183/10 183/19 187/18 187/19 HONORABLE [1] 1/8
 139/8 142/15 143/14 144/12   here's [11] 24/6 25/18          hope [5] 113/11 113/22
 144/21 144/21 144/21 145/4    111/21 112/10 112/14 113/15      126/12 126/18 131/3
 145/4 145/5 145/6 145/7       113/18 121/20 147/14 159/8     hoped [1] 59/13
 145/14 145/15 145/20 145/21   163/9                          hopes [1] 59/17
 145/22 146/6 146/21 146/21   hereby [1] 192/5                hoping [1] 136/14
 146/22 146/23 147/6 147/12   hereto [1] 192/15               hose [1] 51/16
 147/14 147/18 147/18 147/23 herself [18] 9/14 55/20          hostility [1] 54/10
 147/24 148/3 148/5 148/5      57/19 57/21 70/9 75/21 76/13 hour [2] 132/13 132/17
 148/6 148/24 148/25 149/1     77/5 77/24 78/15 87/1 91/17 hours [3] 137/5 152/5 158/12
 149/12 149/12 149/13 149/15   109/8 109/9 142/12 157/12      house [2] 121/24 126/25
 149/16 149/19 149/19 150/4    163/13 172/12                  how [48] 10/19 13/23 16/4
 150/11 150/12 153/7 159/15   Herzog [2] 98/10 158/25           16/13 19/25 27/21 34/19
 163/25 168/24 175/1 175/4    hesitate [1] 185/2                49/12 53/5 54/7 55/23 56/9
 175/5 176/20 176/21 176/24   hey [2] 159/8 159/13              59/4 99/5 99/18 99/23 101/10
 177/2 177/3 177/4 183/25     hi [2] 8/11 12/5                  101/11 101/23 102/2 102/6
he'll [6] 105/21 113/11       hide [3] 100/10 109/13            102/19 106/7 106/21 106/22
 113/22 116/9 126/12 163/25    172/13                           109/10 111/21 115/2 119/17
he's [9] 24/13 109/19 113/19 hiding [1] 168/25                  133/23 144/21 151/23 157/8
 116/14 145/8 145/9 145/10    high [28] 71/6 95/15 113/1        157/24 161/11 163/19 163/21
 145/10 176/18                 113/4 113/7 113/10 113/16        164/12 164/21 165/8 165/15
headset [1] 96/12              113/19 113/20 114/4 114/6        165/19 171/9 171/10 176/1
hear [17] 49/19 52/7 53/23     114/9 125/21 126/11 126/17       183/21 185/11 186/7
 100/16 101/3 109/15 142/16    127/7 127/12 128/14 128/17     however [21] 47/22 48/18
 142/18 150/7 155/5 159/22     128/24 129/5 129/6 131/16        49/25 51/15 57/7 57/23 59/1
 161/24 162/4 163/2 163/18     133/22 134/5 136/7 173/3         59/7 60/15 69/8 70/12 71/11
 172/10 178/23                 173/5                            73/5 74/16 81/10 86/20 89/16
heard [61] 34/14 39/21 46/1 highest [2] 113/11 126/12           90/24 181/4 182/25 184/14
 48/23 48/24 48/25 50/23      highlight [2] 129/18 129/24 huge [1] 166/20
 55/12 56/12 57/14 58/5 59/24 highlighted [4] 7/2 21/25       hum [1] 3/17
 62/12 97/1 99/2 100/1 100/5   52/4 158/4                     human [1] 67/16
 100/20 101/4 101/7 101/9     him [47] 55/20 76/5 96/25       hundred [4] 96/19 101/18
 101/20 104/3 105/10 106/16    101/16 101/17 101/17 102/9       105/8 169/3
 107/10 108/24 110/25 115/1    105/4 109/11 109/23 109/25     hundreds [5] 111/15 157/3
 117/17 118/23 119/1 120/19    110/6 110/7 110/10 110/13        158/12 162/15 162/16
 120/23 122/8 134/1 134/6      111/23 113/11 113/12 115/6     hungry [3] 161/23 161/23
 134/24 135/2 139/4 139/20     116/24 119/23 119/24 120/6       180/6
 139/21 154/5 154/6 155/4      121/2 121/2 121/6 121/10
 156/22 162/8 162/24 163/19    121/11 121/13 121/16 121/20 I
 164/3 164/16 166/12 168/22    122/9 126/12 138/21 138/23
 169/21 171/23 172/4 172/6                                    I'd [8] 20/12 37/9 159/14
                               139/7 139/8 142/14 143/13        159/16 167/1 167/10 172/21
 178/7 180/12 180/17 182/17    143/16 147/16 148/3 150/11
hearing [4] 43/14 43/17                                         189/17
                               150/12 157/20 163/23 186/3     I'll [10] 20/25 27/24 32/20
 47/11 145/1                  Hindsight [1] 153/14
hearsay [14] 4/19 6/5 7/16                                      38/7 39/6 78/25 154/1 163/4
                              hired [2] 6/16 171/20             172/22 179/25
 10/5 14/16 15/5 21/7 21/11   hiring [1] 96/9
 21/12 24/13 24/15 28/21                                      I'm [77] 4/14 6/17 7/13 8/11
                              his [36] 53/6 53/10 54/15         9/22 12/6 14/24 15/9 16/2
 34/11 174/5                   56/15 56/20 98/8 100/7
heart [1] 117/23                                                16/16 16/20 17/2 17/7 17/22
                               100/24 105/3 105/12 106/1        17/25 20/5 20/15 20/17 20/23
Hebrew [7] 17/20 49/3 101/16 113/21 116/9 120/9 121/24
 154/1 172/8 172/9 172/10                                       21/16 25/18 25/24 25/25 26/4
                               126/18 138/21 143/12 144/22      29/7 29/12 30/1 31/6 31/13
heck [1] 153/25                145/11 145/20 146/6 146/20
hell [1] 114/21                                                 31/16 32/17 33/1 33/15 36/13
                               149/7 149/13 149/17 149/17       64/2 95/22 100/15 100/15
hello [1] 156/18               149/21 149/23 153/3 153/3
help [12] 53/15 64/3 77/7                                       101/13 102/20 109/25 110/10
                               163/24 174/24 175/2 176/17       124/22 125/24 125/25 126/1
 94/10 103/12 109/6 129/20     176/21
 138/21 146/24 147/4 171/22                                     127/18 129/11 129/19 130/10
                              history [2] 96/2 113/25           130/19 133/21 135/17 135/18
 173/3                        hold [5] 19/10 22/21 25/9
helped [5] 96/3 103/7 104/18 132/22 151/20                      135/19 136/22 146/8 148/12
 112/24 123/9                                                   156/1 156/17 156/18 160/1
                              home [1] 102/17                   161/23 161/25 174/17 176/10
helpful [1] 19/24             honest [8] 73/8 73/10 73/13
helping [3] 55/18 102/17                                        176/12 176/19 178/16 178/17
                               84/13 84/15 84/17 154/8          179/12 179/13 179/17 180/7
 173/3                         185/7
Henao [5] 104/24 105/1 105/3 honestly [1] 68/10                 188/3 189/19 190/8
 115/1 155/3                                                  I've [11] 9/6 20/18 26/21
                              honesty [1] 154/14                80/19 84/12 117/4 124/4
HENRY [1] 1/12                Honor [61] 3/13 4/1 5/12
her [207]                                                       158/4 160/13 178/2 186/19
                               5/15 7/7 8/9 9/12 9/25 11/7 idea [11] 14/21 20/5 22/13
here [60] 6/23 9/3 9/8 9/9     11/16 16/7 17/8 17/15 17/20
 11/4 11/11 11/24 12/2 14/2                                     34/3 96/4 116/7 132/22
                               18/2 21/2 21/24 22/22 23/20      148/16 162/9 164/5 164/10
 15/4 16/23 17/3 25/24 26/3    23/24 26/5 26/15 27/7 27/13 ideal [1] 190/24
 29/9 32/20 33/12 51/6 59/7    28/4 28/9 31/14 31/20 32/22 ideally [3] 186/22 190/15
 60/8 81/17 91/17 93/5 97/17   33/9 33/14 33/21 33/25 35/10 190/23
 98/7 102/14 102/17 108/15     35/11 35/22 38/4 38/6 93/14 identical [3] 18/18 28/13
 108/23 108/23 110/20 111/13   93/15 94/7 124/11 126/21
 112/1 113/9 113/20 114/15                                      82/23
I                             81/25 82/10 85/21 181/7         137/4 137/6 161/6 180/1
                             indicate [1] 154/12              180/23 181/4 185/20 188/25
identification [3] 45/11
       Case 8:18-cr-00157-TDC  Document
                             indicted [1] 310  Filed 08/20/19instructs
                                            43/23               Page 208
                                                                       [2]of 227
                                                                              108/13 120/10
 57/5 131/25                 indictment [52] 3/9 43/24       insurance [3] 148/8 148/11
identified [3] 117/22 127/24 43/25 45/17 58/7 61/10 62/1      148/15
 129/10                       62/1 62/7 62/9 62/11 62/15     intend [2] 3/6 78/11
identify [2] 15/21 37/10      63/3 63/10 63/19 63/21 63/25 intended [5] 40/19 69/13
identifying [2] 127/24        64/5 64/6 64/21 65/8 65/18      75/6 124/25 125/13
 175/20                       66/20 67/3 67/24 75/9 75/12 intending [4] 64/11 66/6
identities [1] 86/2           75/14 75/16 75/20 79/1 80/5     79/13 153/23
identity [3] 57/5 83/13       80/8 80/13 80/14 82/12 82/14 intent [24] 64/11 66/24 70/5
 109/14                       82/21 82/25 83/2 83/4 83/9      70/9 70/14 71/22 72/3 72/4
ignorance [5] 70/17 71/1      83/11 85/13 88/10 90/18         72/7 72/10 72/14 72/16 73/1
 71/14 71/18 83/19            117/6 119/1 135/7 161/19        73/5 73/9 73/15 73/23 77/10
ignore [2] 140/13 140/14      182/22 183/1                    79/12 83/24 84/14 84/20
ignored [1] 136/8            individual [9] 42/4 65/2         118/14 130/16
Ikea [3] 136/24 137/2 154/15 65/3 65/15 65/16 65/25 67/17 intention [3] 68/7 84/9
illegal [7] 87/20 88/2 99/24 184/18 184/22                    87/14
 141/21 144/5 168/16 168/17  individuals [2] 81/19 150/13 intentionally [5] 66/25 77/9
illusion [3] 146/16 146/19   induces [1] 76/3                 87/18 87/25 156/3
 150/8                       inevitably [1] 15/2             interest [8] 54/8 56/21
illusions [3] 146/7 149/5    infer [11] 51/3 51/12 51/22      58/18 59/15 61/22 77/19 85/9
 149/7                        57/6 57/7 57/22 57/23 70/18     85/10
image [2] 127/24 129/9        81/12 153/2 153/4              interested [1] 102/17
images [1] 139/14            inference [6] 40/21 45/19       interesting [2] 134/15
imitate [1] 106/9             52/1 52/16 62/25 86/6           134/16
immaterial [1] 68/16         inferences [18] 40/21 41/6      interests [1] 87/3
immediately [2] 128/23 191/3 45/24 46/25 52/9 52/11 52/14 interfere [2] 42/16 43/2
impact [4] 30/24 43/8 102/6   52/19 52/21 52/23 52/25 60/2 internal [2] 6/12 123/11
 131/4                        71/15 72/19 73/19 84/24        internally [1] 112/2
impartial [3] 41/13 44/17     85/23 85/25                    international [2] 74/2 74/6
 184/24                      inferred [1] 70/22              Internet [3] 181/13 182/2
impermissible [2] 129/18     inflammatory [1] 126/23          182/3
 129/24                      influence [2] 92/8 92/15        interpretation [4] 23/8
implicated [1] 14/9          influenced [1] 182/6             48/15 48/22 178/1
importance [3] 53/10 53/16   inform [1] 189/6                interpreters [1] 38/15
 53/21                       information [8] 15/11 48/8      interstate [9] 64/18 65/1
important [21] 9/4 41/20      181/10 181/24 182/3 187/9       65/13 65/23 66/11 67/2 74/2
 41/23 53/4 54/14 56/3 69/1   188/20 190/14                   74/6 79/19
 97/2 102/23 103/10 112/22   informed [1] 86/5               interview [4] 114/21 151/21
 123/2 141/3 141/4 154/2     ingenuity [1] 67/16              156/9 164/2
 158/9 159/11 170/12 171/3   initial [6] 36/8 36/12 121/4 interviewed [3] 114/8 117/25
 177/1 182/6                  160/5 160/15 160/24             118/22
importantly [2] 3/22 111/14 initially [1] 110/18             introduce [7] 3/15 19/3
imposed [1] 92/14            injured [2] 73/14 84/18          26/14 26/16 26/17 28/15
imposes [1] 44/5             innocence [3] 42/11 44/14        127/2
imposing [1] 92/9             57/17                          introduced [5] 19/4 23/24
improbable [2] 60/19 154/12 innocent [4] 44/8 44/10           49/9 54/23 175/4
improper [10] 42/8 42/14      55/11 56/2                     introducing [2] 10/6 175/17
 131/14 133/14 133/20 143/15 inquiry [1] 23/10               invest [6] 96/6 100/9 119/25
 144/3 150/11 156/4 178/17   inside [5] 107/15 111/7          121/3 121/6 122/9
inadvertence [2] 71/25 84/2   172/6 172/6 172/10             invested [3] 110/18 121/13
inadvertent [1] 130/16       insist [1] 133/4                 138/23
inappropriately [1] 13/11    instance [1] 179/19             investigative [2] 49/20 50/2
incentive [1] 109/24         instead [4] 14/18 26/13         investing [9] 94/10 94/20
incentives [4] 103/6 103/17   140/16 156/21                   94/24 104/25 105/12 109/6
 146/16 170/6                instruct [15] 33/18 39/6         109/19 164/13 168/14
incident [1] 128/5            39/13 39/23 40/24 42/25 44/9 investment [13] 19/7 19/9
include [4] 74/4 74/12        61/14 119/1 127/6 128/8         25/6 25/9 68/22 105/14 110/3
 105/20 183/21                131/8 131/22 133/18 133/21      121/11 123/18 138/14 148/16
included [5] 9/16 18/9 23/12 instructed [13] 46/18 49/25      148/18 160/6
 49/2 168/2                   60/1 80/19 84/12 102/7         investments [4] 94/11 94/21
includes [4] 18/8 23/1        114/12 129/6 134/23 136/4       101/11 110/13
 118/16 181/11                136/17 136/21 151/19           investor [3] 68/25 95/14
including [17] 19/8 25/8     instruction [33] 10/19 14/16 164/3
 39/4 40/16 46/4 60/23 61/3   21/14 25/21 25/23 30/1 30/12 investors [49] 64/13 79/14
 73/11 97/10 112/3 122/18     33/17 34/6 36/14 40/5 83/21     80/16 80/17 94/13 94/14
 123/15 126/17 128/15 131/1   92/20 101/20 128/5 128/8        94/21 95/4 95/9 99/16 99/21
 182/1 182/14                 129/8 129/12 131/7 132/11       100/11 100/12 100/16 103/4
incomplete [1] 182/4          132/14 133/11 135/1 162/2       103/14 103/15 106/14 106/19
inconsistency [2] 56/3 56/5   174/18 176/7 176/19 178/20      107/21 112/21 113/1 114/16
inconsistent [12] 9/10 11/1   179/14 179/24 180/9 180/11      116/3 116/6 117/8 117/14
 14/1 14/5 14/23 32/9 55/14   187/7                           118/9 119/8 122/24 124/2
 55/15 55/17 56/9 56/10      Instruction 41 [1] 83/21         149/14 157/12 163/14 163/16
 161/11                      instructions [29] 2/5 3/3        163/20 164/8 165/1 165/8
incorporated [1] 46/8         38/12 38/23 39/7 39/14 39/24 165/15 168/20 170/3 170/6
incorrect [3] 73/13 84/18     40/4 40/4 40/6 45/20 61/24      170/13 170/18 170/25 171/11
 182/4                        62/22 64/4 65/6 82/4 88/7       171/22 173/9
indeed [1] 82/2               89/20 92/18 134/25 135/3       investors' [4] 95/12 100/18
independent [6] 32/16 48/3
I                             Jay [1] 115/14                 163/10 164/4 164/18 165/4
                              JESSICA [3] 1/17 120/25        166/23 167/20 167/21 167/24
investors'...  [2] 100/19
       Case 8:18-cr-00157-TDC   Document 310 Filed 08/20/19 168/21
                               121/8                           Page 168/25
                                                                     209 of 227
                                                                            169/25 170/10
 173/14                       Jim [3] 119/9 119/21 120/12    172/17 173/10 173/20 176/16
invests [1] 110/7             job [5] 102/16 143/10 156/10 177/24 180/10 180/11 180/20
involve [1] 149/17             161/4 181/3                   182/19 182/21 187/18 190/13
involved [14] 12/10 12/13     John [3] 65/3 146/2 146/2      190/19 191/6
 12/19 50/5 58/6 74/19 81/13 join [3] 82/6 188/6 188/14     justice [2] 1/11 189/15
 98/2 99/7 114/9 116/17       joined [4] 84/7 85/16 85/17 justified [1] 52/10
 119/19 147/24 160/21          86/8                         justify [1] 86/6
involvement [2] 35/6 147/6    Jordan [1] 4/17
involves [3] 72/9 118/10      Joshua [1] 122/18             K
 119/5                        judge [24] 1/9 39/18 39/22
involving [2] 27/9 123/10                                   K's  [1] 108/11
                               92/9 98/19 114/12 119/1      keep  [17] 13/3 28/4 28/10
IRA's [1] 108/11               125/3 125/12 125/17 126/3
irrelevant [1] 172/2                                         55/8 58/17 95/10 96/6 113/12
                               126/4 127/23 128/3 134/23     113/12 115/10 126/13 160/6
is [619]                       136/4 136/17 136/21 151/17
is completeness [1] 26/18                                    160/16 160/17 166/11 169/16
                               151/19 154/11 155/11 158/10   187/2
isn't [13] 7/17 10/25 30/2     181/21
 32/1 103/3 114/1 138/17                                    Kenneth [1] 104/24
                              judges [3] 40/13 41/3 53/9
 149/22 162/13 166/11 169/11 judgment [5] 47/3 54/17 56/8 kept [1] 160/23
 171/25 173/14                                              Kevin [1] 121/1
                               184/22 185/13                key [2] 15/7 85/16
Israel [3] 97/22 143/22       judgments [2] 53/8 53/12
 149/12                                                     kid [1] 139/11
                              July [6] 18/20 18/23 28/14    kids [1] 155/8
Israeli [5] 21/21 102/11       98/6 143/5 143/6
 135/11 144/8 144/8                                         kind [5] 12/13 58/16 60/2
                              July 2016 [1] 98/6             103/21 114/9
issue [38] 3/11 6/2 6/8 9/5 July 22nd [2] 143/5 143/6
 10/8 10/23 13/24 20/18 20/19 July 9 [1] 18/20              kinds  [6] 99/16 99/17 106/13
 26/19 27/22 29/9 29/22 31/7 June [8] 8/11 34/7 34/24        112/11 112/17 143/16
 31/11 50/6 73/12 86/10 91/1                                knew [26] 8/4 98/3 100/11
                               35/2 64/8 65/19 79/5 123/3    107/6 114/15 114/23 120/13
 91/15 128/16 128/18 131/16   June 15 [2] 65/19 123/3
 132/7 132/11 132/13 133/10                                  120/25 136/6 140/1 140/2
                              June 1st [3] 34/7 34/24 35/2 140/3 140/10 141/20 142/15
 133/23 134/5 134/23 174/21   juror [7] 41/12 127/20
 175/9 175/10 175/20 175/25                                  142/18 156/4 158/23 161/14
                               184/13 188/10 188/13 188/17   164/21 165/4 165/7 167/22
 176/1 181/25 185/11           189/1
issues [7] 26/8 37/6 37/7                                    168/17 168/18 176/20
                              jurors [18] 41/15 44/15       know  [72] 5/24 8/11 9/5 9/9
 41/2 47/14 54/21 59/8         92/13 158/7 158/8 181/17
it [430]                                                     11/10  12/6 12/18 13/4 15/23
                               184/15 184/17 184/20 184/25   16/4 21/16 27/25 29/11 29/14
it's [107] 4/18 4/19 5/10      185/5 185/8 187/24 188/1
 11/14 15/18 17/1 17/4 19/1                                  38/16 52/18 53/23 86/25
                               188/2 188/4 188/4 188/9       94/17 96/10 98/24 99/11
 19/23 20/2 20/3 20/5 20/21   jury [77] 1/9 2/5 3/20 3/21
 20/21 20/23 20/25 21/8 23/21 10/9 10/19 15/2 20/14 21/13    99/12 101/7 106/17 114/2
 24/8 24/24 25/21 26/11 29/11 21/15 26/21 27/3 27/25 28/5    116/5 124/19 125/15 128/10
 29/15 30/2 30/6 30/10 30/11                                 134/11 135/24 135/24 135/25
                               29/3 31/3 36/24 37/1 38/11    135/25 136/1 143/10 143/15
 30/11 31/20 32/2 32/3 32/10   38/23 39/15 39/18 40/7 41/1
 32/16 33/11 34/2 34/13 36/21 43/14 43/17 44/11 58/4 58/25 144/3 144/4 148/2 149/8
 39/2 52/1 52/16 100/18                                      153/15 154/10 155/6 155/8
                               63/7 64/9 79/6 79/8 79/11     155/24 156/6 156/7 156/12
 100/18 101/18 101/20 102/11   82/3 92/7 92/18 93/7 93/20
 103/4 107/12 107/12 107/13                                  159/14 159/16 159/20 161/22
                               93/21 124/16 125/2 127/3      163/7 166/5 166/11 167/9
 110/9 113/12 114/4 115/7      127/6 127/8 127/10 128/6
 116/8 117/2 119/21 123/24                                   168/25 169/11 170/1 170/10
                               129/3 130/13 131/13 133/1     173/4 173/5 174/14 176/25
 126/2 126/3 126/6 126/13      133/1 172/24 176/7 181/18
 126/15 126/25 128/18 130/14                                 186/19 186/19 187/19 187/22
                               181/20 182/10 182/12 182/23   189/10 190/23
 131/4 132/1 132/1 132/4       183/6 183/8 183/15 183/18
 133/4 134/12 134/15 134/16                                 knowing [3] 26/3 70/13 87/21
                               183/21 184/2 184/6 184/15    knowingly [31] 57/3 64/10
 139/25 141/11 141/12 141/24   186/9 186/25 187/3 187/23
 145/23 149/8 152/15 152/16                                  64/24 65/12 65/21 66/21
                               188/2 188/16 189/9 189/14     66/24 70/4 70/16 70/19 71/4
 157/12 157/13 160/16 161/22   190/10 190/24
 162/14 166/16 166/17 167/3                                  71/10 71/21 72/3 72/7 77/4
                              jury's [1] 130/2               77/6 77/24 78/17 79/9 79/11
 167/14 170/1 170/8 173/1     just [114] 3/2 3/3 5/6 6/10
 173/15 173/17 173/18 174/11                                 79/17 80/8 83/16 83/18 83/21
                               6/21 6/23 9/23 10/8 10/14     83/23 84/7 85/15 117/15
 174/13 175/15 178/3 178/7     10/24 11/25 13/14 14/16
 178/18 182/5 187/25 189/9                                   118/13
                               14/18 15/8 15/10 15/12 15/15 knowledge [25] 49/13 49/17
 190/22                        15/25 20/3 22/20 22/23 23/3
its [32] 9/13 9/15 23/10                                     50/6 58/9 66/23 70/7 70/22
                               23/10 27/25 28/7 29/9 29/10   71/11 71/17 72/10 72/15
 23/25 26/2 30/3 30/13 37/14   30/5 30/18 33/11 33/20 34/19 73/15 75/3 77/14 77/17 84/8
 44/19 49/22 50/2 50/13 55/6   34/20 37/20 38/12 43/3 50/24 84/20 85/24 86/6 87/5 87/7
 66/23 69/24 76/3 81/1 81/2    54/13 61/21 76/12 78/15
 81/11 81/12 83/13 84/8 84/9                                 87/12 89/9 90/24 103/24
                               83/21 92/24 93/9 93/11 95/15 known [10] 65/2 65/16 68/3
 85/8 88/6 89/15 96/2 108/10   96/3 96/25 98/19 98/20 100/5 68/4 79/8 79/10 86/2 153/6
 158/13 167/25 179/9 184/10    101/3 102/5 103/3 103/15
itself [9] 7/19 18/11 58/24                                  154/7 162/21
                               104/1 104/2 104/17 107/10    knows [1] 141/11
 62/1 74/16 86/21 91/16        107/11 109/7 110/14 110/25
 142/21 185/25                                              Kobi [1] 22/24
                               111/3 112/9 112/22 113/13    Kristainsen [4] 109/11
J                              114/22 116/14 118/2 119/25    109/18 110/5 110/8
                               124/24 125/20 126/4 128/18   Kristiansen [6] 137/22 139/1
James [3] 65/3 65/4 65/6       131/11 133/10 134/5 140/10    156/24 157/1 157/21 172/15
January [3] 97/8 101/3         151/21 152/14 159/7 161/2
 140/19                        162/8 162/14 163/7 163/10    L
January 2015 [1] 101/3
                                                            lack [10] 42/7 43/5 49/24
L                              led [3] 117/16 124/3 161/12        103/11 104/14 105/2 105/6
                               LEE [19] 1/5 22/23 41/20           105/10 105/12 105/16 105/16
lack...Case
        [7] 8:18-cr-00157-TDC
              50/10 62/21 73/8 64/10
                                 Document
                                       64/23 310
                                              65/10Filed
                                                    65/2008/20/19   Page 105/19
                                                           79/7 105/17   210 of 227
                                                                                105/22 106/4
 73/23 84/13 85/4 155/12        94/8 94/18 97/4 134/10            106/4 106/5 106/13 106/14
lacked [1] 70/13                134/18 143/3 143/13 169/1         107/9 107/10 107/12 108/17
ladies [28] 37/4 37/20 38/24 169/7 173/14 192/8                   108/18 108/22 109/10 109/14
 94/8 96/20 99/11 110/24       left [4] 141/12 157/9 157/13 109/17 109/24 110/10 112/11
 117/4 124/4 133/8 137/19       161/15                            112/20 112/22 119/19 119/25
 146/3 161/4 161/22 162/8      leftover [4] 137/18 138/16         121/3 122/10 122/15 122/16
 162/13 163/2 165/6 166/19      141/24 173/19                     122/19 143/16 143/20 143/21
 167/2 167/21 168/8 168/22     legal [43] 18/25 19/1 19/4         143/24 144/3 144/6 144/7
 169/1 169/11 173/7 173/12      19/4 19/5 19/6 19/13 21/8         144/10 144/22 145/12 145/12
 180/5                          22/1 22/2 22/9 25/23 27/16        145/13 146/20 163/16 163/18
lands [2] 127/1 127/1           36/19 40/2 49/25 98/7 117/24 163/19 163/20 164/17 164/21
Lane [1] 1/22                   118/21 135/11 135/13 158/25       164/22 164/23 164/24 165/1
language [12] 3/5 38/18         159/1 165/10 165/13 165/14        165/2 170/10 170/12 170/12
 49/17 151/8 152/1 153/17       165/16 165/17 165/21 166/4        170/15 173/20
 172/1 172/2 172/3 172/4        167/8 167/13 168/5 168/16       life [8] 53/21 54/17 123/20
 172/17 182/18                  168/19 174/3 175/3 175/5          146/6 149/13 151/24 154/8
languages [1] 137/5             178/7 178/15 178/20 179/7         188/19
large [2] 115/13 116/19         179/16                          lifetime [1] 154/14
largely [3] 14/1 175/24        legitimate [4] 34/16 56/18       light [8] 17/16 31/9 49/15
 186/12                         166/5 166/6                       51/19 52/10 54/1 61/16
larger [2] 159/19 159/19       Lena [6] 8/15 13/1 115/14          168/20
last [11] 3/14 9/6 19/20        122/3 155/7 157/5               lighter [1] 58/20
 37/7 37/16 105/15 158/10      less [5] 42/3 50/16 56/16        like [44] 3/21 6/12 8/23
 162/2 180/7 187/22 189/24      72/22 109/25                      11/23 16/2 16/10 20/12 27/8
late [3] 93/3 161/22 190/7     lesser [2] 56/17 136/18            28/5 29/3 29/4 37/9 72/8
later [13] 3/9 51/6 95/25      let [17] 4/18 6/10 22/21           99/3 103/25 105/6 106/16
 98/7 101/15 101/22 110/10      27/25 28/10 35/8 38/16 38/25 107/10 107/11 107/19 120/13
 122/17 145/16 145/23 167/14    43/1 45/16 47/12 52/23 103/1 120/15 138/4 138/9 138/13
 168/3 169/3                    118/6 125/6 148/13 188/8          139/10 139/13 139/17 139/18
Laurel [1] 119/13              let's [17] 13/17 27/3 29/9         139/23 141/15 142/5 145/17
law [50] 18/7 23/4 26/10        93/11 96/2 99/22 109/8 109/9 147/22 151/12 151/21 159/14
 30/4 30/6 30/14 31/1 39/6      113/11 113/22 126/12 126/18       159/16 167/1 167/10 169/16
 39/13 39/20 39/23 39/24 40/1 140/17 142/6 146/1 149/10           172/21 189/17 190/7
 40/6 40/10 40/12 42/25 43/13 155/1                             likely [4] 30/17 91/23 95/6
 43/18 44/5 44/7 50/3 50/7     letter [6] 23/3 23/4 23/6          116/21
 50/14 56/12 56/14 56/19        24/14 158/23 174/5              likes [2] 151/9 190/25
 56/24 57/15 58/10 58/23       letting [1] 186/19               Likewise [2] 80/24 86/22
 63/24 68/11 71/22 71/24 72/2 level [4] 53/24 113/11            limit [1] 186/7
 77/11 77/12 81/9 83/24 84/1    126/12 155/25                   limited [9] 19/7 19/10 25/7
 84/4 86/17 87/10 90/13        liability [1] 86/11                25/9 37/23 52/5 52/6 55/18
 135/12 144/8 144/9 161/14     liars [1] 171/1                    130/18
 180/23                        license [3] 23/12 168/1          limiting [5] 14/16 21/14
lawful [2] 73/9 84/14           177/13                            30/1 30/13 33/17
LAWRENCE [1] 1/12              licensed [3] 23/11 168/1         Lindsay [2] 65/17 120/25
laws [2] 22/6 41/21             174/16                          line [26] 22/19 134/13
lawsuit [2] 150/3 150/4        licensing [1] 177/11               134/16 134/18 134/19 134/20
lawyer [33] 6/16 15/13 18/6 lie [64] 59/18 95/10 96/5             134/21 134/24 135/5 135/8
 18/9 22/1 22/12 22/17 23/14    96/12 99/19 99/24 100/3           135/9 135/10 135/15 135/25
 24/3 24/7 24/14 24/25 35/25    100/4 100/6 100/10 101/1          135/25 136/1 136/2 136/3
 36/1 36/4 36/5 46/8 135/9      101/10 101/23 102/5 102/6         136/14 136/16 139/25 146/9
 158/20 159/9 160/8 160/12      102/6 103/19 103/21 104/2         151/24 153/19 156/3 179/18
 160/15 160/22 165/25 166/8     104/10 106/19 106/22 107/8      LinkedIn [1] 181/13
 166/10 166/22 167/19 168/2     107/20 108/13 108/14 109/3      Liora [9] 99/3 106/16 111/19
 168/6 168/10 168/15            109/5 109/7 109/22 110/1          119/13 121/16 142/10 145/1
lawyer's [1] 46/14              111/6 111/9 112/17 112/19         145/17 145/23
lawyers [3] 21/8 21/21 45/21 116/15 117/7 117/9 117/10          Lisa [4] 1/21 192/3 192/19
layers [1] 34/11                117/11 117/12 117/14 117/18       192/20
lead [6] 29/2 106/25 113/14     118/9 120/1 135/15 138/1        list [12] 3/20 5/20 5/21 6/1
 119/23 126/14 190/5            138/6 142/19 142/21 143/7         19/1 23/13 23/17 25/5 96/12
leader [2] 118/3 155/14         143/13 149/4 149/18 156/22        124/18 168/2 172/21
leading [6] 138/1 138/6         164/11 164/11 165/7 168/12      listen [19] 20/4 20/5 20/15
 138/10 138/15 138/16 141/9     168/13 168/18 168/18 170/2        20/23 20/25 39/11 48/20
learn [3] 100/4 144/12          171/22                            106/9 109/15 137/21 138/3
 149/10                        lie-filled [4] 111/9 112/17        138/8 138/12 138/24 138/24
learned [10] 144/21 144/22      117/18 120/1                      150/21 152/7 158/7 184/17
 144/24 145/2 145/20 149/1     lied [32] 94/10 94/12 94/13 listened [3] 53/9 100/3
 149/3 149/4 149/5 153/10       94/19 94/23 94/25 94/25 95/4 160/13
learning [4] 70/25 71/8         100/24 103/2 104/11 104/12      listening [3] 48/18 96/25
 141/10 145/17                  111/23 114/9 114/15 114/23        144/25
learns [1] 109/19               117/24 118/21 119/24 121/1      little [12] 92/23 132/8
least [8] 23/15 26/19 85/18     121/16 121/20 123/19 142/12       146/23 147/12 147/22 148/13
 87/12 125/13 147/12 147/23     143/17 144/1 148/24 149/13        148/23 149/6 151/4 155/4
 177/3                          155/19 157/5 157/8 162/25         186/4 186/17
leave [6] 186/17 188/18        lies [78] 94/14 94/18 95/8       lived [3] 120/18 120/21
 188/20 189/16 190/15 191/8     96/23 97/1 97/13 97/15 99/8       162/18
leaving [4] 33/2 94/15          99/17 99/17 100/5 102/25        LLP [1] 1/16
 186/20 187/1
L                             main [1] 170/2                 matches [1] 111/15
                              mainly [1] 115/16              material [9] 45/5 68/9 68/18
loans [1]
       Case120/24
             8:18-cr-00157-TDCmaintain
                                Document
                                       [1] 310  Filed 08/20/19 68/18
                                             179/20              Page69/3
                                                                      211 69/5
                                                                           of 227
                                                                                73/4 105/4
location [4] 103/7 103/11     major [1] 86/15                  176/1
 109/13 170/7                 make [61] 16/19 20/24 24/11 materially [4] 64/15 66/18
locations [1] 170/15           28/5 28/7 43/13 48/22 53/7      79/16 80/17
lock [2] 115/6 164/7           75/2 77/7 77/25 86/21 86/24 materials [14] 49/4 99/22
logical [7] 52/1 52/17 52/25 87/9 95/16 96/6 96/17 101/6       107/24 108/2 108/9 108/21
 72/19 73/19 84/24 93/10       101/11 101/13 101/17 102/1      109/1 111/18 117/20 118/18
logistical [1] 132/7           102/4 103/21 103/21 105/12      143/8 143/9 163/16 164/25
London [2] 74/11 143/22        108/15 108/15 108/16 110/12 math [3] 151/4 151/5 151/7
long [13] 19/9 20/15 25/8      112/25 113/2 113/8 126/24     matter [22] 14/17 15/17
 27/21 74/20 82/18 95/12       131/12 135/12 138/9 138/13      25/22 33/19 36/16 41/22
 108/1 119/3 134/12 186/7      138/23 140/24 142/14 147/9      51/25 52/1 53/15 54/14 63/6
 190/8 191/2                   152/12 152/15 155/5 156/11      63/21 68/18 78/16 85/24
long-term [1] 95/12            156/13 156/19 163/8 163/20      96/11 129/23 150/23 152/14
longer [4] 152/4 158/24        164/12 165/8 165/15 168/14      177/12 181/22 186/8
 181/1 188/2                   170/3 170/6 170/14 170/19     matters [7] 29/13 40/24 50/6
look [23] 8/9 8/21 10/13       186/23 190/13 191/6             53/20 57/13 58/4 100/15
 22/16 23/6 33/12 34/20 49/23 make-believe [1] 152/12        maximum [1] 102/6
 51/8 59/21 107/4 107/4 135/1 maker [1] 136/25               may [137] 5/12 8/16 9/8 9/8
 137/10 145/17 158/22 159/8   makes [7] 10/2 50/14 107/17      9/20 12/17 13/1 14/2 15/9
 160/20 161/7 161/9 167/4      139/8 140/9 141/23 156/19       23/16 25/16 29/16 31/3 37/23
 167/23 172/25                making [29] 9/7 28/21 34/1       37/25 40/10 40/10 41/5 42/9
looked [2] 24/3 159/7          34/2 42/16 45/24 52/1 53/12     42/17 43/6 43/6 43/14 45/2
looking [4] 10/24 100/21       55/25 67/24 68/5 68/21 69/1     45/4 45/5 45/9 45/11 45/13
 119/6 125/25                  73/11 94/20 94/25 95/18         45/15 45/18 45/19 45/20
looks [4] 6/12 10/16 137/8     97/22 103/5 103/8 103/16        45/23 46/1 46/8 46/13 46/19
 137/17                        110/15 113/19 121/5 134/11      49/13 49/17 49/19 49/21 50/5
lose [12] 95/4 95/16 96/6      138/7 144/17 152/19 158/3       50/13 50/17 50/18 50/19 51/3
 112/25 113/2 113/8 113/22    malice [2] 73/8 84/13            51/14 51/16 52/19 53/2 53/15
 114/4 126/19 156/7 156/10    man [1] 146/5                    54/6 54/7 54/9 54/10 54/19
 163/15                       manage [1] 166/11                55/4 55/22 55/25 56/13 56/20
loses [1] 131/3               manager [6] 8/13 123/13          57/2 57/5 57/7 57/21 57/23
losing [3] 105/1 113/5         154/3 155/13 155/15 162/22      58/19 58/24 60/6 60/19 62/3
 122/13                       managers [14] 98/24 99/2         62/25 63/8 64/7 68/10 68/14
loss [4] 69/14 70/11 72/5      99/23 100/10 104/9 105/19       69/19 69/22 70/18 70/22 71/3
 171/15                        122/17 142/20 143/23 162/19     71/9 71/11 72/16 72/20 73/6
losses [3] 113/14 126/15       162/25 164/16 164/21 169/6      73/16 73/20 75/22 76/14 79/5
 138/21                       manages [1] 105/8                81/8 81/11 81/15 82/15 83/5
lost [9] 94/21 109/19 109/22 managing [1] 164/19               83/6 83/20 84/21 84/25 85/11
 110/22 120/23 122/24 163/25 manifestations [3] 72/17          85/23 86/12 86/13 86/17
 164/9 173/9                   73/17 84/22                     86/24 87/2 88/3 88/11 89/6
lot [8] 9/2 113/17 147/4      manipulate [3] 149/1 149/3       89/18 90/20 90/24 91/7 92/14
 147/7 153/25 160/2 166/25     149/11                          93/2 94/5 95/21 97/17 124/11
 170/22                       manner [2] 68/16 184/1           124/24 126/13 133/24 134/7
louder [1] 81/15              manual [3] 108/5 108/7           136/18 154/12 158/19 160/18
low [5] 121/9 121/10 121/13    108/22                          172/20 173/24 174/15 181/14
 133/23 134/5                 manufacture [1] 138/20           182/24 183/13 188/24
lowest [1] 102/2              many [8] 15/12 82/1 116/16     May 2014 [1] 64/7
luck [1] 116/25                151/23 155/16 168/10 168/10 May 2016 [1] 97/17
lunch [13] 93/2 93/3 93/9      169/9                         maybe [11] 8/24 10/14 16/19
 132/13 132/15 132/17 133/1   March [5] 65/9 121/15 121/21 34/18 34/19 154/2 158/16
 133/2 133/3 182/11 186/6      165/10 167/3                    168/23 169/8 171/23 171/24
 190/7 191/8                  March 11 [2] 65/9 121/21       Maymon [3] 98/25 102/13
Lure [1] 96/4                 March 2015 [1] 121/15            115/5
lying [28] 59/11 96/13 96/25 March 2016 [1] 165/10           Maymon's [1] 172/2
 99/21 100/12 102/20 102/21   March 3 [1] 167/3              me [57] 3/18 4/9 4/18 4/25
 103/4 103/5 103/6 103/15     mark [2] 131/24 185/21           6/10 6/22 7/14 8/6 8/12 8/14
 103/16 103/17 109/12 111/1   marked [3] 45/10 132/3           8/15 9/16 13/1 13/4 14/25
 112/15 135/22 144/11 144/11   185/17                          19/24 22/21 24/22 24/22 28/2
 149/15 163/23 165/14 165/24 market [3] 138/22 152/20          35/8 38/25 39/12 43/13 45/16
 169/22 170/1 170/19 171/15    166/16                          47/12 52/23 100/9 103/1
 172/15                       markets [1] 103/24               118/6 125/6 127/13 135/18
M                             marking [1] 185/15               139/22 141/4 143/3 143/10
                              married [1] 155/8                148/13 154/3 155/19 157/5
M-A-R-V-I-N [1] 190/2         Marvin [1] 190/1                 157/7 157/8 162/2 170/25
machine [5] 95/18 134/11      MARYLAND [23] 1/1 1/4 1/22       179/16 183/3 183/16 183/21
 150/4 192/5 192/13            64/9 64/22 65/7 65/9 65/14      185/24 186/16 186/21 187/16
made [43] 3/18 18/7 24/18      65/19 66/3 74/9 79/7 91/13      187/17 187/18 187/19 188/8
 29/10 30/19 30/21 40/17 47/2 91/14 119/6 119/6 119/10       mean [25] 7/14 8/6 9/2 9/6
 49/12 54/4 55/12 55/21 56/1   119/13 119/16 120/18 121/24     9/9 10/16 11/8 11/23 12/20
 57/14 61/8 61/13 61/14 62/2   123/5 192/5                     24/18 26/9 27/14 33/10 40/14
 68/3 68/5 68/7 90/18 90/23   massive [3] 162/11 165/11        54/24 56/15 82/23 132/1
 91/2 91/4 95/1 97/16 105/15   171/25                          133/24 139/14 176/3 176/24
 113/21 122/19 126/18 130/6   Master's [2] 107/8 112/11        177/19 177/23 190/22
 140/8 158/2 164/21 165/11    match [7] 106/15 120/8         meaning [2] 78/7 101/20
 166/15 170/7 174/15 176/21    154/17 154/20 154/21 154/23 meaningful [1] 179/9
 177/12 178/13 183/4           154/24                        means [36] 9/23 24/16 24/17
magic [1] 110/25
M                             missed [1] 96/22               121/17 122/9 126/13 128/20
                              missing [4] 107/25 167/11      147/22 149/6 160/1 163/15
means... [33]
       Case     64/14 64/17
             8:18-cr-00157-TDC  Document
                               167/12     310 Filed 08/20/19 164/1
                                      172/20                   Page165/12
                                                                    212 of169/14
                                                                           227 173/20
 64/25 65/12 65/22 66/8 66/10 mistake [8] 56/2 70/17 71/25 173/20 175/20 178/2 178/21
 67/7 67/12 67/16 70/16 71/21 83/19 84/2 101/19 130/6        183/6 188/1
 72/3 73/7 79/16 79/18 80/17   155/5                        morning [8] 39/4 51/13 94/8
 81/2 83/18 83/23 84/12 91/22 mistaken [1] 71/13             143/5 187/2 187/7 187/17
 101/17 102/11 102/11 132/13 mistrial [7] 126/22 127/4       190/6
 135/4 137/3 148/18 173/5      128/2 129/22 130/11 130/18   Moshe [1] 24/25
 181/12 181/16 183/16          174/18                       most [17] 4/3 17/9 54/25
meant [4] 122/5 138/22        misunderstanding [2] 72/1      55/4 94/21 95/6 97/2 122/24
 169/13 169/15                 84/3                          126/22 131/1 131/6 146/19
measured [1] 86/11            mixed [1] 124/24               154/2 162/10 170/11 170/11
mechanical [1] 1/24           moment [3] 27/8 42/13 104/22 170/12
mechanics [1] 92/20           momentarily [1] 128/7         motion [5] 29/5 30/20 31/6
media [1] 181/6               Moments [1] 110/10             128/2 130/11
meet [1] 160/6                money [138] 7/2 7/22 7/25     motions [1] 38/7
meeting [1] 184/10             8/20 8/24 9/17 13/12 35/17   motivated [1] 59/17
member [22] 80/9 83/8 83/17    35/20 35/21 35/24 64/14 66/7 motivation [2] 59/18 59/20
 84/6 85/12 86/1 86/3 86/12    66/18 67/6 67/11 67/22 69/8 motive [2] 58/22 136/20
 86/22 86/24 87/9 88/9 88/23   74/5 79/15 80/17 94/20 94/22 motives [1] 110/20
 90/8 90/11 90/17 91/5 117/16 94/24 95/1 95/1 95/3 95/5     mouse [1] 150/17
 118/15 182/12 183/15 183/17   95/6 95/10 95/12 95/18 96/7 move [8] 3/22 38/11 38/23
members [15] 41/1 80/22        97/13 99/21 100/18 100/22     126/21 127/4 174/17 179/25
 81/25 82/18 82/22 83/13       102/15 102/16 102/17 102/18   180/7
 86/23 88/18 89/15 90/14       102/25 103/5 103/16 103/21   moved [1] 97/14
 90/14 90/20 181/5 183/6       103/21 104/10 105/13 105/23 Mr [60] 2/7 2/8 3/11 6/21
 184/2                         106/10 106/19 108/12 108/16   10/24 13/23 15/22 21/8 21/22
membership [2] 83/6 87/4       108/16 109/11 109/22 109/23   26/18 26/20 26/23 26/24
memory [6] 53/24 125/14        110/4 110/11 110/15 110/17    31/23 32/5 34/24 35/14 36/19
 144/18 176/9 180/13 180/16    110/20 110/21 111/2 111/10    38/2 94/5 97/10 104/25 110/5
mention [1] 168/11             112/19 112/20 112/21 112/23   115/17 115/20 115/23 119/22
mentioned [8] 5/22 5/25        113/19 114/25 115/3 115/7     119/22 121/15 121/22 124/15
 13/18 39/17 50/8 93/24        115/10 115/13 116/3 116/9     126/20 126/22 127/17 128/8
 172/19 172/20                 116/9 116/15 117/2 117/8      128/11 129/9 129/14 129/17
mere [8] 77/13 77/15 86/20     118/9 119/19 120/4 120/12     147/1 147/25 148/17 155/3
 86/22 87/1 87/5 150/16 185/8 120/13 120/15 121/5 121/6      155/3 155/3 158/25 159/14
merely [5] 4/19 61/6 62/2      121/12 121/14 121/17 122/5    161/21 167/10 168/22 169/8
 71/12 183/1                   122/9 122/20 122/25 123/1     169/24 170/22 172/19 174/22
merits [2] 183/18 184/3        123/2 123/19 123/20 126/25    174/23 174/24 175/12 176/16
messages [2] 111/17 118/20     134/11 139/8 146/23 147/4     176/25
messaging [1] 181/12           147/4 147/7 147/8 147/12     Mr. [94] 4/8 11/10 18/6 22/8
met [6] 36/10 36/11 49/22      147/16 147/22 149/20 156/7    22/19 22/25 24/11 25/12
 50/13 80/23 160/23            156/19 156/19 163/15 163/20   26/25 29/18 96/24 97/1 100/6
method [1] 88/3                163/24 164/4 164/9 164/11     100/23 101/2 104/3 104/20
middle [5] 3/8 12/21 125/6     164/12 164/13 165/8 165/9     105/3 109/18 110/8 110/16
 169/6 188/15                  165/15 166/11 166/15 168/14   110/16 113/6 114/3 115/1
might [15] 30/24 42/15 47/6    169/5 169/14 169/16 170/3     115/1 115/2 116/11 119/24
 68/25 89/2 93/4 113/7 125/14 170/6 170/14 170/20 170/21     119/24 120/4 120/5 120/8
 148/23 152/21 152/21 159/10   173/9                         120/9 120/15 120/17 120/20
 174/14 176/23 182/4          money-making [2] 95/18         120/20 120/24 121/4 121/13
Mila [1] 106/17                134/11                        121/16 121/18 122/1 122/2
million [6] 21/3 97/7 97/19 month [25] 12/19 12/19 22/2      122/5 122/9 136/1 136/3
 97/20 97/22 105/8             23/17 95/16 96/17 97/7 97/20 137/22 139/1 143/12 143/12
millions [3] 94/15 95/16       97/22 101/13 101/14 101/17    143/14 144/10 144/11 146/6
 97/6                          102/1 102/3 105/15 106/3      146/12 146/20 146/21 146/22
mind [11] 6/7 30/25 31/4       108/19 112/13 145/18 162/21   146/23 146/24 147/1 147/3
 45/24 46/17 55/8 58/17 61/24 166/22 167/14 167/16 168/3     147/3 147/7 147/11 147/15
 72/9 187/2 189/16             168/6                         148/4 148/6 148/9 148/10
mine [1] 40/23                monthly [3] 107/10 145/19      148/12 148/18 148/24 149/1
minimized [1] 131/4            155/15                        149/7 149/10 149/23 150/17
minor [2] 3/4 86/16           months [5] 105/22 123/17       154/22 154/24 154/25 155/5
minute [6] 92/25 101/15        145/16 145/23 155/13          156/24 157/1 157/19 157/21
 103/1 148/1 155/9 163/4      Moore [1] 17/13                171/1 173/16 173/17 174/4
minutes [9] 16/5 27/23 28/1 Morales [4] 106/17 142/24        176/3
 93/5 93/17 95/19 162/18       143/1 148/14                 Mr. Alfasi [1] 104/3
 190/23 191/3                 Morales' [2] 148/4 148/20     Mr. Atkinson [1] 149/23
MISCELLANY [1] 2/3            more [69] 3/22 8/4 8/6 17/1 Mr. Berdeaux [1] 147/3
mischaracterization [6]        20/6 20/24 37/6 47/24 50/16 Mr. Bitton [9] 18/6 22/8
 174/10 177/7 177/17 179/2     54/22 54/23 55/18 56/16       22/19 22/25 24/11 25/12
 179/13 179/14                 59/11 62/18 74/8 80/7 80/12   29/18 174/4 176/3
mischaracterized [1] 179/8     81/6 82/6 86/23 87/10 91/23 Mr. Bitton's [1] 26/25
mischaracterizing [2] 24/17    97/13 97/13 97/13 98/16      Mr. Bryant [9] 115/2 120/24
 178/25                        98/20 101/15 101/17 101/18    121/4 121/13 121/16 121/18
misleading [3] 26/7 29/3       104/7 105/9 105/24 109/11     122/1 122/2 122/9
 73/5                          109/15 109/23 110/4 110/7    Mr. Bryant's [1] 122/5
misled [1] 21/15               110/17 110/21 111/4 111/14   Mr. Burton [1] 115/1
misrepresentation [2] 135/12 116/9 117/2 120/4 120/12       Mr. Corsetty [7] 119/24
 138/20                        120/15 121/6 121/12 121/13    120/4 120/9 120/15 120/17
miss [1] 151/15
M                              75/17 77/1 77/18 80/5 80/10       16/11 82/17 96/14 97/12 98/2
                               81/4 83/9 83/10 83/12 83/14       98/11 107/16 119/22 126/4
Mr. Corsetty...  [2] 120/20
       Case 8:18-cr-00157-TDC   Document
                               85/7         310 Filed
                                     85/21 87/11   89/1308/20/19
                                                          91/1     Page 160/3
                                                                 149/12 213 of188/16
                                                                               227
 155/5                         91/11 91/25 92/5 153/3 153/6 next [15] 12/18 16/5 69/25
Mr. Corsetty's [1] 120/20      153/7 157/2 176/7 183/4           95/19 97/11 108/3 110/9
Mr. Hadar [17] 96/24 97/1      183/11 183/20 184/4 184/12        133/3 169/19 172/7 186/15
 100/6 100/23 110/16 113/6     184/23 185/10 185/12 187/13       186/21 186/25 187/2 187/7
 114/3 116/11 136/1 143/12     188/25                           nice [1] 51/5
 143/12 143/14 144/10 144/11 mutual [4] 81/5 108/15             Nicolle [54] 4/4 4/5 4/6
 150/17 154/22 157/19          156/15 156/16                     4/12 4/13 5/19 6/13 6/16
Mr. Hadar's [2] 101/2 173/16 my [51] 4/18 8/12 8/13 9/5          6/18 6/20 6/25 7/18 7/21
Mr. Henao [2] 105/3 115/1      9/16 12/6 25/4 29/4 39/19         7/24 7/24 8/5 8/10 8/17 8/19
Mr. Kristainsen [2] 109/18     39/22 40/3 40/4 40/6 46/24        8/21 9/7 9/9 9/14 9/16 11/15
 110/8                         62/22 89/20 92/18 95/21           13/21 14/10 15/13 16/3 16/23
Mr. Kristiansen [5] 137/22     100/15 105/6 123/2 124/4          17/4 27/9 27/16 27/20 32/7
 139/1 156/24 157/1 157/21     125/8 125/14 129/5 132/14         34/9 34/10 34/11 34/12 35/5
Mr. Phillips [14] 146/21       132/15 135/19 138/8 143/23        35/19 35/24 36/2 36/3 36/7
 146/22 146/23 146/24 147/1    146/14 148/10 154/1 156/10        160/2 160/8 160/8 160/9
 147/3 147/7 147/15 148/4      158/16 169/5 172/21 173/7         160/14 160/19 160/22 172/19
 148/6 148/9 148/10 148/12     175/11 179/1 179/5 179/21         173/2
 148/18                        179/23 180/22 180/25 181/4       Nicolle's [7] 7/2 8/1 10/10
Mr. Pollack's [2] 11/10        188/25 192/6 192/13 192/14        10/21 12/2 35/16 36/5
 171/1                         192/15                           night [3] 3/14 37/7 51/15
Mr. Roytman [1] 104/20        myself [2] 143/11 146/8           Nissim [4] 98/24 103/24
Mr. Smith [13] 110/16 119/24 mystery [1] 173/17                  120/6 172/3
 120/5 120/8 136/3 146/6                                        no [83] 1/3 4/13 4/14 5/15
 146/12 147/11 148/24 149/1   N                                  7/13 8/12 9/12 9/25 16/24
 149/7 154/24 154/25                                             17/13 19/12 20/19 27/14
Mr. Smith's [3] 146/20        name  [18]   17/13  41/25  57/3
                               57/4 57/10 98/9 109/12            27/15 31/11 31/23 33/5 34/3
 149/10 173/17                                                   34/3 34/4 34/6 34/14 38/3
Mr. Van [1] 4/8                143/18  143/19  145/11   146/2
                               150/1  155/7  169/23  170/1       42/1 42/3 45/18 48/2 48/4
Ms [480]                                                         49/25 50/14 50/16 51/9 60/2
Ms. [61] 4/5 4/13 6/13 6/16    189/25 189/25 192/16
                              named  [9]   4/17  34/13  63/2     63/4 72/21 73/21 76/22 76/24
 6/18 6/20 7/18 7/21 7/24                                        82/2 85/1 86/9 92/7 93/14
 7/24 8/1 8/5 8/10 8/17 8/19   63/5  65/3  65/15  66/1  139/6
                                                                 93/15 94/23 97/3 100/8
 8/21 9/7 9/9 9/14 9/16 10/10 146/20                             102/17 107/9 110/14 110/25
 10/21 11/15 12/2 14/3 14/10  names  [8]   97/11  103/2  103/4
                               103/7  103/11  170/7  170/10      114/21 116/11 122/24 124/20
 16/3 16/23 22/18 32/6 34/9                                      124/21 129/21 132/18 132/20
 34/10 34/11 34/12 35/19       170/15
                              narrative [2] 21/10 34/10          140/24 141/23 143/9 144/18
 35/24 36/2 36/5 36/7 36/17                                      155/5 156/21 158/13 158/24
 55/9 60/18 62/10 62/21 78/24 narrow  [1]   179/16
                              national [1] 42/10                 159/1 162/9 164/5 165/14
 97/10 103/8 110/16 111/4                                        166/1 168/19 168/25 173/19
 113/3 115/5 142/24 148/4     native [4] 151/10 151/11
                               152/3  152/25                     177/14 178/16 178/18 179/6
 148/14 148/20 160/8 160/8                                       181/1 183/15 186/7 188/2
 160/9 160/14 160/22 169/13   nature [9] 42/15 47/9 49/14
Ms. Elbaz [10] 22/18 36/17     59/2 66/23 70/8 81/11 83/12 non [4] 3/4 10/5 152/3
                                                                 152/25
 55/9 60/18 62/10 62/21 78/24 90/3                              non-hearsay [1] 10/5
 103/8 111/4 169/13           nearly  [1]   173/7
                              necessarily [7] 9/23 11/12        non-native [2] 152/3 152/25
Ms. Green [2] 14/3 32/6                                         non-substantive [1] 3/4
Ms. Morales [2] 142/24         54/24  56/15  82/23  87/4  176/3
                              necessary   [16]   16/22  30/5    none [7] 33/19 54/20 99/6
 148/14                                                          130/11 133/2 140/9 155/9
Ms. Morales' [2] 148/4         39/3 69/11 74/18 76/9 77/4
                               87/11  119/2  122/4  128/21      nonetheless [1] 159/2
 148/20                                                         nonexistence [1] 51/23
Ms. Nicolle [36] 4/5 4/13      129/19 130/8 131/8 132/7
                               187/16                           nonparty [1] 32/18
 6/13 6/16 6/18 6/20 7/18                                       not [423]
 7/21 7/24 7/24 8/5 8/10 8/17 need  [32]   11/3  27/21  27/25
                               29/14  33/12  39/15  53/7  54/18 note [15] 25/21 25/22 51/23
 8/19 8/21 9/7 9/9 9/14 9/16
 11/15 14/10 16/3 16/23 34/9   68/12 69/18 69/21 74/15 75/1 177/2 183/5 183/6 183/21
                               80/22 80/24 86/2 86/3 86/4        183/24 185/24 186/16 186/18
 34/10 34/11 34/12 35/19                                         186/20 187/16 187/17 187/19
 35/24 36/2 36/7 160/8 160/8   86/7  91/15  110/5  110/19
                               111/4 116/23 151/17 152/22       notebooks [1] 107/24
 160/9 160/14 160/22                                            noted [1] 133/15
Ms. Nicolle's [5] 8/1 10/10    174/15 183/3 187/21 187/22
                               188/21  190/17                   notereading [1] 1/24
 10/21 12/2 36/5
Ms. Uzan's [1] 115/5          needed [4] 11/6 111/1 115/25 notes [5] 39/16 127/19
                               177/13                            127/20 183/9 192/13
Ms. Welles [3] 97/10 110/16                                     nothing [3] 177/14 179/1
 113/3                        needs  [5]   12/2  38/17  38/19
                               122/2 141/3                       179/7
much [21] 15/10 38/22 55/23                                     notice [38] 7/11 7/20 8/5
 56/9 59/4 93/6 93/8 101/11   negligence [2] 71/25 84/2
                                                                 8/19 8/21 10/5 10/8 10/10
 106/10 113/19 147/13 147/16 negligent [1] 71/12                 10/13 10/16 11/20 11/21
 163/19 163/21 164/12 165/8   neither  [2]   78/22  177/20
                              net [3] 97/7 97/18 97/19           11/22 11/24 12/1 12/7 12/25
 165/15 190/4 190/6 190/9                                        13/9 14/13 14/18 15/1 15/8
 191/8                        never  [28]   5/2  36/4  44/4
                               44/5  46/6  72/11  95/7  101/14   15/25 16/9 16/13 19/14 23/16
multiple [2] 34/11 82/8                                          24/8 28/16 33/20 167/21
must [66] 40/4 42/6 42/19      102/4 110/23 110/24 114/2
                               121/14  124/17  139/21   141/14   168/4 174/8 174/12 174/12
 42/25 43/4 43/23 44/20 45/1                                     174/21 177/8 177/16
 46/2 46/17 47/5 47/6 47/20    152/7  156/3  156/8  160/10
                               162/11 164/3 164/5 164/6         November [4] 35/19 36/10
 51/19 53/1 54/12 59/2 60/25                                     36/10 160/25
 63/4 63/14 66/15 67/4 68/17   169/21 183/17 183/20 190/7
                              nevertheless   [1]   70/9         now [67] 20/14 24/21 25/19
 68/24 69/7 70/2 70/6 72/23                                      29/21 36/25 37/8 38/5 38/24
 74/1 74/7 74/9 74/16 75/15   new [15] 1/13 4/14 5/13
N                               27/5 27/18 30/18 30/24 37/14 155/11 156/23 157/20 159/24
                                38/13 55/10 180/10               161/17 181/17 184/23 187/3
now... Case
        [59] 8:18-cr-00157-TDC
              39/6 39/10 39/17 offered
                                 Document
                                       [19] 310
                                              9/13Filed
                                                    9/1508/20/19
                                                         14/4 open Page  21496/3
                                                                      [10]   of 227
                                                                                 96/22 133/7
 39/21 41/16 44/22 54/21        14/17 14/18 22/1 23/25 25/22 137/2 162/17 169/3 169/9
 59/24 61/17 61/25 62/13        30/2 30/2 30/7 31/15 33/19       172/7 180/4 183/19
 63/19 71/20 72/25 75/19        35/18 36/15 36/15 36/17        opened [4] 29/22 96/3 104/19
 78/25 80/3 81/21 88/3 89/23    47/14 124/23                     141/14
 91/9 93/4 98/15 98/24 110/4 offering [19] 3/23 7/18 7/19 opening [3] 45/21 109/20
 118/6 126/13 132/11 132/14     8/1 8/3 9/3 11/13 11/17          131/15
 132/16 132/21 133/24 134/15    11/18 11/19 13/7 13/8 13/16 operate [3] 25/14 25/16
 135/24 136/12 139/24 151/1     21/22 31/22 31/25 33/13          28/18
 151/4 157/22 158/10 159/6      37/10 54/25                    operated [3] 19/12 165/12
 162/1 162/4 167/10 167/17     offers [3] 24/5 37/12 43/10       165/20
 168/22 169/8 176/18 180/22    office [7] 96/21 97/8 97/12 operating [6] 22/5 23/11
 180/24 182/10 183/3 183/24     97/14 107/19 162/18 172/7        24/4 97/5 166/5 168/1
 184/4 186/5 187/24 188/8      officer [3] 56/13 56/14         operations [1] 97/21
 188/14 188/18                  183/7                          opinion [46] 18/25 19/2 19/5
nowhere [2] 140/19 154/15      offices [2] 19/10 25/9            19/6 19/13 22/1 22/3 22/9
Numaris [6] 136/2 142/25       official [4] 192/3 192/6          23/17 23/23 23/24 24/1 24/2
 146/25 148/5 149/15 149/17     192/12 192/20                    24/25 26/25 30/15 40/9 40/15
number [16] 9/13 17/22 18/18 often [2] 81/15 90/5                40/19 40/24 60/11 60/13
 36/19 62/8 95/24 125/23       oh [5] 4/14 31/13 136/15          68/10 165/10 165/14 165/16
 126/8 127/14 127/14 130/20     148/1 149/5                      165/17 165/22 166/2 166/4
 132/2 135/1 153/11 188/4      okay [39] 4/2 5/7 5/17 6/2        166/8 166/22 167/2 167/13
 192/9                          6/21 13/22 15/24 17/8 17/18      168/5 168/16 168/19 168/21
numbers [4] 97/17 125/25        18/3 19/19 24/10 24/20 25/18 175/5 175/17 176/2 176/5
 126/16 127/18                  27/24 28/7 29/7 31/12 32/21      179/16 184/14 185/3 185/7
numerically [1] 183/22          33/15 35/7 36/13 36/24 37/16 opinions [15] 19/4 19/4
NW [2] 1/13 1/18                38/5 38/9 38/10 93/8 110/10      25/24 26/13 27/17 30/22
O                               126/6 129/14 130/10 133/8        165/13 166/19 167/1 167/16
                                165/13 175/9 179/25 190/21       168/9 178/7 178/14 178/21
oath [2] 92/13 183/24           190/22 191/4                     179/7
object [9] 5/4 9/22 28/25      old [4] 96/20 96/21 123/24      opportunity [14] 3/14 4/22
 29/1 33/25 43/9 81/1 81/2      187/7                            5/2 5/5 6/3 6/9 19/17 32/13
 132/15                        omissions [4] 69/2 73/4           34/5 53/23 94/2 159/16
objected [3] 9/19 27/12         90/11 90/15                      159/17 177/2
 43/15                         once [4] 43/1 162/1 181/2       oppose [2] 3/23 129/12
objecting [1] 174/22            189/5                          opposed [3] 4/5 36/2 142/4
objection [10] 19/21 20/1      one [120] 5/25 5/25 6/2 8/2 opposing [3] 25/13 174/5
 20/10 31/15 32/17 46/12 47/1 8/12 14/4 15/7 21/8 22/2           174/10
 47/5 47/8 179/21               25/2 26/9 26/13 27/8 27/15     opposite [2] 21/20 159/3
objectionable [2] 9/20 9/22     31/24 32/8 34/3 35/8 35/8      option [15] 64/14 65/17
objections [2] 46/4 46/23       36/3 38/12 46/19 47/24 52/20 79/15 80/16 113/10 113/20
objective [2] 67/10 84/10       54/22 59/18 59/19 62/18          114/10 122/14 122/24 123/16
objectives [3] 86/8 87/8        63/11 63/17 64/4 68/19 68/25 126/11 156/16 158/21 159/4
 87/13                          76/22 78/25 78/25 79/4 80/4      164/6
obligated [1] 171/13            81/22 82/7 82/12 83/3 83/8     Option's [1] 177/11
obligations [2] 73/9 84/14      86/23 88/9 92/19 92/20 94/15 options [26] 64/13 79/14
observe [1] 39/12               96/24 98/16 100/8 102/17         80/15 94/20 94/20 96/6 98/5
observed [3] 50/23 51/11        105/6 105/8 105/11 105/19        103/5 103/16 110/14 110/15
 53/9                           105/25 107/9 107/15 108/6        112/15 121/11 122/23 135/16
obtain [5] 58/20 66/18 67/11 110/15 117/6 118/5 118/11           135/22 144/12 145/13 155/20
 80/16 136/18                   118/16 121/21 122/24 124/15      160/15 163/20 164/13 167/7
obtaining [3] 64/14 66/7        124/18 126/23 131/2 131/2        168/15 170/4 170/13
 79/15                          132/10 139/15 139/16 139/18 oral [1] 127/15
obvious [3] 70/21 113/12        139/22 141/13 143/17 143/20 orally [1] 183/19
 126/13                         143/21 145/2 147/10 148/25     order [27] 48/1 53/6 57/4
obviously [5] 7/15 128/18       149/6 150/24 154/1 155/10        57/20 66/14 69/6 76/11 77/3
 132/7 177/4 177/24             155/17 155/20 155/20 155/22      80/3 80/21 85/6 86/6 100/4
occasion [1] 55/13              156/5 156/20 157/4 157/9         100/17 107/25 109/11 112/25
occasions [1] 155/16            158/4 158/6 160/1 162/2          114/13 117/2 117/8 129/18
occur [1] 187/3                 164/10 165/17 166/7 167/14       130/8 133/1 146/15 165/9
occurred [7] 63/20 63/22        167/16 168/2 168/6 168/25        182/11 191/7
 78/10 91/13 91/19 92/4         173/1 173/20 175/11 177/3      ordered [1] 181/21
 159/22                         178/18 180/10 180/18 182/12 ordinary [3] 56/17 58/18
ocean [1] 144/19                183/5 184/20 185/13 188/1        75/4
October [1] 145/6              one's [1] 72/9                  origin [1] 42/10
odds [3] 112/24 113/13         ones [5] 3/19 3/23 27/15        original [1] 25/4
 126/14                         107/10 107/11                  originally [1] 4/12
off [5] 29/9 130/11 132/8      online [1] 18/10                originated [1] 69/10
 175/9 188/12                  only [47] 3/6 5/25 18/14        Orseck [1] 1/16
offense [21] 63/17 63/18        19/4 30/2 31/24 36/11 36/15 other [95] 3/23 10/23 17/4
 76/1 76/6 76/12 76/13 76/15    36/17 37/25 43/24 45/3 45/12 19/7 20/13 21/3 23/4 26/3
 76/17 76/19 76/21 77/2 78/4    45/14 46/7 46/19 62/14 63/24 26/9 31/7 34/7 35/7 35/8
 78/7 78/17 78/18 78/23 78/24 81/22 93/10 95/8 97/9 105/21 40/12 42/1 43/10 43/10 46/20
 80/11 83/15 91/10 91/20        109/23 114/4 114/5 114/11        47/14 51/3 51/15 51/23 53/15
offenses [5] 60/21 62/11        124/8 131/5 132/19 132/22        54/1 54/3 54/4 54/23 55/7
 63/19 75/21 91/25              136/15 138/2 139/25 144/10       57/4 60/16 60/17 61/2 62/11
offer [16] 10/18 12/1 12/5      145/22 150/12 150/14 154/9       62/12 62/19 62/23 63/18 72/8
 14/15 15/1 21/4 24/23 26/2
O                               152/1 153/13 153/17 158/8        perhaps [2] 92/25 131/1
                                163/12 164/25 168/20 185/2       period [5] 35/19 102/10
other... [57]
       Case    73/8 76/24
            8:18-cr-00157-TDC   Document 310 Filed 08/20/19 150/10  Page 155/17
                                                                         215 of 227
                                                                                187/12
 79/10 81/6 82/24 83/3 83/3   P                                  permissible [4] 130/7 135/17
 83/4 84/13 85/22 86/3 89/12                                      144/8 177/22
 90/6 90/8 91/20 91/25 94/12 p.m [2] 186/6 186/13                permitted [10] 14/12 14/12
 96/25 97/23 103/13 103/15    page  [7]    11/24  25/6  99/13
                               108/8 126/2 126/4 167/4            48/13 52/8 52/12 58/16 61/19
 103/20 104/15 106/15 106/16                                      135/14 135/20 135/21
 109/13 111/18 115/8 117/19   pages  [3]    33/12  137/4  192/11
                              paid  [7]    13/12  95/2  103/7    person [34] 22/18 54/13
 118/22 122/17 123/13 126/15                                      54/15 60/20 61/6 62/19 62/23
 128/13 128/14 128/22 130/1    105/21 109/24 147/18 157/9
                              papers   [1]   50/8                 63/5 68/4 68/20 68/25 72/6
 130/25 139/4 139/19 142/20                                       72/12 76/11 76/16 76/18
 144/22 144/25 150/16 155/2   paragraph    [3]   23/7  167/23
                               175/5                              76/22 76/24 78/17 79/25
 157/2 167/6 170/16 171/4                                         86/24 88/17 142/8 142/9
 171/7 171/8 172/8 175/14     parent   [1]   19/2
                              part  [31]    49/9  53/4  54/20     146/9 146/17 153/3 153/5
 183/16 183/18 183/25 189/1                                       154/9 181/11 181/15 183/11
others [30] 5/21 6/14 18/7     56/11 58/8 58/13 63/4 73/1
                               79/4  84/10   86/7  99/20  104/4   183/20 189/2
 58/9 66/25 73/14 74/25 75/1                                     person's [3] 72/17 73/17
 77/17 78/12 79/8 79/10 84/18  104/16   107/22   121/5  127/9
                                                                  84/22
 86/15 87/2 89/25 94/14 109/5 130/18 131/25 132/3 132/4          personal [5] 42/9 55/3 56/21
 109/7 134/20 136/5 138/17     141/5 142/3 143/3 143/24
                               144/15 159/19 159/19 168/24        59/17 60/6
 139/17 139/18 139/23 151/1                                      personally [12] 69/9 74/19
 154/10 156/4 185/6 189/10     177/1 189/13
                                                                  89/7 89/20 112/21 114/18
otherwise [6] 5/1 11/15 54/8 participant [5] 70/13 85/7           119/2 140/5 147/24 163/13
 70/21 71/18 183/22            87/21  118/2   136/11
                              participants [1] 81/18              163/23 189/17
ought [1] 40/10                                                  personnel [1] 82/17
our [15] 27/18 29/13 38/6     participate [4] 77/22 84/8
                               89/8 189/11                       persons [12] 42/11 50/4 63/2
 38/7 39/1 102/16 132/8                                           63/3 67/14 69/16 80/7 80/12
 151/24 152/1 182/4 188/3     participated     [10]   64/12
                               66/22 70/4 70/8 77/6 79/13         88/17 90/1 90/19 184/1
 188/8 189/8 189/13 189/15                                       perspective [1] 35/14
out [60] 3/9 7/15 9/21 10/11   87/12  118/12    118/14  146/25
                              participating [1] 74/22            persuaded [4] 55/5 78/1
 12/14 12/21 12/23 13/12                                          87/16 87/23
 13/15 14/15 15/4 18/14 22/10 participation [7] 77/8 85/3 pertains [2] 17/12 18/7
 26/3 33/2 33/5 33/16 37/6     85/20  86/9   86/12  87/6  109/3
                              particular [12] 15/12 59/3         Phillips [16] 146/21 146/22
 37/8 39/3 40/5 43/14 43/16
 58/6 59/25 67/24 73/7 73/13   68/23 75/8 75/16 89/5 138/14 146/23 146/24 147/1 147/3
                               172/24 175/17 176/11 179/18        147/7 147/15 147/25 148/4
 74/17 84/17 90/9 95/5 96/8                                       148/6 148/9 148/10 148/12
 97/5 98/4 115/7 123/6 123/8   179/18
 123/9 139/17 144/19 145/4    particularly [3] 15/11 98/16 148/17 148/18
                               190/7                             phone [16] 74/4 121/22
 145/5 145/14 145/16 147/5                                        146/18 154/6 158/13 162/16
 147/21 147/23 148/1 148/4    parties   [7]   41/15  41/19  42/3
                               47/15 47/19 47/24 81/13            163/1 163/23 165/1 168/12
 160/18 162/17 164/4 166/22                                       169/4 169/23 171/7 172/15
 169/2 176/11 179/17 187/6    partly [1] 132/25
                              partners   [1]    96/9              181/12 181/15
 190/21 190/22                                                   phrase [4] 149/8 152/3 152/9
out-of-court [5] 7/15 9/21    partnership [1] 90/5
                              partnerships [1] 90/6               152/24
 10/11 14/15 33/16                                               physically [1] 76/10
outcome [5] 54/9 56/21 61/23  parts  [2]    86/16  137/11
 85/8 85/9                    party [7] 38/17 38/19 41/10 pick [1] 139/17
                               42/2 54/11 54/22 55/4             picture [2] 7/5 7/10
outlawed [5] 168/7 174/9                                         pictures [6] 64/19 65/1
 174/11 177/9 177/16          pass  [7]    32/24  34/18  41/1
                               46/22  47/3   74/7  74/9           65/14 65/23 66/12 79/19
outlawing [1] 174/16                                             piece [11] 141/12 141/24
outnumbered [1] 185/8         passing [2] 24/13 25/12
                              past [2] 72/13 132/13               145/24 154/14 157/13 157/13
outset [1] 39/17                                                  161/3 167/12 176/12 179/8
outside [9] 46/2 47/10 50/25  pasted   [1]   120/8
                                                                  179/9
 51/8 57/15 182/1 182/7 183/8 patience [5] 39/2 133/9            pieces [14] 108/10 137/18
 187/9                         162/3  190/6   190/9
                              patient [1] 180/6                   137/19 137/19 138/16 140/9
outward [3] 72/17 73/17                                           140/11 157/9 158/4 161/15
 84/22                        Paula [2] 34/13 34/15
                              Pause [2] 33/24 132/24              161/16 167/11 172/20 173/19
outweighed [1] 15/19                                             pitched [1] 94/11
over [41] 28/11 67/17 95/19   pay  [4]   98/21   98/25  99/18
                               115/25                            place [12] 50/5 76/25 91/24
 97/11 97/25 102/10 103/22                                        112/23 134/19 135/5 135/6
 103/22 104/10 104/10 105/8   paying [1] 9/16
                              pension   [1]   112/15              135/10 147/25 149/20 169/2
 105/22 134/25 134/25 141/12                                      187/13
 150/9 152/6 152/6 155/17     people [31] 58/7 81/6 82/6
                               90/7 95/2 96/9 98/20 98/24        placed [2] 55/18 121/10
 157/3 157/9 157/13 161/15                                       plan [15] 67/9 67/11 67/21
 162/1 162/24 162/24 163/19    99/3 102/24 114/3 120/25
                               131/2  136/13    138/11  142/1     73/6 85/16 87/6 88/21 96/11
 163/19 163/19 165/1 165/2                                        102/18 104/5 107/13 112/19
 165/2 169/3 170/18 170/18     142/5 145/17 149/19 150/6
                               150/16   151/12   154/5  154/7     120/16 122/11 186/21
 170/18 171/19 171/19 171/19                                     planned [2] 118/3 165/12
 186/7 188/16                  155/6  156/7   156/9  164/9
                                                                 planning [1] 58/6
overall [3] 81/23 82/11 94/4 171/20 171/21 189/16                plausibly [1] 177/15
overlap [1] 83/6              per  [2]   97/22   106/3
                              percent   [4]   102/1  102/3       play [8] 63/4 86/15 86/16
overrule [1] 32/17                                                143/2 143/4 150/15 150/16
oversee [1] 104/17             110/24 111/3
                              percentage    [1]   147/18          171/10
overwhelming [1] 118/1                                           played [5] 48/20 101/9
own [29] 13/15 20/8 31/2      perfect   [1]   172/16
                                                                  101/12 101/24 152/6
 32/4 45/2 48/22 52/10 54/17 perfectly [1] 158/11
 55/2 56/8 57/4 58/20 60/6    perform [5] 41/9 73/9 84/14 playing [1] 126/24
                               86/12 86/13                       plea [5] 44/2 58/12 58/16
 61/20 85/21 95/17 104/21                                         143/25 171/15
 105/13 139/24 142/19 149/8   performed [1] 76/5
P                             prime [1] 41/22                  50/3 50/7 58/21 59/24 60/4
                              principal [2] 76/4 76/7          136/19
plead [1]
       Case60/5
            8:18-cr-00157-TDCprinciple
                                Document[2]31040/3
                                                Filed 08/20/19prosecutor
                                                   69/2          Page 216[4]
                                                                           of 227
                                                                                130/21 133/13
pleaded [3] 43/25 59/25 60/4 printed [1] 182/3                 133/22 152/1
pleading [2] 58/11 143/25     printout [1] 23/15              protocol [1] 140/4
please [11] 23/13 37/2 51/23 prior [10] 9/10 11/1 14/1        prove [26] 44/3 50/2 66/14
 93/22 116/24 185/20 187/2     14/5 14/23 32/10 55/15 55/17 66/15 67/4 69/7 69/9 69/12
 188/19 189/21 189/24 190/11   56/8 100/8                      69/18 70/3 70/6 73/22 74/1
pled [2] 170/24 170/24        privilege [2] 29/15 29/23        75/7 76/9 80/3 80/5 80/10
plow [2] 132/12 133/3         privileged [1] 29/18             81/4 83/15 85/3 91/15 91/21
plural [1] 3/4                probability [2] 71/6 136/7       92/3 165/4 184/5
point [23] 10/25 16/17 16/18 probably [7] 35/6 35/15          proved [6] 52/9 76/16 82/13
 16/21 20/13 20/16 21/23       125/15 126/22 131/5 168/4       85/25 92/1 107/19
 28/15 35/2 35/14 35/23 92/23 187/18                          proven [14] 42/20 42/23
 103/9 128/2 128/4 130/9      probative [1] 15/18              43/21 44/12 44/25 50/11
 131/21 142/10 142/11 159/5   probe [1] 109/18                 50/19 51/18 62/17 62/20
 170/8 179/5 190/18           problem [13] 4/20 11/15 20/6 62/24 89/17 91/10 96/16
policy [7] 141/12 141/16       20/24 29/22 32/5 129/16        proves [3] 89/19 109/2 165/5
 141/18 148/8 148/11 148/15    132/22 137/18 143/14 150/19 provide [3] 48/13 51/16
 153/13                        155/10 177/6                    181/10
POLLACK [22] 1/17 2/8 3/11    problematic [1] 177/18          provided [6] 48/17 88/12
 13/23 15/22 26/24 32/5       proceed [2] 37/8 129/13          142/23 176/5 185/17 185/18
 126/20 129/14 159/15 161/21 proceedings [6] 1/24 38/21       provides [3] 66/5 76/1 79/25
 167/11 168/22 169/8 170/22    191/9 192/6 192/12 192/14      providing [1] 182/17
 172/19 174/22 174/23 174/24 process [6] 16/5 18/15 22/11 proving [1] 69/4
 175/13 176/16 177/1           42/16 92/21 115/14             provision [1] 78/21
Pollack's [3] 10/24 11/10     procures [1] 76/3               prudence [1] 67/14
 171/1                        produce [2] 50/7 158/1          prudent [1] 68/20
portion [8] 125/1 127/11      produced [8] 1/24 18/12         public [1] 174/14
 127/15 128/11 129/25 130/24   18/14 18/20 21/4 36/4 150/15 published [3] 3/21 23/10
 131/15 180/7                  155/22                          167/25
portions [1] 36/16            producing [1] 44/7              publishing [1] 127/3
position [1] 159/3            product [6] 135/12 135/15       pull [4] 160/18 167/1 167/10
possession [1] 28/13           144/11 145/12 155/19 168/18     167/18
possibility [1] 188/23        professional [6] 56/21          punishable [2] 76/3 76/6
possible [6] 88/4 92/6 93/11 100/12 100/13 100/21 119/7       punishment [2] 92/6 92/14
 162/14 181/23 190/25          122/22                         pure [2] 13/13 95/17
possibly [2] 161/1 161/18     professionals [2] 100/11        purely [1] 16/11
potential [1] 171/16           104/25                         purportedly [1] 22/3
practice [1] 187/25           proffered [1] 30/16             purpose [42] 6/22 8/3 10/5
practiced [2] 100/4 146/10    profit [7] 35/25 36/12           13/16 15/19 16/9 16/11 34/7
precise [2] 81/1 130/6         105/12 105/22 145/18 160/4      34/16 37/23 46/19 46/20
preemptively [1] 176/17        160/24                          55/18 64/19 64/23 65/10
preference [1] 179/23         profited [1] 69/17               65/20 66/12 70/10 70/25 71/2
prejudice [5] 15/20 41/10     profiting [1] 113/16             71/23 72/4 77/12 79/20 81/1
 41/14 43/1 54/10             profits [12] 105/7 105/15        81/2 81/20 82/7 82/20 83/25
prejudicial [1] 131/3          105/17 106/3 106/5 108/15       84/8 87/19 88/1 90/12 94/15
preliminary [5] 25/15 174/12 112/12 115/16 115/22 139/9        111/2 120/3 166/7 170/2
 174/15 177/12 181/4           146/14 156/23                   184/15 185/9
prepared [3] 25/24 48/14      prohibited [6] 135/11 135/14 purposely [3] 56/1 71/21
 49/5                          135/16 135/20 135/21 144/7      83/23
preponderance [2] 91/22 92/3 prohibiting [1] 135/17           purposes [8] 29/13 30/5
presence [3] 39/3 77/13       promise [2] 101/16 101/19        31/10 82/10 83/4 85/19 87/8
 86/20                        promises [8] 64/16 66/9          87/13
present [7] 37/1 48/8 50/4     66/19 67/8 67/13 79/17 80/18 pursuant [3] 38/6 88/21
 91/17 93/21 136/5 184/18      139/6                           89/11
presented [6] 38/25 45/14     promising [5] 101/14 101/25 put [39] 4/23 18/25 19/16
 45/16 47/24 49/11 182/8       110/13 111/23 112/12            20/6 20/7 23/16 29/5 31/4
pressed [1] 188/24            promptly [1] 183/9               32/9 34/19 34/20 46/6 95/3
presumed [2] 44/9 55/11       promptness [1] 39/1              95/15 98/8 113/4 113/6 113/9
presumes [1] 44/7             proof [20] 42/12 49/22 50/13 113/10 114/6 121/8 121/12
presumption [3] 42/11 44/14    50/21 51/2 55/8 69/24 70/20     126/9 126/10 126/12 127/18
 44/21                         72/10 72/14 81/10 81/18         131/14 137/5 140/12 146/4
pretend [2] 103/23 148/20      81/22 82/10 82/11 85/8 88/6     148/3 150/17 153/17 161/7
pretended [1] 148/3            93/25 94/3 183/2                171/10 175/4 175/16 175/17
pretenses [7] 64/15 66/8      proper [7] 5/4 20/25 30/25       176/16
 66/19 67/7 67/12 79/16 80/18 31/5 134/19 135/5 135/10        puts [1] 23/15
pretty [6] 14/21 14/22        properly [6] 20/20 43/11        putting [9] 15/8 113/1
 130/14 130/16 146/10 151/10   73/11 84/16 85/11 140/5         113/18 114/3 123/21 150/1
prevent [14] 31/3 95/13       property [9] 64/14 66/7          173/2 174/13 177/15
 114/19 114/22 115/7 115/9     66/18 67/6 67/12 67/22 69/8 Pyrrhic [2] 147/10 147/10
 116/4 117/22 131/19 131/20    72/5 79/15
 134/3 141/10 153/24 169/15   proposal [1] 33/10              Q
prevents [1] 129/24           propose [1] 186/23
previous [2] 168/6 188/25                                     qualifies  [1] 30/23
                              proposed [4] 32/23 32/23        quarters  [1]   25/5
previously [2] 11/14 105/14    35/12 68/22
prey [1] 109/6                                                question [43] 14/14 20/1
                              proposing [1] 33/22              33/18 34/23 42/19 46/6 46/8
preyed [1] 94/9               prosecution [13] 18/20 18/22 46/11 46/12 46/14 47/4 47/7
price [1] 104/1                18/23 22/9 29/12 41/24 44/3
primarily [3] 4/5 6/18 6/19                                    60/14 72/6 72/8 72/9 72/9
Q                              158/6 158/6 184/6              referred [5] 45/3 45/6 62/7
                              reasonableness [1] 49/15         90/5 166/18
question...
       Case [26]  82/3 85/17 reasonably
            8:18-cr-00157-TDC   Document[7]
                                          310 67/13
                                                Filed68/19
                                                      08/20/19reflect
                                                                 Page 217
                                                                      [1] of185/10
                                                                             227
 92/6 103/25 134/15 134/16     74/20 75/5 89/2 90/10 119/3 reflecting [1] 185/13
 141/1 142/7 142/14 143/1     reasoned [1] 52/16              refresh [1] 125/14
 143/7 143/17 143/24 144/2    reasons [4] 46/24 152/20        refunded [1] 36/11
 144/14 144/24 146/13 146/25   164/18 175/11                  regard [3] 47/16 62/22
 147/15 148/7 148/10 148/19   rebut [1] 16/25                  176/12
 149/3 149/6 153/16 185/18    rebuttal [28] 4/24 5/5 14/11 regarding [11] 13/24 49/12
questions [13] 41/12 46/4      16/25 19/20 19/20 19/23         65/5 128/17 131/15 133/18
 46/23 77/22 78/2 78/9 78/14   20/20 20/25 26/17 29/13         133/19 135/12 147/14 178/7
 78/20 151/25 185/16 185/19    29/13 30/7 30/12 30/25 38/2     178/20
 190/16 190/25                 38/4 94/2 131/21 132/15        regardless [2] 40/9 130/16
quick [2] 92/24 95/22          132/17 134/4 158/14 159/14     regular [2] 186/11 188/19
quickly [1] 93/11              159/23 162/1 162/1 162/4       regularly [1] 172/10
quite [1] 56/18               recall [4] 4/25 35/22 53/25 regulation [2] 175/1 175/3
quotation [1] 130/22           89/23                          regulations [1] 22/6
quote [2] 175/23 177/25       receive [5] 39/14 58/20         regulator [1] 167/5
quoting [2] 177/20 178/18      59/13 166/10 180/15            regulatory [1] 21/11
R                             received [27] 8/2 19/6 22/8 Reid [2] 65/3 146/2
                               22/19 28/19 28/22 45/8 48/16 reinforces [1] 131/11
race [1] 42/10                 90/3 97/18 101/3 107/21        reinforcing [1] 130/9
radio [1] 66/10                108/4 108/21 117/19 117/20     relate [2] 68/18 126/17
rain [1] 51/12                 118/19 119/23 120/1 120/21     related [4] 22/8 41/12 69/5
raincoat [2] 51/7 51/11        121/25 123/3 123/7 123/14       179/7
rained [1] 51/15               163/13 165/10 167/22           relates [4] 90/3 98/16
raining [3] 50/25 51/1 51/9 receives [1] 138/2                 120/22 122/12
raise [2] 3/12 189/21         receiving [3] 8/22 145/7        relating [3] 40/24 47/14
rang [1] 8/12                  145/22                          54/21
Rank [1] 24/15                recess [2] 28/1 93/18           relationship [3] 7/24 35/4
rare [2] 72/11 95/14          recognize [1] 176/8              54/6
rate [6] 103/19 106/1 106/3 recognized [2] 107/14 108/9 relay [1] 152/22
 138/24 139/7 157/6           recollection [6] 45/2 53/25 release [1] 186/20
rates [1] 168/19               54/16 130/3 175/11 178/22      relevant [4] 23/21 39/20
rather [5] 70/17 81/23 83/19 recommend [1] 127/23              66/4 79/23
 150/24 175/20                record [19] 28/5 28/7 29/10 reliance [1] 21/25
rational [3] 72/19 73/19       29/11 35/9 46/16 96/16         relied [4] 23/14 24/2 175/6
 84/24                         105/17 125/1 129/4 131/25       178/14
RDR [1] 1/21                   132/2 132/3 132/5 138/7        relies [2] 150/13 166/20
reach [4] 124/8 181/3 188/21 176/16 176/24 177/2 189/25       relieved [1] 189/11
 191/2                        recorded [4] 1/24 101/5         religion [1] 42/10
reached [4] 180/24 183/22      156/25 164/23                  rely [3] 45/1 49/16 178/21
 185/23 185/25                recording [11] 49/18 104/21 relying [6] 22/4 23/18 30/22
reaching [4] 42/8 63/8         109/8 109/10 140/20 152/4       68/20 163/11 168/5
 184/19 184/21                 152/5 155/20 155/22 158/3      remain [2] 41/17 131/17
read [14] 3/20 24/1 107/6      163/22                         remained [2] 98/2 123/10
 107/25 109/1 111/4 128/9     recordings [27] 48/16 48/18 remaining [1] 27/19
 131/10 165/18 169/10 169/17   48/20 48/21 48/23 49/2 49/6 remains [3] 44/22 188/23
 169/18 177/14 189/3           98/22 100/3 101/4 103/20        189/15
reading [1] 107/17             104/7 105/24 106/8 106/20      remember [17] 36/3 43/23
reads [5] 64/7 64/21 65/8      107/11 108/25 111/17 117/9      54/16 110/17 140/18 140/20
 65/18 79/4                    117/17 120/1 152/5 163/17       140/21 140/22 141/2 141/6
ready [5] 37/8 38/11 93/19     171/7 172/11 182/17 182/18      150/9 154/18 160/8 171/3
 93/23 94/6                   records [2] 6/12 106/5           171/12 171/18 182/20
real [12] 4/20 114/3 137/23 recover [5] 109/21 110/11         remind [8] 4/9 41/11 45/16
 143/19 144/17 145/11 147/6    138/21 146/24 147/4             52/23 62/1 171/17 180/11
 152/18 153/3 155/7 157/24    recovery [9] 18/8 18/9 21/8      180/21
 158/1                         21/9 21/17 146/23 147/18       reminded [1] 182/25
realize [1] 3/18               149/19 150/5                   reminding [1] 179/24
realized [1] 69/12            recruit [1] 166/9               remotely [2] 165/22 166/12
really [10] 10/16 14/8 17/1 red [6] 23/12 23/17 127/1         remove [1] 189/6
 93/10 101/18 143/22 146/8     168/2 174/12 174/12            renew [1] 38/7
 153/14 159/14 160/11         redact [3] 15/6 27/8 33/1       repeat [2] 59/7 129/17
realm [1] 14/23               redacted [6] 14/3 34/1 36/18 repeated [1] 103/22
reason [19] 18/21 24/6 32/11 37/13 37/13 37/19                repeatedly [2] 121/19 121/20
 47/7 47/7 51/19 51/21 58/10 redacting [1] 27/19              rephrase [1] 148/12
 89/10 90/2 103/13 114/3      redaction [2] 27/22 35/12       report [5] 3/2 97/9 152/20
 114/5 114/5 129/21 141/16    redactions [1] 32/23             181/22 184/11
 152/7 170/16 188/11          redirect [1] 151/5              reported [2] 96/10 192/5
reasonable [54] 41/6 42/21    reexamine [1] 185/2             reporter [5] 1/21 95/21
 44/4 44/12 44/16 44/25 50/11 refer [1] 62/7                   192/1 192/3 192/20
 51/12 52/9 52/25 53/2 59/1   reference [9] 23/1 126/7        representation [6] 68/2 68/6
 60/25 61/4 62/17 66/16 67/5   126/10 127/13 130/22 133/15     68/17 68/21 74/16 130/15
 68/20 68/25 70/3 70/6 70/24   175/18 182/2 182/4             representations [11] 64/15
 71/5 72/24 73/24 74/1 75/10 referenced [5] 125/23 126/8       66/8 66/19 67/7 67/13 67/18
 75/15 75/20 76/15 78/1 78/13 127/15 130/20 133/13             67/25 73/3 73/12 79/17 80/18
 78/19 80/6 80/11 83/15 85/5 references [1] 131/8             Representative [2] 65/2
 85/23 87/17 87/23 88/8 88/13 referencing [2] 126/16           65/16
 89/5 89/19 90/16 92/1 92/12   126/16                         represented [2] 22/7 156/17
 136/11 137/14 137/20 158/5
R                             risk [39] 43/2 95/15 102/2          99/19 99/20 100/5 101/20
                               113/1 113/4 113/7 113/10           104/9 104/14 104/16 105/16
representing  [1] 23/17
       Case 8:18-cr-00157-TDC   Document
                               113/11       310113/19
                                       113/16      Filed113/20
                                                         08/20/19 105/16
                                                                    Page 105/17
                                                                         218 of 227
                                                                                105/17 106/4
reputation [5] 60/10 60/20     114/4 114/6 114/9 121/9            106/4 106/5 106/13 106/14
 60/24 61/3 61/7               121/10 121/13 125/21 126/11        107/12 108/4 108/17 108/17
request [8] 17/7 43/13         126/12 126/17 127/7 127/12         108/18 108/18 108/22 108/23
 113/16 115/19 115/25 116/21   128/14 128/17 128/24 129/5         112/6 112/6 112/11 117/15
 121/8 132/10                  129/6 131/16 133/23 133/23         118/10 118/15 119/8 120/9
requested [2] 25/21 176/7      134/5 134/5 140/7 163/15           122/7 122/19 128/14 139/15
requesting [2] 66/2 107/24     164/6 171/15 173/3 173/5           141/7 146/17 160/11 160/14
requests [1] 123/22           risk/low [2] 133/23 134/5           163/18 164/17 164/17 164/22
require [5] 18/24 50/3 50/7 riskiness [1] 122/23                  164/23 164/24 164/25 165/2
 188/15 190/20                risks [1] 140/2                     166/22 166/22 167/15 167/15
required [14] 23/11 40/1      RMR [1] 1/21                        167/19 168/2 168/5 169/24
 52/12 55/10 57/6 57/22 58/9 Robbins [1] 1/16                     171/9
 61/18 69/9 72/14 87/10 88/11 rogue [1] 173/19                  sanction [3] 130/7 130/8
 137/3 167/25                 role [10] 43/19 62/16 86/16         166/2
requirement [11] 11/9 14/7     111/16 117/3 146/21 147/6        sat [1] 96/23
 36/11 50/1 72/1 76/20 84/3    148/6 148/7 148/11               satisfied [5] 44/11 53/1
 138/12 141/2 157/8 160/23    roles [1] 86/15                     61/4 88/6 89/16
requirements [4] 21/11 140/3 Rolling [1] 146/9                  satisfy [3] 70/5 80/21 91/18
 157/18 160/7                 Ronen [2] 98/25 120/6             Sauber [1] 1/16
requires [4] 63/24 77/11      rookies [1] 111/4                 save [1] 98/1
 86/17 129/17                 room [11] 39/15 40/7 169/6        savings [4] 94/16 98/4
research [3] 181/7 181/25      172/25 181/13 181/18 182/10        100/22 105/3
 189/4                         182/23 183/8 187/1 187/3         saw [15] 50/22 50/25 98/3
reserve [2] 38/8 38/9         roughly [1] 125/4                   107/16 111/13 113/25 114/6
resolve [1] 41/5              roulette [1] 126/24                 121/14 122/16 133/19 134/1
resorted [1] 67/17            round [1] 19/24                     159/8 159/21 162/11 169/4
respect [7] 6/25 64/6 68/22 row [1] 188/4                       say [49] 8/4 8/21 9/3 10/15
 75/19 112/8 127/7 178/6      Roytman [3] 98/25 104/20            10/16 11/13 14/4 15/16 19/23
respond [5] 169/13 169/15      120/7                              22/5 22/14 24/22 26/12 29/25
 177/4 181/21 183/9           rule [11] 7/13 7/14 14/8            33/11 45/20 71/23 77/11
responded [5] 107/3 113/10     28/25 29/2 30/1 31/6 38/7          83/25 87/22 99/17 101/23
 114/21 123/21 126/11          40/9 89/10 90/22                   104/3 109/15 125/13 125/19
responding [1] 183/12         ruled [5] 20/18 26/21 26/24         126/1 126/24 128/13 138/3
response [2] 113/21 183/14     27/1 33/23                         138/10 139/9 140/14 143/23
responsibility [3] 89/14      rules [8] 10/3 13/7 17/2            145/3 145/6 150/14 152/14
 111/14 173/10                 20/4 20/22 23/22 141/5             152/15 161/9 166/20 174/13
responsible [1] 90/14          188/15                             174/20 176/10 177/15 178/6
restriction [1] 189/7         ruling [7] 17/17 26/6 29/4          179/4 188/8 189/8
rests [1] 92/9                 36/14 43/17 131/24 179/20        saying [32] 3/8 3/10 9/5
result [4] 44/2 71/2 72/1     rulings [6] 29/3 40/17 43/13 9/10 10/4 10/7 10/9 11/14
 84/2                          46/23 46/24 46/24                  12/24 14/22 16/9 21/20 24/14
results [1] 121/4             run [1] 166/7                       25/19 34/12 114/10 127/18
retained [1] 38/16            running [3] 150/17 166/1            131/3 135/17 138/20 143/21
retention [12] 4/15 4/16       172/22                             152/20 159/13 160/14 177/1
 106/25 140/4 142/20 144/23   RUSH [1] 1/12                       177/9 177/10 177/12 177/25
 144/25 146/17 153/9 157/16   Rushmore [1] 149/14                 178/4 178/16 178/18
 162/16 170/23                Russell [1] 1/16                  saying that [1] 178/16
retire [2] 40/7 182/10                                          says [24] 7/14 8/13 19/6
retirement [1] 108/13         S                                   23/7 25/5 33/1 97/19 106/2
return [14] 62/14 63/15                                           106/25 107/18 110/9 115/25
 92/22 110/13 138/14 138/14   safer  [1]   112/15
                              saga [1] 35/16                      126/17 129/9 140/13 145/7
 138/24 139/7 157/7 168/19                                        145/9 145/18 165/14 167/6
 183/10 185/15 186/1 187/2    said  [78]   10/12  10/17  11/14
                               11/19  12/22  14/6  14/6  16/23    168/6 168/24 175/6 180/18
returned [2] 7/25 189/5
returning [3] 7/1 92/21        17/6 17/9 23/14 25/13 25/15 scam [3] 96/4 116/8 140/10
 185/9                         30/1 30/9 32/10 35/23 40/16 scared [4] 141/15 141/16
returns [4] 101/10 101/14      45/19 45/21 48/15 50/9 53/18 141/17 157/17
                               91/6 93/23 100/20 108/20         scene [1] 86/21
 111/24 145/19                                                  scenes [2] 121/25 123/10
reveal [1] 183/20              110/23 110/24 111/1 111/15
                               113/24  115/5  116/20   123/2    schedule [6] 39/1 92/23
revealing [1] 98/5                                                186/5 186/12 187/15 187/22
review [7] 3/14 25/15 108/7    128/9 128/9 129/10 138/21
                               144/20 145/1 146/6 147/14        scheme [71] 64/12 64/20
 108/21 124/8 149/9 182/24                                        64/24 65/11 65/21 66/6 66/13
reviewed [1] 22/3              147/15 148/24 148/25 154/2
                               154/2  155/11  155/18   156/8      66/17 66/22 66/25 67/1 67/5
reviewing [2] 3/3 56/23                                           67/9 67/10 67/21 67/23 69/6
revised [1] 108/22             156/9 156/21 157/25 159/14
                               159/15  159/17  161/23   169/5     69/7 69/10 69/13 69/18 69/20
revolved [1] 164/10                                               69/21 69/24 70/4 70/8 70/8
ridiculous [1] 163/11          173/7  174/6  174/8  174/23
                               174/24 175/2 175/12 175/22         70/10 70/13 74/3 74/17 74/21
rigged [3] 95/15 112/24                                           79/13 79/20 80/15 80/20 81/1
 113/13                        175/24  177/8  177/25   180/6
                               180/19  182/5  187/10   190/24     81/2 85/9 86/16 91/3 97/25
rigging [2] 114/16 126/14                                         98/17 99/15 99/18 99/20
right [24] 13/19 20/14 25/3    192/9 192/12 192/14
                              sake  [1]   19/16                   103/8 105/17 118/8 118/9
 34/23 36/24 43/12 100/19                                         118/13 118/14 119/4 119/8
 116/14 124/18 125/5 127/21   same  [80]   21/19  22/1  22/11
                               23/9 23/9 23/14 24/6 24/7          120/11 121/6 122/8 122/10
 129/13 131/12 136/25 137/1                                       124/2 162/21 163/6 164/10
 143/24 148/15 148/16 149/21   30/11 39/13 42/2 56/17 60/1
                               69/1  83/5  94/13  95/1  97/15     164/19 165/11 169/2 169/7
 151/18 165/19 172/7 177/6
 189/21                        99/8 99/13 99/14 99/16 99/17 170/2 170/13 171/9 171/25
S                              163/8 168/8 169/11              155/12 157/25 158/5 178/21
                              sent [21] 22/11 22/14 30/3       181/9 181/20 181/22 181/24
scheme... [1]
       Case    173/11
            8:18-cr-00157-TDC   Document
                               65/24       310 Filed
                                      95/6 106/7      08/20/19 182/20
                                                 106/20          Page 183/6
                                                                      219 of183/13
                                                                             227 183/15
scope [2] 20/2 86/5            107/6 107/12 109/9 112/5        184/10 184/11 184/14 185/11
screen [9] 34/19 34/20 126/9 112/18 119/15 120/5 123/8         185/21
 127/16 127/17 127/19 130/20   123/16 143/3 145/4 148/9      shouldn't [4] 128/2 142/5
 133/19 179/3                  159/20 164/9                    142/7 168/5
screens [1] 128/7             sentence [5] 58/20 92/9        show [30] 7/20 11/17 11/18
script [27] 107/3 107/4        136/15 136/18 141/7             11/19 13/7 13/9 14/25 15/7
 107/5 107/7 107/18 107/19    sentencing [1] 58/15             23/25 24/22 28/2 58/9 81/22
 107/22 108/17 108/18 108/23 separate [8] 63/14 63/15          102/7 103/21 104/8 106/12
 111/5 125/8 125/10 126/4      71/19 81/24 82/9 82/10 82/24 111/16 116/2 117/10 117/10
 143/3 144/16 144/18 150/14    86/13                           117/11 117/13 125/8 139/13
 150/15 150/20 157/10 157/14 separately [1] 63/14              142/2 167/11 167/21 174/7
 157/15 157/15 157/19 169/18 separates [1] 134/13              175/14
 169/19                       September [1] 98/10            showed [5] 101/9 118/15
scripts [6] 101/21 103/20     September 2017 [1] 98/10         125/6 128/23 129/9
 111/17 117/10 117/19 151/14 sequence [3] 12/15 125/16       showing [2] 128/25 163/5
scroll [1] 125/15              159/21                        shown [11] 47/25 69/21 72/12
scrutinize [2] 53/13 136/20 series [1] 125/8                   125/2 127/9 127/24 128/6
scrutinized [1] 59/3          serious [3] 41/23 130/14         129/3 129/3 131/25 167/14
scrutiny [1] 136/22            130/17                        shows [24] 8/18 24/7 57/11
seated [3] 37/3 93/23 190/12 serve [2] 41/12 182/12            58/2 63/23 95/20 97/7 97/20
SEC [2] 23/8 24/15            served [3] 59/15 114/25          99/14 99/15 99/18 99/20
second [24] 5/8 17/11 22/21    150/3                           102/13 103/18 104/20 106/18
 23/7 66/21 70/1 70/2 78/11   service [9] 8/22 38/22 124/6 111/3 117/5 117/7 117/9
 80/8 83/14 88/17 94/1 96/18   181/20 188/9 188/24 189/10      117/15 118/4 120/18 174/8
 106/2 118/12 124/18 126/4     189/12 189/17                 Shut [1] 169/5
 131/12 132/23 136/23 154/6   services [3] 38/19 100/14      side [12] 10/10 24/9 31/2
 165/17 171/12 189/8           156/10                          43/9 43/10 54/25 55/7 94/3
seconds [2] 101/22 125/7      Sesame [2] 139/12 139/12         134/21 153/19 176/12 177/20
secrecy [1] 81/11             session [3] 137/23 152/11      sides [3] 31/6 159/23 177/21
secretary [2] 148/4 148/20     157/23                        sidewalk [2] 51/14 51/17
secretly [1] 126/25           sessions [4] 98/22 101/5       sift [1] 42/19
section [6] 66/4 75/25 79/3    107/16 164/23                 sight [1] 47/11
 79/22 79/24 167/6            set [10] 52/21 93/11 137/13 sign [5] 40/17 140/8 169/4
sections [1] 108/10            137/15 137/16 154/15 161/16     182/13 185/22
security [1] 183/7             164/20 166/7 172/22           signals [5] 65/1 65/14 65/23
see [49] 7/9 10/19 11/4       sets [1] 166/22                  66/12 102/23
 13/17 13/22 13/22 13/23 14/2 setting [3] 93/1 119/14        signature [1] 145/8
 14/3 15/3 22/23 23/3 23/8     121/21                        signed [2] 183/5 183/16
 23/13 28/2 29/22 30/4 34/16 settings [2] 163/15 164/6       significance [2] 57/12 58/3
 35/8 51/8 51/13 52/7 53/23   seven [1] 145/19               significant [3] 130/23 131/2
 93/5 93/16 95/7 98/23 99/1   seventh [1] 167/4                131/6
 107/25 108/1 108/7 109/10    several [4] 81/24 82/10        significantly [1] 18/17
 112/5 123/13 125/10 134/2     130/25 137/5                  signs [6] 64/19 65/1 65/13
 138/25 159/18 159/20 159/21 sex [1] 42/10                     65/23 66/11 79/19
 160/10 162/23 163/2 167/17   shady [1] 116/13               similar [4] 60/4 75/11 101/2
 167/19 169/10 175/19 178/1   shall [2] 66/13 80/1             131/1
 178/22                       shape [2] 139/15 139/16        similarity [2] 63/24 87/1
seeing [3] 107/16 126/1       shapes [1] 139/14              Similarly [2] 51/13 83/7
 167/13                       she [393]                      simply [5] 24/13 46/13 152/8
seek [1] 77/25                she'd [2] 108/20 169/16          179/10 179/23
seeking [2] 3/15 28/14        she's [11] 5/2 6/8 10/11       Simpson [1] 105/19
seem [1] 109/14                22/4 109/19 138/16 139/7      simulation [4] 152/12 152/13
seemed [3] 40/23 121/4 121/5 154/13 163/24 163/24 165/6        157/23 157/24
seen [22] 24/21 33/21 46/1    shift [2] 105/19 155/13        since [10] 8/15 13/1 18/23
 93/3 94/16 94/18 96/20 97/17 shifting [3] 174/7 175/10        28/14 29/10 40/13 55/10
 99/23 106/15 107/7 108/25     175/21                          72/25 81/10 102/21
 113/1 115/8 115/9 118/4      shifts [1] 44/4                single [19] 17/11 40/5 82/1
 166/13 169/12 172/8 172/25   shining [1] 51/5                 82/7 82/11 82/13 82/15 83/1
 173/4 175/12                 Shira [5] 99/3 101/3 111/19      86/17 110/17 146/5 158/1
select [1] 182/12              122/15 172/4                    158/2 158/17 162/17 162/19
seller [1] 100/16             short [1] 172/22                 164/19 176/11 179/17
selling [3] 100/13 134/13     shorthand [2] 192/6 192/13     singular [1] 3/4
 135/13                       shortly [1] 186/16             sir [1] 190/4
send [14] 75/2 111/10 120/12 should [75] 11/2 20/7 21/21 sit [1] 188/2
 120/14 120/15 122/20 164/11   39/7 40/5 40/6 40/8 40/15     sitting [6] 51/6 135/19
 185/23 186/1 186/16 186/18    40/18 40/22 46/23 47/2 47/9     162/16 169/6 172/7 183/7
 187/17 187/19 188/12          47/16 48/21 49/11 49/16       situation [3] 36/2 175/15
sending [6] 104/20 107/3       49/23 52/15 53/3 53/12 53/19 178/20
 110/8 182/16 182/22 187/16    53/22 54/16 54/24 55/8 58/17 six [4] 105/9 105/22 137/4
sends [4] 22/25 145/5 145/14 59/9 59/10 59/21 60/15 61/5       137/11
 145/16                        61/12 61/21 62/20 63/5 63/17 size [1] 54/13
senior [3] 145/8 145/9         69/25 70/14 84/6 92/7 98/11 skype [1] 114/11
 145/10                        102/1 111/10 123/13 128/11    slang [1] 102/11
sense [20] 51/20 52/2 52/15    128/19 129/6 129/8 130/13     slate [1] 44/13
 53/3 54/17 55/2 56/6 92/8     131/9 131/10 134/16 138/18    slide [4] 95/23 125/6 128/25
 92/16 97/2 97/3 107/18 124/6 140/13 146/3 151/15 155/11       131/24
 140/9 140/24 141/24 162/14
S                              102/12 102/12 114/6 150/1     started [11] 12/17 93/12
                               151/10 153/6                    96/9 96/13 100/23 104/12
slides Case
        [1] 95/22
             8:18-cr-00157-TDCsomehow
                                Document
                                      [4] 310
                                            10/2 Filed
                                                 59/1308/20/19 107/17
                                                                 Page 127/18
                                                                      220 of 227
                                                                             144/17 146/22
small [2] 56/4 96/22           165/10 165/12                   149/16
smaller [1] 110/3             someone [7] 13/3 51/6 91/5     starting [1] 97/6
Smith [25] 99/4 106/7 110/16 99/24 110/1 131/3 151/2         starts [3] 109/12 109/17
 111/20 119/9 119/21 119/22   someone's [1] 100/17             110/4
 119/24 120/5 120/8 120/14    something [32] 7/2 10/12       state [8] 6/7 30/25 40/3
 136/2 136/3 146/2 146/6       10/13 11/25 13/14 16/1 22/10 40/9 56/14 72/9 91/14 189/24
 146/12 147/11 148/24 149/1    24/8 26/1 32/9 48/24 71/22    stated [6] 12/20 40/2 70/21
 149/7 150/4 150/8 154/24      77/11 77/23 83/24 99/24         72/12 80/25 83/18
 154/25 157/15                 102/12 115/6 116/13 127/3     statement [38] 3/7 3/10 7/19
Smith's [3] 146/20 149/10      141/15 144/4 145/20 146/14      11/1 11/24 14/5 14/23 24/13
 173/17                        149/24 152/15 158/15 158/16     30/10 32/3 32/4 32/6 32/10
smoking [1] 138/18             159/13 161/13 180/13 190/21     36/22 46/8 46/10 46/11 55/13
smoothed [3] 12/14 12/21      sometimes [5] 37/5 58/7          55/15 55/17 55/21 56/1 56/8
 12/23                         95/22 152/10 190/24             56/10 57/20 61/13 61/15 68/2
snack [1] 93/4                somewhere [1] 3/7                68/6 68/21 68/23 68/24 69/4
snippet [3] 137/22 152/24     son [2] 115/19 120/20            112/16 114/13 128/4 149/9
 154/6                        song [1] 146/9                   153/1
so [173] 3/2 3/11 5/3 6/2     soon [2] 181/23 190/25         statements [65] 4/5 4/6 6/18
 6/6 6/7 6/10 6/11 6/14 6/21 sorry [8] 4/14 17/22 31/13        6/19 7/15 7/18 7/20 8/2 9/3
 7/8 8/3 8/17 8/20 8/23 8/25   31/16 33/1 124/22 126/3         9/11 9/17 9/21 11/4 11/12
 9/9 9/22 10/12 11/3 11/9      155/14                          11/17 11/18 11/19 14/1 14/2
 12/4 12/7 12/14 12/18 12/24 sort [8] 9/4 14/12 15/1 37/6 14/3 14/15 14/19 14/22 14/25
 13/14 13/22 14/7 14/24 15/6   37/8 131/11 131/11 176/25       15/7 15/13 15/21 15/23 16/3
 15/21 16/4 16/12 16/19 17/4 sounds [6] 64/19 65/2 65/14       16/8 16/12 16/20 16/21 24/12
 17/6 17/7 18/20 19/15 20/15   65/24 66/12 79/20               33/16 34/4 45/22 46/3 52/5
 20/24 22/16 23/5 23/19 25/12 source [2] 141/5 182/1           54/4 57/15 57/18 58/2 61/9
 26/4 27/5 28/1 29/10 29/15   SOUTHERN [1] 1/2                 61/11 67/25 68/8 68/11 73/3
 30/17 31/6 31/7 31/22 32/4   space [1] 185/17                 81/17 85/22 89/24 89/25
 32/13 32/17 32/20 33/4 33/7 speak [5] 81/15 121/23            90/11 90/15 90/18 90/23
 34/16 34/20 34/23 35/2 35/5   151/11 183/11 188/12            90/25 91/2 91/4 112/6 129/5
 35/13 35/15 36/18 37/8 37/12 speaker [4] 151/10 151/11        129/10 158/2 158/3
 37/16 38/1 38/5 38/11 38/20   152/4 152/25                  states [34] 1/1 1/3 1/9 1/21
 38/22 38/24 39/15 41/17      speaking [3] 104/12 140/15       19/9 19/13 25/8 25/14 25/17
 54/12 56/9 64/4 68/23 69/15   157/21                          28/18 28/24 40/2 41/19 41/25
 73/10 75/17 82/18 84/15      speaks [2] 151/9 151/9           63/7 66/5 74/8 74/10 74/13
 92/18 92/21 92/24 93/3 93/9 specific [16] 10/12 11/25         74/14 75/25 76/2 76/6 79/2
 93/25 96/9 97/1 98/21 99/22   14/25 47/12 49/20 50/1 54/21 79/21 79/24 98/7 141/22
 106/9 109/5 113/5 116/9       63/21 66/24 70/5 70/14 72/4     146/3 150/2 158/24 159/10
 116/24 120/4 122/5 125/3      77/10 84/9 88/15 182/24         192/4 192/8
 126/20 127/4 127/13 127/19   specifically [9] 6/23 8/7      stating [3] 40/5 185/24
 127/19 128/20 129/4 130/10    10/7 12/24 75/1 135/14          185/25
 130/13 131/3 131/25 132/25    175/13 175/13 181/8           statute [5] 66/4 76/8 78/24
 133/2 133/3 135/8 141/6      specified [2] 67/3 118/25        79/23 79/25
 143/7 144/24 147/19 147/20   speculate [3] 45/15 47/6       stay [3] 134/21 153/18
 147/21 152/24 156/4 156/24    47/9                            186/11
 158/17 159/23 161/22 161/24 speculation [1] 51/25           stays [1] 33/7
 161/25 162/3 163/15 170/14   speeches [1] 107/2             steal [5] 94/15 97/20 102/18
 172/22 174/17 174/19 174/21 spell [1] 189/25                  106/10 149/16
 175/9 175/18 176/12 176/18   spend [2] 137/5 186/10         stenography [1] 1/24
 177/16 178/1 179/10 179/19   spent [6] 111/11 123/17        step [2] 190/21 190/22
 180/6 180/7 183/11 184/22     123/20 146/6 166/25 170/22    Stephen [2] 143/19 145/7
 184/23 186/1 186/14 186/18   spirit [1] 13/15               steps [2] 112/22 115/10
 187/6 187/21 188/3 188/6     Spoiler [1] 149/21             Steve [1] 145/11
 188/12 188/16 188/18 188/20 spoke [9] 34/9 36/1 65/15       still [24] 8/19 16/1 31/22
 189/16 189/19 190/5 190/6     121/19 155/18 156/3 157/5       31/25 33/16 75/22 97/8 97/24
 190/8 191/2                   157/12 172/8                    97/25 108/22 108/23 128/21
sold [1] 94/11                spoken [4] 49/17 68/12 81/5      137/11 140/11 140/12 144/2
sole [4] 40/13 41/3 53/9       157/2                           144/4 148/5 150/10 151/6
 63/6                         spokesperson [1] 182/15          159/1 163/6 181/7 187/8
solely [10] 34/6 42/6 42/18 sponsoring [2] 4/24 29/6         stipulation [4] 45/10 47/15
 42/24 62/20 71/1 92/12 182/8 Spot [5] 113/10 113/20           47/18 120/19
 184/8 185/7                   114/10 126/11 164/5           stock [2] 100/14 138/22
some [58] 3/4 9/11 10/25      squarely [1] 176/17            stole [2] 95/9 95/16
 11/1 14/19 15/1 16/10 16/18 Stage [1] 146/2                 stolen [1] 105/3
 17/4 31/4 33/16 35/23 37/7   stake [1] 85/7                 Stones [1] 146/9
 47/12 47/13 50/6 51/23 54/21 stand [14] 16/6 16/14 32/10 stood [1] 175/2
 59/6 70/11 72/5 77/5 77/7     36/13 42/4 53/18 61/19 146/5 stop [4] 104/4 114/25 159/4
 77/19 78/9 82/19 83/3 83/6    148/25 153/16 154/18 154/20     172/14
 85/18 86/15 87/12 94/2 95/20 154/22 154/23                  stopped [3] 112/21 159/5
 98/15 99/2 102/15 103/12     standpoint [2] 19/22 20/11       159/6
 113/21 126/18 133/2 137/3    stands [2] 54/1 183/21         store [2] 10/11 136/25
 142/10 142/11 144/24 151/5   start [17] 34/22 64/2 93/23 story [1] 159/24
 151/15 154/7 158/14 158/15    96/2 96/4 113/5 113/22        Stover [2] 34/13 34/15
 167/6 167/7 170/16 173/18     126/19 128/1 145/22 149/12    straight [1] 54/15
 175/18 176/2 183/13 186/22    149/15 152/15 159/12 159/12 strategic [1] 30/19
 189/10                        159/13 188/16                 streamline [1] 21/5
somebody [8] 13/18 94/24
S                              114/13                            television [1] 66/10
                              suspicious   [1] 113/25            tell [36] 6/21 10/23 24/22
Street Case
        [3] 1/18  139/12
             8:18-cr-00157-TDC  Document
                              sustain  [1] 31044/19Filed 08/20/19 59/19
                                                                    Page96/15
                                                                         221 of96/17
                                                                                 227 99/16
 139/12                       sustained [3] 46/12 47/5            99/19 100/7 100/14 102/2
strike [2] 3/22 29/5           69/24                              102/4 104/14 104/15 131/13
striking [1] 128/17           swayed [1] 42/17                    131/16 139/22 140/6 141/1
struck [2] 46/16 131/9        Swedish [1] 136/25                  141/3 142/11 142/14 143/16
Strugano [1] 25/1             swim [2] 144/20 144/21              146/13 154/1 157/1 157/23
stumped [1] 151/4             swindle [1] 67/23                   157/24 164/21 164/22 165/25
subject [10] 12/5 15/14       switching [1] 166/17                169/24 171/14 186/21 187/23
 21/20 42/25 59/8 127/2       sworn [5] 40/11 41/11 45/7          188/3
 129/23 130/3 183/18 184/2     182/7 189/22                      telling [29] 59/11 100/5
subscribed [1] 192/15         sympathy [2] 42/17 43/2             101/16 105/20 106/13 110/6
subsequent [1] 89/2           system [3] 95/15 182/5              110/12 112/7 112/20 115/23
substantial [1] 63/24          189/15                             119/19 128/18 131/2 135/10
substantially [1] 75/11                                           138/1 141/11 141/20 142/17
substantive [4] 3/4 3/7       T                                   143/1 143/18 146/19 147/23
 88/20 88/24                                                      149/6 150/6 159/9 163/18
substitute [1] 188/13         Tab  [3]   18/2  31/21  31/25
                              TABLE [1] 2/1                       163/23 164/17 187/18
subtle [1] 111/4                                                 tells [14] 10/10 105/11
succeed [2] 77/7 78/1         tactic [1] 114/18
                              tactics [1] 144/24                  105/13 106/1 107/8 109/21
succeeded [2] 69/19 69/19                                         109/25 110/5 110/10 139/8
succeeding [1] 33/12          take [40] 10/20 10/20 27/8
                               28/1 39/15 39/15 58/8 61/19        142/7 162/14 168/8 187/21
succeeds [1] 184/9                                               template [5] 111/25 112/8
success [7] 94/12 95/3         78/9  92/24  99/21  102/11
                               102/12 102/15 102/16 103/1         112/10 112/14 157/11
 103/19 106/1 106/3 106/4                                        templates [7] 106/14 111/7
 157/6                         109/23 110/21 112/9 116/3
                                                                  111/9 117/11 117/20 142/1
successful [3] 103/19 112/25 116/15 117/8 123/23 124/7            164/24
 113/2                         141/25  142/2   142/5  143/8
                               152/24 153/16 159/18 161/1        temporarily [1] 34/25
such [39] 13/11 41/5 44/10                                       ten [8] 5/15 28/1 102/1
 44/23 46/22 47/3 47/16 50/18 167/4 167/23 169/5 171/5            102/3 106/12 154/6 190/23
 50/21 51/15 52/9 52/25 58/3   172/25  183/13   186/8  187/13
                                                                  191/3
 58/10 58/13 58/17 58/24 59/2 taken [7] 60/12 77/9 122/3         ten-second [1] 154/6
 59/2 60/18 61/15 63/3 66/13   159/3  175/6  183/25   192/13
                                                                 term [3] 67/15 78/7 95/12
 71/16 72/14 74/10 75/4 82/2 taking [9] 15/3 33/2 33/4           termination [1] 82/17
 85/10 90/15 90/22 92/12       36/7 102/1 111/2 115/7
                               119/19  132/21                    terms [7] 8/13 15/4 34/25
 96/21 115/15 128/8 158/2                                         140/1 176/1 186/10 187/16
 158/3 183/4 184/9            talk  [19]   21/5  98/15  99/22
                               101/4 103/1 104/21 115/2          terrible [2] 94/21 123/24
suffered [1] 69/14                                               test [9] 116/6 116/7 116/11
sufficient [7] 44/14 74/23     118/7 136/22 136/24 140/17
                               142/6  146/1  152/23   155/1       116/14 116/17 116/18 116/19
 75/9 77/17 86/18 87/6 91/17                                      116/20 116/23
suggest [3] 10/1 60/19         155/16 177/2 181/15 186/4
                              talked [13] 27/15 27/16            testified [35] 14/11 16/13
 126/20                                                           16/24 34/8 39/12 50/24 53/14
suggested [2] 169/8 178/2      106/7 111/9 120/24 123/17
                               155/9 160/19 162/19 167/11         53/24 54/8 58/5 58/11 60/10
suggesting [1] 129/22                                             105/1 107/14 111/8 111/22
suggestions [1] 67/18          168/10 171/11 172/5
                              talking  [15]    7/13  14/19  64/2  111/24 112/3 113/3 113/23
suggests [1] 28/15                                                114/24 120/19 121/18 122/15
sum [2] 59/20 115/13           109/16  114/11   127/2  127/11
                               137/23 150/1 152/16 152/17         136/15 139/3 140/24 141/13
summaries [4] 47/25 48/5                                          143/12 158/22 160/2 168/10
 48/8 48/10                    155/13  155/14   155/15  179/3
                              talks  [1]   167/4                  171/13 173/9 174/25
summarized [1] 117/5                                             testify [16] 16/22 19/18
summary [1] 87/16             tape [3] 142/23 160/13
                               192/14                             52/7 53/17 58/12 58/22 61/18
sun [1] 51/5                                                      61/18 61/20 99/2 111/13
support [1] 34/12             tapes  [3]   101/7  160/9  160/9
                              target [1] 108/12                   136/20 151/17 151/18 157/5
supported [3] 124/9 128/22                                        172/5
 129/2                        targeted   [2]   119/18  124/2
                              targets  [1]    164/20             testifying [4] 54/6 59/14
supports [1] 74/24                                                59/16 151/20
suppose [1] 51/4              task [1] 50/9
                              taught [14] 100/9 100/25           testimony [84] 4/7 7/23
supposed [7] 100/6 106/9                                          12/11 17/14 30/8 30/12 34/14
 106/22 106/22 120/16 153/19   101/7 101/8 102/6 102/19
                               103/18 103/23 103/24 104/9         35/23 39/19 41/6 43/10 45/8
 173/2                                                            47/18 47/20 47/21 47/23 48/2
supposedly [5] 34/12 34/15     107/11 115/4 150/11 150/12
                              TDC  [2]   1/3  192/9               48/9 49/11 50/22 53/6 53/8
 138/15 150/20 173/18                                             53/11 53/13 53/16 54/3 54/5
suppression [1] 67/19         TDC-18-00157 [2] 1/3 192/9
                              teaches [1] 108/14                  54/19 54/20 54/22 55/14
sure [27] 6/24 9/23 21/16                                         55/19 55/22 55/23 56/11
 28/12 29/7 29/13 94/12 101/6 teaching   [1]   102/14
                              team  [15]   18/12  18/13  18/13    56/12 56/15 56/20 56/24
 125/24 129/19 130/19 132/1                                       56/25 57/14 58/10 58/21
 146/22 147/9 147/19 150/10    18/15 18/18 18/20 18/21
                               18/22  18/23  22/9  29/12  29/16   58/23 58/25 59/2 59/4 59/12
 150/11 156/1 156/11 156/13                                       59/20 59/24 60/12 60/23
 164/21 165/18 190/8 190/13    94/13  95/2  155/14
                              teams [1] 21/9                      61/21 61/22 64/1 108/24
 191/1 191/1 191/6                                                111/10 111/19 111/22 117/12
surprise [4] 165/21 165/21    techniques   [3]   49/21  50/2
                               144/25                             118/17 128/25 130/3 131/17
 165/23 165/23                                                    133/25 136/19 136/20 143/4
surrebuttal [4] 5/1 16/10     Tel [17] 23/6 97/12 104/18
                               105/10  105/25   106/8  107/12     146/20 149/21 166/12 171/2
 20/19 20/19                                                      171/4 171/17 172/6 176/9
surrender [1] 185/6            107/23  108/3   108/20  109/9
                               117/18 118/20 119/25 136/2         176/10 178/6 178/8 178/22
surrounding [3] 72/18 73/18                                       179/17 180/14 180/16 192/7
 84/23                         142/25 146/18
                              telephone   [6]   65/16  74/8      tests [1] 53/19
suspender [1] 178/19                                             text [4] 33/5 111/17 118/20
suspicion [3] 52/16 57/21      74/11 119/12 121/19 121/21
T                              18/22 19/15 20/20 20/21           128/12 138/15 139/16 139/22
                               21/11 24/16 28/1 31/12 35/7       144/6 150/13 150/16 151/14
text...Case
        [1] 8:18-cr-00157-TDC
              181/12            Document
                               36/10  36/19 310
                                             41/17Filed
                                                   46/1308/20/19 155/5
                                                                   Page155/24
                                                                        222 of156/3
                                                                               227 156/5
than [33] 10/17 40/12 42/1     48/25 51/6 68/3 68/4 71/3         158/4 161/1 163/21 164/25
 48/2 48/5 48/24 50/16 54/23   75/6 77/1 78/2 78/4 78/14         168/9 171/19 171/20 171/20
 56/17 57/4 58/18 62/11 70/17 78/20 78/24 83/9 83/12 88/10 171/21 175/1 177/20 177/21
 72/22 81/15 83/3 83/19 91/23 89/6 89/17 90/18 91/7 92/5         178/14
 101/18 109/25 110/18 111/4    94/1 110/2 116/12 128/9         they [176] 3/25 5/4 5/20 6/6
 112/15 128/21 149/6 149/22    132/6 132/14 132/16 137/10        6/6 6/6 6/13 6/19 6/22 7/10
 150/24 154/1 165/12 175/21    144/21 147/2 147/18 149/12        7/11 9/4 9/19 9/20 16/14
 178/2 183/16 183/19           153/1 153/4 154/24 159/24         16/15 19/20 21/16 23/8 24/18
thank [35] 9/16 32/25 37/2     159/24 160/8 162/2 174/7          26/2 27/12 28/10 30/17 31/18
 38/10 38/25 93/5 93/8 93/16   181/17 187/15 187/17              31/19 32/11 32/12 34/5 35/18
 93/19 93/22 94/7 124/10      THEODORE [1] 1/8                   35/19 38/16 41/16 48/1 48/3
 132/6 133/6 133/8 134/6      theory [3] 14/10 145/25            48/6 48/9 48/11 48/18 58/5
 134/9 161/19 161/21 162/3     161/11                            58/19 59/12 59/13 59/14
 162/7 173/23 180/2 180/3     there [127] 3/7 3/11 4/14          61/15 68/14 91/6 93/25 94/2
 180/5 180/22 189/9 189/17     5/1 8/4 11/4 13/24 14/2 16/7 94/10 94/11 94/12 94/13
 190/3 190/4 190/6 190/8       16/24 17/9 17/13 18/4 18/25       94/14 94/19 94/23 94/25
 190/11 191/5 191/8            20/19 27/10 27/14 28/2 28/11 94/25 95/3 95/9 95/10 96/10
that [1164]                    29/20 33/16 33/16 34/6 35/24 96/13 97/14 99/10 99/20
that's [74] 5/25 11/1 11/15    37/7 38/1 38/12 38/13 41/5        99/25 100/3 100/4 100/5
 12/1 12/1 16/5 16/17 16/25    43/2 45/17 49/25 51/20 52/19 100/10 100/11 100/17 100/21
 17/2 17/7 17/20 19/25 20/4    57/2 59/8 61/8 66/17 67/5         100/21 101/1 102/4 103/3
 32/10 33/2 33/17 36/18 36/18 68/15 81/4 81/23 81/24 82/1        103/23 104/15 106/10 106/15
 38/20 94/25 99/9 99/25 99/25 82/9 82/15 82/16 83/5 97/3         106/21 106/22 107/17 109/5
 106/17 109/23 109/24 112/2    98/11 104/7 110/25 116/16         110/16 110/18 110/20 111/13
 114/5 114/5 114/14 119/17     117/7 117/9 117/10 117/11         111/14 112/5 113/12 113/13
 120/16 128/20 129/13 129/19   117/11 117/13 118/1 118/8         121/19 122/19 123/23 124/2
 131/21 132/2 133/16 133/16    126/7 126/8 126/9 127/6           125/23 126/11 126/13 127/9
 134/11 134/17 134/21 136/21   127/24 128/5 128/13 128/14        127/10 128/19 136/6 136/7
 138/25 142/15 146/10 148/1    128/23 129/8 130/18 130/22        136/13 136/14 136/18 139/13
 148/22 149/7 152/16 153/11    130/25 136/7 137/3 137/10         139/13 139/16 140/2 141/8
 153/12 155/10 156/1 156/8     137/11 137/18 137/18 142/1        142/18 145/1 146/4 147/9
 156/21 157/13 158/11 159/11   143/9 143/15 145/10 146/8         150/6 152/24 152/25 153/4
 163/11 167/8 167/8 168/16     148/24 149/21 150/23 152/3        153/13 153/14 154/8 154/9
 173/1 174/9 174/11 174/16     156/16 156/20 158/12 158/12       154/10 155/1 155/6 155/7
 174/23 175/20 178/10 179/15   158/23 161/12 162/19 162/21       156/1 156/13 156/13 156/23
 179/19 180/15 186/17          167/7 168/23 168/24 169/22        157/23 158/1 158/19 159/3
theft [2] 97/13 149/18         171/24 172/20 172/20 173/19       160/10 162/25 162/25 164/12
their [58] 6/12 12/8 21/10     173/19 175/14 175/18 175/25       164/17 165/8 165/24 165/25
 21/10 26/4 30/18 31/2 36/17   176/2 177/14 177/14 178/17        165/25 166/1 166/2 166/9
 37/25 38/19 38/20 38/22 39/5 178/24 179/1 179/6 179/14          166/21 168/14 170/3 170/4
 45/4 45/21 45/22 46/4 46/4    180/15 182/21 186/7 186/22        170/15 170/19 170/20 171/1
 58/20 59/12 59/15 60/11 86/4 187/4 187/14 187/24 188/23         171/8 171/10 171/10 171/11
 94/21 95/5 95/5 96/6 97/10    190/17 190/24                     171/13 171/14 171/15 172/8
 98/4 99/21 100/22 100/22     there's [30] 5/15 6/4 9/2          172/9 174/15 175/3 175/16
 105/2 111/10 115/3 115/10     15/10 15/12 19/12 19/21           178/21 178/22 178/23 182/19
 121/3 131/17 132/12 136/12    19/23 31/11 34/4 37/6 37/11       182/21 189/11
 136/20 138/7 140/12 156/7     88/3 99/11 99/12 110/21         they'd [1] 113/10
 164/4 165/9 165/25 166/15     128/25 132/18 133/1 133/10      they're [11] 6/15 14/17 15/3
 170/6 170/20 171/2 171/4      144/3 151/5 155/20 159/13         15/4 15/5 36/15 36/15 36/17
 171/5 171/14 171/15 171/17    165/14 166/1 167/5 167/6          102/3 145/12 145/12
 176/9 178/22                  168/19 176/19                   They've [4] 136/25 155/22
them [86] 4/23 5/4 5/6 6/5    thereby [1] 87/20                  171/8 171/9
 6/9 8/3 9/3 9/22 11/6 16/22 therefore [15] 23/12 24/4         thing [22] 3/6 10/9 10/20
 17/25 28/10 33/13 33/18 34/5 44/8 48/4 48/19 51/17 63/7         12/14 94/12 104/9 116/7
 34/7 34/21 37/24 37/25 38/18 78/3 83/10 85/17 89/13 129/4 125/16 126/24 126/25 127/1
 39/25 39/25 41/8 46/25 50/18 135/21 144/8 168/2                 128/14 137/6 139/13 148/25
 59/7 72/20 73/20 84/25 85/24 Theriault [1] 139/6                154/1 154/2 160/11 162/23
 86/13 91/7 94/11 95/15 95/16 these [113] 4/21 4/22 5/9          169/24 187/22 189/8
 96/5 96/5 96/6 96/6 96/17     5/13 6/3 6/11 6/11 6/17 6/22 things [21] 3/4 9/7 13/4
 99/9 101/16 102/4 102/6       7/3 7/9 7/14 7/15 7/19 8/2        13/8 14/11 24/4 50/8 73/8
 102/8 104/12 111/13 112/25    8/7 9/10 9/23 10/2 10/6           84/13 132/11 139/17 139/22
 115/3 116/4 117/8 119/7       10/18 11/2 11/11 11/13 11/17 140/18 140/24 143/17 143/25
 120/15 122/20 122/20 125/7    11/18 11/19 11/23 13/4 13/8       144/2 151/15 171/3 175/1
 127/19 128/19 129/22 130/2    13/9 13/16 13/25 14/1 14/11       188/8
 131/14 131/16 131/22 133/2    14/15 14/25 15/6 15/10 16/11 think [89] 5/4 5/25 6/4 6/24
 133/3 133/5 138/1 140/12      16/17 16/20 21/16 26/3 26/8       7/3 7/23 8/20 9/12 10/14
 143/18 147/4 147/4 147/5      28/6 30/22 31/22 32/23 36/14 12/4 12/11 12/16 13/2 13/6
 149/20 152/8 153/11 155/9     37/21 37/22 39/14 39/24           13/25 14/14 15/2 15/15 15/18
 155/10 157/4 158/1 161/2      40/24 45/20 53/12 57/18           17/7 17/11 19/19 21/15 21/19
 164/5 164/11 164/17 164/22    58/11 59/10 61/24 77/21 78/2 22/13 23/23 24/20 29/20
 174/16 179/24                 78/14 88/7 89/4 89/17 89/25       29/21 30/21 31/9 32/8 32/15
themselves [7] 48/3 48/19      94/14 95/8 102/25 105/10          32/19 33/17 34/14 35/17
 48/21 58/8 135/23 136/15      105/22 106/8 106/9 106/9          36/18 37/6 38/1 48/23 93/10
 151/2                         106/12 106/20 111/12 112/17       99/5 103/10 105/3 116/6
then [69] 4/21 4/23 5/24       112/22 113/24 114/1 114/5         116/8 124/24 124/25 126/7
 6/23 10/13 10/23 11/2 11/15   116/2 119/25 120/14 125/22        127/14 128/3 128/4 128/7
 16/10 17/8 17/19 17/24 18/4
T                              169/18 170/22 172/21 173/7       105/4 106/8 106/20 106/24
                               175/19 180/24 181/2 183/13       107/16 108/2 108/5 108/9
think... [35]
       Case    128/20 128/21
            8:18-cr-00157-TDC   Document
                               186/7  186/10310  Filed
                                             187/12    08/20/19 108/21
                                                     188/3        Page 108/25
                                                                       223 of 227
                                                                              108/25 108/25
 128/24 129/4 129/13 129/20   times [9] 46/7 52/19 63/20        109/1 109/5 109/5 111/17
 130/5 130/7 132/21 147/11     86/14 96/19 107/7 141/4          115/5 117/8 117/17 117/18
 149/24 151/9 151/22 170/14    151/6 168/10                     117/20 118/18 120/2 137/23
 174/21 174/23 175/7 175/15   title [6] 66/5 75/25 79/2         140/6 142/24 143/2 143/4
 175/23 175/23 176/2 176/18    79/21 79/24 107/18               143/13 144/14 144/15 144/22
 176/20 177/1 177/21 177/22   today [5] 3/24 14/6 51/5          145/7 145/21 145/22 152/11
 177/22 177/23 178/4 178/10    152/21 180/22                    152/14 154/6 157/23 163/16
 178/12 179/14 180/6 190/23   together [12] 60/16 80/23         164/23 164/24 168/12 168/13
 191/3                         81/19 82/6 87/2 101/1 106/12 169/18 171/10 172/11 173/15
thinking [2] 43/2 104/5        109/1 137/6 137/7 158/5        trainings [2] 101/21 118/16
thinks [1] 134/10              192/13                         tranche [1] 18/13
third [7] 17/19 35/6 67/1     token [1] 42/2                  transcript [4] 1/8 1/24
 73/25 88/20 96/18 118/24     told [76] 34/12 49/23 94/14       48/25 192/12
thirds [1] 35/16               94/19 96/23 96/24 97/14 99/8 transcripts [3] 48/17 49/3
this [371]                     102/10 102/22 106/5 107/15       182/18
this confront [1] 13/25        110/16 114/3 115/17 116/10     transfer [2] 65/5 74/12
Thomas [2] 109/10 172/15       116/12 119/25 121/4 121/9      transferred [1] 121/15
those [58] 3/22 9/17 10/1      122/3 122/4 122/13 122/15      transfers [1] 74/5
 19/11 25/10 29/3 29/7 32/24   122/17 122/19 122/23 122/24 translated [1] 172/9
 34/4 34/20 37/16 37/24 41/14 122/25 123/7 136/16 140/1       translation [5] 38/18 49/8
 41/16 45/12 45/23 46/24       140/2 140/5 140/7 140/19         49/10 49/12 49/15
 48/16 49/4 80/17 81/18 81/18 140/21 140/22 140/23 141/6      translations [2] 49/4 49/5
 85/22 87/14 88/7 101/5 101/7 141/7 141/23 142/12 142/13      translator [1] 49/14
 106/16 110/21 120/5 121/21    142/19 142/22 143/7 143/13     translators [1] 49/6
 122/16 130/1 130/1 134/25     143/16 143/23 144/11 144/21 transmission [1] 64/17
 136/12 137/6 137/19 140/9     146/21 147/3 149/1 149/12      transmit [1] 79/17
 140/10 140/14 143/24 144/1    150/7 150/9 151/18 153/13      transmits [1] 66/9
 144/3 144/10 145/2 145/11     153/17 154/8 154/11 155/2      transmitted [7] 64/16 64/16
 151/3 157/9 158/7 161/9       156/22 157/16 163/7 163/10       64/25 65/12 65/22 66/9 79/18
 165/13 166/25 167/16 168/11   164/5 164/8 164/8 164/22       treated [1] 157/25
 169/17 171/12 182/20          165/1 165/2 173/8 173/10       treatment [1] 59/14
though [13] 10/4 26/9 29/25 toll [1] 123/25                   trial [47] 1/8 2/1 14/7
 35/24 54/18 75/5 83/4 83/5   tomorrow [1] 104/1                30/17 38/20 39/17 39/19
 89/7 125/14 132/12 133/16    too [10] 3/19 15/10 15/12         39/22 40/16 40/17 42/2 42/7
 187/22                        27/12 113/19 147/12 148/23       44/13 44/22 45/20 49/1 49/10
thought [8] 16/3 104/24        158/9 169/9 183/25               50/6 55/14 55/19 55/22 55/23
 134/19 135/4 153/19 166/9    took [10] 3/9 91/24 115/10        60/3 60/8 63/2 63/4 63/9
 166/10 169/22                 127/20 147/12 151/12 151/23      100/20 101/9 101/21 108/24
thousand [1] 145/19            169/2 169/13 169/14              111/8 122/8 124/6 134/1
thousands [1] 94/9            tool [4] 97/2 114/22 124/7        134/2 140/23 153/11 156/2
threat [1] 114/7               164/7                            156/2 182/1 182/5 187/25
three [29] 3/25 8/14 11/23    top [1] 33/12                     188/1 189/12 189/14 192/7
 17/9 25/5 31/13 64/3 64/4    topic [7] 29/24 30/11 30/25 trick [5] 67/22 104/5 116/8
 64/6 65/8 88/5 88/12 102/9    32/7 131/20 133/22 133/25        121/6 121/10
 105/16 119/12 120/22 120/24 total [4] 5/16 63/10 122/13 tried [4] 26/1 164/4 164/6
 121/1 121/22 124/1 126/15     147/19                           173/3
 128/22 139/14 150/10 150/24 totally [4] 165/13 166/23        tripping [1] 151/8
 154/19 162/18 171/3 187/7     168/9 172/1                    true [24] 24/2 29/11 34/4
three-quarters [1] 25/5       touching [2] 183/18 184/2         43/3 46/9 46/10 46/13 47/16
three-year [1] 150/10         towards [3] 37/5 63/1 184/21 47/17 47/20 55/2 71/7 114/23
through [32] 11/4 35/6 35/16 track [5] 96/16 105/17 106/5 146/15 148/1 148/25 156/8
 42/20 63/12 64/8 66/15 71/18 138/7 175/24                      156/9 156/21 160/14 162/13
 75/19 79/5 95/17 95/19 98/18 trade [7] 36/8 36/9 119/7         166/12 168/25 169/12
 98/21 99/5 99/15 108/10       120/17 122/22 138/3 141/3      trust [11] 100/19 100/21
 109/9 109/17 110/14 118/7    traded [1] 95/14                  102/19 102/25 104/25 109/14
 120/24 122/14 122/14 125/9   trader [3] 9/6 96/15 121/2        109/17 110/1 110/3 122/20
 132/12 133/3 149/22 162/15   traders [4] 94/11 112/25          142/7
 163/4 180/7 185/24            113/2 114/4                    trusted [2] 110/2 143/10
throughout [7] 38/21 39/2     trades [5] 95/12 113/3          trusting [1] 105/1
 44/10 101/21 124/6 187/24     113/13 138/8 141/14            trustworthy [4] 142/8 142/9
 189/12                       trading [19] 95/3 96/11           150/8 154/9
throwing [2] 10/8 10/14        102/22 103/5 103/16 105/20     truth [36] 6/7 7/18 9/4
thrown [3] 132/8 144/19        106/4 113/12 113/13 113/25       10/18 10/22 14/17 15/3 15/16
 144/19                        126/13 126/14 126/14 156/23      21/14 23/25 25/22 30/2 33/19
thus [4] 67/21 78/18 88/10     160/6 160/16 160/17 160/23       36/16 37/24 46/11 53/16
 90/6                          170/4                            59/11 59/19 67/19 67/20
tied [1] 95/12                train [3] 99/24 102/5 109/7       70/25 71/3 71/9 100/16
tight [1] 97/25               trained [13] 96/14 96/16          100/20 112/7 142/11 143/1
Tillman [1] 146/2              99/9 99/17 99/23 100/2           147/24 149/6 153/1 155/3
time [45] 23/9 35/3 44/10      104/13 108/12 145/5 145/15       155/25 165/25 171/14
 44/24 46/21 46/21 50/4 54/5   157/20 171/10 171/20           truthful [1] 54/15
 56/17 63/22 63/24 72/13      training [66] 49/13 98/2        truthfully [1] 59/16
 88/24 93/4 94/3 102/8 102/8   98/22 99/22 100/1 100/7        truthfulness [1] 53/20
 102/10 111/12 120/18 124/4    100/24 101/2 101/2 101/6       truths [2] 68/8 69/2
 124/8 139/8 141/11 152/7      102/2 102/4 103/20 104/8       try [14] 10/20 11/25 15/15
 156/10 157/3 162/20 166/25    104/11 104/14 104/17 104/18      54/12 56/18 93/2 93/10 93/11
 167/12 169/13 169/14 169/17
T                             unfortunate [1] 133/5           141/19 142/4 142/6 146/11
                              unfortunately [1] 125/6         150/7 150/8 151/12 154/18
try... Case
        [6] 125/5 138/19
            8:18-cr-00157-TDC   Document
                              unhappy [3] 310
                                           7/21 Filed
                                                8/21 08/20/19
                                                      160/3     Page 157/17
                                                              157/14  224 of 227
 160/6 161/24 180/7 181/24    UNITED [32] 1/1 1/3 1/9 1/21 Uzan's [5] 104/7 115/5
trying [20] 4/23 6/17 10/15    19/9 19/13 25/8 25/14 25/16    141/25 172/4 173/16
 10/16 10/18 17/25 35/16       28/18 28/24 41/19 41/25 63/7
 54/14 115/21 123/18 123/20    66/5 74/10 74/14 75/25 76/2 V
 134/20 137/5 147/6 150/17     76/6 79/2 79/21 79/24 98/7
 151/1 153/22 153/24 156/12                                 value [4] 15/18 50/16 72/22
                               141/22 146/3 150/2 158/24      159/18
 175/24                        159/2 159/10 192/4 192/8
turn [2] 61/25 118/6                                        VAN [9] 1/12 4/8 6/21 21/22
                              unknown [4] 64/9 79/6 79/8      31/23 34/24 35/14 36/19 38/2
turned [4] 51/16 73/13 84/17 79/10
 147/2                                                      various [3] 62/6 67/16 81/25
                              unlawful [20] 80/7 80/13      venture [4] 77/19 77/24
turnover [8] 36/11 138/12      80/14 81/7 81/20 82/1 82/7
 140/3 141/1 157/7 157/18                                     77/25 85/8
                               82/9 84/8 85/16 85/19 86/8   venue [1] 91/11
 160/7 160/23                  87/6 87/15 87/18 87/21 87/24 verdict [34] 40/11 40/15
turns [3] 147/21 147/23        90/7 91/3 98/21
 148/1                                                        42/6 42/8 43/3 43/4 62/14
                              unless [7] 44/15 73/5 82/12     62/20 63/8 63/15 63/17 92/16
Twitter [1] 181/13             85/15 89/18 129/20 147/12
two [47] 11/23 15/7 18/4                                      92/21 161/18 181/3 182/14
                              Unlike [1] 91/20                183/23 184/10 184/11 184/19
 21/3 21/19 26/8 26/13 27/8   unlikely [1] 127/15
 35/16 37/16 50/20 63/12 64/2 unobjected [2] 27/10 32/3       185/9 185/12 185/15 185/16
 64/4 64/6 64/21 66/15 74/8                                   185/20 185/22 185/23 185/25
                              unredacted [1] 36/16            185/25 186/1 186/2 189/5
 75/19 80/7 80/12 81/6 82/6   unspoken [1] 81/5
 88/5 88/12 97/11 98/18 98/20 Untereinter [1] 1/16            189/6 190/17
 99/15 105/24 106/6 118/7                                   version [7] 10/21 11/5 17/21
                              until [6] 41/17 44/10 44/23     18/11 39/14 108/22 177/5
 119/9 119/21 120/11 125/7     139/21 141/22 183/22
 128/25 132/11 143/24 145/23 untrue [3] 68/3 68/4 68/4      versus   [1] 192/8
 150/24 161/1 167/16 174/5                                  very [29] 5/10 10/12 22/3
                              up [47] 4/7 18/16 30/6 32/24 30/16 38/22 48/20 81/11
 175/11 187/6 188/8            34/18 39/10 45/24 51/13 54/1 92/24 93/6 93/8 116/7 130/18
two million [1] 21/3           54/13 71/13 93/1 93/11 95/12 131/1 134/15 134/16 141/2
two-thirds [1] 35/16           119/14 121/21 121/23 122/5
tying [1] 122/5                                               141/4 147/16 149/19 159/11
                               124/4 124/24 127/18 131/14     160/3 163/6 164/17 171/3
types [1] 90/6                 132/17 134/3 136/25 137/1      174/20 184/15 190/4 190/9
U                              137/2 139/11 140/23 144/11     191/8
                               151/8 151/23 152/12 152/15   via [1] 181/12
U.S [11] 21/10 24/19 108/12    152/15 152/19 152/21 157/20 vicious [1] 170/11
 158/21 158/25 159/2 159/3     160/16 166/7 167/1 167/10    victim [25] 65/3 65/15 65/25
 159/4 159/5 167/5 174/17      167/18 169/5 173/7 175/2       69/13 95/6 95/6 100/20
ultimate [1] 72/15             179/3                          105/20 106/1 109/10 109/18
ultimately [2] 8/24 13/12     upcoming [1] 108/5              109/21 110/2 119/6 119/6
Um [1] 3/17                   update [1] 97/18                119/7 119/19 119/21 120/12
Um-hum [1] 3/17               updates [3] 121/25 123/14       120/14 120/22 122/7 122/12
umbrella [2] 51/7 51/11        123/15                         155/4 173/11
unadmitted [1] 130/23         upon [24] 40/11 41/2 42/6     victims [16] 67/6 94/9 94/16
unanimous [5] 183/23 184/12    43/4 44/5 45/1 46/21 46/22     96/4 96/13 96/15 102/22
 184/19 185/12 185/23          48/2 48/6 52/24 55/2 56/7      103/22 104/5 109/6 114/25
unanimously [1] 44/15          62/20 68/20 72/17 73/17        115/1 119/18 155/1 155/6
unclear [1] 19/19              84/22 92/9 92/12 92/14         156/3
uncontradicted [1] 54/19       166/20 175/6 192/7           victory [2] 147/10 147/10
under [39] 7/13 8/13 11/8     urging [1] 97/20              videos [3] 96/20 169/4 171/8
 13/7 15/18 17/2 20/3 20/22   us [11] 1/11 23/8 26/22       view [6] 40/12 40/17 180/14
 23/22 26/6 28/25 29/2 30/21   133/5 136/16 142/7 146/21      180/19 184/21 185/6
 32/15 33/10 36/23 38/7 39/20 147/23 149/12 151/23 190/20 viewed [1] 59/3
 53/14 68/11 75/22 76/8 78/21 use [32] 3/6 5/5 15/17 30/13 views [4] 43/6 184/14 184/18
 78/24 87/10 88/7 90/13 92/13 30/17 50/1 52/15 53/3 53/19     185/2
 97/10 135/11 144/7 144/8      53/20 54/16 57/10 58/10 67/2 violate [2] 40/11 141/16
 147/9 147/13 147/21 147/22    74/1 74/15 75/3 75/4 75/14   violated [1] 141/18
 171/13 175/1 175/3            75/16 111/3 111/7 111/9      violation [3] 79/2 79/21
Under 10 [1] 147/13            114/19 118/25 120/2 124/25     175/10
underlined [1] 167/5           142/24 143/8 144/16 169/10   violence [1] 184/22
underneath [1] 33/11           182/24                       Virginia [1] 74/9
understand [22] 6/17 7/8      used [22] 12/17 57/3 57/4     visit [1] 108/20
 16/16 16/18 23/21 24/10       60/7 67/2 68/14 74/25 75/6   visited [1] 108/2
 24/20 25/19 26/5 30/10 38/8   75/8 75/10 103/12 107/15     voluminous [2] 4/3 17/10
 64/3 106/21 110/5 129/14      118/19 118/25 124/23 128/15 voluntarily [5] 61/13 70/16
 131/23 141/21 142/10 171/24   133/23 137/11 139/11 170/16    77/9 83/17 83/18
 174/22 177/19 179/5           174/5 183/2                  vote [1] 185/10
understanding [11] 6/10 30/8 using [11] 51/21 51/24 51/24
 48/12 49/6 81/5 87/17 87/24   95/22 103/4 103/7 148/7      W
 88/21 135/22 166/4 174/25     148/11 170/6 172/12 177/23
understandingly [1] 61/14                                   wait  [3] 148/1 155/9 183/14
                              usually [2] 183/11 190/24     waiting [6] 20/14 26/22 28/5
understatement [1] 146/12     utilize [1] 49/20
understood [5] 101/6 122/25 Uzan [33] 97/10 99/3 101/3        186/6 189/16 190/7
 172/16 174/24 175/3                                        waived   [1] 29/23
                               101/4 101/5 102/10 103/18    wake [1] 51/13
undertaking [2] 87/20 88/2     104/9 104/11 107/11 111/19
undisputed [1] 126/6                                        walk [4] 95/19 99/5 109/9
                               111/22 111/24 112/5 112/7      163/4
undo [1] 130/8                 117/17 118/16 122/15 135/24 walked [4] 14/10 51/6 108/10
unfair [1] 15/19               140/17 140/18 141/10 141/13
unfavorable [2] 60/8 63/1                                     139/21
W                             we're [9] 14/19 27/18 28/4       43/9 44/22 48/19 51/4 52/19
                               38/11 92/23 93/23 161/25        54/14 59/4 68/3 82/6 82/8
walkingCase
        [2] 8:18-cr-00157-TDC
              187/6 187/7       Document
                               162/4  180/6 310 Filed 08/20/19 90/6
                                                                 Page 22595/1
                                                                    94/5  of 227
                                                                              95/2 95/6
wall [1] 169/5                we've [9] 27/15 27/16 31/9       98/12 99/16 99/24 100/13
want [38] 3/2 15/21 19/16      34/14 124/5 139/4 153/10        100/23 103/7 103/21 104/12
 24/23 59/22 62/13 95/24       180/24 187/24                   104/18 107/17 108/15 109/16
 98/15 100/9 109/21 109/22    Wealth [8] 18/8 18/9 21/8        113/7 113/23 114/8 114/21
 115/15 122/21 122/21 127/13   21/9 21/17 146/22 149/18        116/10 117/25 118/22 127/1
 133/10 135/18 136/24 153/4    150/5                           127/1 136/5 139/11 140/15
 156/7 159/18 159/18 159/20   website [3] 23/10 167/25         141/7 143/19 143/22 144/16
 159/21 161/6 161/6 161/7      181/14                          148/5 149/15 149/16 152/7
 161/8 161/9 174/14 179/16    week [3] 98/11 140/23 145/10 156/19 157/12 157/16 157/17
 180/10 180/11 180/20 186/4   weeks [1] 110/9                  157/19 157/21 159/11 159/21
 186/23 189/8 190/13          weigh [3] 41/4 92/10 184/7       161/14 162/25 166/15 166/18
wanted [26] 3/11 26/12 35/24 weight [8] 47/2 50/18 56/9        171/2 171/11 171/16 172/24
 38/13 38/16 94/10 106/21      56/17 57/1 59/22 61/11 61/15 182/10 185/23 186/1 187/2
 108/7 109/6 113/12 115/12    well [27] 6/4 9/19 9/20          187/3 187/4 187/19
 122/22 123/1 123/23 126/13    11/13 12/16 20/9 29/4 29/17 whenever [2] 123/1 186/18
 138/21 142/15 142/18 150/6    29/19 49/14 85/22 95/14       where [50] 10/11 12/14 16/5
 155/6 155/8 155/24 156/6      126/6 132/13 133/2 140/13       16/21 22/14 23/4 24/20 31/18
 156/12 157/24 160/3           147/8 148/13 149/8 151/9        34/25 35/3 35/19 72/11 75/4
wanting [2] 8/11 12/6          151/10 155/9 169/24 177/19      77/13 96/23 97/14 98/23 99/1
wants [6] 30/24 109/23 153/2 182/16 183/25 187/18              103/3 120/5 121/7 125/4
 162/22 163/1 170/9           Welles [39] 97/10 99/3           125/15 125/16 134/15 134/18
warn [1] 133/5                 106/16 107/14 108/9 110/16      135/8 135/9 135/18 135/19
warning [1] 174/14             111/19 112/3 113/3 114/2        139/13 139/25 148/3 149/13
warnings [1] 180/25            116/17 116/20 119/13 121/9      149/19 150/2 153/19 155/21
warranted [1] 50/18            121/16 121/16 121/18 121/19     155/22 157/11 160/19 162/10
was [484]                      121/24 122/2 122/3 122/4        162/18 163/13 163/14 163/17
Washington [3] 1/13 1/19       135/25 142/5 142/6 142/7        164/2 169/23 172/7 179/19
 74/11                         142/8 142/12 142/22 145/2     whereof [1] 192/15
wasn't [29] 13/14 97/8         145/17 145/23 146/11 150/6    whether [84] 11/14 15/22
 114/23 118/2 122/23 142/13    150/7 151/12 154/21 155/25      17/4 19/21 24/2 29/11 31/3
 143/1 146/15 147/24 148/10    157/15                          31/4 42/3 42/22 43/20 48/7
 150/20 151/7 153/1 153/22    Welles' [2] 139/5 173/16         49/8 49/10 49/22 49/24 50/9
 153/23 155/8 166/6 166/20    Wells [2] 65/17 120/25           50/12 51/9 52/23 53/25 54/2
 168/24 168/25 172/2 172/3    went [3] 13/21 143/8 149/12      54/3 55/19 56/1 56/2 56/2
 172/4 172/13 173/8 173/10    were [127] 5/20 5/22 8/5         56/3 56/4 56/5 56/8 56/10
 176/4 177/9 177/10            8/21 8/25 10/19 12/17 17/9      56/24 57/10 58/1 59/10 60/13
watch [2] 139/11 139/12        19/4 19/5 21/18 24/4 27/12      60/13 60/17 61/12 61/13
watched [1] 53/17              29/5 29/7 29/8 31/15 37/7       62/16 62/19 62/23 63/5 63/16
water [1] 51/17                41/11 41/12 41/15 41/17         68/24 69/19 69/20 71/14
way [34] 5/19 10/11 13/22      45/11 47/25 48/17 48/20 49/3 71/17 72/6 77/1 77/20 78/16
 16/15 18/16 25/6 28/15 35/6   49/5 51/6 58/6 63/2 69/16       81/16 81/16 82/1 83/11 84/5
 35/16 49/16 59/12 60/7 63/8   73/14 81/23 81/24 82/16         84/6 85/12 85/17 92/11 94/19
 70/22 77/5 92/16 93/1 93/10   84/18 88/18 89/25 90/1 90/22 95/4 103/10 137/12 137/14
 97/3 109/24 114/25 116/15     90/23 91/2 91/4 91/4 91/6       156/2 159/21 160/10 168/14
 126/24 129/13 131/10 138/17   94/21 95/2 95/4 96/23 99/20     168/16 170/3 170/4 170/5
 139/20 147/8 151/11 166/1     100/21 103/3 103/11 103/23      170/13 170/15 170/19 170/20
 177/14 179/3 181/19 184/1     104/5 104/15 106/8 106/21       184/8 185/12 186/17
ways [5] 95/8 96/24 100/25     106/22 108/12 112/22 115/4    which [105] 4/7 4/14 7/4
 103/15 174/6                  115/13 116/10 124/1 125/22      7/22 7/23 8/18 9/16 11/24
we [102] 3/8 3/9 3/10 6/5      125/23 127/9 128/15 130/25      12/2 14/2 14/21 15/2 17/13
 7/24 7/25 9/8 9/9 10/4 11/3   136/6 136/7 141/20 142/1        18/5 18/19 18/25 19/1 19/2
 12/4 13/6 13/7 13/8 16/4      142/14 143/21 143/22 143/25     19/14 21/12 21/13 22/4 23/1
 17/16 18/15 20/14 21/22 22/8 144/7 144/8 144/18 146/20        23/15 24/6 24/25 29/20 31/15
 22/9 25/2 26/21 27/15 27/17   147/3 147/9 148/20 150/16       31/25 32/12 40/12 40/19
 27/24 27/25 28/2 29/8 32/6    150/23 151/13 151/14 152/5      43/10 43/22 45/5 45/9 45/10
 32/21 34/3 34/20 37/7 37/8    153/11 153/14 153/21 153/21     45/25 46/7 46/9 47/1 47/4
 37/8 38/12 38/15 38/21 92/21 156/13 156/16 162/11 162/16      47/25 48/2 48/6 48/9 48/14
 92/24 93/1 93/9 93/13 98/21   162/25 163/7 163/20 164/12      48/16 49/4 51/3 52/8 52/11
 99/5 107/4 108/14 110/6       164/17 165/1 165/2 165/8        52/13 52/18 53/14 53/15
 113/21 115/13 116/24 124/21   165/24 166/1 166/2 166/21       53/24 55/1 55/2 57/9 57/16
 124/24 124/25 126/18 126/20   166/21 168/14 170/12 170/13     57/19 57/25 61/9 62/6 68/14
 127/23 128/1 128/2 128/3      170/14 170/15 170/19 170/20     68/16 71/19 74/22 76/5 76/10
 128/4 128/7 129/12 129/13     171/10 171/21 171/21 173/10     76/17 78/10 81/2 83/21 88/3
 131/3 132/10 132/11 132/14    176/21 177/21 177/24 177/25     91/11 91/13 92/14 93/9 101/9
 132/25 133/9 135/24 135/24   weren't [5] 9/19 95/8 100/10 104/21 111/23 113/2 121/2
 135/25 135/25 136/1 136/15    164/7 177/24                    122/19 123/12 123/12 124/16
 136/16 137/20 141/20 142/7   wet [3] 51/7 51/7 51/14          125/1 139/5 139/18 139/22
 144/18 151/5 159/20 160/18   what [205]                       151/22 161/10 166/23 174/7
 161/22 161/23 161/23 167/18 what's [5] 20/10 33/11 35/13 174/21 175/6 179/2 179/20
 168/23 168/25 173/24 174/14   135/16 180/17                   182/19 185/16 186/12 186/22
 175/5 176/20 186/12 188/11   whatever [7] 7/14 18/21 41/6 while [15] 52/21 65/6 65/14
 188/21 188/21 190/17 190/21   56/25 123/23 170/14 188/10      66/3 85/8 86/15 92/25 112/18
 191/2                        whatsoever [1] 34/14             123/4 128/12 170/9 177/22
We'd [1] 27/8                 wheel [1] 150/17                 181/18 183/14 187/13
we'll [12] 28/1 28/2 36/24    when [78] 8/23 13/11 14/18     White [1] 121/1
 38/23 93/5 93/12 93/16 95/19 33/1 33/10 37/5 39/2 40/7      who [77] 4/11 4/11 34/14
 104/21 133/3 167/11 187/18
W                              66/4 66/10 66/14 72/25 73/2       142/3 142/5 146/5 152/2
                               73/12 74/2 74/3 74/7 74/7         152/9 171/5
who... Case
       [74] 8:18-cr-00157-TDC
             36/3 38/17 38/19 74/12
                                Document
                                      74/12 310
                                             74/15Filed
                                                   74/1908/20/19words
                                                                   Page  226 of
                                                                       [12]     22752/6 68/13
                                                                             19/7
 39/12 41/23 50/4 50/5 55/20   74/20 74/25 75/3 75/4 75/6        68/13 72/17 73/17 80/25
 58/5 58/7 58/19 59/25 60/9    75/8 75/10 75/13 75/14 79/2       81/15 84/22 95/17 110/25
 60/11 76/11 78/17 79/25       79/11 79/18 79/24 80/1 80/4       125/21
 89/11 90/1 94/9 96/9 98/24    80/11 84/11 84/17 88/12          work [5] 5/10 32/15 129/11
 100/2 100/19 103/3 103/6      88/16 88/20 89/5 89/7 89/18       140/7 157/16
 104/24 108/9 109/6 110/17     98/17 98/18 99/15 117/6          worked [11] 21/9 100/8 121/1
 111/4 111/8 115/21 115/25     118/6 118/24 119/3 119/3          136/2 153/5 153/5 153/6
 116/19 117/13 118/17 120/22   119/5 119/18 119/20 120/4         160/7 162/20 165/3 170/23
 135/18 136/2 136/17 141/19    121/22 123/5 123/16 124/3        workers [1] 181/6
 146/9 149/19 150/7 152/19    wires [3] 67/3 118/25 124/1 working [8] 4/11 18/8 21/17
 153/6 154/6 154/7 154/18     wisdom [1] 40/8                    28/23 65/17 100/23 145/23
 155/2 155/18 156/2 156/9     wise [1] 12/14                     150/14
 156/20 156/21 156/22 160/3   wished [1] 77/23                  workplace [1] 96/22
 162/20 162/22 162/22 164/3   wishes [1] 169/25                 works [2] 19/25 163/15
 164/9 165/3 166/8 166/17     wit [3] 65/2 65/14 65/24          world [1] 157/25
 167/15 170/23 170/24 173/20 withdraw [9] 17/16 27/18           worldwide [2] 19/8 25/7
 176/5 183/7 183/7 188/4       35/24 113/7 115/12 115/22        worried [2] 20/7 98/13
who's [1] 151/10               123/1 160/4 166/15               worth [4] 147/10 147/11
whoever [3] 66/6 76/1 76/4    withdrawal [21] 8/12 9/6           152/5 154/19
whole [13] 10/9 10/20 12/14    12/5 12/6 12/8 34/2 82/17        worthless [4] 94/11 165/13
 16/17 40/7 49/8 96/4 103/9    98/1 115/14 115/18 115/18         167/16 168/9
 116/7 122/8 124/6 125/16      115/24 116/7 116/11 116/14       worthy [1] 40/20
 170/8                         116/18 116/20 116/23 123/22 would [135] 3/21 4/22 4/25
wholesale [3] 15/10 16/2       140/4 169/16                      6/7 7/9 8/7 8/20 9/21 11/8
 16/18                        withdrawals [10] 8/23 95/13        12/4 12/7 12/18 12/18 13/8
wholly [1] 182/8               114/22 115/9 116/6 116/17         13/15 14/11 14/12 15/23
whom [4] 49/12 91/5 99/2       116/19 117/21 117/22 163/14       16/10 16/19 16/21 16/22
 158/2                        withdrawing [3] 37/11 114/20 16/24 17/16 18/24 19/16 20/4
why [41] 6/22 7/8 7/9 7/10     114/25                            21/13 21/15 24/23 26/7 26/13
 7/15 8/11 9/5 12/5 12/6      withdrawn [1] 31/9                 28/5 29/3 29/4 29/25 30/25
 20/25 21/22 23/21 23/22      withdraws [2] 37/14 139/8          31/5 32/11 32/15 32/19 40/11
 27/24 32/5 32/24 94/25       withdrew [1] 110/17                42/8 47/19 47/21 48/5 50/25
 113/12 114/1 114/2 121/9     within [12] 6/5 19/11 21/19        51/11 53/20 54/13 59/11
 123/1 126/13 128/1 128/2      25/10 63/6 86/18 91/13 91/19 59/13 59/15 59/18 59/19
 138/16 141/10 142/12 142/14   92/4 110/9 125/16 191/3           60/21 61/22 68/19 70/21
 143/2 145/21 145/22 146/13   without [27] 4/24 7/8 14/12        72/11 75/3 76/5 78/10 78/11
 149/25 150/1 152/16 152/20    21/14 23/12 29/1 29/6 31/15       92/24 100/7 100/8 101/11
 156/25 157/4 159/11 179/15    34/6 41/10 62/22 78/10 86/25 101/14 102/25 106/25 113/5
will [90] 3/5 3/10 8/14 13/4 87/5 87/7 90/23 94/16 97/4          116/13 116/21 120/14 120/20
 14/24 15/2 16/19 20/12 20/19 99/7 99/7 130/8 138/11             122/25 125/4 125/18 125/20
 20/21 20/22 25/20 28/9 29/2   141/14 164/18 168/1 184/22        126/14 126/21 127/4 127/5
 30/12 30/20 33/18 36/14       185/25                            127/23 128/9 129/20 131/24
 37/18 38/8 38/9 39/8 39/14   withstand [1] 136/22               132/10 132/15 133/3 138/23
 41/17 42/12 42/14 43/3 44/23 witness [56] 4/24 5/1 10/11        139/2 139/13 139/15 139/15
 52/23 53/7 54/21 59/7 59/22   16/11 17/5 29/6 32/18 32/19       141/14 141/17 142/14 143/2
 61/24 62/7 64/3 71/20 89/23   38/17 38/19 39/12 44/6 46/6       146/13 147/9 147/17 148/5
 92/19 92/22 93/25 94/1 97/2   46/10 46/10 47/19 47/21           149/9 149/11 149/13 149/25
 113/13 124/7 126/19 131/8     50/23 53/6 53/10 53/13 53/14 150/2 150/17 151/19 151/23
 131/10 131/13 131/16 131/21   53/17 53/18 53/18 54/6 54/8       154/24 155/6 155/7 155/24
 132/3 132/4 133/4 133/15      54/9 54/10 54/18 54/20 54/22 156/1 156/6 156/7 156/11
 133/17 134/2 134/4 141/1      55/12 55/20 55/21 56/1 56/4       156/13 159/15 159/16 161/9
 154/17 154/20 154/21 154/23   56/13 56/17 56/19 56/25           162/21 163/6 169/14 179/23
 162/2 162/3 176/6 178/11      58/19 59/16 59/18 59/19 60/4 186/10 186/15 186/25 187/17
 179/15 179/15 181/1 181/2     61/19 61/22 154/18 154/20         188/14 188/16 190/23
 182/13 182/14 183/7 183/9     154/22 154/23 156/20 158/17 wouldn't [8] 9/25 13/6 13/7
 183/17 183/24 185/15 185/16   180/19 192/15                     17/6 120/13 132/21 133/2
 186/6 186/8 186/9 186/18     witness' [12] 53/16 53/23          147/7
 186/22 187/15 188/6 188/11    53/24 53/25 54/3 54/5 55/14 write [2] 95/24 120/10
 189/5 190/5 191/4             55/22 56/11 60/5 60/6 60/13 writes [2] 8/10 22/20
willful [6] 70/23 71/24 77/8 witnesses [37] 13/25 40/20         writing [8] 80/25 116/25
 84/1 85/3 87/21               41/5 45/8 50/4 52/6 52/7          157/16 181/11 183/5 183/10
willfully [24] 64/12 66/22     53/8 54/23 54/25 55/1 55/5        183/17 183/19
 70/4 71/21 72/7 76/4 77/5     55/6 55/7 55/10 58/5 58/11       writings [6] 64/19 65/1
 77/6 77/24 78/7 78/8 78/18    58/17 58/19 58/24 59/9 59/10 65/13 65/23 66/11 79/19
 78/23 79/9 79/13 80/9 83/16   59/23 59/25 60/9 60/11 129/1 written [7] 39/14 68/13
 83/23 84/7 117/16 118/13      136/17 153/13 154/5 155/2         117/19 152/3 166/21 166/21
 134/24 134/25 161/13          155/24 156/6 156/22 170/23        185/16
willfulness [1] 71/19          171/13 171/19                    wrong [11] 73/14 84/18
Williams [1] 122/18           witnesses' [1] 58/14               114/16 131/12 135/5 135/6
willing [4] 118/2 136/11      woman [3] 34/13 123/24 173/4 144/1 159/10 166/24 167/9
 178/3 178/6                  won't [3] 95/22 130/17             169/22
win [2] 95/4 138/8             133/17                           wrote [10] 72/12 98/6 98/10
winning [5] 113/3 113/7       wonder [1] 19/21                   107/23 110/20 115/13 117/23
 114/6 147/11 147/11          word [16] 19/21 101/19             150/15 166/8 167/16
wins [2] 105/21 138/2          109/15 110/23 110/24 111/3       WSB [8] 19/2 19/6 19/9 25/6
wire [62] 63/12 63/13 64/5     112/9 120/10 134/24 141/25        25/8 27/4 28/17 28/24
 64/17 64/25 65/5 65/12 65/22
Y
Yair [4]  99/4
       Case    100/2 104/15
            8:18-cr-00157-TDC   Document 310 Filed 08/20/19 Page 227 of 227
 111/20
Yair Hadar [2] 104/15 111/20
Yeah [4] 4/10 4/16 129/19
 141/2
year [7] 29/16 101/18 123/20
 123/24 150/10 155/17 165/12
years [6] 96/15 97/11 102/21
 105/16 105/20 165/3
years' [1] 154/19
yes [27] 3/13 5/13 7/7 22/22
 24/24 25/4 31/20 31/23 33/9
 33/14 35/10 78/2 78/14 78/20
 124/13 125/12 129/16 134/8
 144/4 145/2 145/3 147/20
 148/19 148/22 149/4 149/5
 174/1
yesterday [9] 3/3 3/16 3/19
 29/6 29/8 31/8 31/14 38/7
 173/9
yet [7] 3/21 137/11 158/1
 165/9 168/11 175/12 188/9
York [2] 1/13 98/11
Yossi [1] 98/10
you [798]
you'll [8] 28/1 35/22 101/17
 104/8 108/1 108/7 109/15
 112/5
you're [31] 9/9 10/8 10/16
 10/18 11/13 11/25 12/3 19/19
 20/7 24/21 25/19 29/14 33/2
 33/2 33/13 98/13 100/13
 102/9 102/14 102/15 152/18
 152/22 156/11 161/15 161/23
 171/16 186/5 187/1 187/13
 187/18 191/3
you've [37] 29/10 39/21
 55/12 56/12 57/14 58/5 59/24
 93/3 94/16 94/18 96/20 97/17
 99/2 99/22 101/7 101/20
 105/10 106/15 106/16 107/7
 108/24 112/25 115/8 115/9
 118/4 118/23 122/8 137/4
 139/19 152/19 162/24 166/12
 166/12 171/23 172/8 178/7
 182/17
young [1] 149/2
your [206]
yourself [4] 59/10 77/21
 171/17 184/23
yourselves [4] 42/19 181/1
 187/9 187/11
yuan [4] 104/1 152/12 152/13
 152/20
Yukom [35] 19/5 19/5 27/2
 35/25 96/3 107/15 111/7
 112/2 112/8 112/11 117/21
 123/11 140/3 153/3 153/9
 153/18 156/17 157/4 165/23
 166/3 166/5 166/6 166/9
 166/10 166/16 166/20 167/8
 167/8 168/6 168/23 171/25
 172/5 172/6 172/10 177/10
Yukom's [1] 156/10
Z
Zealand [2] 4/14 160/3
zero [3] 151/3 151/6 151/6
